Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 1 of 345 PageID #:475

(B) 2020 New dragon ball 2GOKUL x | -F >, 2 oS
€ © | & https:/www.aliexpress.comy/item/33007829574 htm * &

AmazingHero Store

ie ae

 

2020 New dragon ball 2 GOKU Loose Sport Shorts Men Cool Summer Basketball Sho

nt Pants Hot Sale Sweatpants No belt
ea
eee y ial bs |

See ee AB ~ 423 Reviews 3403 orders

 
 

US $14.40

us $22.75
ee)
Color
Si us $13.65 &

3 M L XL XXL

 

 

awe
i . Shipping: US $2.63

to United States via Al: Express Standard Ships ping ~
ov @

oo. 0-Day Buver Protection

US $9.20
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 2 of 345 PagelD #:476

2020 New dragon ballzGOKU

€ Cc Ay |Q ici https: /Avnetaliexpress.com /item/Sa007 829574 Atm

 

 

 

i OF i Oo

 
  

  
   

 

Handled by AliExpress

Great picks up to 50% off, with fast shipping

   

Shopping Week

    

 

Help Buyer Protection [] App 2
Ex ress Amazing nero Store I'm shopping for.
e 6 Top Brand 98.2% Posici.. 4784 Followers

AmazingHero Store

uel -in [elgal= Z Veek Top Sell Feedback

 

2020 New dragon ball z GOKU Loose Sport Shorts Men Cool Summer Basket
ball Short Pants Hot Sale Sweatpants No belt

tk tok 4.8 + 423 Reviews 3405 orders

 

Relea eae}
Aug 24, 12:00 AM PT

 

 

 

Size:

fia! Size Info

5 M is aL ARL

Quantity:

 

 

 

 

 

Shipping: US 52.63
to United States via AliExpress Standard Shipping ~

 

Jelivery on 09/19

0-Day Buyer Protection
Money back guarantee

   

Estimate

ABE

AmazingHero Store OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS Report ltep

 

& Top Brands

98,290 P
4.8K Followers

 

.

 

2020 / METERSBONWE

OT SALE veverzo

$) Contact

 

a4, CO
{ * Follow: )

Store Categories

+ Heroes

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 3 of 345 PagelD #:477

2020 New dragon ballz GOKU

 

 

€ Cc f |O fii! pttos:/Anwewaliexpress.comsitem /33007829574.html eee wu I\ooe =
~
AmazingHero Store ~ OVERVIEW «= CUSTOMER REVIEWS (423) SPECIFICATIONS

Store Categories
~ Heroes

Compression t-shirt
compression top
shorts & Tank Tops
pants

+ Dragon Ball
dragon ball t shirt
#RCE
Tracksuit
Clothing accessories

Others

Top Selling

  

Superhero tops [Highcollar outdoor T-shirt] Spiderman suit

SPORTS SHORTS

Dragon Ball Series Sweatpants

US $14.40

48 3381 Sold

 

   

 

ABE

Ss

 

US $30.94

w 48 447 Sold

 

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 4 of 345 PagelD #:478

2020 New dragon ballz GOKU

 

oe C O me https: Anno aliexpress.com fitern S300 78295 74.html oe & | ioe =
- = ~
AmazingHero Store ‘e OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS st
US $30.94
tv 48

 

US $18.20

wid

View More >

BU eS

Ultra-light mesh fabric
Loose type
More comfortable to exercise

 

mn DRY TECHNOLOGY

Eliay eerie ital ie
“Moisttiré wicking
Quick drying

mee

aa |

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 5 of 345 PagelD #:479

2020 New dragon ballz GOKU

oe Cc @ © Mie) pttps/fwwaliexpress.com/item/3300782957 4 himl ~~ O i\ oO ©

AmazingHero Store ‘ei OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS

ABE

Lee

TOERN.D

Anti-fading

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 6 of 345 PagelD #:480

2020 New dragon ballz GOKU

é C O Ae! bttsi/wnealiexpress.cam item 33007829574 hin! — OU iO @ =

a”

AmazingHero Store ¥ OVERVIEW CUSTOMER REVIEWS [423] SPECIFICATIONS

 

PRODUCTS INFORMATION

 

Product Name: 3D printed five-point sweatpants

Craft fabric: 100% polyester digital printing technology

 

Tra) Hip Waist Length Ore) ETg
S 116 64 54 31
M 120 68 56 SZ
L 124 72 58 33

XL 128 76 60 34

XXL 132 80 62 30

Tight version has greater flexibility. Manual measurement of 1 ~ 2cm error,
it is a normal phenomenon, not a quality problem

Select the size according to the following height / weight

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SKS) 5560 | 60-65 | 65-70 | 70-75 | 75-80 | 80-85 | 85-90
Sacm
160-165 | $ S M M L XL XXL
165-170 | § M M M L XL XXL
170-175 S M M L L XL XXL
175-180 M M L L XL XL XXL
180-185 | M L L L XL XL XXL
185-190 L L XL XL XL XXL XXL
MODELM@5#22 SnercHT:186CM — {KEBWEIGHT : 80KG

EX (Li) EF ( L55 )

 

 

 

COLOR CHOICES

ABE

el

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 7 of 345 PageID #:481

2020 New dragon ballz GOKU

= ec a | Meh pttps:/fnvewaliexpress.com/item /33007829574 html as w i\oge =

A
AmazingHero Store * OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS te

MWK21

MWK22

MWK23

 

 

 

a
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 8 of 345 PageID #:482

2020 New dragon ballz GOKU)

a CG f |Q i ich https: Avan. aliexpress.com fitemn 330078295 74.html ous Ww i\ © © =

. - pe
AmazingHero Store bs OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS ‘

  

MWK25

MODEL SHOWS

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 9 of 345 PagelD #:483

2020 New dragon ballz GOKU)

€ Cc a oO Me) hitps:/Aniwaliexpress.com item /33007829574.html ase Ww i\oe =

 

A

AmazingHero Store ‘i OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS

1£]|—|

|

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 10 of 345 PagelD #:484

2020 New dragon ballz GOKU)

€ Cc a 9 i hitps:/Aniwaliexpress.com fitem /33007829574.html ase wv ioe

 

AmazingHero Store ‘ OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 11 of 345 PagelD #:485

2020 New dragon ballz GOKU)

€ Cc io, Me) hitps/Aniwaliexpress.com item /33007829574.html ase wv ik oe

 

 

= A
AmazingHero Store ‘i OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS ace leuL i

al
BS

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 12 of 345 PagelD #:486

2020 New dragon ballz GOKU)

€ ec a oO i) hitps:/Anvwaliexpress.com fitem /33007829574.html ase | i\oe =

 

‘ A
AmazingHero Store ‘ OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS vel

1£]|-|

|

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 13 of 345 PagelD #:487

2020 New dragon ballz GOKU)

€ eC a oO Me) hitps:/Aniwaliexpress.com item /33007829574.html ase wv ioe

 

 

A
AmazingHero Store + OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS gcc lea i

EF
lal

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 14 of 345 PagelD #:488

2020 New dragon ballz GOKU

€ ec a QO ich hyftpe’/Arnteevaliexpress.cam item /33007829574/him| eee wv Ito@e =

 

 

 

: A
AmazingHero Store ‘ OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS sole doi

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 15 of 345 PagelD #:489

2020 New dragon ballz GOKU)

a Cc f oO ees httosy Avvo. aliexpress.com fitem /Sa0078295 74 html one Ww i. & © =

 

 

A

AmazingHero Store ‘ OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS

DETAIL SHOWS

1£]|-|

S

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 16 of 345 PagelID #:490

2020 New dragon ballz GOKU)

€ Cc a [ | pttper/seenalieypress.comsitem /33007829574\htm| oon bx dl i\ DO ©

 

: A
AmazingHero Store ‘yt OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS dd te

ll
cS

 

   

ATTENTION

About Shippment

1.We will ship the item with China Post Registerred Air Mail in general.The arrival time is

 

little slow.The aver-age time is about 15-45days.Sometimes it needs more days in hot &
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 17 of 345 PagelD #:491

2020 New dragon ballzGOKU >

 

 

€ Cc f oO aie fittase ia inigeleperes aeeeem| 33007829574 hp on ur iO @ =
*
AmazingHero Store . OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS oasis faa
a

 

1.We will ship the item with China Post Registerred Air Mail in general.The arrival time is
little slow. The aver-age time is about 15-45days.Sometimes it needs more days in hot
sale reason like Christmas.

2.We also have some other shipping way.Like HK Post,E-packet and so on.But these are
not free. You nend to pay the price difference.

3.In general,we will ship the items within 3 working days after the full payment.

4.We will not take the responsibility for any shipping accidents,delay,customs or other
matters caused from shipping carriers.

“Hag ease (SF Saree (FedEx. Mr _

SELF-HELP SHOPPING GUIDE

 

+ & — + & - eS
ee

Receive your order laiting a Rieoress Prepare your order Pack your pices at you Picked up by mail

warehouse service

an

Out for delivery Depart your local Clear Customs Flown to destination Pracassed rougt

post office country sort facility
About Product

wa K Ra O

 

Pia FRA PA it (rein Re 8 Stet
WATER WASH DO NOT BLEACH DONOTDRYCLEAN LRON ONLOW HEAT HANG DRY

About Color difference

1.Different computer or photo, there will have littel different.
Thank you for your understanding.

2.Due to light reasons, the product will have color different.

ABE

Thank you for your understanding.

About Feedback P

1.Your early confirmation will be highly appeciated after receiving the items.

2.Since your feedback is very important for our development,we sicerely invite you to
leave positive feed-back(4or5 stars)for us if you are satisfied with our porduct and service.
it will just take you one minute, but this one minute has the extremely vital significance to
us.

3.Please contact us before leaving any negative(1or2stars)or neutral feedback (3stars).

 

Me
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 18 of 345 PagelD #:492

2020 New dragon ballz GOKU &

 

€ C a | Mss bttosi/nnnaliexpress.camvitem/33007829574 htm! ose | I\O ®@ =
é A
AmazingHero Store ‘ OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS aleisii de i
TE PS ANS YU IS TUS UL US IS IS OD WIS SAU SINISIY VLG SIYIINILGIIeS Ww
us.

3.Please contact us before leaving any negative(1or2stars)or neutral feedback (3stars).
We will work with you to solveany problems.

ltem as Described: “= «"™* ~

Communication: "

Shipping Speed:

Customer Reviews (423)

5 Stars =_.s 8604

4 Stars — 4154

35tars = 2m 48/5 weeKKK

2 Stars Oy

| Star 7 184

All Stars (423) + Photos (27) With Personal Information(d) Additional Feedback (18)

J Only from your country Translate to English Sort by default ¥
C¥Fts wiewke

=

Color: MWH23

   

| love them, fast shipping, quality is great and pocket zippers perems | fit tes and
measure 173cm and weight 91ke, thank you very much 1/7 git

FEL

Additional Feedback

 

Helpfule | Yes] | | Nota |

 

look preat, | measure 173m and weight 91ke and with size 2XL, it's perfect, thank

you very much Ea
’ Vv © Erie |
; gi

 

   

 

Sttty kkeeks
ia RU & Le WIEXpr st: f ine
Delivery three weeks, BEC number tracked, On my 180 cm/86 ke came up perfectly. The
quality is quite satisfied, 22 Jun 2020 18.46
EG bl B iT | Helpfule | Yes (2) | | Nota) |
M##*n kkk
EJ es olor: MWK21 SizerXl Lopisties: AliExpress St ippi

 

Very comfortable exact drawing and ae Ee size and auanarsiricl is perfect, large zip
pockets perfect forthe ey 22!

 

 

= - = - =
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 19 of 345 PagelD #:493

2020 New dragon ballzGOKU &

€ C a

AmazingHero Store

 

 

 

 

 

U0 ie! Hittas:wwuhaliaxpress.com /fem /S30078295 74 htip| oe | i, O © =
e *
¥ OVERVIEW CUSTOMER REVIEWS [423] SPECIFICATIONS dels tal
a Color WiWK21 Size:Xl LopIstics: ANERE fa t

Ettta

us

DtttT

i a FR

gtttr

Ea Mo

Gtttp

ttt,

PRI oec

Uttty

Attire

 

Very comfortable exact drawing and are perfect size and quality fabric is perfect, large zip
pockets perfect forthe gym 28 Way

a B ¥ Helpful? | Yestt] || Nota} |

 

      

Sorry for the dark Piette | EDK I" hg with a bigger size next order, Son is 14yrs 5'4 height
and 140 pounds. 17)

kee

Color: lv

 

L OFISTICS : ALIE

 

ri]

 

Belenth in 15 days. The shorts look great. The size M goes for im72 and 68ke 09 Apr 202)

w iF | Helpfulr | ¥es(3) || No (0) |

 

Helpful? | ¥es(0) |) No(2) |

 

i.dditional Feedback

Alas the Foods did not come the macaron virus

 

     

Color: Wy

Very happy, the drawing looks very good and the fabric quite soft and pleasant. | ordered
an M1 and they get to the knee perfectly, It has elastic at the waist with laces, 2) |\\a

i” =
5 if Helpful? | Yes (1) No (a),

 

 

quickly.

y : -
A Helpful? | Yes(1) | |) No (0)

Tree

 

A Dream. Fit and Cpt are E Perea thanks to the Seller, Also the Shipping went very

 

Color: MiWK25 Sizer

 

Very very very peauciul Parits! Am extremely satisfied, Sits perfectly, looks exactly as
pictured! 2

} 5 = =
R a Helpful? | Yes (1) | | No (0)

wrenwke

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 20 of 345 PagelD #:494

2020 New dragon ballz GOKU &

 

 

 

 

é C IO fe After iwwnnialiexpress.com tem 33007829574 hin! oes Ww i\O @ =
*
AmazingHero Store v OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS ete la te
ES =e
Atttr rere
mm PL Colon NWWikz2 SizepXkl Lopistics: AllExpress Star
Very nice performance of the shorts. Thin vented |4 lap 2020 05:4)
a. Helpful? | Yes (0) | |) No (0)
- ad

Messe >

Buyer Questions & Answers (10)

[2] Hee. | height 1.90, 88 9piwi km for C. Which size to order please?
[:] [measure 1.88 and I've asked xl and I'm doing perfect

View More

[2] Waist 85 hips 25 help with size
[=] You must buy the same size he usually wears

View More v

[2] My child height 170 cm, weight 95 kg, waist and buttock big thick... Have size XXXL don't shop?

[] You must buy the same size he usually wears

[2] Waist 93cm what size did you choose? How much did the pants cost you? It's at a good price now and the
quality is good? Thank you

[:] lordered the same size you wear and are perfect, a little expensive for quality. But it's worth it

2] My son is 1.68 and weighs 59 kg. What size you can do well?

EJ Hello | measure 1,73 and weight 65 kg and ordered a size m fits me. you have to have in tally that are style of
basketball sweatpants trousers, meaning samething long

Seller Recommendations

BaP By

 

Superhero 3D printi-. Superhero Compres- Dragon Ball Hip Hops. Compression Shirt »
US $9.20 US $30.94 US $10.92 US $9.40

* 47

 

Sold w& +6 d47 Sold ® +46 20 Sold ® 4.

 

ZERUISE

    
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 21 of 345 PagelD #:495

 

2020 New dragon ballz GOKU &

 

   
 

€ Ge to iO F eg Attpsi/Anton.aliexpress.com item /Sa007 8295 74 tml =
*~
AmazingHero Store ‘gf OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS

3D Printer Men Surn- Bodybuilding Fitnes-.- 2RCE Chinese Style -- 2018 Newest Compr.
US $13.65 US $13.65 US $36.54 US $13.65

wo 40 Sald we 4? 31 Sald w 4.5 127 Sold ww 50 24 Sald

uN fj | f a .

More To Love

   

Loose Sport Shorts -- brand new Mens ay ZOGAA 2020 Drago. Apes/lot anime Drag--
US $10.11 US $9.11 US $5.92 US $6.90
As 45 Sold owe 4.6 170Sold We 45 157 Sold

   

Men's beach shorts quick-dr.- Hot-Selling Summers; New 2019 High Quality Cott... New Fashion Men $~-
US $5.36 US $8.10 US $2.04 US $7.89
ww 43 75 Sald wr 46 Aq w 45 gg *

 

Dit]

  

2019 new Casual Shu: INSTANTART Drago. short sleeve bodysuis- manga dragon ball 2.
US $10.21 US $26.79 US $7.19 US $1.98

48 55Sald ow 44 300 Sold

wal

   

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 22 of 345 PagelD #:496

2020 New dragon ballz GOKU

¢ C a

 

 

OVERVIEW

AmazingHero Store ‘f

=
Men's Casual Shorts.
US $9.48
45 479

VeqertTaas i *y

 

Dragon Ball Z T-Shir
US $6.62

*

 

  

  
   

Ne a
ek
vy
al
J a
ioe —

Newborn Baby Girl Clothes |.
US $6.08

wie

 

Related Searches

Wholesale

(OFKOUT home syrn sp

CS

 

 

oO ich Hitpsi/Avnnoaliexpress.com /item/Sa007 829574 tml

CUSTOMER REVIEWS (423)

   

 

 

 

 

~~ 8 | INno@e =

*~

 

 

 

 

SPECIFICATIONS

 

Dragon Ball 2 Goku 3D Men'--
US $7.66

wad 513 Sold

2020 new men and --
US $6.60

w 4.6

Summer New Drago.
US $2.88

wd

   

 

Dragon Ball Wviens T +
US $6.35

te 45

Summer Style 2020 ».
US $5.09

New Anime Dragon ~
US $8.95

w 46

   

90 Sold

 

Sa PR r
oO as om
Ww rey
* ae

Men's Autumn Cart Ins Summer Baby cl
US $3.60 US $8.14

te 47 74

2018 Brand New Ne-.
US $2.13

we A?

     

   

   
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 23 of 345 PagelD #:497

2020 New dragon ballz GOKU

 

 

 

ag C tf ‘oO he ‘a 2 ntkpsi/Amuvealepress.com iter /330007829574 him! oo & wr i\ Oo fe =
a”
AmazingHero Store ‘ OVERVIEW CUSTOMER REVIEWS (423) SPECIFICATIONS

} : = a
; “a p =.
' | a 5
< Yes
+= 4 .
e aia @ Ve

Newborn Baby Girl Clothes I+ ELMS) Men's Autumn Cart-- SEW] ins Surnmer Baby cl-- 2018 Brand New Ne...

  

       

US $6.08 US $3.60 US $8.14 US $2,13
© 48 w 47 woo w4?
Related Searches

Wholesale

ZOKU iar

   

men

 

for sport

Popular

 

anime At CP ywoamen

 

pant women

 

  

 

  

akatsUki or hot sale Men casual shoe
ecial 51 travel ye

   

 

cubic Tax

orts

jal mer

     

 

This product belongs ta Home, and you can tind similar products at All Categories, Men's Clothing , Casual Shorts

 

 

Help AliExpress Multi-Language Sites uc

 

afmnan, ttallan, Dutch, Tut ) Jabarrese,

 
 

ew, Polish

 

» hal, Wiet eB ArAQIc, Ae

 

Alibaba ae

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 24 of 345 PagelD #:498

AmazingHero Store - Armazing

€ Cc @ © Mie! pttos:/fevwaliexpress.com/store/2031 105 on & bx dl i\oge =
llon AliExpress Buyer Protection = Help O Savebigoncurapp! Ship to MS / “

— Exoress —* I'm shopping for...

 

Wish
co List

AmazingHero Store Open 4 year(s) ZX TopBrand 98.2% Positive feechack FOLLOW 4784 Followers

 

AmazingHero Store

Store Home Products ~ Top Selling Feedback

10%

 

As the New Followers can get $2

contact us !

\

ee

   

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 25 of 345 PagelD #:499

 

/trade.aliex press.com/ order detail.htmTorderld=80 124028 | 1227499 ~ad |

 

    

 

 

My AliExpress : Manage Or...

    

Buvel Protection Help ia Save bio en our appl Ship to =! uso

 

=xpress I'm shopping for | Q | SS cat @p “)wWshiist 8

 

Express > Order List > Order Detail

Place Order Pay Success Orter Compete

Order Number. 8018402811227489
Status: The seller has shipped your order
Reminder. Your order should arrive within 32-32 Days, Factors such as delayed logistics and customs clearings may have an impact on the delivery time
1 your order does not arrive on 2020-11-17 . you can apply fora refund by opening a dispute
2. To extend the Buyer Protection for this order, please click here -

(Select All Product Details Product Status Options
aa 2020 New dragon ball z GOKU Loose Sport Shorts Awaiting Receipt Open Dispute
Men Cool Summer Basketball Short Pants Hot Sale

Sweatpants No belt
Properties: Color MWkK24 > Size M
(AmazingHero Store)

 

 

Tel
Confirm Goods Received Download Invoice
istics Information:
smational Shipping Tracking Number Remarks Details
Tpany
xpress So hisetRHE «= LY¥415777083CN 2020.08.24 20:17 (GMT-7): Departed country of origin
2020.08.24 16:43 (GMT-7): Shipment arrived at country of origin post office
2020.08.24 12:19 (GMT-7): Shipment accepted by airline
View More
Refresh
© The seller is using AliExpress ipping. The ing i will be di he
within 5-7 days after seller has sent out the package. You can also go to H7EMS check the
tracking information.
‘hat's AliExpress Shipping ? —Niewe Delivery Detail 7

er Financial

ore. AmazingHero Store

  
    

©) Contact Seller

  
 

Tf you wish to leave the seller a message or view the message history, simply click here.
Contact Name : Heather Farris

Address: 116 W, Jackson, Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 312-600-6645

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
2020 New dragon ball z GOKU Loose 514.40 1 piece $1.26 5 15.66 Awaiting Receipt Open Dispute  AliExpress Standard Shippir
Sport Shorts Men Cool Summer Estimated Delivery Time: 32
Basketball Short Pants Hot Sale Days
Sweatpants No belt 4 it ‘
Will be shipped within (Busir
Color @ MWkK24 days) 4 Days
Size-M
(AmazingHero Store)
Tol

Product Amount Shipping Cost Tax Total Amoun

oc 44 an ier ae lee 4 4A ioe 4A
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 26 of 345 PagelD #:500

 

= Oo ~*~
e \| GB bttps://tradealiexpress.com/order: detail htmTorderld=80124028 11227489 ~ @ |) Search... A-| Due &
My AliExpress: Manage Or... ™ |/
2. To extend the Buyer Protection for this order please click here -

Select All Product Details Product Status Options

a
3 Al 2020 New dragon ball 2 GOKU Loose Sport Shorts Awaiting Receipt Open Dispute

Men Cool Summer Basketball Short Pants Hot Sale
Sweatpants No belt

Properties: Color MWkK24 ; Size M

(AmazingHero Store)

 

 

Ea =
Confirm Goods Received Download Invoice
istics Information:
mmational Shipping Tracking Number Remarks Details
Tipany
xpress So sant «= LY415777083CN 2020.08.24 20:17 (GMT-7}: Departed country of origin
2020.08.24 16:43 (GMT-7): Shipment anived at country of ongin post office
2020.08.24 12:19 (GMT-7): Shipment accepted by airline
View More
Reiresh
> The seller is using AliExpress standard shipping. The tracking information will be displayed he
within 5-7 days after seller has sent out the package. You can also go ta HZEMS check the
tracking information
‘hat's AllExpress Shipping View Delivery Detail
al Financial
ore: AmazingHero Store | 2) Contact Seller

Tf you wish to leave the seller 2 message or view the message history, simply click here.

   

Contact Name : Heather Faris
Address: 116 W. Jackson, Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 312-600-6845

 

   

  

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
2020 New dragon ball z GOKU Loose § 14.40 1 piece $1.26 $15.66 Awaiting Receipt Open Dispute AliExpress Standard Shippir
Sport Shorts Men Cool Summer Estimated Delivery Time: 32
Basketball Short Pants Hot Sale Days
‘Sweatpants No: belt Will be shipped within (Busir
Color @ MWkK24 days) 4 Days
Size: M ¥ *
(AmazingHero Store)
ma =
Product Amount Shipping Cost Tax Total Amoun
US 3 14.40 US 3 2.63 US 3149 US$ 19.32
AliExpress Multi-Language Sites
Serc= Disputes & hewans, Guyer Prverian, he Ta lan, Pome Sr aH French, Gener wey ' Javanese -me
Palisti
by Category

BLACI WES

     
 

Seller

 
 

, Produc, Promotion, be

 

Cingtalk dah Aeiplace, Tal

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 27 of 345 PagelD #:501

\ 0 https: vw, paypalcom)/ myaccount/transactions/details/440549 7 AWSSTORAN = @& PayPal.Inc. [US] @ | Search... pe int ur fo

| P PayPal: Transaction Details x LS

ad BT a tela i eet mata ELCs Eee Tea Ogi td Help

 

_ Activity

August 19, 2020

iii, Kine - $19.32
od

Payment

Paid with Seller info

PNC Purchasing Card $19.32 aeUL

VISA Credit Card x-5176

You'll see "PAYPAL *ZHANGYUANLI ZHANG" Invoice ID

on your card statement. 150201101145120081901057007 _8018402811227489

Ship to Purchase details

Heather Farris 2020 New dragon ball z GOKU Loose $19.32
116 W. Jackson, Suite 109, MB: 552 Sport Shorts Men Cool Summer

Chicago, IL 60604
United States

Basketball Short Pants Hot Sale

Sweatpants No belt

 

Category Item #8018402811237489

Clothing

Transaction ID Total $19.32
44954377AW897064N

Print details

 

Need help?
If there's a problem, make sure to contact the seller Report a problem
through PayPal by February 15, 2021. You may be

eligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights teserved | Privacy Laaprall Policy updanes “
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 28 of 345 PagelD #:502

(©) Sering Fashion Men Casual Shar xx | Fe ued
he ®
= & @

€ C A https://www.aliexpress.com/item/4001293927250.htr

beiyasi Y-win Store

eat

 

inting Kens Designer Shoes High Top lac
mbre

: >
rf a Lae
US $20.99 - 25.12

Wy instant ciscoune US $1.00 off per US $30.00 ~
ae a an oof

 
 
  

Spring Fashion Men Casual
& Up Chunky Shoes Trend:

 

 

  

 

Cale
2 4|2\ 4 2 A
Shoe Size: : fal
i bs a7 12 a 40 41 a2 42 44
Nc}
true ne. ke your normal sire
a

 

Shipping: US $3.16
to United States wa ePacket ~
onel @

US $18.95,

ant
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 29 of 345 PagelD #:503

 
    
    

 

 

~ @ st i Oo

    
    
 

Preview nc

TMC Te Dey

Coupons are on the way - be ready!

     

Sell on AliExpress Help Buyer Protection [] App = f English f USD a

A iExpress beiyasi Y-win Store On AliExpress [ae store | re

 

47.2% Positivefeedback  F4 Followers

beiyasi Y-win Store

Top Selli Feedback

 

Spring Fashion Men Casual Shoes Stripe Printing Mens Designer Shoes Hig
h Top lace Up Chunky Shoes Trends 2020 Zapatillas Hombre

1 order

Sale starts
Aug 24, 12:00 AM PT

 

US $20.99 - 25.12 “sss11257 4

Instant discount: US $1.00 off per US $30.00 +

   

Sener GET COLIpONS

US $2.00 New User Coupon

Shoe Size:

a5 36 37 38 aa 40 4] 42 43
44 [iil Size Info

Fit: Fits true to size, take your normal size

 

Quantins:

 

Shipping: US $3.16
to United States via ePacket ~
Estimated Delivery on 09/21

IAS

 

  

0-Day Buyer Protection Free Return
Money back guarantee Return for any reason within 15 days
beiyasi ¥-win Store OVERVIEW CUSTOMER REVIEWS [0] SPECIFICATIONS Report Item
97.296 Po 6 Feedback
0.1K Followers
© Contact Dear customer, welcome to our shop, our team provides high-quality shoes and

professional services. Our shoes size is not the same as the size used in your country,

 

C + Follow ) ies eal
please choose the size according to your foot length!
Men's Shoes Size Chart

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 30 of 345 PageID #:504

Spring Fashion Men Casual sh.

 

 

€ Cc tf oO ME) bitos:/Avenaliexpress.com Atem 4001293927250 htm! Aw Y@ ad IiNo @ =
« os
beiyasi Y-win Store ~ OVERVIEW «= CUSTOMER REVIEWS (0) SPECIFICATIONS Potts

 

( eronow | eens — - ee
——— please choose the size according to your foot length!

Men's Shoes Size Chart
Store Categories
~ Men Casual Shoes

Fashion Shoes
Flat Shoes

 

+ Men Trainer Shoes

 

 

 

 

 

 

 

 

Canvas Shoes

 

 

Sneakers Shoes
Men Leather Shoes Casual
Men Sandals

Men Slippers

 

~ Women Casual Shoes

 

 

 

 

 

 

 

 

 

Fashion Shoes
Flat Shoes

 

= Women Trainer Shoes

Canvas Shoes
Sneakers Shoes

Women Heels Shoes
Women Sandals
Women Slippers

Others

Top Selling

 

    

 

 

[_important Notice:
Choose the shoes size refer to your FOOT LENGTH. Gee
choosing problem.)
in ve #1f foot is thick and wide, you can choose one size bigger.
US $24.33 % @ *If foot is narrow and thin, you can choose one size smaller.
#50 71 Sold we & xIf you don’t clear how to choose, please feel free to contact us.

fgProduct Description:

Spring Fashion Men Casual Shoes Stripe Printing Mens Designer Shoes High Tap
lace Up Chunky Shoes Trends 2020 Zapatillas Hombre

 

w 50 19 Sold

 

US $18.95

13 Sold

 

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 31 of 345 PagelD #:505

Spring Fashion Men Casual Sho

 

i Cc f 0 Re httpsy/ Avvo. aliexpress.com fitem /400129392 7 250.htm!
beiyasi ¥-win Store yt OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
Ps

US $18.95

Sald

 

US $22.07
#50 40 Sold

View More >

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 32 of 345 PagelD #:506

Spring Fashion Men Casual Sho

< Cc a | MB pttps:/Annnvaliexpress com item 4001293927 250.html El bx al it Oo &

 

 

 

A A
beiyasi ¥-win Store ‘ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS Xe

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 33 of 345 PagelD #:507

Spring Fashion Men Casual Sho

i C © Me! pitps/Awowaliexpress.com item 4001293927250. html A UP I\ O @ =
A
beiyasi Y-win Store - OVERVIEW CUSTOMER REVIEVYS (0) SPECIFICATIONS

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 34 of 345 PagelD #:508

Spring Fashion Men Casual Sho &

 

 

€ C |@ dil pttos:/Anwaliexpress.comsitem 4001293927 250.html El os tr | ioe =
‘ al
beiyasi ¥-win Store ~ OVERVIEW «= CUSTOMER REVIEWS (0) SPECIFICATIONS ent

 

Extraordinary

 

 

1£]|—|

Extraordinary gal

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 35 of 345 PagelD #:509

Spring Fashion Men Casual Sho A

 

 

<= C a 1D Bt htips:/prevewaliexpress,com item /4001293927250.htm| El os tr i\oe =
: a
beiyasi ¥-win Store ~ OVERVIEW «= CUSTOMER REVIEWS (0) = SPECIFICATIONS ner

Extraordinary

S OBB

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 36 of 345 PagelD #:510

Spring Fashion Men Casual Sho

 

 

<= C a |@ dik pttos:/Anewaliexpress.comsitem 4001293927 250.html El os wu i\oe =
- “a
beiyasi ¥-win Store ~ OVERVIEW «= CUSTOMER REVIEWS (0) = SPECIFICATIONS Cl

 

 

Extraordinary

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 37 of 345 PagelD #:511

Spring Fashion Men Casual Sho

oa C tf O @& pitps/pewaliexpress.comsitem 4001293927 250.htm| Ao - Uw I\oe =
a
beiyasi Y-win Store ~ OVERVIEW = CUSTOMER REVIEWS (0) = SPECIFICATIONS

 

Extraordinary

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 38 of 345 PagelD #:512

Spring Fashion Men Casual shi

 

 

 

€ C a | Mise? pttos/Annew.aliexpress.com item /4001293927250.htmI El os wT ioe =
~
beiyasi Y-win Store ~ OVERVIEW = CUSTOMER REVIEWS (0) = SPECIFICATIONS Add to Ce

 

 

Extraordinary gal

 

fa Package and Shipment:

1£]2|—|

 

|

CHINA POST - pa

 

Please write your FULL, NAME and HOUSE NUMBER .Especially Russia have anew rule
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 39 of 345 PagelD #:513

Spring Fashion Men Casual sh:

 

 

 

€ C tf | BY fittosy/Anmnsalianpress.comi Mtem/4001293927250 htm| Elo wf iio © =
~
beiyasi ¥-win Store ~ OVERVIEW «= CUSTOMER REVIEWS (0) = SPECIFICATIONS

Please write your FULL, NAME and HOUSE NUMBER .Especially Russia have anew rule
now, post office will not deliver parcels to you if you don't write full name.

Buyers are responsible for the possible tariffs resulting trom the purchase, We will do our best to
avoid tarifts.

Difference in color may be caused by some other reasons such as color reflection in the light,
background etc.

EuFeedback:

Your satisfaction with our products is our biggest motivation, please give us positive
feedback and 5 star praise. If there is any dissatisfaction, please contact us in time, we will
give you a satisfactory treatment.

Consistent with the, Rae
—| — . ~ = =! STANs
items description Pi ht Pt Pt OPS

Attitude of the sellers ba ba ba ba ba 5 stars

   

Seller’s delivery speed a Www ~~
cc

ee
--— wm
100/

In case of the defective items or wrong items that you got, we will resend or refund to you. You
can also return back the items within 2 work days after receipt, buyers are responsible for
shipping charge to return the items.

Best Regards!

slars

» yy

€

faReturn :

No Feedback.

ABE

BS |

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 40 of 345 PagelD #:514

Spring Fashion Men Casual Sho As

 

 

 

= C tf | ASS) httos:/nnenaliexpress.com item 4001 293927250.htmI Al os wT i\Ooe =
ie pets ae — ST us :
beiyasi ¥-win Store ~ OVERVIEW «= CUSTOMER REVIEWS (0) 9 SPECIFICATIONS
Tricrence in color may be Caused DY Some omer reasons sucn as Color rerlection in the lignt,
background etc.
fiulFeedback:

Your satisfaction with our products is our biggest motivation, please give us positive
feedback and 5 star praise. If there is any dissatisfaction, please contact us in time, we will
give you a satisfactory treatment.

Consistent with the ' gid > Sus.
items description aS Se He eS SCC

? Attitude of the sellers ba .— ~-e-a@- 5 stars

   

. Seller’s delivery speed bh bbe lb be ® stars
SS r ~
oo

SS eee ow FJ

ar

= ——
rH °

GaReturn :

In case of the defective items or wrong items that you got, we will resend or refund to you. You
can also return back the items within 2 work days after receipt, buyers are responsible for
shipping charge to return the items.

Best Regards!

No Feedback.

Seller Recommendations

  

Mens Spring Purple Comfort... Men's Fashion Summer Whi Brand Summer Colorful Shins 2020 Fashion Blue Breathab.. _
US $20.26 US $17.57 US $26.07 US $26.13

:
w 5.0 ? Sold 1 Sold =

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 41 of 345 PagelD #:515

Spring Fashion Men Casual Sh As

= Cc ot | PAS) bttps:/Avnaliexpress.com tem /4001293927250.htm|

 

   
 
   
    

beiyasi ¥-win Store ‘yt OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS

a

ae
7}
ii

re
wn

 

Brand Ape AirPods Covers $.. Laker No.24 Basketball Jerse. Sports sneakers bra-- SEW Black Basketball fan.
US $4.44 US $5.31 US $2.99 US $5.99

  
    

 

k d be J
2018 Brand New Ne. Classic 234 7PU IMD 3D Funny Cartoon P.. SLUG) Capa For Apple AirP...
US $2.13 US $4.13 US $3.16 US $2.63

wae 1135 Sold w 48 * 169 Sol ® 4 09 Sold

 

   

New Design 3D Football Cas... tute 3d airpods pro... 1 Bag Gold Silver Hol
US $1.83 US $3.51 US $1.51 US $1.48

vw 48

=

w 50 10 Sold w 50

     

Related Searches

This tegories . Shoes, Men's Shoes, Men's

  

Casual Shoes

AliExpress Multi-Language Sites

tech, Turkish, Jagarese,

 

Terms of Use - Tanielaanreis (ela

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 42 of 345 PagelD #:516

beiyasi Y-win Store - Amazing

 

 

= ec am o Gi pitos:/Arnenwsaliegpress.com/store/S878304 aes Uw

 

 

 

 

 

m
a
in

 

t
I

, Exoress’ —T lim shopping for...

beiyasi ¥-win Store 97.2% Positive feedback « FOLLOW

 

beiyasi Y-win Store

 

Store Home Products ~ Top Selling

New Arrivals

Beiyasi

2020 New Fashion Autumn 2020 New Summer Graffiti Spring Fashion Air Cushion

 

 

Brand Autumn Womens Air Cushion Shoes Blue
Women Weaving Casual Sneakers New Arrivals...

US $14.38

Outdoor Trainers Sneakers White Orange Non-slip
Comfort Mens Casual Shoes Fashion Men Sneaker...

US $14.53

Fashion Autumn High Top Casual Shoes Pink Mirror
Sequins Womens Chunky Shoes Comfortable Shiny...

US $19.25

Beiyasi

 

 

 

Ii\o@e =

A
=

 

Wish
List

 

Mens Flat Shoes Camouflage 2020 Mer

Orange Men Casual Shoes... Printing Mens Fashion Slipper... Shoes Men's Casual Sneakers.., Printing Fashion Comfort Lac... Red Fash

US $18.43 US $5.61 'S $20.03 US $17.28 us $1

ae LSS ws ; BSS EE.
Beiyasi

 

2020 Brand Autumn Green
Sneakers Men Tige Printir

US $25.06

   
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 43 of 345 PagelD #:517

 

 

http:

 

 

radealiexpress.com/ order detail.htrmforderld=80 1249444 1657499 ~ad Search...

 

Buyer Protection Help QO Save bio on our appl Ship to = / uso

 

=xpress | Fm shopping for (OQ | Sc Oweniist g

Express > Order List > Order Detail

Place Order Pay Success Sune Orter Compete

Order Number. 8018494447657489
Status: The seller has shipped your order
Reminder. Your order should arrive within 20-20 Days, Factors such as delayed logistics and customs clearings may have an impact on the delivery time
1_1f your order does not arrive on 2020-11-18 . you can apply fora refund by opening a dispute
2. To extend the Buyer Protection for this order. please click here -
(Select All Product Details Product Status Options
A > Spnong Fashion Men Casual Shoes Stripe Printing Awaiting Receipt Open Dispute
= Mens Designer Shoes High Top lace Up Chunky
Shoes Trends 2020 Zapatillas Hombre

Properties: Color Black J966 ; Shoe Size 36
(belyasi ¥-win Store)

 

Teel
Confirm Goods Received _ Download Invoice
istics Information:
smational Shipping Tracking Number Remarks Details
Tpany
= LN453694115CN 2020.08.22 16:29 (GMT-7): Despatch from Sorting Center

2020.08.22 13:36 (GMT-7}: Despatch from Sorting Center
2020.08 22 06:49 (GMT-?): Arrival at Sorting Center

View More

Refresh

© Tracking information is available within 5-10 days. You can track your order here eppse
View Delivery Detail

er Financial

ore: beiyasi Y-win Store | 3

 
    
 

If you wish to leave the seller a message or view the message history, simply click here.
Contact Name : Margot Farris

Address: 116 W, Jackson, Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 312-600-6845

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
Spring Fashion Men Casual Shoes $25.12 1 piece $2.28 $27.40 Awaiting Receipt Open Dispute Packet
a Stripe Printing Mens Designer Shoes Estimated Delivery Time: 2C
High Top lace Up Chunky Shoes Days

Trends 2020 Zapatillas Hombre

Will be shi d within (Busi
Color w= Black J966 ill be shippe in (Busir

Shoe Size: 36 days) 5 Days
(beiyasi Y-win Store}
mo
Product Amount Shipping Cost Tax Total Amoun

US $25.12 US 3 3.16 US $257 US $32.09
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 44 of 345 PagelD #:518

e | https:)/trade.aliexpress.com/ order detail-htmTorder|\d=8012494441 657499 * a Search... Pe a Sue i @
My AliExpress: Manage Or... ™ | |’
1 If your order does not arrive on 2020-11-18 you can apply for a refund by opening a dispute

 

2. To extend the Buyer Protection for this order please click here -

[|] Select All Product Details Product Status Options

| <> Spring Fashion Men Casual Shoes Stripe Printing Awaiting Receipt Open Dispute

Mens Designer Shoes High Top lace Up Chunky
Shoes Trends 2020 Zapatillas Hombre
Properties: Color Black J966 ; Shoe Size 36
(beiyasi Y-win Store)

 

   

ma =
Confirm Goods Received Download Invoice

istics Information:

wmational Shipping Tracking Number Remarks Details

Tipany

= LN4536941715CN 2020.08.22 16:29 (GMT-7): Despatch from Sorting Center
2020.08.22 13:36 (GMT-7): Despatch from Sorting Center
2020.08.22 06:49 (GMT-7): Amival at Sorting Center
View More
Reiresh

© Tracking information is available within 5-10 days. You can track your order here efifze.
View Delivery Detail
at Financial
ore: beiyasi Y-win Store Contact Seller

  
 

 
 

Se Oe ec ee or ete lg tilt) ie ea oe
Contact Name: Margot Farris
Address: 176 W. Jackson; Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 312-600-6845

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
Spring Fashion Men Casual Shoes $25.12 1 piece $228 $27.40 Awaiting Receipt Open Dispute = &Packet
a Stripe Printing Mens Designer Shoes Estimated Delivery Time: 2¢
= High Top lace Up Chunky Shoes Days
Trends 2020 Zapatillas Hombre Will be shipped within (Busir
Color we Black J966
days) 5 Days

Shoe Size: 36
(beiyasi Y-win Store}

  

me &
Product Amount Shipping Cost Tax Total Amoun
US $25.12 US $3.16 US$ 2.57 US 3 32.09
AliExpress Multi-Language Sites
Senvce Dismuwee & eras, Guyer Proecian, Geen JPA inlianenenl lan, Pome Sr oH French. Geinan llalian Gwe ' Jauanese Pace
Palisth
by Category

Afipes

Aeiplace, Thali

   

Seller ial BLACI

    
     

rolion, Low Price, re

0, Produc P

       

DingTalk duhi

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 45 of 345 PagelD #:519

1 https: / uw, paypalcom) mysccount/transactions/details/7V ESo2SHRA SIC = @& PayPal.Inc.[US] @ | Search... pe Tour te @

| BP PayPal: Transaction Details 9 ™ |_

ad BT a rela A eet mata ELCs Deere Tame gi tad Help

 

Activity

 

RTT ATS SIRS) - $32.09
August 19, 2020

Payment

Paid with Seller info

PNC Purchasing Card $32.09 EHR AsAL ES Se

VISA Credit Card x-5176

You'll see "PAYPAL *ZHONGYING]I ZHONG" Invoice ID

on your card statement. 150201101167020081901127006 _8018494441657489

Ship to Purchase details

Margot Farris Spring Fashion Men Casual Shoes Stripe $32.09
116 W. Jackson, Suite 109, MB: 552 Printing Mens Designer Shoes High Top

Chicago, IL 60604
United States

lace Up Chunky Shoes Trends 2020

Zapatillas Hombre

 

Category Item #8018494441667489

Shoes

Transaction ID Total $32.09
JVE54699HK204941K

Print details

 

Need help?
If there's a problem, make sure to contact the seller Report a problem
through PayPal by February 15, 2021. You may be

eligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights reserved | Privacy Legal Policy updares
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 46 of 345 PagelID #:520

 

FB fosnion New Women MenSpor x oF =
€ 2 Co @ wishcom/product/Sbab27a72dala0te2bT7eb30?share=web Qt
cae aymonwmunr i oe wo

SE
Top Features
oh Popular 3

a
‘T Express Fashion New Women Men Sport

= Running Shoes OUtdoor Sneakers
WP Leal _ ee EK BA reviews)
Py Be
@ per Buy $18 +4 2s
( Recent
Size:
© Discover
Select Size =
@ Brands ¥
$2 Categories Color
Solect Calor =
mess

GP Add to Wishlist
Shipping from United States available
United States shipping available for a variation of this product

Faster Shipping
~~ (G12 day delivery on this product!

Standard Shipping $9
Sep 7. Oct?

(ems are sold and shipped by bowuaz/

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 47 of 345 PagelD #:521

@ Fashion New Women Men Spo

 

 

 

€)9 € tt 9 Be) bttos:/Anvewish.com/product/Sbab?/a/ 2d8tB02e2b7 Tebs0?share=web oo & t ii oe =
e * ty
‘wish Q YY
vy Popular > Express © Local ©) Blitz Buy More
Overview Related

Fashion New Women Men Spert
Running Shoes OUtdoor Sneakers

teat (24 reviews}

 

$20 $44 Be
Size:
Select Size ’
= Color:
Ee
Select Calor *
aa

 

© Add to Wishlist

 

3
ox

= Shipping from United States available

United States shipping available for a variation of this product

By Faster Shipping
Get 12 - 14 day delivery on this product!

Standard Shipping $11
Sep 16 - Oct 5

Items are sold and shipped by boxus2?

Customer Reviews Show More

Description Show Less

Because US shoe size and China shoe size is not completely equal, so the fallawing
shoe size is only for reference:(Best selection methad: check faat length)

EU 35=US4.5 =foot length 22-22.5 CM
EU36=US5 = =footlength 22.5-23 CM

PEPOT IE EE Htant Inne 9999 5 OM

Contact, Terms, Policies & More « = ~24Cm
145 CM *

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 48 of 345 PagelD #:522

@ Fashion New Women Men Spo

 

 

 

 

  

€)7- Ct | © MS! bttos:/fenmwish.com/oroduct/Sbab?/a7 2dBtB02e2b7 Peba?share=web -— YU | i\oe =
» ich aw ,
wisn Q av g&
vy Popular > Express © Local |) Blitz Buy More
Overview Related
“ Fashion New Women Men Spert
Running Shoes OUtdoor Sneakers
tke wt (24 reviews)
s
i
35 Size:
—_— Select Size Ad
=p Color:
Select Color °
|
SES"
aan
=
= © Add to Wishlist
eae |
a= Shipping from United States available
~ United States shipping available for a variation of this product
~, Faster Shipping
Get 12 - 14 day delivery on this product!
Standard Shipping $11
Sep 16 - Oct 5
Items are sold and shipped by boxus27
Customer Reviews Show More
Description Show Less
Because US shoe size and China shoe size is not completely equal, so the fallawing
shoe size is only for reference:(Best selection methad: check faat length)
EU 35=U8 4.5 =foot length 22-22.5 CM
EU36=U85 =foat length 22.5-23 CM
Ferov_tie oo Fant lan ntl I 7350M
Contact, Terms, Policies & More « = -24Cm
45 COM a

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 49 of 345 PagelD #:523

@ Fashion New Women Men Spo

 

 

 

 

¢)- Co | O Mie) pttps:/Anwish.com/oroduct/Sbab2/ar2defBlz2e2b7 Tebad?share=web oo © o i\oe =
. a ® a
wish Q ave
vy Popular > Express © Local ©) Blitz Buy More
Overview Related
a Fashion New Women Men Spert
Running Shoes OUtdoor Sneakers
tk wt (24 reviews)
a $20 = a
3 Size:
— Select Size ’
=t Color:
Select Calor *
aan

© Add to Wishlist

 

“
ei

me Shipping from United States available

United States shipping available for a variation of this product

=, Faster Shipping
J Get 12 - 14 day delivery on this product!

Standard Shipping $1
Sep 10 - Oct 5

Items are sold and shipped by boxus2?

Customer Reviews Shaw More

Description Show Less

Because US shoe size and China shoe size is not completely equal, so the fallawing
shoe size is only for reference:(Best selection methad: check faat length)

EU 35=US4.5 =foot length 22-22.5 CM
EU36=US5 = =footlength 22.5-23 CM

Ferov_tie oo Fant lan ntl I 735 CM
Contact, Terms, Policies & More « = -24Cm
45 CM ¥

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 50 of 345 PageID #:524

9) Fashion New Women Men Spo

 

 

 

 

 

 

 

€ C ot | O Mie! bttos:/fenmewish.com/aroduct/Sbab?/a7 2dBtB02e2b7 Pebao?share=web -- &@ or It oe =
ee | a a
wisn Q :*
vy Popular \> Express © Local |) Blitz Buy More
Overview Related
4 Fashion New Women Men Spert

Running Shoes OUtdoer Sneakers

ve kr tr 7

i (24 reviews)

' : Size:

iy

    
 
   

=: a Select Size -
“
» “F Color:
ae
. ac AD!

. ae aaynne™ TOF Select Color +

7 ‘ cotton PROERSSION z

—— ERKTEOBARO =

: 7 _g.A9t5

@ Add to Wishlist

ipa h

a= Shipping from United States available
United States shipping available for a variation of this product

_ Faster Shipping
Get 12 - 14 day delivery on this product!

Standard Shipping $t'

Sep 16 - Oct 5

Items are sold and shipped by boxus27

Customer Reviews Show More
Description Show Less

Because US shoe size and China shoe size is not completely equal, so the fallawing
shoe size is only for reference:(Best selection methad: check faat length)

EU 35=US4.5 =footlength 22-22.5 CM
EU36=US5 = =footlength 22.5-23 CM

Feroevy_btlie CL fant lant 15 73 5C0M
Contact, Terms, Policies & More « 24 Cm
45 CM .

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 51 of 345 PagelD #:525

@ Fashion New Women Men Spo

 

 

 

 

 

€ ec a | © MS! bttos:/fenmwish.com/oroduct/Sbab?/a7 2dBtB02e2b7 Peba?share=web It Oe =
te. os 4
wisn Q ¥
vy Popular \> Express © Local |) Blitz Buy More
Overview Related
“ Fashion New Women Men Spert
Running Shoes OUtdoor Sneakers
tke wt (24 reviews)
x — $20 34 B®
15 Size:
—_— Select Size Ad
=F Color:
Select Color °
<
—_
et
= :
= © Add to Wishlist
eae |
a= Shipping from United States available
~ United States shipping available for a variation of this product
=, Faster Shipping
Get 12 - 14 day delivery on this product!
Standard Shipping $11
Sep 16 - Oct 5
Items are sold and shipped by boxus27
Customer Reviews Show More
Description Show Less
Because US shoe size and China shoe size is not completely equal, so the fallawing
shoe size is only for reference:(Best selection methad: check faat length)
EU 35=U8 4.5 =foot length 22-22.5 CM
EU36=U85 =foat length 22.5-23 CM
Ferov_tie oo Fant lan ntl I 7350M
Contact, Terms, Policies & More + -24 Cm
45 COM a
< *

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 52 of 345 PagelD #:526

@ Fashion New Women Men Spo

 

 

 

 

 

 

€ C ot O ie! bttos:/fnmewish.com/oroduct/Sbab?fa7 2dBtB02e2b7 Pebao?share=web —~ OU | Ii\oe =
ox e L J P ° ~
wish Q Ee awe
vy Popular > Express © Local |) Blitz Buy More
Overview Related
2 Fashion New Women Men Spert
Running Shoes OUtdoor Sneakers
“eat (24 reviews)
ss $20 | =
Js Size:
_— Select Size -
| Color:
Select Color °
=
eT
=
= @ Add to Wishlist
(eee)

a= Shipping from United States available

~~ United States shipping available for a variation of this product

_ Faster Shipping
Get 12 - 14 day delivery on this product!

Standard Shipping $t'

Sep 16 - Oct 5

Items are sold and shipped by boxus27

Customer Reviews Show More
Description Show Less
Because US shoe size and China shoe size is not completely equal, so the fallawing
shoe size is only for reference:(Best selection methad: check faat length)
EU 35=U8 4.5 =foot length 22-22.5 CM
EU36=U85 =foat length 22.5-23 CM
Ferov_tie oo Fant lant 1 73 5C0M

Contact, Terms, Policies & More « = ~24Cm

45 COM Hs
< Pa

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 53 of 345 PagelD #:527

@ Fashion New Women Men Spo

 

 

 

 

 

 

 

 

   

< ec a | O te! bttos:/fnmwish.com/oroduct/Sbab?fa7 2dBtB02e2b7 Pebad?share=web oo & wr i\oe =
te ° a
|# Q a w 9
<> Popular \> Express © Local |) Blitz Buy More
Overview Related
4 Fashion New Women Men Spert

Running Shoes OUtdoor Sneakers

al

newt (24 reviews)

$20

if

Js Size:
Select Size ’
E Color:
Select Calor *
=
ati

 

i £
= W Add to Wishlist
|)

a= Shipping from United States available
United States shipping available for a variation of this product

Faster Shipping
Get 12 - 14 day delivery on this product!

Standard Shipping $1

Sep 10 - Oct 5

Items are sold and shipped by boxus2?

Customer Reviews Show More
Description Show

 

Because US shoe size and China shoe size is not completely equal, so the fallawing
shoe size is only for reference:(Best selection methad: check faat length)

EU 35=US4.5 =foot length 22-22.5 CM
EU36=US5 = =footlength 22.5-23 CM

 

PereTi ie GG Hfantlacth 99 99 BOM
Contact, Terms, Policies & More « 24m
450M ‘

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 54 of 345 PagelD #:528

(©) Fashion New Women Men Spo

¢i- Co \o a rifled Aterabalisht cori /orgHlct/Sbak2te7 2datadaetb77ebapiehare web P o«- & o i\ © © =

wish Q

") Popular > Express © Local > Blitz Buy More

 

 

a”

 

EU SPH US BD SlOOLIENQU 45-45.9 LI

EU38=US6  =foot length 23.5-24 Cm

EU39=US6.5 =foot length 24-24.5 CM

EU40=US7 = =foot length 24.5-25 CM

EU41=US8 = =foot length 25-25.5 CM

EU 42=US8.5 =foot length 25.5-26 CM ‘

EU 43=US9.5 =foot length 26-27 CM Fashion New Women Men Sport

EU 44=US10 =footlength 27-28 Cm Running Shoes OUtdoor Sneakers
EU45=US1 =foot length 28-28.5 Cm www (24 reviews)
EU 46=US 11.5 =foot length 28.5-29 Cm

$20 44 B®

(All measurement in cm and please note Icm=0.39inch}

For Example,lf your foot length is 25.3cm,You should choose US sizes. Size:

Kindly Rerminder:The shoes size is based on Eurapean size and the real foot length.

If you are nat sure your foot length,please measure your foot length accarding ta fallaw Select Size =
methods.

Tips: Measurements are the maximum size,please allow appr +0.5-1cm tolerance. Color:

Campare the chart size with your feet length carefully befare ordering.

1.Please choose your size according to your foot lengt

2.1f you do nat measure feet long, another method is to measure the shoes you're
wearing Insales léngth,based on the insole length of the table ,then select shoe size

Select Calor *

Why buy fram us ?

f Worldwide fast shipping! Buy
f Free tracking number!

f Quickly anc satisfying cammunication!
f Unique high-quality gaacs!

f Best prices!

@ Add to Wishlist

‘If you are not satisfied with something please contact us before you leave us a
Negative feedback, we will always try our best for 100% customer satisfaction. That's
why we are here! All emails will be answered within 48 hours (Sat. & Sun. excluded). 5a
please co not hesitate to email us!

2.Your 5-Star Positive Feedback is much appreciated

Reference Price by Seller Shaw More
Sold By Stare Ratings
boxus27

30 Day Return & Refund

7 Shop with Confidence! Learn More

We want you ta be completely satisfied with your purchase an Wish.
Return all products within 30 days of delivery if they are nat up ta
your satisfaction.

 

Contact, Terms, Policies & Mare +»

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 55 of 345 PagelD #:529

(©) Fashion New Women Men Spo

¢i- Co \o a rifled Aterabalisht cori /orgHlct/Sbak2te7 2datadaetb77ebapiehare web P o«- & o i\ © © =

wish Q

") Popular > Express © Local > Blitz Buy More

 

 

a”

 

EU SPH US BD SlOOLIENQU 45-45.9 LI

EU38=US6  =foot length 23.5-24 Cm

EU39=US6.5 =foot length 24-24.5 CM

EU40=US7 = =foot length 24.5-25 CM

EU41=US8 = =foot length 25-25.5 CM

EU 42=US8.5 =foot length 25.5-26 CM ‘

EU 43=US9.5 =foot length 26-27 CM Fashion New Women Men Sport

EU 44=US10 =footlength 27-28 Cm Running Shoes OUtdoor Sneakers
EU45=US1 =foot length 28-28.5 Cm www (24 reviews)
EU 46=US 11.5 =foot length 28.5-29 Cm

$20 44 B®

(All measurement in cm and please note Icm=0.39inch}

For Example,lf your foot length is 25.3cm,You should choose US sizes. Size:

Kindly Rerminder:The shoes size is based on Eurapean size and the real foot length.

If you are nat sure your foot length,please measure your foot length accarding ta fallaw Select Size =
methods.

Tips: Measurements are the maximum size,please allow appr +0.5-1cm tolerance. Color:

Campare the chart size with your feet length carefully befare ordering.

1.Please choose your size according to your foot lengt

2.1f you do nat measure feet long, another method is to measure the shoes you're
wearing Insales léngth,based on the insole length of the table ,then select shoe size

Select Calor *

Why buy fram us ?

f Worldwide fast shipping! Buy
f Free tracking number!

f Quickly anc satisfying cammunication!
f Unique high-quality gaacs!

f Best prices!

@ Add to Wishlist

‘If you are not satisfied with something please contact us before you leave us a
Negative feedback, we will always try our best for 100% customer satisfaction. That's
why we are here! All emails will be answered within 48 hours (Sat. & Sun. excluded). 5a
please co not hesitate to email us!

2.Your 5-Star Positive Feedback is much appreciated

Reference Price by Seller Shaw More
Sold By Stare Ratings
boxus27

30 Day Return & Refund

7 Shop with Confidence! Learn More

We want you ta be completely satisfied with your purchase an Wish.
Return all products within 30 days of delivery if they are nat up ta
your satisfaction.

 

Contact, Terms, Policies & Mare +»

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 56 of 345 PagelID #:530

 

 

 

 

   

€ Cc a oO BE! htips:/Anvwawish.com/merchant/sal9S3e25d6fad 17 cobIeef8 oe YY wr Itoe =
o al
Q avg
7? Popular > Express © Local ©) Blitz Buy More

boxu327

89% Postive | 299 ratings | Seller since 2017

rete 4.2

 

Refer friends & Earn up to
$100 Wish Cash!

Give your friend $5 to spend
on Wish when they sign up
with your link!

Receive $5 Wish Cash for
each referral after their first

 

Almast Gane!

    
 

arder ships. Earn up to $160.

   

$18 Gas $20 4444 5
Learn Mare
1004 bought this {OCH bought this

ctzmadakwh

o
7
Et

3

    
 

A

$13 4499 $16 G4 obs $18 59 =F.

100+ bought this 5O+ bought this BC+ bought this

 

$20 daze $16 495 as $20 G54 =?

10+ bought this 10+ bought this 10+ bought this

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 57 of 345 PagelD #:531

 

@ 5 | https: /www.wish.com/transaction/Sf490804c5332df7 cheb e8

 

 

FE https: || Search.
| OrderDetais|wish = ™ |_|

‘wish Q What do you want to find? aw ®@

Top Features

=> Popular

® Express Order History / Order Details

© Local

@ iz Buy Order on Aug 28, 2020 Order #: 5f490964c5332df7c6e9b1e8

@) Recent

© Discover

© Branas Shipping Address Payment Method Item Summary

5° Categories Daisy Turner Credit Card ftem Total $26.00
116 W. Jackson Blvd Visa xxxx6424 Shipping $12.00
Suite 109, MB: 552 Tax $2.38
Chicago, Illinois GO604
United States Order Total $40.38

Items in your order
Order Pending | item Details

Store: boxu327

Fashion New Women Men Sport Running Shoes OUtd...
Red, 38, Qty 1

 

Coniacl, Terms, Policies & More «
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 58 of 345 PagelD #:532

 

FE Alibaba Manufacturer= x | FE Shoe Souvenir Rubber! x JF Cangnan Bin Teng Plas!’ x PayPal: Send Money Su: x | +

€ © @ cnbinteng.en.alibaba.com/?spm=a2700.wholesale.cordpanyb.2.1b197908ybNmpk Q * @

= J Alibaba com sovcngsonmons Services Moreen Help (Ces Althaten My Aibebs GID oon D> ingtan- Uso

— Chete wom met hare

 

fq
Y =e : I
Cangnan Binteng Plastic Products Co.,Ltd. i

Ensuring the quaity Of products . we make smal profits bul Guick tumover , Nigh Sales volume "10 OCheeve 2 prOftacle marketing strategy
BINTENG Mary years of production expenence ore tp one server orders:
Pantin Pmt Cm

€&S +86-0577-64351998  §§ cindy@chinabinteng.cn

@esci (@)

 
 
    
  
 
   
  

 
  

a on eed od

to
ae :

   

VALET EAT

       
  
    

JNO NOIS3SGO 3344

Cangnan Binteng Plastic Products Co.,Ltd

Luggage Tag

  

om
ad #LIFE AESTHETICIAN#

;

E — Luggage boarding pass customization—
: [cick To auy We

nm

=x

°

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 59 of 345 PagelD #:533

 

FE Alibaba Manufacturer’ =» JE Shoe Souvenir Rubber! = JE Cangnan Bin Teng Plast’ x | B PayPal: Send Money Su X | +

 

 

 

 
   

    

 

Cc Not secure | alibaba.com/product-detail/shoe-souvenir-rubber-keychain-soft-pvc_62351549254.html?spm=a270.. Q :
@ ' y pyc p
&2_Alibaba.com ( Products~ What are yau looking for aoe fees fe & = (3 WW
. ' ‘ My Alibaba: Messages orders cart
== Categones Readyto Ship TradeShows Personal Protective Equipment Services Sell on Alibaba Help Getthe App — English - USD
Home > All indusnnies aft: » Key Chains Subscribe to Trade Alert
on Malte $110.01
Dy Expness _ :
shoe souvenir rubber keychain soft pvc jordan sneaker mini nike shoe
keychain custom Lead Time 10 days
Shipping time 2-15 days
S00-41999 Pieces §000-9999 Pieces 10000-19999 Pie + "80000 Preces:
G
Calor i $0.15 1 +
\Ff Add to cart
L $0.15 o a
Verified Supplier
$0.15 v fa
Cangnan Bin Teng Plastic Produc...
Alla Manufacturer, Trading Company

 

Mich 2YR5 ey Be S.0* HH
niger Image ", sae 10 (Mi rer 1000 Pieces F
Customization: Customized logo (Mir Pr 97.4% Response Rate

i " Customized packaging (Min Order 1000 Pieces) Mores I ‘a
. cm 7 10,000+ for 26 Transactions
6) aWwrpe&ee” G

Samples §5,00 /Piece, 1 Piece (Min. Order): Buy Samples 95.8% On-time delivery rate

Trade Assurance &
Payments: VISA & OF

  

om orders

 

 

okPayment T/T Pay Later WesternUnion WU. |i!

= Messenger @ -

   

 

 

Alibaba com bLoals ins golunions — Payment Terms: NetG0 TOP: ¥
»
5 5 5 7 = Oo ba
J Alibaba ManufacturenD x JE Shoe Souvenir Rubber! x JE Cangnan Bin Teng Plast’ x | B PayPal: Send Money Su: X | +
CG @® Notsecure | alibaba.com/product-detail/shoe-souvenir-rubber-keychain-soft-pvc_62351549254.html?spm=a270.. Q ® i

Product Details Company Profile Report Suspicious Activity

Product Description Our Services Company Information Fag

   

Overview
Quick Details
Tyne Carabiner Keychain Material Rubbero customized marerial
Place of Origin’ == Zhejiang, China Brand Name Binteng
Model Number Koog Customized
Promotion Gift S00pcs

\cathon $G3/S0,EN7T1 Opp Bag
Thickness 3mm Waterprool
Sample time 35 Days Materia soft pvc
Payment term Union, T/T.L/C, Paypal

Packaging & Delivery

 

 

 

Sei 1s. Single item

Single packe 3.5M600.3 cm

Single gross weight: 0.03% kg

Package Type ipc/oppbag , standard export carton

Lead Time Quantity(Pieces) «1-500 = S01-5000 | S001-1o000 10000

Est, Time(days) 10 12 15 To be negotiated
Sam Wang,
[Inquiry]
Product Description

el Messenger

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 60 of 345 PageID #:534

 

 

i x
FE Alibaba Manufacturen® * JE Shoe Souvenir Rubber} x — JE Cangnan Bin Teng Plast x | — PayPal: Send MoneySu x | + 2
CG @ Notsecure | alibaba.com/product-detail/shoe-souvenir-rubber-keychain-soft-pvc_62351549254. html?spm=a270.. Q @ :
fieporl Suspicious ACIWIly shoe souvenir rubber -

Product Details Company Profile
Be keychain soft pvc jordan

sneaker mini nike shoe

Product Description Our Services Company Information FAQ
Ship to United
States by Express

$110.0¢

Lead Time 10 days (7

Exquisite texture Riccsacinreten

_—

Custom Size

tnt

    

7 Add to cart

Trade Assurance
Shop with confidence

product information ,

|—1.18inch—{ __

co™ | EE iasowion - Eieae
»
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 61 of 345 PagelD #:535

 

oe Alibaba Manufay x | - Shoe Souvenir RX | -e Cangnan Bin Ter Xx -e Contact Informs x  & PayPal:SendMe xX | +

€ > CG. @ chbinteng.en.alibaba.com/contactinfo.html?spm=a2700.icbuShop.88.56.16f5149235Zk3p Qw ® 3

E ZAlibatba com coverg Soknons Senices Memeerinie Hen (Ors ftoatae yale GT Oven aD irgian- uso

De a ll le eel calle ed Sates de

 

Cangnan Binteng Plastic Products Co.,Ltd.

Enaurnig Ihe Quality Of CrOdUCtS . we Make Bal OrONts Bul Quick Loner , Nigh SBIOE FOAWTIO 10 DCrMEVE  DrONIACKO Marketing strategy,

 

 

 

BINTENG Mary years of production expenence one to one neice cadens:
pat al } Za BSCc! A)
& +88-0577-64351996 — @B cindy@chinabinteng.cn dmpemmmepes
SGS
e feechoe Veen Genie o
a awe NOT) Buldieg LAntien inductee! pert Longgan town wee
BINTENG — n 2 ee,
oa wy 325802 a
xem Organ Onna Re
Me. Cindy Lee ee. eee =
tes oy Werchou v
wrens
noery
(Onno "
==
Company Contact Information
7 Company Rene Crqran Be Teng Mame Prosucts Cou
v Cgmssmonal hd ress Mo.171. Sulaing 2 Jirtian Irdustna! Zone. Longgena Wertou Zregare Chee
Wevmerr Hp lertanter er ebbaabe com
Weblo uh silat com cTEARENG.EN 4HDADA COMM
Send message to supplier 5S

To Cxttyiee

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 62 of 345 PagelD #:536

 

     

. = a
FE Alibaba Manufacturer Directory x BP PayPal: Send Money Success: x | + =.

€ Cc @ message.alibaba.com/message/messenger.htmactiveAccountid=235553803@activeAccountidEncrypt=MCill... @ Q ww ® :
E2Alibaba com” My Alibaba CGorerntatseoe) (Pryce  eah

Cindylee on Pp
Get Sar, ® $0.07-$0.15/F
Guangztrou Anu Tred Co. Lid .
ez Mcn

OB Jade Ao ‘View More =
| anas = Co 7 . oct, 4

Conversation

   
 

   

    

cy

4c

Inquiries

   

 

a? Lulu Huang

Shenshen

AA wishen B
Kylin Shi

 

   

3” 6S
5
a

 

is a hassie a

 

Thanks for your in

 

asample

      

 

     

@®b @é@e ]
=a, Jenny zhao
5 ; : = Oo x
JE Alibaba Manufacturer Directory x BP PayPal: Send Money Success. x | +
€ Cc @ message.alibaba.com/message/messenger.htmactiveAccountlId=235553803@activeAccountidEncrypt=MCil.. @ Q ww ® 3
“DAlibaba com! — My Alibaba C Diy pevan~ to Ea
Cindylee on o Conversation

 

 
 

Sam Wai
Gee er cous, $007-80:15/r

MM dear award, thanks for your in

     

a sample ez mcr
OD Jade ac View More >
i Thangshan 0 yin Co

    

cy
ar

O& Ow Much for ie sample and shipping? Inquiries

   

 

Lulu Huang
@ Shenzhen @ ne i o
“ee kKylin Shi : : r 3

 

Apaniy and tall you

     
 
 

 

custom and

 

 

 

- of can | pay by paypal?
@ Jackie Zheng
. Or ye:
Cola Xu
f = o
Guang: a =
r

 

¥worne Liao

 

= Jenny nao
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 63 of 345 PagelD #:537

 

 

 

€ G

 

iba Manufacturer Directory B PayPal: Send Money Success x +

@ paypal.com/myaccount/transfer/homepage/buy/success

 

You've Sone S350 LSDinn WeNOAAN RE) com

 

Funds Availability Date: jum 1.2020

‘You pale: $35.00 USD

Ge to Summary

Note. The recipient can send or tpend the full amount on this

ate if the recipient withes te withdraw money, limits may

 

apply,

heed po cancel?

‘Vou have the righr ts cane! fer 9 full refun:

 
 
  

Gengnated recipient has already rec:
ince most PayPal payments are rece

may nex be able es cancel your payment fora full re

 

payment is made. Todetenmine whether your pa

 

for cence:

 

fog in to PayPal.com, select the
your transaction details, and select Cancel, er call PayPal
Customer Service at (888) 277-161

 

About disputes

If this eayment Is fer an item you purchased but haven’
received, oF INE not as détenibed, your purchase may be covered

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 64 of 345 PagelD #:538

 

 

5 = r

JE Alibaba Manufacturer Directory x B PayPal: Send Money Success x | + =.

€ Cc @ message.alibaba.com/message/messenger.htmactiveAccountiId=235583803@activeAccountidEncrypt=MCil.. @ Q ww ® 3
My Alibaba ( Het Eng

   

Cindylee 2 B < Conversation

 

 

SOuvenir TUDES Ke}
. & ($0.07 - 80.15) Piece | 500 PF
oe or

Tanes

 

Soft pve jordar-sneaker man f

 

   
     

CUSTOM BNO TA¥ES. TRA PS ASUS ND

 

q)Ine cusTOM ang

 

OB Jade Ao View More >

FO Thongshan Oneway

 

iy
ar

Ok Cand pay Gy paypal?
Inquiries

   

Lulu Huang
ip Shenahen & ne yes

 

   
     

 

 

ie
.
Kylin Shi o otepurse ~ 500 Pieces
Dongguan Cry Eatine Gaerment © =
t - a" are g 1 tO buy the pr fing on AliEatra.
Cindy Lee AF
sre Cangsan fin Teng Mastic Produc
i ~
D Jackie Zheng 4
a |
‘Bit youpay tps ten me

 

Cola Xu 4
Guang: Compa a

 

¥vonne Liao

   
   

 

4 @ =]
=a Jenny zhao
5 i : = Oo x
© Alibaba Manufacturer Directory B PayPal: Send Money Preview x +
¢ Cc @ paypal.com/myaccount/transfer/homepage/buy/preview Con ey ® i

Shopping telp

 

1611033802@qq.com

 

*35,.00

 

‘Your shipping addeess

200 4 Wacker Dr 32500, Chitage. IL GOGD6

‘You're sending with Change

GAM chase vies creaie cord #3500 USD
Credit ereeGi25

‘You'll send $3800 USD
You'll pay $35.00 USD
WTOSOAGAG.com will yes 300 UD
Etigible purthases ars covered by PayPal Purchase Provection

ae Payal palician

   

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 65 of 345 PagelD #:539

= ao x
flyknit sneakers — Buy flyknit snc. X 2019 new Flyknit Sneakers Men’ X +

> Cc @ aliexpress.com/item/32971732005.html?spm=a2g0o.productlist.0.0.429467b9lfz7sL&algo_pvid=89e572ac-4e11-45d6-aac4-679d5ae8588cHalg.. Q eo :

BC) Melee] iy. Meer eee eels
under US $10 _!owest prices of the year! ~

Help Buyer Protection [] App MB / English’ USD ~) Wish List Account

  

 

 

Sell on Ali

 

   

China Hangzhou High Quality Shoe Fact... GD Gaia a eerie nk
EXOreSS) ihre cnc 229 Folowers |

China Hangzhou High Quality Shoe Factory Store

peste ¢ Dales Products v bes) B ean Top Selling Lg) Leslee 9

 

2019 new Flyknit Sneakers Men Casual Shoes Plus Size 44 Fashion Light Mens Canva

s Shoes Casual Breathable Lace up Men Sneakers
teurarvin

» US $9.20

75 & 65 9 9.5 a) Size info

US $16.43

 

Fit Fits true to size, take your normal size

Quantity
+ 2
US $19
Free Shipping

to United States via ePacket ~
Estimate 09/27 @

Gi224202 emis -

 

 

7 US $7.98
90-Day Buyer Protection
Money back guarantee
China Hangzhou Hi... OVERVIEW 'USTOMER REVIEWS (0) ‘SPECIFICATIONS Report Item 7

 

 

  

 

100.0% Positive Fee
r Perea) Sel

Women Shoes Size Chart / Auarpamma pasmepos »xeHCKOi O6yaH

 
 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 66 of 345 PagelID #:540

 

2019 new Flyknit Sneakers Mer

 

 

 

 

 

€ Cc o re https /imwaliewpress com/item/3297 17 F32005,htnl
SSS SS = a
>» ee Lee
Brands Shopping Week F Pik i 1 rear a! { ace}
if a i —
Sell on AliExpress Help Buyer Protection [] App ws / English f USD a yi
Exoress China Hangzhou Hig... Gz fae (iit rin foe Seti, ror ea rd 5
100.046 Fo 226 Followers ; ——

   

China Hangzhou High Quality Shoe Factory Store

Store Home =P 1 Feedback

 

2019 new Flyknit Sneakers Men Casual Shoes Plus Size 44 Fashion Light Me
ns Canvas Shoes Casual Breathable Lace up Men Sneakers

1 order

US $10.43 - 16.43

Shoe Size:

zi 7.5 6 6.5 9 3.5 | (nul Size Info
Fit: Fits true to size, take your normal size
Quantity:

1 + 11985 pieces available

 

Free Shipping
to United States via ePacket ~
oy ag29

 

4 Deliv

 

Buy Now CG aacene 3

 

0-Day Buyer Protection
Money back Buarantee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

China Hangzhou Hi... OVERVIEW CUSTOMER REVIEVY5 (0) SPECIFICATIONS ony
100.088
2k Fe Description 4
) Contact i -
Women Shoes Size Chart / Wuarpamma pa3mepos >KeHCKON o6yBu
a Follow 4 :
a USA/ CWA 5 155|/ 6/65] 7/75] 8 |85| 9 | 9.5 ry
European/Eeponevicvaa | 35 | 36 | 37 | 38 39 | 40 | 41 | 42 | 43 44]
Store Categories Foot Length/ anvaa Hor 122 Sem] 23cm |23.5cm 24cm |24.5cm} 25cm |25.5em| 26cm | 26.5cm| 27cm
Women's Pumps Very important note:
Women's sandals 1.Please noted size will have 1-5mm error as handmade.
: 2.Some of buyer said our shoes fit smaller than usual, If your foot fat or wide, please choose one or two size bigger than
Women's slippers the normal size.
Women casual shoes 3.If you're not sure the size,please measure foot length and girth according my photo.
Choose the size not according the foot length only,please measure your fool length and fool girth together before order.
Women flat shoes DO NOT choose size by your local US/UK/RU/AUICA size or by quessing size.

 

 

 

24-hour delivery ms
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 67 of 345 PagelD #:541

2019 new Flyknit Sneakers Mer

 

 

 

 

     

 

€ GC Ay 0 @ teh https: Anto.aliexpress.com item 3297 1732005. html fo © =
‘ a”
China Hangzhou Hi... a OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS Ta nehcy
ye! Se oo.
Women casual shoes 3.If you're not sure the size,please measure foot length and girth according my photo.
Choose the size not according the foot length only,please measure your foot length and foot girth together before order.
Women flat shoes DO NOT choose size by your local US/UK/RU/AUICA size or by guessing size.
24-hour delivery
OQuenb BakHoe 3aMeyaHHe:
Women boots 1. Moxanyricta 3ameTun pasmep SygeT mMeTE own6Ky 1-5mm Kak handmade.
Men boots 2.Hexoropbie 43 NoKynaTeneli ckazanu, YTO HAW OOTHHKY MeHbWwe HOpMaNbHoOro paaMepa,
ECNH Bald HOAHOM >KHp HN LUMPOKHA, NoRANYyricTa, eblIGepHTe OAMH VNW ABa pasmMepa OonbwWe HOPManbHOrO pasmepa
Men casual shoes 3.Ecnn eb! He YeepeHb! B pasmepe, No:kaNyvicTa, W38MepbTe ANWHY MW OOXEaT HOM CormacHo Moen cboTorpadin.
BeiSeprre paamep He ComacHo ANVHE HOM TONBKO, NO-XANYCTa W3MepbTe BAWY ANVHY HOM HM OOXBaT HOM COBMeCTHO
333
nepen 2aKa30m,
Others HE epi6upanre pasmep no sawemy pasmepy Be CWA/ Benvxo6pytannn / RU/ AU / CAmnn yranpieaa pasmep
Top Selling p
ase Se Me
‘oor ga Se eee at)
\ }
. cae Measure while standing with your foot firmly on the floor and parallel to your other foot.
US $10.43 Foot length

US $19

US $9.20

US $9.78
© 5.0

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 68 of 345 PagelD #:542

2019 new Flyknit Sneakers Mer

= ec a © Mie) pttps:/vwaliexpress.comtem/3297 1732005,him| = YY I 0 ©
China Hangzhou Hi... - OVERVIEW CUSTOMER REVIEVYS (0) SPECIFICATIONS

US $7.98

View More >

 

ABE
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 69 of 345 PagelD #:543

2019 new Flyknit Sneakers Mer

€ Cc a © Mie! pitos:/vwaliexpress.com item /3297 1732005,him| ~~ O I\O@ =

 

China Hangzhou Hi... i OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
rer
~-
| - he
‘ a
eer i

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 70 of 345 PagelD #:544

2019 new Flyknit Sneakers Mer

ca Cc @ © Mie) pttps:/fevewaliexpress.comsitem/3297 1732005,him| ~~ O i\ oO ©

 

China Hangzhou Hi... + OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 71 of 345 PagelD #:545

2019 new Flyknit Sneakers Mer

€ Cc a | © | Md&h pttos:/Anmnaliexpress.com stem /3297 1732005, htm! Ito@e =

A

 

China Hangzhou Hi... ‘ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS ta encg

 

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 72 of 345 PagelD #:546

 

2019 new Flyknit Sneakers Mer

€ Cc a | OQ Meh pttps/Awewaliexpress.com item /3297 1732005,himl he w i\oge =

‘ A
China Hangzhou Hi... Fs OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 73 of 345 PagelD #:547

2019 new Flyknit Sneakers Mer

 

 

 

 

€ Cc a oO i! htips:/Anvwaliexpress.com item /3297 1732005,html oe & i\oe =
ae a“
China Hangzhou Hi... ~ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS Add to Car !

Rete eeeet

Contactus
extend the ul

NotReceived

 

4. Tracking Web: hitp://www.17track, net/Index.html
2. Any question please contact us by mossage,c-mail, trade manager

4 if you satisfy with our goods ,Please give us Positive
y. Feedback (5 stars) which is very important to us
2_.Please contact us before give neutral (3star) or negative

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 74 of 345 PagelD #:548

2019 new Flyknit Sneakers Mer A&

 

 

€ Cc Ay |o aie Attpsi/wantaliexpress.com/tem/S257 17 32008,htm!

~ Of Inooe =

 

 

 

 

 

a”
China Hangzhou Hi... vi OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS Add to Gan

 

4 If you satisfy with our goods ,Please give us Positive
gy Feedback (5 stars) which is very important to us
2._Please contact us before give neutral (3star) or negative
Feedback (1-2 stars) feedback .We will try to solve the problem .

 

WE BEST
Buyers & Required

Payment We can accept West Union, Credit Card, Qiwi Wallel, Bank Transfer.
mmm on |
Teas) am WISA

We will send your orders in 1-7 days(according 1 your order's quantity) after the payment.

| ae

EE

The Time
| Time

Shipment including holiday) 57 | ett | 42-44

4
9.9% | 63.2% | 19.1% 3.4% | 4.4%
50% 14,3% 7.2%
1%

Spain Rate(item arrived) 3.5% 47.9% 12.9%

 

When you receive the ilems you ordered, in 24 hours, please check it carefully. Please
conlact us direcily if you have any problems.

DHL. SF EHS

ch EBB iy

Please Note: Men made defects are not guaranteed, such as damage after use, water
damage and so on.
| | 1. II you are nol satisfied with your items, you can exchange the item, but the buyer is
J responsible for all further shipping fees.

2. If you wish to exchange defective or incorrectly shipped items. You can do as this;
Return &Refund Step 1) E-mail lo us within 7 working days or chal wilh us by Trade Manager
Step 2) Send photos to us about the problems of the items or something

else details
Step 3) Retum the items to us with racking number, then we will delivery
the right item lo you immediately.

 
   
  
  

1.Posilive Feedback (5 stars) is very important lo us, please think twice
before leaving feedback.

2. Please contact us before leaving neutral (3 stars) or negative
(1-2 stars) feedback, We will try our bes! to solve the problems and
please rust us!

 

Feedback

 

Add to Store List

 

No Feedback.

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 75 of 345 PagelD #:549

2019 new Flyknit Sneakers Mer

 

 

 

 

    
 

<< C 9 BP https: Awewaliexpress.com item /3297 1732005.him an o IX o@e =
z fo Sane LS
China Hangzhou Hi... ~ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS a
—EEEEE yee Best ; =
coktolores | Naar sta) _ |
(2) Contact cos

 

    

i 7” aan
( #Follow | (RES
a

No Feedback.

Sallay Racommendations

  

2019 surmmernewhigh heel... 2078 Women Boots Flock An... 2019 New Wornen Winter Sh. = 2018 Waterproof Women Wi...
US $9.68 US $10.96 US $9.78 US $13.30
& 50 | Sold

More To Love

Wig+Ear+Mask+Tail+Suit
bags 5PCSe @

@% a £
vies ! oo

le .
e ys

  

   

Girl Ladybug Costume Fancy... Children's Cosplay Costume .. Lady Cospaly Costu. Seekpro Photography Backs...

US $11.88 US $6.88 US $2.84 US $1.97

wai 99 Sold wa? 24 5o0ld wag 5? Sold wee 90 Sold
he A me

Fancy Cosplay Girls ... Halloween Costumes Funny .. Mario Costume Jurns. Call Wang Wang Tea...

US $6.98 US $4.54 US $5.80 US $4.72 —

w 48 140Sold wa? 295 Sid ow 5.0 202 Sold owe 48

c——

 

er-
Bea

httpsi/fannnaliexpress.cam/stare/3 38001 7

  
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 76 of 345 PagelD #:550

 

 

 

2019 new Flyknit Sneakers Mer >
€ Cc | © Pseb pttos:/fwwaliexpress.com/item/3297 1732005:him! or & o i\oe =
~
China Hangzhou Hi... “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
wa 148 Sold 4 Sold wo

100.086 Positive Feedback

   

  
    

0.2K Followers Gq ry ~) ’

: a sr

fo) Contact ‘ «c. b> a2
aaa! RORY
( Fall ) Geren i in :, @ + 7
| # Follow M etaetaas iy iy au Nn ij

}
v

 

Se Vs
eee ee |

Barking Patrol Kids Boys Girl.
US $23

Children Sailor Unif..
US $12.54
w 48

1 Sald 15 Sold

Free Ship Patrol coat...
US $7.95

AT 455

Seekpro Photography Backg...
US $10.55

® 5.0

 

Sald

Umorden Boy Girl C.. (EGS 500pes Colorful Paw...

 

US $9.98 US $3.19
#48 11 Sold ow AB 15
Related Searches
Wholesale
nvi56thm nd? vejieny

 

 

bassist

Viva vO pro

 

 

russian version
bl

custom heagset

case for vivo wT

 

airpod samsung lg
mobile phone russia trnall

httpsuifvnwaliexpress.com/store/3388017 Framotion

Hack three box

   

Halloween Adult Kids Fantas..
US $4.07

w 50

Ninjago Costume Bou.
US $13.51

was 406 Sald

Cosplay Costurne Christmas ..

US $18.10

Household Toothpaste Sque..
US $0.46

wis 3248

oe
Ly
a

HOT Mickey Mouse ...
US $2

wo 122 Sold

Horne decoration Birthday pu.

US $2.01

we 40

cymbal pad

Screen viva #2]

backpack hood

cymbal pad

or wiv

   

cell keyboard

 

sam
soom
aU

blu-cell

bveooo

 

 

 

iB

iS
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 77 of 345 PagelD #:551

2019 new Flyknit Sneakers Mer >

€ Cc io RE! httpsi/Anvwaliexpress.com Atem/3257 1732005,html im wr i\oe =

 

 

 

China Hangzhou Hi... * OVERVIEW = CUSTOMER REVIEWS (0) SPECIFICATIONS
“ian

100.088 Positive F ic eh wy

0.2K Followers “ay

} Contact

 

  

( #Follow |
a

  

Umorden Boy Girl C.. 500pes Colorful Paw... HOT Mickey Mouse ... Home decoration Birthday p..
US $9.98 US $3.19 US $2 US $2.01

   

   

    

 

     
 

 

   

 

48 104 Sald #46 #50 ® 40 1141 Sold
Related Searches
Wholesale
cymbal pz

vivo v9 pra

backpack thr ox

az
backpack three box record voic 6 ini
Price
20 ty russian version cel

bl lg

ase Tor viva Ww)

airpod sams lz blu cell

tmall
Promotion
az oppo rs htso
5a mote scanner sd
zental it
Reviews
20 5 phone de anaroia anone

 
  

bl Zental scan tool

This product belon, } can tind si at All Categories , Shoes, Men's Shoes, Men's

   

Casual Shoes.

AliExpress Multi-Language Sites

 

RL 6 1 bear

 

allan, Guten, Turkish, Jagarese,

 
      

    

 

Browse by Category Alibaba Group

All B if, Pr Alib

   

 

Intellectual as aise | Smal i =] eee alee ie eisai? mdare |e | Enquiry Guide

httpsi/fnnnaliexpress.cam/stares3 38801 7
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 78 of 345 PagelD #:552

 

China Hangzhou High Quality

= xX © Mie! bttos:/Anwealiexpress.com /store/3388017 oe & | iO @ =
Cleaver 7

' Exoress — I'm shopping for... Di gee sa) =e iyishy

 

China Hangzhou High Quality Shoe Factory Store Open 2 year(s] 100.0% Positive feedback FOLLOW =229 Followers

China Hangzhou High Quality Shoe Factory Store

 

Store Home Products ~ re all RS Top Selling ema Feedback

Hot deals

- P KUEARYTN’
2019 men boots, waterproof 2019 Neoprene Vest Waist Fashion
shoes for men and women, Trainer Fajas Sweat Body Flaps Ni
with steel toe cap, safety... Shaper Slimming Shapewear., Rome S|
US $19.00 US $7.98 US F:

  

Deals by category

Ls
SE
Men casual shoes Ps: & Wome!
shoes

#, Women casual

 

PICKED FOR YOU

KUEARYTN’

  

Plus size 35-43 2019 winter new women’s boots 2019 menboots, waterproofshoesformenand Fashion Women Sandals Flip Flops New 2019 Neoprene Vest We
snow boots women's tube thick plush... women, with steel toe cap, safety shoes, pierci.. Summer Fashion Rome Slip-On Breathable No... Body Shaper Slimming!
US $17.80 US $79.00 US $9.20 US $7.98

 

 

Transferring data from translate.googleapis.com..
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 79 of 345 PagelD #:553

    

 

- o
nt tae Sop Ge

P| ths

 

 

nS a] https:/'/trade.aliexpress.com/order_detail.htmforderid=80 12623578 126773 a ¢| Search...

 

ie My AREX press: Manage On...

   

 

hf

Biiver Protection Help QO Save blo on our appl Ship to | uso

 

=xpress Tm shopping for | Qo | cane Oweshtist BH,

 

Express > Order List > Order Detail

Place Order Shipment Order Complete

 

Order Number. 8018623578126773
Status: The supplier is processing your order
Reminder. Dear customer, the logistics is gradually recovering and we are working around the clock to make sure that you will receive your order as soon as possible. If you do not want io wait

will need to wait 72 hours for seller approval. For your convenience, we will send you 2 refund automatically if seller fails to ship it within: ee Tdays Ohours 10minutes 19second:

Extend Processing Time Request Order Cancellation — } | Download Invoice

a Financial

pre: China Hangzhou High Quality Shoe Factory Store | (23 Contact Seller |

 
 

Tf you wish to leave the seller a message or view the message history, simply click here,
Contact Name : Travis Yang

Address: 116 W. Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8473451332

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
2019 new Flyknit Sneakers Men 5 16.43 1 piece $1.68 $18.11 ePacket
Casual Shoes Plus Size 44 Fashion Free Shipping
Light Mens Canvas Shoes Casual Estimated Delivery Time: 37
Breathable Lace up Men Sneakers Days
1 7
oe ard fille Will be shipped within (Busir
(China Hangzhou High Quality Shoe days) ¥ Days
Factory Store)
te &
Product Amount Shipping Cost Tax Total Amoun
US $ 16.43 US$ 0.00 US $ 1.68 US$ 18.91

AliExpress Multi-Language Sites

an, Repon IPA infringement Russian, Poniguese, Spanish, French, German, llalian, Duet Tortish, Japanese Karean
Vielnamese, Arable, hebrew, Polish

    

Senic= Disputes & Repons, Buyer Protec

by Category Alibaba Group

i, Product Promoelion, Low Paice, Greal Value, eviews, Blag, Seller Portal BLACK Alitaba Group Website AliEsuress, Alimama Alipay, Aliggy, Alibaba Claud Alihaba Inleme
£

AliTelecam Dingialk dutwasuan, Tacha Markerplace, Tall, Xiamt MGS
r App Store

   
 

 

1438

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 80 of 345 PagelD #:554

‘EB https!) wun,paypal.comy mys coountiiransaction=y details)3AAPSI455 955553 E ~ fm PayPal. inc. [US] G) Search... pe at ed coy oe

 

| P PayPal: Transaction Details 9 <  |_

ad BT da tela ha A eet etal ELCs Cee Tem Ogi lad Help

 

Activity

 

AzS - $18.91
August 21, 2020

Payment

Paid with Seller info

PNC Purchasing Card $18.91 eS

VISA Credit Card x-5176

You'll see "PAYPAL *ZHOUJIANCHU ZHOU" Invoice ID

on your card statement. 150201101170320082101117004_8018623578126773

Ship to Purchase details

Travis Yang 2019 new Flyknit Sneakers Men Casual $18.91
116 W. Jackson Shoes Plus Size 44 Fashion Light Mens

Suite 109, MB: 552
Chicago, IL 60604
United States

Canvas Shoes Casual Breathable Lace up
Men Sneakers

Item #8018623578136 773
Category
Shoes.

 

Total $18.91
Transaction ID
3AA863455)965653E

Print details

Need help?

If there's a problem, make sure to contact the seller Report a problem
through PayPal by February 17, 2021. You may be

eligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights reserved | Privacy Loeprall Policy updares “
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 81 of 345 PagelD #:555

 

Fashion Men Baskerball Shoes) x | = = o
€ © — & https:/Avwew.aliexpress.com/item/4001231379763.html a «+ + & ©
: : : ara ae
Comfortable Store » OVERVIEW «= CUSTOMER REVIEWS (0) SPECIFICATIONS Eo Gees

S OB

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 82 of 345 PagelD #:556

Comfortable Stare - Amazing ;

 

a C io ME) Hitps:/Anvewaliexpress.cam/store/30d204 1

 

 

 

 

Sell on AliExpress Buyer Protection Help O Saie |

E\ Exoress =r I'm shopping for...

 

eeisgeceess In this store wish)

Comfortable Store Open 3 year(s) 93.7% Positive feedback FOLLOW

249 Followers

Comfortable Store

Sale Items Top Selling New Arrivals

Store Home Products ~

 

Feedback
Hot deals

) e

; Summer Running Shoes For
’ Women Lace-up Sneakers

- Lersue*

2020 Hot Sale Running Shoes

 
 

Tenis Fe

Women Sport Shoes Outdoor Women

Breathable Air Mesh Women. Lace-up Platform Sneakers Aw, Breatha

US $6.99 US $7.08 US Fi
oi Soe Ew HS Sie

 

  

Deals by category

stan’

Skateboarding

Shea Runnir

   

 

 

     

  

®
ie Be
ARLENE.

vege

ARLENE.G

   

  

New Brand Men Tennis Shoes 2020 Men Tennis Shoes High 2020 Men Tennis Shoes Super Hot Sale Men Tennis Shoes Air Tennis Sh
High-qualit Non-slip Breathab.., Top Chunky Male Sneakers... Light Sport Breathable Air... Mesh Sneakers Mens Trainers... Cushion ¢
US $277.32 US $718.79 US $77.32 US $16.72 us F2
it6 fos iS $2584 Ey LS $24 25 so

seer wees LS 20 Ge

PICKED FOR YOU

 

< geo" ¥
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 83 of 345 PagelD #:557

Qe )) GS bttpsy’/trade.aliexpress.com/order_detail.htmTorderld=8018569416947171 = @) | Search. Pp-| fut ®

My AliExpress : Manage Or... ™ ||

 
  

Top Rankings
See top items of Brands Shopping Week

 
 

ls Shopping Week

Buyer Protection Help Q Save bio on our appl Ship to ME | so

 

=XO ress I'm shopping for. | Q ‘= Cart ’ Wish List &

 

Express > Order List > Order Detail

Place Order 7 - Shipment Order Complete

 

Order Number. 8018569416947 171
Status: The supplier is processing your order
Reminder. Dear customer, the logistics is gradually recovering and we are working around the clock to make sure that you will receive your order as soon as possible. If you do not want to wait

will need to wait 72 hours for seller approval. For your convenience, we will send you 2 refund automatically if seller fails to ship it within: ee fidays O4hours 42minutes 49second:

Extend Processing Time Request Order Cancellation Download Invoice

a Financial

ore: Comfortable Store | ©) Comtact Seller

   
 

If you wish to leave the seller a message or view the message history, simply click here.

 
 

Contact Name : Roger McIntire
Address: 116 W. Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8473451332

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
Fashion Men Basketball Shoes High- $2425 4 Pair $216 $26.44 ePacket
a top Sports Shoes Mens Non-slip Estimated Delivery Time: 3€
Comfortable Breathable Training Days
Athletic Sneakers Basket Homme Will be shipped within (Busir

Color 2 whiteblue

Shoe Size: 10 days) 7 Days

 

  

(Comfortable Store)
ma &
Product Amount Shipping Cost Tax Total Amoun
US $ 24.23 US $ 3.68 US $2.49 US 3 37.67
AliExpress Multi-Language Sites
Secvice. Oispiites & Reports, Guyer Proteciton, Repart (PR infinoement French, German, Italan, Dutch, Turkish, Japanese, Menasn
by Category Alibaba Group

 

 

   
 

ba Interne
; '6R8

 

ap Website, ANE y; Alitraba Cle

Tmaill, Kiam. &

 

int. ow Batte Gre

  
 

spodiuct, Prom

 

ai Value, Reviews, Blog, Seller Porta), BLACK

 

Cina Talk; Juhuacuan 1

ea Oe eles)

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 84 of 345 PagelD #:558

 

0 Bttps:/ ’evw,paypalcom/ myaccount/transactions/details/1UNSES02C0R456158 + id PayPal, Inc. [US] | Search... p- inp iar foe

| P PayPal: Transaction Details x 3

P Ta Plea ha i Te eat oa ELCs eae a Ogi tad Help

 

: Activity
Ss GR - $31.67
August 19, 2020
Payment
Paid with Seller info
PNC Purchasing Card 431.67 ME EF
VISA Credit Card x-5176 568143942@qq.com

You'll see "PAYPAL *568143942 5681439"

on your card statement. Invoice ID

150201101273220081901126005 _8018569416947171

Ship to
Roger Mcintire Purchase details
116 W. Jackson Fashion Men Basketball Shoes High-top $31.67

Suite 109, MB: 552
Chicago, IL 60604
United States

Sports Shoes Mens Non-slip Comfortable
Breathable Training Athletic Sneakers
Basket Homme

Transaction ID [tem #8018569416957171
IUN36503CD645615B

 

Total $31.67

Print details

 

Need help?
if there's a problem, make sure to contact the seller Report a problem
through PayPal by February 15, 2021. You may be

eligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights reserved | Privacy Loeprall Policy updares “
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 85 of 345 PagelD #:559

7 “ Qo x
[|| SSE SSIS SISSIES ezle| +

> C — @ wish.com/search/just%20wait%20for%20it/product/Sefecfd7c0a90986cbd7e2da?source=search&position=1758share=web mM AK oe :

Stancerd Shipping $5

Description

Reference Price by Seller

Sold By

30 Day Return & Refund

Ny Shop wath Conndencet
7

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 86 of 345 PagelD #:560

© Men's T-shirt Art Color Paintin) &

€ Gy cA 0 ici Attps./Anaotwish.com /aroduct/Setectd? claS0SeGchd fe2dershare-web oo &@ | i & ©

Popular \> Express © Local ») Blitz Buy More

Overview Related
S-3XL

Men's T-shirt Art Color Painting
Abstract Picture Men's Fashion T-shirt
Cocl Short Sleeve ShirtMens Dragon
Ball 7 Super Saiyan Goku Just Lift It
Bodybuilding Gym T Shirt

$18

Size:

 

Select Size a

Color

Black °

Instant offer: Add te cart right
now to unlock a lower price!

 

Standard Shipping $10
Sep 10 - Oct 5

Items are sald and sh

 

Description Show Less

Welcomel060% cottonDurable cdouble-stitched bottom hemstretchable cotton collar for
lasting comfortReinforced shoulder construction maintains shape after repeated
washingsFast Shipping With 7-31 Days To Your DoarsAdvanced Printing Quality, Healthy
Printing InkOnce your purchase is camplete, we print your product an-demand, just for
you. This is haw we provide ane-of-a-kind articles that our customers lave. An added :
On-demand printing reduces waste and is environmentally friendly! So what are you
waiting far?Just click add to cart and buy today!

 

Reference Price by Seller Shaw Mare

Sold By Store Ratings

Dana Atwood
50k kee Ii)

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 87 of 345 PagelD #:561

© Men's T-shirt Art Color Paintin

€ Kr Ay 0 aici Attps./Anaotwish.com /aroduct/Setectd? claS0SeGchd fe2dershare-web oo &@ | i & ©

Popular \> Express © Local ») Blitz Buy More

Overview Related
S-3XL

Men's T-shirt Art Color Painting
Abstract Picture Men's Fashion T-shirt
Cocl Short Sleeve ShirtMens Dragon
Ball 7 Super Saiyan Goku Just Lift It
Bodybuilding Gym T Shirt

$18

Size:

 

Select Size a

Color

Black °

Instant offer: Add te cart right
now to unlock a lower price!

04:46

 

Standard Shipping $10
Sep 10 - Oct 5

Items are sald and sh

 

Description Show Less

Welcomel060% cottonDurable cdouble-stitched bottom hemstretchable cotton collar for
lasting comfortReinforced shoulder construction maintains shape after repeated
washingsFast Shipping With 7-31 Days To Your DoarsAdvanced Printing Quality, Healthy
Printing InkOnce your purchase is camplete, we print your product an-demand, just for
you. This is haw we provide ane-of-a-kind articles that our customers lave. An added :
On-demand printing reduces waste and is environmentally friendly! So what are you
waiting far?Just click add to cart and buy today!

 

Reference Price by Seller Shaw Mare

Sold By Store Ratings

Dana Atwood
50k kee Ii)

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 88 of 345 PagelD #:562

(0) Men's T-shirt Art Color Paintin,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€ Cc Ay | 0 ae! Ritts; unaaniawish.com,/anacduct/Setecid? cdaS0S86ebn 7 e2darshare=wel oes w i & © =
te es | © a
Wish Q | av ®@
") Popular > Express © Local > Blitz Buy More
Overview Related
Men's T-shirt Art Color Painting
Abstract Picture Men's Fashion T-shirt
Cool Short Sleeve ShirtMens Dragon
Ball 7 Super Saiyan Goku Just Lift It
Bodybuilding Gym T Shirt
S-3XL Men's Size Chart
Size Length Shoulder Sleeve Bust Size:
cm inch cm inch cm inch cm inch
§ 68 26.8 43 16.9 215 8.5 95. 37.4 SSlSep Bike =
M 69 27.2 44 17.3 22 B7 100 39.4
e. 70 27.6 45 77 22,5 .9 105 413
XL 71 28 46 18.1 23 91 110 43.3
XXL 72 28.3 a7 18.5 23.5 9.3 115 45.3 Color
XOXXL 73 237 48 18.9 24 94 120 47.3
It May Have Error 1-3em Normal Range Because Yeryone Measuring Way Different Black '
Warm Tips From Measurement Tool Will Be Slightly Different With The Size Of The Label,
Thanks!

 

Instant offer: Add te cart right
now to unlock a lower price!

 

© Add to Wishlist

Standard Shipping $10
Sep 16 - Oct 5

[tems are sold and shipped by Dana Atwood

Description Show Less

Welcomelo0% cottonDurable double-stitched bottarm hemstretchable cotton collar for
lasting comfortReinforced shoulder construction maintains shape after repeated
washingsFast Shipping With 7-31 Days To Your DoorsAdvanced Printing Quality, Healthy
Printing InkOnce your purchase is camplete, we print your product on-demand, just far
you. This is haw we provide ane-of-a-kind articles that our customers love. An added :
On-demand printing reduces waste and is environmentally friendly! So what are you
waiting far?Just click add to cart and buy today!

 

Reference Price by Seller

Sald By Store Ratings
Dana Atwood
5.08 eee fl

Contact, Terms, Policies & More

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 89 of 345 PagelD #:563

(©) Men's T-shirt Art Color Paintin

42-¢e¢

| O dts httasi/Manamewish.com,/aroduct/Setecid? claS0986chd7e2cdaishare=web

~ Og no &

 

‘wish a

 

 

 

 

 

 

 

 

 

 

 

 

Standard Shipping $10
Sep 10 - Oct 5

{tems are sold and shipped by Dana Atwood

Description Shaw Less

Welcomel00% cottonDurable double-stitched bottam hemstretchable cotton collar for
lasting comfortReinforced shoulder construction maintains shape after repeated
washingsFast Shipping With 7-31 Days To Your DoorsAdvanced Printing Quality, Healthy
Printing InkOnce your purchase is complete, we print your pracduct on-demand, just for
you. This is how we provide one-of-a-kind articles that aur customers love. An added :
On-demand printing reduces waste and is environmentally friendly! So what are you
waiting far?Just click add to cart and buy today!

Reference Price by Seller Show More
Sald By Store Ratings
Dana Atwood

5.0 ww © ®& & [1)

30 Day Return & Refund

» Shop with Confidence! Learn Mare

¥ We want you ta be campletely satisfied with your purchase an Wish.
Return all praducts within 30 days of delivery If they are not up ta
your satisfaction.

=

 

(Contact, Terms, Policies & More

 

7) Pepular > Express © Local ©) Blitz Buy
AL it 26 a0 18.1 23 wt au 45.5
XXL 72 28.3 47 18.5 23.5 9.2 115 45.3
XXXL 73 28.7 48 18.9 24 a4 120 47.3
It May Have Error 1-3cm Normal Range Because Veryone Measuring Way Different
Warm Tips From Measurement Tool Will Be Slightly Different With The Size Of The Label
Thanks!

More

Men's T-shirt Art Color Painting
Abstract Picture Men's Fashion T-shirt
Cocl Short Sleeve ShirtMens Dragon
Ball 7 Super Saiyan Goku Just Lift It
Bodybuilding Gym T Shirt

$18
Size:

Select Size ’

Color

Black °

Instant offer: Add te cart right
now to unlock a lower price!

 

© Add to Wishlist
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 90 of 345 PagelID #:564

Dana Atwood | Wish x

€ eC a O Ae! pttos:/fevewwish.com/merchant/SeB4847 12927 8640S 5fbSd BF aoe ww i\oe =
° ~
Q ar ayv@®@
Popular ta Express © Local Blitz Buy More

Dana Atwood a

100% Postive | Tratings | Seller since 2020

Refer friends & Earn up to
$100 Wish Cash!

Give your friend $5 to spend
on Wish when they sign up
with your link!

Receive $5 Wish Cash for
each referral after their first

 

P arder ships. Earn up to $100.
$20 $18 $15

NEW cftzmadakwh

aay a
Casta raed
TON ew
LY

pee |

TTS

  

$16 $20 $20

 

Almast Gone! Almast Gane!

 

$7

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 91 of 345 PagelD #:565

 

- o
e J =| https: 4 www,wish.com,transaction/Sfabc4fida47eaSaéa7f0c05 ~ac! Search. pe int We
‘(Order Details | Wish WC
‘Wwish Q. What do you want tc a ws
7? Popular ‘> Express © Local ©) Blitz Buy More
Order History / Order Details
Order on Aug 30, 2020 Order #: 5f4bc4f8da47ea5a6a7f0c05
Shipping Address Payment Method Item Summary
Gandy Caldwell Credit Card Item Total $15.00
116 W. Jackson, Suite 109 Visa xxxx6424 Shipping $8.00
Maas a Tax $1.44
Chicago, Illinois 60604
United States Order Total $24.44
Items in your order
Order Pending item Details

Store: Dana Atwood

Men's T-shirt Art Color Painting Abstract Picture Men's Fashio...
Black, M, Qty 1

 

Contact, Terms, Policies & More «
    
 
   
    
      

O x

   

Basket Ball Gage bt2Qr6¥-05290 Dpcument #: 13-1 Filed: 09/11/20 Page 92 of 345 PagelD #:566

> CC @ hitps://www.aliexpress.com/item/32909615427.html * PE Oo

dK Back to school THE BEST OF THE BEST! i

Explore back-to-school deals on top sellers!

Preview now

 

Selon AliExpress Help Buyer Protection

 

Exoress Day life Store I'm shopping for..

95.7% Positive feedback 0 Followers

 

2
NAP

Store Home Products Sale ltems TopSelling NewArrivals KitchenTool Feedback

       
 
 
 
  
   
  
 

Basket Ball Star Wall Stickers Background Decoration Home Decal Sport Remo
vable Pye Plane Window Diy Poster For Kids Room Sale

   
  

 

0.0 ~ 1 Review 2 orders

| can
accept

failure,
But Ican't

accept US $7.80 yss629 20n
not trying.

michael Jordan US $2.00 New User Coupon @ * US $2.00 off per US $15.00 [et atteleietelas

Quantity:

Starts in

117 Ef 0s E30)

 

23

4 ¥
i t

ADE

Shipping: US $0.75
to United States vie Cainiao Expedited Standard ~

nated Delivery: 20-40 days @

; | BuyNow ae

2 i 1 22 ,
| y 6 “Ae a Ae A r 90-Day Buyer Protection = Free Return

a oon oil) ae joney back guarantee Return for any reason within 15 days

iS |

 

Day life Store OVERVIEW CUSTOMER REVIEWS (1) SPECIFICATIONS Report lrem

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 93 of 345 PagelD #:567
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 94 of 345 PagelD #:568

Day life Store - Amazing prodc

es Cc a 9 ae tipsy /naivu aliewpress com/store/3172028 : yr 4 ase wv i\ Oo ©

 

Exoress = I'm shopping for...

Day life Store

Store Home Products ~

 

Open 2 yearts) 94.7% Positive feedback

 

 

FOLLOW

SB
Naigor

Top Selling Neate)

Kitchen Tool

 

Feedback

 

4q Coupon »”») Coupon P Cou
SS i Click in eS , fe fey Click in S i | Click

Hot deals

- -
Wall Sticker Green Leaf 3pcs High Quality Stocked Tos Modern
Literary Modern Living Room Fashion Fda Reusable Non- Leaf Lite
Decoration Bedroom... stick Boq Eco-friendly Ptfe.., Decorat
us ae: 90 pe a

us 36. 39

4

 

 

 

  

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 95 of 345 PagelD #:569

~ S| Search. p-| Hirse

 

Qe |S https:)/tradealiexpress.com/ order detail-htmfordernd=801773

My AliExpress: Manage Or... “= | |__

i back toscnoo! | recur THE BEST OF THE BEST! ——

Up to 50% off top picks for the school season a 4
Help QO:

 

Buyer Prote:

  

2 bio on our appl Ship to

   

 

=X ress | I'm shopping for | 2 | ‘=> Cat @B |) Wish List 4

Express > Order List > Order Detail

Place Order Pay Success E- Order Complete

 

Order Number. 8017737395547337
Status: The seller has shipped your order
Reminder. Your order should arnive within 20-40 Days, Factors such as delayed logistics and customs clearings may have an impact on the delivery time
1_If your order does not arrive on 2020-11-01 _ you can apply for a refund by opening a dispute

2. To extend the Buyer Protection for this order. please click here -

(Select All Product Details Product Status Options
aig =
A pe Basket Ball Star Wall Stickers Background Decoration Awaiting Receipt Open Dispute
hoe Home Decal Sport Removable Pve Plane Window Diy
Poster For Kids Room Sale
(Day life Store}
Teal
Confirm Goods Received Download Invoice
istics Information:
sTrational Shipping Tracking Number Remarks Details
Tpany
cypress SC HPSE-HRHE «= LY387253383CN Refresh
© The seller is using AliExpress standard shipping. The tracking information will be displayed he
within 5-7 days after seller has sent out the package. You can also go ta HZEMS check the
tracking information
‘hat's AllExpress Shipping ? View Delivery Detail

oa Financial

pre: Day life Store| 4 Contact Seller

    
 

Ifyou wish to leave the seller a message or view the message history, simply click here.

 
 

Contact Name : Jody Newton
Address: 116 W. Jackson, Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 312-600-6641

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
ofl Basket Ball Star Wall Stickers $7.80 1 piece $073 $353 Awaiting Receipt Open Dispute —_ Cainiao Expedited Standard
Background Decoration Home Decal Estimated Delivery Time: 2C
Ez. Sport Removable Pvc Plane Window Days
Diy Foster For Kids Room Sale Will be shipped within (Busir
(Day life Store)

days) 3 Days
te &
Product Amount Shipping Cost Tax Total Amoun

US $7.80 US$ 0.75 US $ 0.80 USS 10.15
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 96 of 345 PagelID #:570

- ¢|

 

<] 1 https:)/trade.aliex press.com/ order detail-htrmforderld=801773

| My AliExpress: Manage Or... “| |

Search...

Order Number. 8017737395547337
Status: The seller has shipped your order
Reminder. Your order should anive within 20-40 Days, Factors such as delayed logistics and customs clearings may have an impact on the delivery time
1_If your order does nol arrive on 2020-11-01 _ you can apply for a refund by opening a dispute:

2. To extend the Buyer Protection for this order. please click here -

(Select All

n x

Product Details

Basket Ball Star Wall Stickers Background Decoration
Home Decal Sport Removable Pve Plane Window Diy
Poster For Kids Room Sale

Product Status

Awaiting Receipt

(Day life Store)
wal

Confirm Goods Received Download Invoice

istics Information:

smational Shipping Tracking Number Remarks
Tpany
=xpress SC UMSiRAE «= LY387253283CN

‘hat's AllExpress Shipping ?

at Financial

Options

Open Dispute

Details

Refresh

© The seller is using AliExpress standard shipping. The tracking information will be displayed he
within 5-7 days after seller has sent out the package. You can also go to HZEMS check the
tracking information

View Delivery Detail

 

ore: Day life Store | (9 Contact Seller

Contact Name : Jody Newton
Address: 116 W. Jackson, Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 312-600-6841

   

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax
=a Basket Ball Star Wall Stickers $7.30 1 piece $073
Background Decoration Home Decal
Ez. Sport Removable Pvc Plane Window
Diy Poster For Kids Room Sale
(Day life Store)
mt &
Jenvce Disputes & hewans, Guyer Proterian, ewan IPH iniricnenient
by Category
q, Produc, Promotion, Low Pree, © iValue, Fewewe, 3 eller ial BLAC)

   

ee Ete ee er tM Cr ee cae leit ol

 
   
 

Status

Order Total

$853 Cainiao Expedited Standard
Estimated Delivery Time: 20
Days

Will be shipped within (Busir
days) 3 Days

Awaiting Receipt Open Dispute

Product Amount Shipping Cost Tax Total Amoun
US 3 7.60 US$ 0.75 US 3 0.80 US$ 10.15
AliExpress Multi-Language Sites
R Port : en French. Geinan llalian Dwed ' Pp mane

    
  

Palisti

 

Alpe

heiplace

WE Aliana

    
   

  
 

   

Trial

DingTalk duhuase

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 97 of 345 PagelD #:571

 

|? https!) (uns, paypal.com~rmyaccountibansa ction=! deta ~ fm PayPal. inc. [US] G) Search... De inp or for

 

| P PayPal: Transaction Details =< |_

ad Summary Activity eet tao EL tele Ee Feet e Ogi td Help

 

” Activity
Hsin G@SOVSiR al - $10.15
August 2, 2020
Payment
Paid with Seller info
PNC Purchasing Card $10.15 STs) SiRS 3)
VISA Credit Card x-5176
You'll see "PAYPAL *NAIYUSHIYEY NAIYU" Invoice ID
on your card statement. 150201101162720080201125012_8017737395547337
Ship to Purchase details
Jody Newton Basket Ball Star Wall Stickers Background $10.15
116 W. Jackson, Suite 109, MB: 552 Decoration Home Decal Sport Removable

Chicago, IL 60604

Pye Plane Window Diy Poster For Kids
United States

Room Sale

Category Item #8017737395557337
Home Goods

 

Transaction ID Total $10.15
45D8 7401852689759

Print details

 

Need help?
If there's a problem, make sure to contact the seller Report a problem
through PayPal by January 29, 2021. You may be

eligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights teserved | Privacy Legal Policy updares “
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 98 of 345 PagelD #:572

S| | +

> ¢ @ wish.com/search/just%20do%20it%20again/product/596aac95 1c25eb5882497bS6?share=web Qa 0 :

og Wetines by wien shoppers
Product corsemeray receives nigh satstectior ratings ham cur snoooers

Stencara snippmg $2

Description

Reference Price by Seller

Sold By

Dtechioniza

Get your Delivery by Sep 8!

Biagible fterne feature the orange truck

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 99 of 345 PagelD #:573

Qo

(©) Order Details | Wish

‘wish

Top Features

y Popular
‘ Express
© Local
Blitz Buy
(2) Recent
© Discover
®& Brands

B28 Categories

Contacl, Tenms, Policies

/wanw.wish.com,/transaction/Sf420fb] 354658 149537601

Q What

Order History / Order Details

Order on Aug 27, 2020

Shipping Address Payment Method
Quarry Turner Credit Card
116 W. Jackson Blvd Visa xxxx6424

Suite 109, MB: 552
Chicago, Illinois GO604
United States

Items in your order

Order Pending
Store: Dfashionizo

Just Do It T-Shirt
Black, L, Qty 1

 

& More -

 

= |) Search...

Order #: 5f480fb135ae581495316e01

Item Summary

Item Total
Shipping
Tax

Order Total

$18.00
$9.00
$1.69
$28.69
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 100 of 345 PagelD #:574

tr = : = . : : "| - Oo x
| | +

wish.com/search/Monday%20Don't%20D0%20It%20Parody%20Logo jacl ray, hite c irt%20Custom? en%620S... :
Cc @ wish. h/Monday%20Don't%20D0%201t%20Parody%20Logo%20Black%20G. 2OWhite%2Z0T 20S Airte200 i 20Men%205 % 8 :

Monday Don't Do tt Parody Logo
tack Gray White T Shirt Custom Men
‘Short Black

Be (80 revere

MONDAY —*
wei

gp Watines oy wien sree
Proguct corstsieray rece!

Stencerd Snipamg 11

Description

Reference Price by Seller

Sold By

‘Dion but 123
Saha
20 Day Return & Refund

Shep wan Connaencer
Fw

Get your Delivery by Sep 6!

Bigible fteme feature the orange truck 5,

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 101 of 345 PagelD #:575

Monday Don't Do It Parody Lo

   

 
   

 

 

 

 

   

 

€ Cc Ay 0 ici Aitps./Aynnontwish.com /aroduct/Sed? (bbGtcctathdaZo26d0ershare=weo oo & Ww i & © =
° ~
Q eee avg
Popular wo Express © Local Blitz Buy More
Overview Related
=
Monday Don't Do It Paredy Lega
Black Gray White T Shirt Custom Men
< Short Black
WJ MONDAY ai
ps Zee
| \ vt) a DO iT Select Size ’
ga / Instant offer: Add te cart right
|| i ic ta new to unlock a lower price!
a
Standard Shipping $12
Sep 4- Sep 29
Description
You are unique! SHOW PRIDE IN YOUR NAME by selling merchandise just far youlThis
high quality merchandise has soft fabric, and We offer the absolute best in customer
service.Your Satisfaction is our strength to go on- we mean it.”
Reference Price by Seller
Sald By Store Ratings
Bion Hui 123
24009
30 Day Return & Refund
act, Terms, Po
< *

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 102 of 345 PagelD #:576

@ Monday Don't Do It ParadyLo

 

 

 

 

 

 

 

   

€ Cc ot oO Be! hitos:/Anvewawish.com /product/Sed? IbbBtccBStbaa2528d0e?share=web eee WS] ge It oe =
o ~
Q aw®@
vy? Popular \> Express © Local |) Blitz Buy More

Overview Related

 

Monday Don't Do It Paredy Lega
Black Gray White T Shirt Custom Men
Short Black

$29
Size:

Select Size *

 

Instant offer: Add te cart right
new to unlock a lower price!

04:46

 

QW) Add to Wishlist

 

Standard Shipping $12
Sep 4- Sep 29

Items are sold and shipped by Dion Hui 123

Description Show Less

You are unique! SHOW PRIDE IN YOUR NAME by selling merchandise just far youlThis
high quality merchandise has soft fabric, and We offer the absolute best in customer
service.Your Satisfaction is our strength to go on- we mean it.”

Reference Price by Seller Show More
Sald By Store Ratings
Bion Hui 123
24%¢* 81 8)

30 Day Return & Refund

Contact, Terms, Policies & More +

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 103 of 345 PagelD #:577
> 6 @ (CRB nee onntempraeteises re 2
‘wish Q Whal

vy Popular > Express © Local © Blitz Buy More

 

     
 

Overview Related

Monday Don't Do It Paredy Laga
Black Gray White T Shirt Custom Men
Short Black

$29

Size:

 

Select Size *

Instant offer: Add te cart right
new to unlock a lower price!

04:39

 

O Add to Wishlist

 

Standard Shipping $12
Sep 4- Sep 29

Items are sold and shipped by Dion Hui 123

Description Show Less

You are unique! SHOW PRIDE IN YOUR NAME by selling merchandise just far you!This
high quality merchandise has soft fabric, and We offer the absolute best in customer
service.Your Satisfaction is our strength to go on- we mean it.”

Reference Price by Seller Shaw Mare
Sold By Store Ratings
Bien Hui 123

240% WT (8)

30 Day Return & Refund

Contact, Terms, Policies & More «~

Wee Bee.
Bn eves A oa

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 104 of 345 PagelD #:578

Monday Don't Do It Parody Lo

a Cc a O Ae! bttos:/fenmwish.com/oroduct/Sed? 1 bb8tccBSchaa?52Gd0ershare=weo - OU ik oe

.

Q oes aye @

Popular be Express © Local Blitz Buy More

Overview Related

@ Monday Don't Do It Paredy Lega
Black Gray White T Shirt Custom Men

  
 

Short Black
$29
\ Size:
ne Select Size ’

 

Instant offer: Add te cart right
new to unlock a lower price!

Standard Shipping $12

Sep 4- Sep 29

ms are sold and sh

 

Description

You are unique! SHOW PRIDE IN YOUR NAME by selling merchandise just far you!This
high quality merchandise has soft fabric, and We offer the absolute best in customer
service.Your Satisfaction is our strength to go on- we mean it.”

Reference Price by Seller

Sald By Store Ratings

Bien Hui 123
3.47

30 Day Return & Refund

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 105 of 345 PagelD #:579

() Monday Don't Do It Parody Lo

 

 

 

 

€)3> Ct 9 Be! https:/Anvewawish.com/product/Sed? IbbBtccBScbaa2528d0e? share=web oo & o ioe =
a = ° a
‘Wish Q a
i? Popular > Express © Local ©) Blitz Buy More
Overview Related

Monday Don't Do It Paredy Lega
Black Gray White T Shirt Custom Men
Short Black

i lt ; inh $29

:
A

Size:

 

Select Size *

Instant offer: Add te cart right
new to unlock a lower price!

04:35

 

© Add to Wishlist

 

he

 

Standard Shipping $12
Sep 4- Sep 29

Items are sold and shipped by Dion Hui 123

Description Show Less

You are unique! SHOW PRIDE IN YOUR NAME by selling merchandise just far youlThis
high quality merchandise has soft fabric, and We offer the absolute best in customer
service.Your Satisfaction is our strength to go on- we mean it.”

Reference Price by Seller Shaw More
Sald By Store Ratings
Bien Hui 123

24k kk (8)

30 Day Return & Refund

Contact, Terms, Policies & More «

Oca es

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 106 of 345 PagelID #:580

Monday Don't Do It Parody Lo

 

€)3> Ca 9 ! https:/Anvewawvish.com/product/Sed7 Ibb8tcc8Sc6aal528d0e?share=web one & w i\ Oo ©

‘Wish Q

vy? Popular > Express © Local ©) Blitz Buy More

Le]

 

 

Overview Related

Monday Don't Do It Paredy Laga
Black Gray White T Shirt Custom Men
Short Black

iil $29

NT

Size:

 

Select Size hd

Instant offer: Add te cart right
new to unlock a lower price!

04:31

 

© Add to Wishlist

 

Standard Shipping $12
Sep 4- Sep 29

Items are sold and shipped by Dion Hui 123

Description Show Less

You are unique! SHOW PRIDE IN YOUR NAME by selling merchandise just far youlThis
high quality merchandise has soft fabric, and We offer the absolute best in customer
service.Your Satisfaction is our strength to go on- we mean it.”

Reference Price by Seller Shaw More
Sald By Store Ratings
Bien Hui 123

a4k*&*1 (8)

30 Day Return & Refund

Contact, Terms, Policies & More «

Oe ee,

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 107 of 345 PagelD #:581

() Monday Don't Do It Parody Lo

 

 

 

€)3 Ca 9 MSE) pttosy/Avanawish.com /oroduct/Sed7 1bbBfecBScbaa2528d0ershare=web oo & wt Ii\oe =
e * =
‘wish Q a
7? Popular > Express © Local © Blitz Buy More
Overview Related

Monday Don't Do It Paredy Laga
Black Gray White T Shirt Custom Men
Short Black

$29

Size:

 

Select Size *

Instant offer: Add te cart right
new to unlock a lower price!

04:27

 

© Add to Wishlist

 

Standard Shipping $12
Sep 4- Sep 29

Items are sold and shipped by Dion Hui 123

Description Show Less

You are unique! SHOW PRIDE IN YOUR NAME by selling merchandise just far youlThis
high quality merchandise has soft fabric, and We offer the absolute best in customer
service.Your Satisfaction is our strength to go on- we mean it.”

Reference Price by Seller Shaw Mare
Sald By Store Ratings
Bien Hui 123

240k eT (a)

30 Day Return & Refund

Contact, Terms, Policies & More «~

Wee Bee.

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 108 of 345 PagelD #:582

() Monday Don't Do It Parody Lo

 

 

 

€)3 € a 9 AE) thos: Avnewawish.com/oroduct/Sed7 [bb StecBSehaa2528d0ershare=web oe & o Iiioge =
e a w ye i
‘wish Q ‘a
i> Popular > Express © Local ©) Blitz Buy More

|
|

Monday Don't Do It Paredy Laga
Black Gray White T Shirt Custom Men

" Gi
A)

 

| jj Short Black
fa $29
Ss Size:
Select Size *

 

Instant offer: Add te cart right
now to unlock a lower price!

 

04:25

 

Standard Shipping $12
Sep 4- Sep 29 0 Add to Wishlist

Items are sold and shipped by Dion Hui 123

Description Show Less

You are unique! SHOW PRIDE IN YOUR NAME by selling merchandise just far you!This
high quality merchandise has soft fabric, and We offer the absolute best in customer
service.Your Satisfaction is our strength to go on- we mean it.”

Reference Price by Seller Show Mare
Sald By Stare Ratings
Dion Hui 123

24k ee © (8)

30 Day Return & Refund

7 Shop with Confidence! Learn Mare

We want you ta be campletely satisfied with your purchase an Wish.
Return all products within 30 days of delivery if they are nat up ta
your satisfaction.

Get your Delivery by Sep 6!

Eligible items feature the orange truck

 

f
Contact, Terms, Policies & More « = U @ ‘
v ©

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 109 of 345 PagelD #:583

— Dion Hui 123 | Wish x

€ Cc a | Meh pttos:/Aavewwish.com /merchant/Se?4?2beaaadid 1 Satbeccad one bx dl i\O@e =

 

«A

Dion Hui 123

63% Postive | S ratings | Seller since 2020

 

Fea faate =a 8] Tol

$18 4459 $13 4459 $18 sso
5 bought this 3 bought this 2 bought this

 

Fe iiatel= ao s0la t=)

$25 a9 $16 4459 $38
2 bought this 2 bought this 2 bought this

Almast Gane!

 

_— oe A eb ta
Py
eh

    

simply

Contact, Terms, Policies & More «

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 110 of 345 PagelD #:584

 

- a x
e i ui | https: wena wish.comy/transaction/5#45bd419292690892e68a21 ~aa || Search... pe int Wr
EE) Order Details | Wish Ci
Wish Q. What aw ®@e
Top Features
=> Popular
@ Express Order History / Order Details
© Local
BF Blitz Buy Order on Aug 25, 2020 Order #: 5f45bd419292696892e68a21
@) Recent
© Discover
© Branas Shipping Address Payment Method Item Summary
©° Categories Ellen Turner Credit Card Item Total $30.00
116 W. Jackson Blvd Visa xxxx6424 Shipping $12.00
suite 109, MB: 552 Tax $2.63
Chicago, Illinois GO604
United States Order Total $44.63
Items in your order
Order Pending item Details
mire Store: Dion Hui 123

Monday Don't Do It Parody Logo Black Gray White T S...
Men-M, Qty 1

Contact, Terms, Policies & More «
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 111 of 345 PagelD #:585

@ Amazon.com: Cedahar Crystal ob

€7c¢ @@ amazon.com/Cedahar-Cnystal-Clear-Compatible-iPhone/dp/B08952L826/ref=sr_1_189?dchild=1&keywords=kyne+phone+cases&igqid=159681... tr q :

SUEY

© elt
Select your address

phone cases

Best Sellers Customer Service

Hello, Sign in

Account & Lists ~

Today's Deals New Releases FindaGift Whole Foods Gift Cards

cite

& Orders Try Prime ~ ber @-la4

eects id

 

Back to results

 

) Type here to search

Cell Phones & Accessories = CarrierPhones = Unlocked Phones

 

Roll over image te zoom in

Alexa Built-in Phones Accessories Cases Wearable Technology Best Sellers

the BIG Summer Sale Eveme shosezto*  sHoewow:

Cedahar Crystal Clear Phone Cases Kyrie
Venus Fly Trap Case Cover Compatible for
iPhone (11 Pro Max)

by Cedahar

Price: $24.00 + $4.92 shipping

Get $10 off instantly: Pay $14.00 upon approval for the Amazon.com
Store Card.

 

Size: iPhone 11 Pro Max
iPhone 11 iPhone 11 Pro | iPhone 11 Pro Max
$24.00 $24.00 | $24.00

« Designed to emphasize the thinness without affecting phone security.
Scratch-resistant and anti-fingerprint, durable and easy to clean.

= TPU material provides excellent protection against impact and bumps
the iPhone's back and side.

* Access to all controls and features, the perfect cross-section for
speakers, cameras and other ports makes signaling easier than other
materials. You will not miss any important phone call.

» We have a lot of designs for iphone 6 - 7 - 8 - X - XR - XS series

= ? GUARANTEE 100% SATISFACTION? We are offering up to 12 months
warranty. If you are not satisfied with our products, please contact us,

we will guide haw to use, we will provide full refund or replacement. So

you can buy our products without any risks.

iPhone 11 & Wireless Plans
presented by Amazon

Shop now +

 

 

Trade-In All Electronics

$24.00

+ $4.92 shipping

Arrives: Oct 5 - 27

In Stock.

Qty: 1

Add to Cart |

[>

@ Secure transaction

Ships from and sold by
DorothyTAddison.

® Select delivery location
Add to List

Share ] FF] W @

Have one to sell?

Sell. on Amazon

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 112 of 345 PagelD #:586

@ Amazon.com: Cedahar Crystal X [in

iO ge httpes/wnamazon.com/clyB0E9S2LB26 aoe | ik Oo ©

= Hello, Joey Sioa es 0
eee et edge alg

Parner aso s Customer Service Joey's Amazon.com BestSellers Prime Video Browsing History = Shop craft & project ideas

 

Cell Phones & Accessories 9 Carrier Phones = Unlocked Phones Alexa Built-in Phones Accessories Cases Wearable Technology Best Sellers Ceals Trade-In
amazon business Find supplies for work, at business-only prices Sign wp now >=

Cell Phones & Accessories ? Cases, Holsters Sleeves ? Basic Cases

Gi) You last purchased this item on August 7, 2020.

Size: iPhone 11 Pro Max | View this order

Price! $24.00 + $4.92 shipping

Thank you for being a Prime member. Get $70 off
instantly: Pay $0.00 upon approval for the Amazon Prime ee
Rewards Visa Card. No annual fee. oo i nai |

Add te Cart

 

a
7

a

B | Cedahar Crystal Clear Phone $24.00
Ll | Cases Kyrie Venus Fly Trap Case + $4.92 shipping
f Cover Compatible for iPhone (11 Arrives: Oct 6 - 28
"| Pro Max)
| ap Brand: Cedahar In Stock.
Qty: 1
es

Size: iPhone 11 Pro Max

® Secure transaction
iPhone 11 iPhone 11 Pro

a Ships fram and sold by
iPhone 11 Pro Max DorothyTAddisan.

 

® Designed to emphasize the thinness without affecting © deliverta Gordan - Chicago
phone security. Scratch-resistant and anti-fingerprint, BOROR
durable and easy to clean.

© TPU material provides excellent protection against

Rall over [mage to zoomin

impact and burps the iPhone's back and side. ee so cee =
® Access to all controls and features, the perfect crass-
section for speakers, cameras and other ports makes Share Ei t @

signaling easier than other materials. You will not miss
any important phone call.

© We have a Lot of designs for iphone 6 - 7-8 -X- XR -
XS series Sell on Amazon

« ? GUARANTEE 100% SATISFACTION? We are offering =
up to 12 months warranty. If you are not satisfied with
our products, please contact us, we will guide how to
use, we will provide full refund or replacement. So you
can buy our products without any risks.

Have oneto sell?

é SUPCASE
Full body

protective for
your iphone 17

C) Report jncorrect product information.

 

SUPCASE

. SUPCASE Unicorn Beetle Pro Series Case
Full body protective for Designed for iPhone 116.1 Inch (2078...
your iphone se (2020} rir 3,567
SupCase Unicorn Beetle... $19.99
$19.99

 

Sporsored ©)
Sponsored &

Special offers and product promotions

Size: iPhone 11 Pro Max
* Subscribe & Save Offer: ; Get $5 off your next subscription order. Save now
* Save on COVID-19 supplies for organizations on the front lines, Learn more »

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 113 of 345 PagelD #:587

@ Amazon.com: Cedahar Crystal X [im

0 aici Aitpsywanntameazon.com/day 506952 af

ats ltaee fel Siaig es 0
Account & Lists + & Orders Prime + a fe

Geliverto Gordon ate Z . r s ‘ 4 r
: r Sen, ve rdelan 2 sana a Bane
faeries Customer Service Joey's Amazon.com Best Sellers Prime Video Browsing History ite rae weet mee Cots

 

Cell Phones & Accessories 9 Carrier Phones = Unlocked Phones Alexa Built-in Phones Accessories Cases Wearable Technology Best Sellers Ceals Trade-In
amazon business Find supplies for work, at business-only prices Sign up now >=
Cell Phones & Accessories ? Cases, Holsters # Sleeves ? Basic Cases

Gi) You last purchased this item on August 7, 2020.

Size: iPhone 117 Pro Max | View this order

2 Cedahar Crystal Clear Phone $24.00

Cases Kyrie Venus Fly Trap Case + $4.92 shipping
Cover Compatible for iPhone (11 Arrives: Oct 6 - 28
Pro Max)

Brand: Cedahar In Stock.

   
  

, SLIM DESIGN

|
2 COMFORTABLE

AND NOT SLIPPERY

Price! $24.00 + $4.92 shipping ——

Thank you for being a Prime member. Get $70 off
instantly: Pay $0.00 upon approval for the Amazon Prime
Rewards Visa Card. No annual fee. oC

Add te Cart

 

Buy Now
Size: iPhone 11 Pro Max

® Secure transaction
iPhone 11 iPhone 11 Pro

a ee Ships from and sold by
| iPhone 11 Pro Max DorothyTAddisan.

® Designed to emphasize the thinness without affecting © Deliver to Gordon - Chicago
phone security. Scratch-resistant and anti-fingerprint, sosaG
durable and easy to clean.

© TPU material provides excellent protection against

Rall over [mage to zoomin

impact and bumps the iPhone's back and side. jf uo
® Access to all controls and features, the perfect crass-
section for speakers, cameras and other ports makes Share Ei a @

signaling easier than other materials. You will not miss
any important phone call.
© We have a Lot of designs for iphone 6 - 7 -8-X-XR-
XS series Sell on Amazon
«© ? GUARANTEE 100% SATISFACTION? We are offering -
up to 12 months warranty. If you are not satisfied with

Have oneto sell?

our products, please contact us, we will guide how to
use, we will provide full refund or replacement. So you fj é oe ee
can buy our products without any risks. Qe SUPCASE

Full body
protective for
your iphone 17

C) Report jncorrect product information.

SUPCASE

_ SUPCASE Unicorn Beetle Pro Series Case
Fult body protective for : Designed for iPhone 11 6.1 Inch (2018...
your iphone se (2020) i tripwrirt: 3.567
SupCase Unicorn Beetle... $19.99
$19.99

Sporsored ©)
Sponsored &

Special offers and product promotions

Size: iPhone 11 Pro Max

* Subscribe & Save Offer: ; Get $5 off your next subscription order. Save now
* Save on COVID-19 supplies for organizations on the front lines. Learn more »

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 114 of 345 PagelD #:588

@ Amazon.com: Cedahar Crystal X [im

| Q aici Aitpsywanntameazon.com/day 506952 af

= ats ltaee fel Siaig es 0
eee etal feel

Parner sors Customer Service Joey's Amazon.com Best Sellers Prime Video Browsing History = Shop craft & project ideas

 

Cell Phones & Accessories 9 Carrier Phones = Unlocked Phones Alexa Built-in Phones Accessories Cases Wearable Technology Best Sellers Ceals Trade-In
amazon business Find supplies for work, at business-only prices Sign up now >=
Cell Phones & Accessories ? Cases, Holsters Sleeves ? Basic Cases

Gi) You last purchased this item on August 7, 2020.

Size: iPhone 117 Pro Max | View this order

B Cedahar Crystal Clear Phone $24.00
i Cases Kyrie Venus Fly Trap Case ri sHisetti
Compatible with al! iPhone 2 = tible ¢ fi ae 17 eee
2 ( 2019 Release ) over Compatible for iPhone ( Aedes th eae
NOTE: Select correct size before make order Pro Max)
2 Brand: Cedahar In Stock.
Qty: Tw

Price! $24.00 + $4.92 shipping

Thank you for being a Prime member. Get $70 off
instantly: Pay $0.00 upon approval for the Amazon Prime
Rewards Visa Card. No annual fee. oC

Add te Cart

 

Buy Now
Size iPhone 11 Pro Max
® Secure transaction

 

iPhone 11 iPhone 11 Pra
Ships fram and sold by
DorothyTAddisan.

iPhone 11 Pro iPhone 11 iPhone 11ProMax | 4 o, Tey
5." | 2019 Release } 6.1" (2019 Release } 6.5" ( 2019 Release } | iPhone 11 Pro Max

® Designed to emphasize the thinness without affecting © deliverta Gordan - Chieago
phone security. Scratch-resistant and anti-fingerprint, sOROR
durable and easy to clean.

© TPU material provides excellent protection against

Rall over [mage to zoomin

impact and burnps the iPhone's back and side. sa ue =
® Access to all controls and features, the perfect crass-
section for speakers, cameras and other ports makes Share Ei \ @

signaling easier than other materials. You will not miss
any important phone call.
© We have a Lot of designs for iphone 6 - 7 - 8-X- XR -
XS series Sell on Amazon
« ? GUARANTEE 100% SATISFACTION? We are offering /
up to 12 months warranty. If you are not satisfied with
our products, please contact us, we will guide how to
use, we will provide full refund or replacement. So you fj é oe ee
can buy our products without any risks. Qe SUPCASE

Full body
protective for
your iphone 17

Have oneto sell?

C) Report jncorrect product information.

SUPCASE

_ SUPCASE Unicorn Beetle Pro Series Case
Fult body protective for Designed for iPhone 11 6.1 Inch (2018...
your iphone se (2020} Wirirird: 3567
SupCase Unicorn Beetle... $19.99
$19.99

 

Sporsored ©)
Sponsored &

Special offers and product promotions

Size: iPhone 11 Pro Max
* Subscribe & Save Offer: ; Get $5 off your next subscription order. Save now
* Save on COVID-19 supplies for organizations on the front lines. Learn more »

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 115 of 345 PagelD #:589

@ Amazon.com: Cedahar Crystal X [in

|g BS) hitpes/Awwamazon.com/dp/B08952.8r6

= Hello, Joey Sisal es 0

Paneer acon Customer Service Joey's Amazon.com BestSellers Prime Video Browsing History = Shop craft & project ideas

epee ete feel

 

Cell Phones & Accessories 9 Carrier Phones = Unlocked Phones Alexa Built-in Phones Accessories Cases Wearable Technology Best Sellers  Geals Trade-In
amazon business Find supplies for work, at business-only prices Sign up now >=
Cell Phones & Accessories ? Cases, Holsters Sleeves ? Basic Cases

G) You last purchased this item cn August 7, 2020.

Size: iPhone 117 Pro Max | View this order

B Cedahar Crystal Clear Phone $24.00
| Cases Kyrie Venus Fly Trap Case + $4.92 shippi
Camera Protection y : y : P seth
i «« Four seers emer Cover Compatible for iPhone (11 Arrives: Oct 6-28
J s ‘ Pro Max)

| _| aa Brand: Cedahar In Stock.
aa8 Ze \V

flreciberty Arcot And Bact | Oy: 1
a a= | Price: $24.00 + $4.92 shipping a
5 : & Thank you for being a Prime member. Get $70 off Pangea |

instantly: Pay $0.00 upon approval for the Amazon Prime ee
Rewards Visa Card. No annual fee. o ia nai

 

lm | :
i on |

The back mace by Polycartoncite: a
Hard and Antiseretch

Size iPhone 11 Pro Max

   

® Secure transaction
iPhone 11 iPhone 11 Pro

ses Ships from and sold by
iPhone 11 Pro Max DorothyTAddisan.

® Designed to emphasize the thinness without affecting © Deliver'to Gordon - chieago
phone security. Scratch-resistant and anti-fingerprint, sosaG
durable and easy to clean.

© TPU material provides excellent protection against

Rall over [mage to zoomin

impact and burps the iPhone's back and side. et +8 a =
® Access to all controls and features, the perfect crass-
section for speakers, cameras and other ports makes Share [J] Ei . @

signaling easier than other materials. You will not miss
any important phone call.
© We have a Lot of designs for iphone 6 - 7-8 -X- XR -
XS series Sell on Amazon
«© ? GUARANTEE 100% SATISFACTION? We are offering
up to 12 months warranty. If you are not satisfied with

Have oneto sell?

our products, please contact us, we will guide how to

use, we will provide full refund or replacement. So you 4 a ee

QO SUPCASE
Full body

protective for
your iphone 17

can buy our products without any risks.

C) Report jncorrect product information.

 

SUPCASE

. SUPCASE Unicorn Beetle Pro Series Case
Full body protective for Designed for iPhone 116.1 Inch (2078...
your iphone se (2020} trirh 3,567
SupCase Unicorn Beetle... $19.99
$19.99

 

Sporsored ©)
Sponsored &

Special offers and product promotions

Size: iPhone 11 Pro Max
* Subscribe & Save Offer: ; Get $5 off your next subscription order. Save now
* Save on COVID-19 supplies for organizations on the front lines. Learn more »

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 116 of 345 PageID #:590

@ Amazon.com: Cedahar Crystal X [in

iO ge httpes/wnamazon.com/clyB0E9S2LB26 aoe | ik Oo ©

= Hello, Joey Sioa es 0
eee et edge alg

Parner aso s Customer Service Joey's Amazon.com BestSellers Prime Video Browsing History = Shop craft & project ideas

 

Cell Phones & Accessories 9 Carrier Phones = Unlocked Phones Alexa Built-in Phones Accessories Cases Wearable Technology Best Sellers Ceals Trade-In
amazon business Find supplies for work, at business-only prices Sign wp now >=

Cell Phones & Accessories ? Cases, Holsters Sleeves ? Basic Cases

@) You last purchased this item cn August 7, 2020.

Size: iPhone 11 Pro Max | View this order

Cedahar Crystal Clear Phone

 

$24.00
Cases Kyrie Venus Fly Trap Case $4.52 shipatnig
Cover Compatible for iPhone (11 Arrives: Oct 6 - 28
“po e_} Pro Max)
Brand: Cedahar In Stock.
Oty: 1 ow

Price! $24.00 + $4.92 shipping —

 

 

COMPATIBLE WITH WIRELESS CHARGING Thank you for being a Prime member. Get $70 off

Add te Cart
instantly: Pay $0.00 upon approval for the Amazon Prime

 

Rewards Visa Card. No annual fee. =
a

Size: iPhone 11 Pro Max

® Secure transaction
iPhone 11 iPhone 11 Pro

 

eee Ships from and sold by
iPhone 11 Pro Max DorothyTAddisan.

 

 

 

 

 

® Designed to emphasize the thinness without affecting © Deliver'to Gordon - chieago
phone security. Scratch-resistant and anti-fingerprint, sosaG
durable and easy to clean.

© TPU material provides excellent protection against

Rall over [mage to zoomin

impact and burps the iPhone's back and side. ee so cee =
® Access to all controls and features, the perfect crass-
section for speakers, cameras and other ports makes Share Ei t @

signaling easier than other materials. You will not miss
any important phone call.
© We have a Lot of designs for iphone 6 - 7 - 8-X- XR -
XS series Sell on Amazon
«© ? GUARANTEE 100% SATISFACTIGN? We are offering =
up to 12 months warranty. If you are not satisfied with

Have oneto sell?

our products, please contact us, we will guide how to

use, we will provide full refund or replacement. So you 4 ee tee

QO SUPCASE
Full body

protective for
your iphone 17

can buy our products without any risks.

C) Report jncorrect product information.

 

SUPCASE

. SUPCASE Unicorn Beetle Pro Series Case
Full body protective for Designed for iPhone 116.1 Inch (2078...
your iphone se (2020} rir 3,567
SupCase Unicorn Beetle... $19.99
$19.99

 

Sporsored ©)
Sponsored &

Special offers and product promotions

Size: iPhone 11 Pro Max
* Subscribe & Save Offer: ; Get $5 off your next subscription order. Save now
* Save on COVID-19 supplies for organizations on the front lines, Learn more »

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 117 of 345 PagelD #:591

@ Amazon.com: Cedahar Crystal

 

 

€ Cc lo ) httos:/Anwwamazon.com/elp/B089S2L 8267 th=1 - Ww i\oe =
~*~
Size: iPhone 11 Pro Max
* Subscribe & Save Offer: : Get $5 off your next subscription order, Save now
* Save on COVID-19 supplies for organizations on the front lines. Learn more »
Have a question?
Find answers in product info, Q&As, reviews
| Q Type your question or keyword
Product description
SizeiPhone 11 Pro Max
lyrie nba cays sneakers irving shoes basketball
Product information
SizeiPhone 11 Pro Max
ASIN BOa952LazZ6 Warranty & Support
Best Sellers Rank #140761 in Cell Phones & Product Warranty: For warranty information about this product, please click
Accessories (See Top 100 in Cell here

Phones & Accessories)
#60787 in Cell Phone Basic

Cases
Other display features Wireless
Manufacturer Cedahar
Date First Avajlable May 25, 2020

Related video shorts (0) Upload your video

Be the first video

Your name here

—>
audible~

Discover stories that speak to you.
Explore Audible»

ad ae
ee
eT ay

  

MORE MYSELE

on ALICIA aE =

 

  

Sporsored @

Customer questions & answers

 

 

| Q. Have a question? Search for answers

Typical questions asked about products:

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 118 of 345 PagelD #:592

@ Amazon.com: Cedahar Crystal &

€ > C t 9 ME) Hitos:/Avenamazon.com/clp/BOSSS2L BFa7th=! o- & o i, oOo ©

ae Ser SS ees re ee eee

 

 

 

f
| QO. Have a question? Search for answers |

 

Typical questions asked about products:
- Is the item durable?
- Is this item easy to use?

- What are the dimensions of this itern?

Customer reviews No customer reviews
Sstar | 0%
: 3 see
3 star | O°
2 star | | 0%
1star | O°

~ How does Amazon calculate star ratings?

Review this product

Share your thoughts with other customers

Write a customer review

 

SUUNTO

The smartvatch
for sporty life

 

Suunto 7, GPS Sport Smartwatch with We...
www wi 7)

$499.00 »prime | shop now |

Sponsored @

 

Sponsored @

 

Page 1 of &
ae aS
| |
| >
ey)
Farnily Handyman Sound & Vision Vanity Fair Real Simple Bon Appetit
Br Br wr br er 6,823 Uri trte d 124 wey 84 Wirt 4555 etree rey 1,569
Print Magazine Print Magazine Print Magazine Print Magazine Print Magazine
$5.00 $5.00 $5.00 $5.00 $5.00

 

Bast sellers in Kindle aBooles v
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 119 of 345 PagelD #:593

@ Amazon.com: Cedahar Crystal

< Cc a

Farnily Handyman
WW Ly 4,823
Print Magazine

$5.00

ma
thal

Midnight Sun

+ Stephenie Meyer
x riyty 647
Kindle Edition
$14.99

 

Get to Know Us
-[r-le}

1 ihere)

About Amazon
ieee ele

[Vavtt=s tela camel ated ar
Amazon Devices

Amazon Tours

 

0 aici Attpsi/Anonamazon.com/fcda/S069S21 8fa7th=1

Sound & Vision
ak 124

 

 

Print Magazine

$5.00

Best sellers in Kindle eBooks

AVERWEISHOP

Girl Gone Mad: A Novel
1 Avery Bishop
by ote ote oe J 72
Kindle Edition
$4.99

Your Browsing History view or edit your browsing history +

Femi ten ls ante Es

tll olga t=F49) a]

Sell Under Amazon
Accelerator

tll ela lan =F4el a
Handmade

Sell on Amazon Business

T-|e delelaeyaxatelg)
Amazon

EFelaelan aca TEL!
Advertise Your Products
Self-Publish with Us
Host an Amazon Hub

> See More Make Money
he

amazon

 

Print Magazine

$5.00

 

Interference

+ Brad Parks
tring 87
Kindle Edition

$4.99

 

Real Simple
ty 4,339
Print Magazine

$5.00

unlimited

   
 

The Last of the Moon
Girls

> Barbara Davis
wee ae way 1,940
Kindle Edition
$4.99

\[tiaar

Back to top

Ce saree)

Amazon Payment Products

PMpu rasa eee a ades- Bel felatcL alla!
aTiak)

Amazon.com Store Card
Amazon Business Card

Amazon.com Corporate Credit
aa

Shop with Points
cla [ee adit FL)
Reload Your Balance

Amazon Currency Converter

united States

 

oes Sie] It O @ =

Bon Appetit

  

1,569

Print Magazine
$5.00

Page 1 of 10

Woman

 

The Woman in the
Moonlight: A Novel
> Patricia Morrisroe

if we 34
Kindle Edition
$4.99

Page 1 of 3

 

Let Us Help You

Amazon and
cOvID-19

Your Account
Your Orders

seals) are peeked
Policies

Amazon Prime

tote Gams
LI E-[e ian gL}

Manage Your
Content and Devices

Plan -Pas]g Boece clas

a fsits)
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 120 of 345 PagelID #:594

ete aires
aT lacy

Blog

About Amazon
eee ag
lagen k
Amazon Devices

Amazon Tours

ers Amazon
E Tu 1B peel aaa

Amazon Web
Basan]

Sees Ba
jaf pin hs

iatals( 28)

P
ia
4 0

Pela)

Shae =!

Make Money with Us
Sell on Amazon

Sell Under Amazon
Accelerator

Stale geared] a]
Handmade

Sell on Amazon Business

ye dele acta ela)
Amazon

etocel gracias Vaal ticL iat
Advertise Your Products
Self-Publish with Us
Host an Amazon Hub

+ See More Make Maney
with Us

amazon
—

pa Fae) As

ear ras aaa)
rj cay cd

[Tere] ag BY sane ela

baa

Goodreads

flea

Neighbors App

Conditions of Use Privacy Notice

Taha eee a

Back to top

Amazon Payment Products

Amazon Rewards Visa Signature
altel

Amazon.com Store Card
Amazon Business Card

Amazon.com Corporate Credit
ital

Shop with Points
a celal nme lee Eel g edit) F-[a nd
Reload Your Balance

Amazon Currency Converter

See celery ces

AbeBooks

Home Services
Sera ica

Ese aa tia st ate

emer eet

Let Us Help You

Pan -Faelgi- ale)
COVID-19

A Yell lar easl aia
biclel egal ig

Shipping Rates &
Policies

Amazon Prime

eae ges
[tela Fefe lan gL RY

Manage Your
Content and Devices

Np reras lame eis ela

Help

Kindle Direct
Publishing

fafestiel

Ege rana etme al |
fete tae) eels

Tea tier

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 121 of 345 PagelD #:595

@ Amazon.com Seller Profile: Co >< [iim

0 ae Httesi/nnamezon.com/sprseller=AZaNVveESWAl DT ax.

Ii Oo ©

“Ey

aT id per Sas

~ Ow

Hello, Joey
Account & Lists ~

ied Nea

& Orders

© reat tee

Pate cons Customer Service

Joey's Amazon.com Best Sellers Prime Video Browsing History = Cee eT ere Ly

 

DorothyTAddison

DerothyTAddison storefront
Just launched No feedback yet

DorothyTAddison is committed te providing each customer with the highest standard of
customer service.

Have a question for DorothyTAddison?

Aska question

Returns & Refunds Shipping Policies Help Products

Please refer te the Amazon.com Return Policy and Amazon.com Refund Policy or contact DorethyTAddison to get information about any additional policies
that may apply.

Contact this seller

To initiate a return, visit Amazon's Online Return Center to request a return authorization from the seller.

A-to-z Guarantee

Place your merchant order through the Amazon.com Shopping Cart and your purchase is protected by the A-to-z Safe Buying Guarantee, Amazon.com

automatically transfers your payment to the merchant so you'll never need to pay a merchant directly, Gur A-to-z Safe Buying Guarantee covers both the
delivery of your item and its condition upon receipt..Read more

Leave sellerfeedback Tell us what you think about this page

Buy it again

      

 

 

 

Page 1 of 12
t
< 4 >
= ? _ 3
Anti Dust Face Mask Rasta More Than An Athlete Taps Rolling Paper - Stethoscope_heart_nurse
Reggae Music Elements Shirt Classic Unisex Regular - Box of 24 by TOP Neck Warmer Gaiter
Mauth Masks Mouth Cover Fashion Face Bandanas riots 193 Windproof Mouth Face
$9.01 Head Band Wears Searf.., $28.50 prime Mask Sports Bandanna...
Purchased Jul 2020 $17.99 $19.48
Purchased Jul 2020 Purchased Jul 2020
Inspired by your browsing history Page 1 of 12
80 AMB
ba canes | ‘
1 aan we
Le Ve to,
a ee oat
ii 2c ee
oe ee
eM
< & Se r : >
=. eis

177 Pink Green Color
Leaves Unisex Adult dust
Nozzle Reusable Filter can
be Washed and Protected
$12.99

Waiting for fls-na.amazon.com...

Basketball Star Stickers
Kobe Black Mamba Sticker
Small Decal 50 Pack for
Laptop Cars Room Wall...
$5.99 vprime

Hurley Men's League Dri-

fit Snapback Baseball Cap
rororwrty 205

$25.00 - $40.28

Yellow leaves Youth
Unisex Adult Anti Dust
Mouth reusable filter
washable protection
$12.99
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 122 of 345 PagelD #:596

@ Amazon.com

Co

eet tee

Chicago 60606

DorothyTAddison * Q

Customer Service

1-16 of over 2,000 results for DorothyTAddison

Brand

Cedahar
Fgfdred

Lightweight Tinted
Molsturizer with
Vitamin A, G, E

+ SPF30

 

( Wirogen:

—

[ia]

Neutrogena
Lightweight Tinted
Moisturizer with...
we 241
442.97

 

Add to Cart

Sponsored @

O & iB) HiipssManwhatriazon.com/s'me=

Joey's Amazon.com

 

 

 

 

— Ow i, ©

aw

ASeNWES VN) | DTG

ie a

& Orders

ats lta fle

Account & Lists ~ ala i Leta

Best Sellers Prime Video Browsing Histery= Today'sDeals Groceries =

Sort by: Featured

Cedahar Crystal Clear Phone Cases Kyrie Venus Fly Trap
Case Cover Compatible for iPhone (11 Pro Max}

$2,400

$4.92 shipping

John Keanu Wick Reeves Continental Movie Clear
Shockproof Cases Cover Compatible for iPhone 11

$2,400
$4.92 shipping

Pika and Charmander Poke Clear Shockproof Cases Cover
Compatible for iPhone 11 Pro Max

$2,400
$4.92 shipping

Cedahar Crystal Clear Phone Cases Travi$ Scott - Rodeo
Definition Case Cover Compatible for iPhone (11}

$2.40

$4.92 shipping

Kotwica- Polish Re-sis-tance PW Armia Kraj-owa Poland
Pure Clear Case Cover for iPhone XR

$2,400
$4.92 shipping
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 123 of 345 PagelD #:597

@. Order Details

wwamazon.com)gp/'your-account/order-cetail OM mectuseeie  *** |

Hello, y aia p ey
Account & Lists~ & Orders Prime ~ ee Cart

© Chicago esate (aTeaee] eee ee eee ee UCR ese aca Shop College Essentials

 

Your Account * Your Orders » Order Details

Order Details

 

Ordered on August 7, 2020  Order# 113-0815713-0755416 | View or Print invoice |
Shipping Address Payment Method Order Summary
Rufus Brennan visa **** 5168 Item(s) Subtotal: $24.00
300 S WACKER DR STE 2500 Shipping & Handling: $4.92
ERICARD, IE BOS BEF Total before tax: $28.92
United States Estimated tax to be $1.50
collected:
Grand Total: $30.42

See tax and seller information

~ Transactions

Arriving October 5 - October 27 | Track package |

Cedahar Crystal Clear Phone Cases Kyrie Venus Fly Trap Case Cover Compatible for |
iPhone (11 Pro Max)

Sold by: DorothyTAddison

$24.00 =
Condition: New

Problem with order

Return or replace items

 

 

 

Share gift receipt |

Buy it again

 

 

x Leave seller feedback
Write a product review |
Archive order
Recommendations for items from across our store Page 1 of 7

   

 

 

 

   

|
< ?
& @ @
Yoelike - 5 Colors - New Yoelike - 5 Colors - 4002 Tumbler with Lid, Glade Candle Jar, Air
Upgrade Anti-Slip Adjustable Tumbler Insulated Stainless Steel Freshener, Blooming
Adjustable Tumbler Handle, Portable Anti-Slip Travel Tumbler by Umite Peony & Cherry, 3.4 Oz
Handle Fit for 20 Oz to... Handle Versatile for 20... Chef, Insulated Coffee... ter tr try 4939
a “7 1, tr ty 'y 28 ta triy 1,948 $3.49 yprime
$6.99 prime $11.99 prime $16.99 yprime
Items from our brands based on your purchase history Page 1 of 10
£ 4
3 i i
i 1
< & > |

 

 

https://www.amazon.com/gp/ product/B08952L876/ref=ppx_od_dt_b_asin_title sO0?ie=UTF8&psc=1 ' Dolphin Bellivera Women's Faux Amazon Brand:Linkerpard
 

 

©

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 124 of 345 PagelD #:598

4 Order Details

Cf

(0 Bi

pia eek Ciel ce lel

Chicago 60606 [eel eae)

Your Account * Your Orders » Order Details

Order Details

Ordered on August 7, 2020

Shipping Address

Rufus Brennan

300 5 WACKER DR STE 2500
CHICAGO, IL 60606-6771
United States

~ Transactions

Ble ew ener de gee)

Order# 113-0813713-0755416

Payment Method
visa **** 5168

Arriving October 5 - October 27

iPhone (11 Pro Max)

$24.00
Condition: New

 

Buy it again

Recommendations for items from

 

Yoelike - 5 Colors - New
Upgrade Anti-Slip
Adjustable Tumbler
Handle Fit for 20 Oz to...
r 1,284
$6.99 yprime

 

Sold by: DorothyTAddison

across our store

 

G

Lv}

Yoelike - 5 Colors -
Adjustable Tumbler
Handle, Portable Anti-Slip
Handle Versatile for 20...
ta tz ‘7 28

$11.99 yprime

 

Best Sellers

alte y
pvaesl ig

Prime Video

Cedahar Crystal Clear Phone Cases Kyrie Venus Fly Trap Case Cover Compatible for

 

3002 Tumbler with Lid,

Insulated Stainless Steel
Travel Tumbler by Umite
Chef, Insulated Coffee...

 

& tri 1,948
$16.99 yprime

Items from our brands based on your purchase history

< *

A

 

y.amazon.com/gp/your-account/order-detail OM mectiuisseeie  *** |

ih

eT eOr Tine Maleate) ii

Order Summary

Item(s) Subtotal:

Shipping & Handling:

Total before tax:
Estimated tax to be
collected:

Grand Total:

iat tp ay
& Orders Prime ~

 

erie la

tyme Matta ey

| View or Print invoice

$24.00
$4.92

$28.92
$1.50

$30.42

See tax and seller information

| Track package

| Problem with order

Return or replace items

 

Share gift receipt

 

 

Leave seller feedback

Write a product review

Archive order

 

Page 1 of 7
> |
Glade Candle Jar, Air
Freshener, Blooming
Peony & Cherry, 3.4 Oz
Petr te tr ty 4,939
$3.49 yprime
Page 1 of 10
\
j i
j
> |

https://www.amazon.com/gp/help/seller/at-a-glance.html/ref=ppx_od_dt_b_sellerprofile_s00?...sAmazonFulfilled=O8marketplaceSeller=1@orderlD=113-0813713-07554168seller=A2XNVEIVNIDTEX
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 125 of 345 PagelD #:599

4 Track Package

Cc tw

Q

Prime Video

tala CeMet a oa

© idole So [ace un eAe

Chicago 60606 Joey's Amazon.com

Your Account » YourOrders » Order Details » Track Package

Arriving October 5 - October 27

Ordered Friday, August 7

 

| {2 Shipped Saturday, August 8

See all updates

Out for delivery

Arriving October 5 - October 27

Account & Lists ~

Scere Melee

Wwamazon.com/progress-tracker/package/re? 9 Recommendation (iis ww

7
Oe lm i

pera ela

School Supplies Guide

 

Tracking info provided by Address info Order Info
DorothyTAddison

Rufus Brennan : * ops
Shipped with USPS 300 S WACKER DR STE 2500 view enciee sletalls

Tracking ID: LY395776413CN CHICAGO, IL 60606-6771

You con also contact the seller with questions
about the tracking info.

Buy it again

     

*&
More Than An Athlete
Shirt Classic Unisex

Anti Dust Face Mask Rasta
Reggae Music Elements
Mouth Masks Mouth Cover
$9.07

Purchased Jul 2020

Tops Rolling Paper -
Regular - Box of 24 by TOP
fete te tr fh 193

$28.50 yprime

Stethoscope_heart_nurse
Neck Warmer Gaiter
Windproof Mouth Face
Mask Sports Bandanna...
$16.87

Purchased Jul 2020

Fashion Face Bandanas
Head Band Wears Scarf...
$11.99

Purchased Jul 2020

bttps://www.amazon.com/gp/product/B08952L8Z6?ref=ppx_pt2_dt_b_prod_image

 

ASAAAF Tusk in Sun
Elephant Unisex Adult Ear
Loop Face - Anti Dust
Warm Cycling Mouth
Various Use Adjustable...
$9.50

 

Page 1 of 4
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 126 of 345 PageID #:600

‘cc

3807184412-459944 |

p: 8/7/20, D: 8/21/2020
Nike
Amazon
DorothyTAddison

(M000

LY395776413CN

Lat

Ch From:
4 gus qu

351100
CHINA

 

+

 

lant chuang da Jou. chengxiang. 2 an fujian
PHONE: 85% 5989356230 “lM Wht i)

Custos infor avon 3
Bean bor ee De Fak + delivery in nfarmatia

i.

PHONE: +4 929-436-4790 ext. 74840

 

     
 

  

= £ SERe

300 5 WACKER.DR ave ‘2500,
CHICAGO IL S860: 6-877
AG: > UNITED STATES OF AMERICA
928-436-4790 ©:
USPS saat 3

VMN

 

   
  
 
    
         
    

 

 
 

a

— ae Arman id
UNITED STATES Post@ge py
POSTAL se ® Chil

ePacket™ mei .

ailable on attsche b onpdiines be ssannel pa ligeoee®
Rufus Brannaen 2
300 S WACKER:DR STE 2500, ;
CHICAGO IL 68606-5771 % gt

UNITED STATES OF AMERICA

  
  
    

 

USPS TRACKING #

wiih

LY395776413CN

    
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 127 of 345 PagelD #:601

\

   

   
  
      
 

Gi a. hike

AMO

3807184412-459944

P: 8/7/20, 0; 8/21/2020
Nike
Amazon
DorothyTAddison

mnie |

LY395776413CN

 
Basketball Gages Wit2Oxews05300 D@cument #: 13-1 Filed: 09/11/20 Page 128 of 345 PagelD #:602 = s

> C @ hitps://www.aliexpress.com/item/32833599651.html * ou Oo

lk ta alae Top of the class

Get ready for up to 80% off great brands

 

Sell on AliExpress Help Buyer Protection [] App = fEnglish / USD 2 A
Express E-Fire Game Store bia ahaeuind foe. | naaiac Gare —~p
o 3°

 

 

95.1% Positive feed 0 Followers

E-Fire Game Store

Store Home Products» Sale ltems TopSelling New Arrivals Feedback

 

Basketball P54 Pro Vinyl Removable Waterproof Decal Skin Sticker for Sony P|
aystation 4 Pro Console&Controller Protector Cover

hea

116 Bf 50 B57)

 

US $5.60 usss.co 10

Color
Be Ma 2s
a

Be Fal
oe 3
3

Quantity:
Shipping: US $7.78 era
to United States via AliExpress Standard Shipping ~ hal)

 

on 09/02 @

4®
nD
45
BE
ie
KB

4

Buy Now OP 19

90-Day Buyer Protection Free Return
Money back guarantee Return for any reason within 15 days

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 129 of 345 PagelD #:603
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 130 of 345 PagelID #:604

E-Fire Game Store - Amazing p

 

 

 

 

 

  

€ ec a | O te) bttos:/nvenaliexpress.com/store/3057079 aoe ww i\oe =
Sell on AliExpress Buyer Protection Help O Save big on our app! ‘o = tie
iL ' Exoress’ —F lr: shopping for... Ue ae ee) =e =, e Ma

 

E-Fire Game Store Open 3 year(s) 99.4% Positive feedback ~ FOLLOW 824 Followers

E-Fire Game Store

Store Home Products ~ reall RS Top Selling ea ea Uta Feedback

 

Hot deals

- F i »

For Nintendo Switch NS Joy- ; Adjustable Halder Stand For Full Set
= Con Case cover Colorful PC Nintende Switch Game ¥r Case Co
_ are J Protective Outer Coque Shel... Chassis Bracket Playstand.., i «oF t Gamebe

SSS 27.4
= US $2.84 US $6.17 eee US
LS $2.00 HS Sedo ee gt
oe, =a = ;

 

=. . .
~ Nintendo Switch

.— Sem| Lite ee

   

 

New Arrivals

        

  

 

“Ode ish
evere = des) dey: e
Ae? —__—
PS4 Pro JOM-O50 JDM-055 D5 NS Switch Game Work Gut PS4 Controller Charger Station Carry Case for Nintendo Switch, NS Switch
055 D5 050 Repair RILIR2L2.., Adjustable Jumping Rope... Dual USB Charging Station for... Ultra Slim Hard Shell 10 Game... Bag Ches
US $4.74 US $2.55 US $4.35 US $6.35 us $6
LS-$4,09 Eg WS$2-68 EI LIS $4.58 ED LS $6.68 Ea LISLE ES
- - =
ape .
—— aa Py Bee ae
« >
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 131 of 345 PagelD #:605

 

Qe ] https:)/tradealiexpress.com/ order detail-himforndernd=80176 ~ a! Searchin pe ie i a

My AliExpress: Manage Or... ™ | |_|

back to schoo! | moa THE BEST OF THE BEST! —

Up to 50% off top picks for the school season a 4

  

Buyer Prolention Help OQ Save b nour appl Ship to

 

 

 

=X ress [rm shopping for | 2 | ‘=> Cat @B |) Wish List 4

 

Express > Order List > Order Detail

 

Place Order Pay Success a = - Order Complete

Order Number. 8017667779367337
Status: The seller has shipped your order
Reminder. Your order should arrive within 31-31 Days, Factors such as delayed logistics and customs clearings may have an impact on the delivery time
1_If your order does not arrive on 2020-10-31 _ you can apply for a refund by opening a dispute

2. To extend the Buyer Protection for this order please click here -

(Select All Product Details Product Status Options
ms
J 4 Basketball PS4 Pro Vinyl Removable Waterproof Awaiting Receipt Open Dispute
qe Decal Skin Sticker for Sony Playstation 4 Pra
Console& Controller Protector Cover

Properties: Color Type 02
(E-Fire Game Store)

Teal
Confirm Goods Received Download Invoice

istics Information:

smational Shipping Tracking Number Remarks Details

Tpany

sipress SC HPSE-HRHE «= LY387008238CN Refresh

© The seller is using AliExpress standard shipping. The tracking information will be displayed he

within 5-7 days after seller has sent out the package. You can also go to HZEMS check the
tracking information

‘hats AllExpress Shipping ? View Delivery Detail

Tf you wish io leave the seller a message or view the message history, simply click here.

Financial

 

 

ore: E-Fire Game Store | ©) Contact Seller

Contact Name : Rose Newton
Address: 116 W. Jackson, Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 312-600-6641

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
a e Basketball PS4 Pro Vinyl Removable $5.60 1 piece $024 $584 Awaiting Receipt Open Dispute — AliExpress Standard Shippir
<", Waterproof Decal Skin Sticker for Estimated Delivery Time: 31
ye Sony Playstation 4 Pro Days
Console&Controller Protector Cover Will be shipped within (Busir

Color ®5 Type 02
(E-Fire Game Store)

ta =

days) 2 Days

Product Amount Shipping Cost Tax Total Amoun
US $5.60 USS 7.76 US $0.57 USS 14.75
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 132 of 345 PagelD #:606

 

4 . F ee | ] Q a. i
Qe | https:)/tradealiex press.com/ order detail.htrforderld=8017 6677 ~ G| | Search... fer i Wf ur te

\a My AliExpress: Manage Or... ||!
Order Number 801766/7/77936/7337
Status: The seller has shipped your order
Reminder Your order should arrive within 31-31 Days, Factors such as delayed logistics and customs Cleanings may have an impact on the delivery time
7. If your order does not arrive on 2020-10-31 . you can apply for a refund by opening a dispute

2. To extend the Buyer Protection for this order please click here

Select All Product Details Product Status Options
Bs
[rl a Basketball PS4 Pro Viny! Removable Waterproof Awaiting Receipt Open Dispute
Has Decal Skin Sticker for Sony Playstation 4 Pro
Console& Controller Protector Cover

Properties: Color Type 02
(E-Fire Game Store}

 
   

feel
Confirm Goods Received Download Invoice

istics Information:

‘national Shipping Tracking Number Remarks Details

Tipany

ixpress SCHi-RHE «= LV¥387008238CN Reiresh
The seller is using AliExpress standard shipping. The tracking information will be displayed he
within 5-7 days after seller has sent out the package. You can also go to HZEMS check the
tracking information.

‘hat's AliExpress Shipping ? View Delivery Detail

Tf you wish to leave the seller a message. or view the message history, simply click here.
on Financial

 

ore: E-Fire Game Store| (©! Contact Seller

Contact Name: Rose Newton
Address: 116 W. Jackson, Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 312-600-6841

 

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
a & Basketball P54 Pro Vinyl Removable $5.60 1 piece $0.24 $584 Awaiting Receipt Open Dispute — AliExpress Standard Shippir
Waterproof Decal Skin Sticker for Estimated Delivery Time: 31
Sony Playstation 4 Pro Days
Console&Controller Protector Cover Will be shipped within (Busir

Color. & Type 02

d 2D:
(E-Fire Game Store) ays) ays

   

 

te &
Product Amount Shipping Cost Tax Total Amoun
US 3 5.60 USS 776 US 3 0.57 US$ 14.75
AliExpress Multi-Language Sites
Sence Disputes & ewans, Guyer Preterian, hewn (PH imine i 2 P S F ch. Geran lialian Gwe Tidkin) Javanese, Keren
by Category

 

      
  

o, Produc, Promotion, bow Pree, Greal Value, Reviews, Blog Seller Portal BLAGC) Alibabe

AliTelecam DingTalk duhuasiian, Ta

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 133 of 345 PagelD #:607

   

0) paypal.comy rmyacoountitanss chions! det LSS 7 ONS SeoeT Hl ~ im PayPal. inc. [US] | Search... pe Tru te @

 

 

| P PayPal: Transaction Details =< |_

ad Sia tela A ee em tao Wallet Breer am Ogi tad Help

 

Activity

 

AUP SSR al - $14.75
August 2, 2020

Payment

Paid with Seller info

PNC Purchasing Card $14.95 Alpe SRRS AIRS]

VISA Credit Card x-5176

You'll see "PAYPAL *SHENZHENSHI SHENZ" Invoice ID

on your card statement. 150201101162320080201189008 _8017667779367337

Ship to Purchase details

Rose Newton Basketball PS4 Pro Vinyl Removable $14.75
116 W. Jackson, Suite 109, MB: 552 Waterproof Decal Skin Sticker for Sony

Chicago, IL 60604

Playstation 4 Pro Console& Controller
United States

Protector Cover

 

Category Item #80L7667779377337

Retail

Transaction ID Total $14.75
90U527074N558971H

Print details

 

Need help?
If there's a problem, make sure to contact the seller Report a problem
through PayPal by January 29, 2021. You may be

eligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights teserved | Privacy Legal Policy updares “
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 134 of 345 PagelD #:608

©) Tie Fighter Just Pew Pew Pew: |

 

 

 

 

 

 

   

€ Cc a | Mh https: Annnwish.com /oraduct/SeaBebesSeaded |222ecaa9t7share=web cae T| i\oge =
las a A
Q awe ®@
<) Popular \> Express © Local |) Blitz Buy More

Overview Related

Tie Fighter Just Pew Pew Pew It Tshirt
T Shirt For Men

$15

Size:

 

pide cls h et -)

ae

Piast Baal Le

Select Size ’

Instant offer: Add to cart right
new to unlock a lower price!

Poe a ard

 

© Add to Wishlist

 

Standard Shipping $3
Sep 10 - Oct 5

Items are sold and shipped by FANG’ YWAN 61

 

Description Shaw Le

All Tshirts are in Asian Size, Smaller than US and Euro Size, Pls Check the size before
buy.With the difference in the measurement methods, please allow +3cm in size
deviation.

All our products are high quality made,never fade. You will get what you pay.All aur
products are 106% cattan high quality made, and we support custam images, please
cantact with us freely.

Wide range of men asia sizes fram X53 SMLXL XXL XXXL

Fairly produced, certified and triple audited.
Double stitched, reinfarced seams at shoulder, sleeve, collar and waist

 

Reference Price by Seller

 

Sald By Stare

 

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 135 of 345 PagelD #:609

@ Tie Fighter Just Pew Pew Pew |

 

 

 

 

SIZE XS S M_L_ XL XXL 3XL!/
Soulénem 40 42 44 46 50 54 58 |

SERRMRMERIEEES 35555 sesesscnseasssssssecnsssss. Secesceceesenensenesssseeeccsenscesan «

Bust em 88 94 100 106 112 118 124 |

Lenght(em) 63 66 «69 72 74 76 78

Weightikg) 50 90-60 60-70 70-80 80-90 90-95 90-100

“Height(cm) 150-160 161-166 167-172 173-178 179-185 186-190 185-195

NOTE:

« Siva 8s measured by hand may have 2-lem toloronce

 

 

« itis Aslan size,Pleace choose In larger size han your usual size

« Please check the size wory Carefully bofors place order.

Shoulder

   

ITEM INFO.:

Cotton

   
 

Materia’
Sina pe:shon sloove

Hand Feel:Sott Len
Printing: Eco-friendly

.
.
e Size Type:Asian Siza

 

 

 

Standard Shipping $3
Sep 16 - Oct 5

Items are sold and shipped by FANG’ YWANGT

Description Show Less

All Tshirts are in Asian Size, Smaller than US and Euro Size, Pls Check the size before
buy.With the difference in the measurement methods, please allow +3cm in size
deviation.

All our products are high quality made,never fade. You will get what you pay.All aur
products are 106% cattan high quality made, and we support custam images, please
cantact with us freely.

Wide range of men asia sizes fram X53 S ML XL XXL XXXL

Fairly produced, certified and triple audited.
Double stitched, reinforced seams at shoulder, sleeve, collar and waist

Reference Price by Seller Show More

 

Sald By

(Contact, Terms, Policies & Mare -

 

 

€ Cc Ay 'o aici Wits: Aanananwish.corn /aroduct/beatebed Seacded | 22 2ecaa9r slrare-web eee o i\ © © =
e eof a mY
wisn Q aw gy
“) Popular > Express © Local > Blitz Buy More
Overview Related

Tie Fighter Just Pew Pew Pew It Tshirt
T Shirt For Men

$15
Size:

Select Size ’

Instant offer: Add to cart right
new to Unlock a lower price!

04:44

 

Q? Add to Wishlist
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 136 of 345 PagelID #:610

(9) Tie Fighter Just Pew Pew Pew |

 

 

 

€¢)- Co \o Be) hitos:/Annwish.com/araduct/SeaeGe9eaced |222ecaa9tfshare=web oe & o Ii\oge =
. e Cy me
‘Wish Q awe@
vy Popular > Express © Local ©) Blitz Buy More

Shou] der

   
 

 

ITEM INFO.:

« Material;Conon

Sloeve Typoishort sleove
Size Type-:Asian Siza
Hand Feel:Soft Length
Printing:Ecotriendly

Tie Fighter Just Pew Pew Pew It Tshirt
T Shirt For Men

$15

Size:

 

 

 

Select Size ’

Standard Shipping $8
Sep 10 - Oct 5

Instant offer: Add to cart right
new to Unlock a lower price!

04:37

Items are sold and shipped by FANG’ YUAN G1

 

Description 2S avail bie Q Add to Wishlist

All Tshirts are in Asian Size, Smaller than US and Eura Size, Pls Check the size before
buyAith the difference in the measurement methods, please allaw +3cm in size
deviation.

All aur products are high quality made,never fade. You will get what you pay.All our
products are 106% cattan high quality made, and we support custam images, please
contact with us freely.

Wide range of men asia sizes from X8 S$ ML XL XXL XXXL

Fairly produced, certified and triple audited.
Double stitched, reinfarced seams at shoulder, sleeve, collar and waist

Reference Price by Seller Show More
Sald By Store Ratings
FANG"YUANS1
10% {1}

30 Day Return & Refund

y Shop with Confidence! Lear Mare
¥

We want you ta be campletely satisfied with your purchase an Wish.
Return all products within 30 days of delivery If they are not up ta
your satisfaction.

 

(Contact, Terms, Policies & More

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 137 of 345 PagelD #:611

— FANG~YUANET | Wish x

€ Cc a © Ae) pitos:/fevewwish.com/merchant/Ses6era29e7 86190617 702F - OU i\OoO@e =

° A

Popular wo Express © Local ) Blitz Buy More

FANG”“YUANG1 Z a

100% Postive | 1ratings | Seller since 2020

 
    
   

 
  

<=

ALL LIVES MATTER. j Refer friends & Earn up to
\ eo $100 Wish Cash!

AUBURN F

TD

Give your friend $5 to spend
on Wish when they sign up
with your link!

Receive $5 Wish Cash for
each referral after their first
arder ships. Earn up to $160.

 

ctzmadakwh

* KEEP ON-
KEEPIN’ ON

   

ROTAX |(@

erg
GEMM ttt

      

aa

i th

ee ye

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 138 of 345 PagelD #:612

 

- oO x
@e | https: www wish.comy/transaction/sf4bc493649532b032¢82fbe ~ ec] Search... pe ani se
(8) Order Details | Wish ai
my ot wh ; : Ges 82, -
wisn Q What do you want to fine ee a = @
7; Popular > Express © Local () Blitz Buy More
Order History / Order Details
Order on Aug 30, 2020 Order #: 5f4bc493649532b032f82fb8
Shipping Address Payment Method Item Summary
Fonda Caldwell Credit Card Item Total $14.25
116 W. Jackson, Suite 109 Visa xxxx6424 Shipping $8.00
Me Tax $1.39
Chicago, Illinois 60604
United States Order Total $23.64

Items in your order

Order Pending
Store: FANG~YUAN61

Tie Fighter Just Pew Pew Pew It Tshirt T Shirt For Men
XL, Qty 1

 

Contact, Terms, Policies & More «
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 139 of 345 PagelD #:613

By fasketnall Shoes Men High Top oe

 

 

¢ Co wish.com/product/Sd604204087799661ebe571b?sharesweb Qn
wish a aw ®@e
op Feature Overview Related
Popular a
T Express aS Basketball Shoes Men High Top
Sneakers High Quality Basketball
@ Local al Shoes Children Sneakers Boots
Trainers
Bitz Buy
kiki
() Recent
he $18
© Discover . 3
— Size:
& Brands
Select Size e
———s
Color
Select Color *,

 

aS

Standard Shipping $9
Sep 7-Oct7
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 140 of 345 PagelD #:614

 

Q

      

7) Popular \> Express © Local |) Blitz Buy More

Overview Related

Basketball Shoes Men High Top
Sneakers High Quality Basketball
Shoes Children Sneakers Boots
Trainers

www (7 reviews}
$17
Size:

Select Size 7

Color:

Select Color ’

 

Instant offer: Add to cart right
new to unlock a lower price!

04:45

 

 

\/ Add to Wishlist

Standard Shipping $9
Sep 10 - Oct 5

Items are sold and shipped by fashion to shop

Customer Reviews Show More

 

Description Sha

Brand Name: TRY JADE

Gender: Men

Upper Material: PU

Insole Material: EVA

Lining Material: Cotton Fabric

Level Of Practice: Advanced

Athletic Shoe Type: Basketball Shoes
Shoe Width: Medium(B,M)}

Elements: Thread

Sports Type: LIFESTYLE

Release Date: Spring2019

Made! Number: 683104

Upper Height: High

Fit: Fits true to size, take your normal size

Tachnnalarme Flrasire

Contact, Terms, Policies & Mare

 
 

 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 141 of 345 PagelD #:615

(©) Basketball Shoes Men High To

 

C a

Q

 

7) Popular \> Express © Local |) Blitz Buy

Overview Related

Standard Shipping $9
Sep 10 - Oct 5

Items are sold and shipped by fashion to shop

Customer Reviews Show More

 

Description Shaw

Brand Name: TRY JADE

Gender: Men

Upper Material: PU

Insole Material: EVA

Lining Material: Cotton Fabric

Level Of Practice: Advanced

Athletic Shoe Type: Basketball Shoes
Shoe Width: Medium(B,M)}

Elements: Thread

Sports Type: LIFESTYLE

Release Date: Spring2019

Made! Number: 683104

Upper Height: High

Fit: Fits true to size, take your normal size

Tachnalame Flrasire

Contact, Terms, Policies & More «

 

More

Basketball Shoes Men High Top
Sneakers High Quality Basketball
Shoes Children Sneakers Boots

Trainers

Size:

(7 reviews}

Select Size

Color:

Select Color

i a ed

Instant offer: Add to cart right
new to unlock a lower price!

© Add to Wishlist

 

A
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 142 of 345 PagelD #:616

 
 

@ Basketball Shoes Men High Toy < [ii

   
  
 
  
 
 

 

 

 

€ eC a [| BBY fithpsy/Anwnneanish.com /araduct/5d804204087 79968 ebeSTibishare web ~- @ wv It Oe =

 

 

 

 

 

 

° ~

 

Q

 

vy Popular \> Express © Local |) Blitz Buy More

Overview Related

 

Basketball Shoes Men High Top
Sneakers High Quality Basketball
Shoes Children Sneakers Boots
Trainers

axe (Ff reviews)

$17
Size:

Select Size 7

Color:

Select Color °

 

Instant offer: Add to cart right
new to unlock a lower price!

04:36

 

© Add to Wishlist

Standard Shipping $9
Sep 16 - Oct 5

[tems are sold and shipped by fashion to shop

Customer Reviews Show More

Description

 

Brand Name: TRY JADE

Sender: Men

Upper Material: PU

Insole Material: EVA

Lining Material: Cotton Fabric

Level Of Practice: Advanced

Athletic Shoe Type: Basketball Shoes
Shoe Width: Medium/(B,M)}

Elements: Thread

Sports Type: LIFESTYLE

Release Date: Spring2019

Made! Number: 683104

Upper Height: High

Fit: Fits true to size, take your normal size

Tachnalarme Elaine

(Contact, Terms, Policies & More +

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 143 of 345 PagelD #:617

  

©) Basketball Shoes Men High To) X [i

   
  
 
  
 
 
 
 
 
 
  
  
 
  
 
 
 
 
 
  

€ Sy Ay 0 ici Attias; Annoavish.com /product/ocde0d 20406779966 lebeo? |bisharesweb

Q Bot-T- pe a ¥ ¥

? Popular > Express © Local -) Blitz Buy More

Overview Related

Basketball Shoes Men High Top
Sneakers High Quality Basketball
Shoes Children Sneakers Boots
Trainers

a

(7 reviews)

$17

Size:

Select Size 7
Color:

Select Color ’

 

Instant offer: Add to cart right

i new to unlock a lower price!

Standard Shipping $9
Sep 10 - Oct 5

ems gfe sal

 

ind shipped by fashion ta shop

Customer Reviews Show More

Description Show Less

Brand Name: TRY JADE

Gender: Men

Upper Material: PU

Insole Material: EVA

Lining Material: Cotton Fabric

Level Of Practice: Advanced

Athletic Shoe Type: Basketball Shoes
Shoe Width: Medium(B,M)}

Elements: Thread

Sports Type: LIFESTYLE

Release Date: Spring2019

Made! Number: 683104

Upper Height: High

Fit: Fits true to size, take your normal size

Tachnnalarme Flrasire

Contact, Terms, Policies & More

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 144 of 345 PagelD #:618

 

 

 

 

 

 

   
  
 
 
 
 
 
   

€ ec a | © Me! bttos:/fenmewish.com/oroduct/sd804204087 799661 ebed7 1b?share=web oe & or i\oe =
a a * bi
‘wisn Q “Search | awe
vy Popular > Express © Local |) Blitz Buy More
Overview Related
a
— h 5
ms Basketball Shoes Men High Top
Sneakers High Quality Basketball
nol Shoes Children Sneakers Boots
= m7 = Trainers
Ag no i kee fF reviews}
$17
Size:
Select Size ’
Color:
Select Color

 

04:27 Instant offer: Add to cart right

new to unlock a lower price!

© Add te Wishlist

 

Standard Shipping $9
Sep 10- Oct. 5

Items are sold and shipped by fashion te shop

Customer Reviews Show More

Description Show Less

Brand Name: TRY JADE

Sender: Men

Upper Material: PU

Insole Material: EVA

Lining Material: Cotton Fabric

Level Of Practice: Advanced

Athletic Shoe Type: Basketball Shoes
Shoe Width: Medium(B,M)}

Elements: Thread

Sports Type: LIFESTYLE

Release Date: Spring2019

Model Number: 083104

Upper Height: High

Fit: Fits true to size, take your normal size

Tachnalarme Elaine

Contact, Terms, Policies & More

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 145 of 345 PageID #:619

 
   

 

 

 

 

 

 

 

 

 

   
 
  
 
   

   

lo ! hitps:/Anvemwish.com/oroduct/Sd804204087 799661 ebedT 1b?share=web one T| i\oge =
le ° oe
|) Popular \> Express © Local |) Blitz Buy More

| Overview Related

 

Basketball Shoes Men High Top
Sneakers High Quality Basketball
Shoes Children Sneakers Boots
Trainers

www (7 reviews}
$17
Size:

Select Size ’

Color:

Select Color ’

 

Instant offer: Add to cart right
new to unlock a lower price!

i ea)

 

© Add to Wishlist

Standard Shipping $9
Sep 10 - Oct 5

Items are sold and shipped by fashion to shop

Customer Reviews Show More

Description Sha

 

Brand Name: TRY JADE

Sender: Men

Upper Material: PU

Insole Material: EVA

Lining Material: Cotton Fabric

Level Of Practice: Advanced

Athletic Shoe Type: Basketball Shoes
Shoe Width: Medium(B,M)}

Elements: Thread

Sports Type: LIFESTYLE

Release Date: Spring2019

Made! Number: 683104

Upper Height: High

Fit: Fits true to size, take your normal size

Tachnalarme Flare

Contact, Terms, Policies & More

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 146 of 345 PagelID #:620

  
  
  
 
  
 
  

   

 

 

 

 

 

   

© C a (© MB httpsy/pnnnwwish.com /oroduct/5d804204087 79966" ebeS7 IbYshare=web oe) tr) IMO e =
e =o ° bis
’ Q ave @
=) Popular \> Express © Local (> Blitz Buy More

Overview Related

Basketball Shoes Men High Top
Sneakers High Quality Basketball
Shoes Children Sneakers Boots
Trainers

nee (? reviews}

Size:

Select Size 7

Color:

Select Color ’

 

Instant offer: Add to cart right
new to unlock a lower price!

o4:17

 

© Add to Wishlist

Standard Shipping $9
Sep 10 - Oct 5

Items are sold and shipped by fashion to shop

Customer Reviews Show More

Description Show

 

Brand Name: TRY JADE

Sender: Men

Upper Material: PU

Insole Material: EVA

Lining Material: Cotton Fabric

Level Of Practice: Advanced

Athletic Shoe Type: Basketball Shoes
Shoe Width: Medium/(B,M)

Elements: Thread

Sports Type: LIFESTYLE

Release Date: Spring2019

Made! Number: 683104

Upper Height: High

Fit: Fits true to size, take your normal size

Tachnalarme Flrasire

Contact, Terms, Policies & More

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 147 of 345 PagelD #:621

{) Basketball Shoes Men High To) X

 

 

Customer Reviews Show Mare

Description Show Less
Brand Name: TRY JADE

Gender: Men

Upper Material: PU

Insole Material: EVA

Lining Material: Cotton Fabric

Level Of Practice: Advanced

Athletic Shoe Type: Basketball Shoes
Shoe Width: Medium(E,M}

Elements: Thread

Sports Type: LIFESTYLE

Release Date: Spring2019

Model Number: 683104

Upper Height: High

Fit: Fits true to size, take your normal size
Technolagy: Flywire

Feature: Breathable

Feature: Massage

Department Name: Adult

Outsole Material: Rubber

Applicable Place: Concrete Flaor
Applicable Place: Hard Court
Applicable Place: PYC Flaor
Applicable Place: Wooden Floor
Closure Type: Lace-Up

Reference Price by Seller Shaw Mare

Sald By Stare Ratings

fashion to shop
42 ke (B13)

30 Day Return & Refund

7 Shop with Confidence! Learn More

We want you ta be campletely satisfied with your purchase an Wish.
Return all praducts within 30 days of delivery if they are nat up ta
your satisfaction.

 

Contact, Terms, Policies & More «~

 

 

¢)/- Co lo BE tts: /Amnnewish.com /product/Sda04204087 79986 lebed7 [bishereswely oo & ot ioe =
e ° a
‘Wish Q ave
vy) Popular > Express © Local ©) Blitz Buy More

Basketball Shoes Men High Top
Sneakers High Quality Basketball
Shoes Children Sneakers Boots
Trainers

kk
$17

Size:

(7 reviews!

Select Size ’

Color:

Select Color °

Instant offer: Add to cart right
new to unlock a lower price!

04:16

 

© Add to Wishlist
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 148 of 345 PagelD #:622

©) fashion to shop | Wish x

 

 

 

 

 

   

© Cc a (© 2 https:/prnnnewish.com /merchant/S785p5tcOd060004e7F 1453 se) tr) IMO e =
= 7 .
Q av ®@
7) Popular \> Express © Local () Blitz Buy More

fashion to shop

89% Postive | 8123 ratings | Seller since 2016

 

4.2

   

fd

ew /ors

Super soft

Super absorbent r >. = “ Refer friends & Earn up to
ee >. hm X $100 Wish Cash!

Give yaur friend $5 ta spend

& — ee 2 on Wish when they sign up
SSS a
EU 40-46 / US 7-12 veo atin

  

& & tas Receive $5 Wish Cash for
~ BES &, each referral after their first

arder ships. Earn up to $160.

 

Disposable Adult Diaper

$22 $354 @ $46 4409

$22 daa 2
50+ bought this 50+ bought this

     

Plus Size: 38-46 efzmdkwh Copy

 

  

$4 oe5 $375 a9 $17 o8
5O+ bought this 10+ bought this 10+ bought this

 

EU 36-46 / US 5-12

Basketball Shoes For Men and Women

- re alaniels ee] g Lol

 

   

$32 a $3 oa
10+ bought this 10+ bought this

Policies & More «~

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 149 of 345 PagelD #:623

@ 5 1 hitps:)/www.wish.com,/transaction/Sf4908c529fS02dfba20a43e

| (E) Order Details | Wish

> Tha

 

~ || Search. p-| me e®

‘wish Q What do you want to find? ae @&

Top Features

=> Popular

® Express Order History / Order Details

© Local

@ biz Buy Order on Aug 28, 2020 Order #: 5f4908c589f502dfb620a43e

@) Recent

© Discover

© Branas Shipping Address Payment Method Item Summary

8° Categories Larry Turner Credit Card Item Total $34.00
116 W. Jackson Blvd Visa xxxx6424 Shipping $12.00
site 109, MB: 552 Tax $2.88
Chicago, Illinois GO604
United States Order Total $48.88

Items in your order

Order Pending

. item Details
cs
= Store: fashion to shop

Basketball Shoes Men High Top Sneakers High Qualit...
Orange, EUR-42, Qty 1

Coniacl, Terms, Policies & More «
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 150 of 345 PagelD #:624

ee Oo x
flyknit sneakers — Buy flyknit sn Men casual shoes sneakermen= « 9 =

> G4 @ aliexpress.com/item/33032253308.html?spm=a2q00.productlist.0.0.429467 b9lfz7sl Balgo_pvid=89e572ac-4e11-45d6-aacd-679d5ae8588chalg.. Q ty 6
ras

Pick up something new r. te AD
ts ie

Sell on AllExpress Helo BuyerProtection [] Ann © MB / English / USD G? Wish List 3 Account

 

 

Good mommy Store

Express 81.3% Positive feeaba: 454 Followers

 

Good mommy Store

i ee pe [od

 

Men casual shoes sneaker men shoes zapatillas deportivas hombre chaussure hom Recommended Fa
me flyknit sport shoes lignt men running shoes sale a

US $35.59 +=

Instant discount: US $2.00 off ner LU

 

 

  

Shoe Size 39

39 40 4 42 43 a4

Fit Fits true to size, take your normal size

 

  

 

81.3%

 

Size Chart

Quantity
+ od .
Free Shipping US $9.09
to United States wie UPS Express Saver ~
Estimated De on 05/01 @ “9
vv
+ £ 4 # Zz as
90-Day Buyer Protection Ea
Money back guarantee
. US $18.19 Bl
Good mommy Store OVERVIEW = CUSTOMER REVIEWS (0) SPECIFICATIONS Repart lem

Describe the product sizes, including different SKUs" different sizes.

 

 

 

 

[ Men's Shoes Size |

  
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 151 of 345 PagelD #:625

Men casual shoes sneaker mer

~ 8 | Inge =

= C of oO Miah Hitosi/ewnnaliexpress.cam /item /33082253308,biml

 

 

 

    
 

MT TEL

Shopping Week '
Prep for deals! Up to 50% off top picks

  
   

Help Buyer Protection [] App a

 

\ iIExoress Gand mormimy ae I'm shopping for. On aliexpress (maeeseus | ~

81.34% Positive ack 454 Followers

 

Good mommy Store

Store Home Products» Saleltems» Top Selling Feedback

 

Men casual shoes sneaker men shoes zapatillas deportivas hombre chauss
ure homme flyknit sport shoes light men running shoes sale

1 order

 

US $35.59 -

Instant discount: US $2.00 off per US $99.00 ~

i Get coupons
Shoe Size:
39 40 4] A? AS 44

Fit: Fits true to size, take your normal size

Quantity:

  

1 +

Free Shipping
to United States via UPS Express Saver
Estimated Delivery on 09/02

se MAS ee

0-Day Buyer Protection
Money back Buarantee

 

 

 

 

  
 

Good mommy Store OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS ory
81,356 | 6 Feedback
ask Size Chart
2 Contact ; itn 3 seco age : ‘

Describe the product sizes, including different SKUs’ different sizes.

 

——_.
( #Follow J

Men's Shoes Size

fa
:
Store Categories ;
baby maternity
toys

adult shoes

 

Others

 

Women’s Shoe Size
em | 22 [225] 23.5[ 24 | 25 | 255] 26.5] 27 | 28
Tan Selling cN | 35 [36 | a7 | as | 39 | 40 7 41 | 42 | 43
httpsyfcampaignaliexpress.comAnow/gcp/ae/channelfaefaccelerate/upriwh_pid=aesmega/ae/br... 007, 15875,161 724. O&scm-url= 1007, 15875, 161724 Op id= 7F9c825- 3b 1f-4fhl-Beaf-af 299d 99389

 

 

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 152 of 345 PagelD #:626

Men casual shoes sneaker mer

 

 

 

 

 

 

 

€ GC i 0 a httpsyAnviow.aliexpress.com item (3303225 3308.html «o- © wu KN © oS >
7} al
Good mommy Store - OVERVIEW CUSTOMER REVIEV¥S (0) SPECIFICATIONS tel t
Women's Shoe Size
CM | 22 | 22.5 | 23.5 | 24 29. | 25.5) 26.5.) 27 28
Top Selling CN | 35 | 36 | 37 | 38 | 39 | 40 | 41 | 42 | 43
UK | 2 3 4, [45 | 86 || 6 i) 7:5. | BS Length
US | 45 | 55 | 65 7 8 65] 55.) 10 | 11

 

 

 

 

 

 

 

 

 

 

 

 

Please make sure your choose correct size. Thanks!

* Womentostlenath: CM | 22 | 22.5|23.5| 24 | 25 | 25.5| 26.5| 27 | 28 |
® Menfootlengthbelow: CM | 24.5| 24.5| 25 | 25.5| 26 | 26.5| 27 | 27.5] 28 | 28.5| 29 | 29.5| 30 | 305

Features & Specifications

Describe product’s overall features and exclusive specifications, including materials.

 

 

US $73.59

we al 2 Sold

      

isin HEART AT EASE
i LIGHT FLY
MBE 4% kp

US $12.31

® 50 12 Sold

US $9.45

View More >

== -
https/fcampaignaliexpress.comAnow,gcp/aefchannel/aefaccelerate/upriwh_pid=aefmega/ae/br...007,15875,161 724 0&scm-url= 1007, 15875, 161 724 Op vida 7F9825- 3b 1f-4fhl-Beat-afO2 99099389

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 153 of 345 PagelD #:627

Men casual shoes sneaker mer

  

 

 

 

 

 

co Cc a © Me! pttos:/fevenaliexpress.com/item /3303225 3308,himl one vw I\ 0 @ =
al
Good mommy Store “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
81.39 Positive Feedback
0.5K Follo
Contact
( "Follow ) C=
A
m
a
° A
w
5B
=
Cc
Cc
ig
3 we
o We
8 RZ
ZA
=
z
|
httpsi/fannnaliexpress.cam/stares 1890419 ¥

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 154 of 345 PagelD #:628

Men casual shoes sneaker mer

 

 

ea Cc @ O Mie) pttos:/fvww.aliexpress.com item /33032253308.him| one vw i\ oO © =
Sas “A
Good mommy Store n OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS Promo P
81.350 Positive Feedback
0.5K Followers
Contact
Hh + Follow ) c=»

 

NV4 J1W1d WOOS 3YNSIF1 Wn

 

 

 

httosi ‘fan aliexpress.cam/stares 1890419 : : - - : : ol oe a ¥
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 155 of 345 PagelD #:629

Men casual shoes sneaker mer

ae Cc a QO i) hitps:/Anvwaliexpress.com fitem /33032253308.html ase Ww i\ Oo ©

 

 

 

Good mommy Store “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS

 

i) Contact

Cie aya

 

ca TN
( #Follow |
\. #

 

 

httpsi/fnnnnaliexpress.cam/stores 1890419
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 156 of 345 PageID #:630

Men casual shoes sneaker men >

      
 

a ec a © Mie! pttos/fvwaliexpress.com item /33032253308.him| — | I\ 0 &€ =
> a
Good mommy Store n OVERVIEW CUSTOMER REVIEVYS (0) SPECIFICATIONS
aOR TPM mn”
81.390 Posi ‘
0.5K Folle
ontact

SS Ey

amie

    
   

'NSW3 aWIM

i

Re Bea

 

httpsvAmwwaliexpress.com/store/1898419 lm
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 157 of 345 PagelD #:631

Men casual shoes sneaker mer

 
  
   

€ CG f | 0 ici Aitpsi/Anaotaliexpress.com item /Sa03225 3308.4tml oe & bx al I\ €& © =
*
Good mommy Store “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS a

 

f=) Cantact

( #Follow )

 

 

 

https: ‘fan aliexpress.cam/stores 1890419
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 158 of 345 PagelD #:632

Men casual shoes sneaker mer

 

 

 

 

 

 

 

 

a Cc @ © Mie) pttos/fvwaliexpress.com item /$3032253308.him| ~~ O i\oe =
A
Good mommy Store “ OVERVIEW CUSTOMER REVIEVYS (0) SPECIFICATIONS
i) Contact
( +Follow
Showcase The Model and Product :
Describe the model’s basic information and the size he/she is wearing. a
httosi/fannnaliexpress.carm/stores 1890419 ¥

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 159 of 345 PagelD #:633

Men casual shoes sneaker rer

 

 

 

 

 

a Cc @ © Mie) pttps:/fvwaliexpress.com item /$3032253308.him| - © i\Ooe =
a
Good mommy Store “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
81.394 Positive Feedback
0.5K Followers
Contact
( + Follow "
httpsi ‘fan aliexpress.cam/stores 1890419 ¥

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 160 of 345 PageID #:634

© Men casual shoes sneaker men

 

 

 

 

 

 

(€¢)3 @ | © | BS) pttps:/Amwaliexpress.com item /33032253308.him = w Ii oge =
: | :
Good mommy Store “ OVERVIEW CUSTOMER REVIEVYS (0) SPECIFICATIONS
81.3%b Positive Feedback
O.5K Followers
f=) Contact
( +Follow |
a
eed |
httpsi/fnnnnaliexpress.carm/stores 1890419 ¥

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 161 of 345 PagelD #:635

Men casual shoes sneaker mer

 

oa C tf | Mi Seh pttos/Annewaliexpress com item /33032253308.himl ove ig iio ef =
5 a “
Good mommy Store ~ OVERVIEW CUSTOMER REVIEWS (0) = SPECIFICATIONS
81.30b P edback @
Beha oS as < + ¥
i) Cantact €
e

 

   

e “
( +Follow ]
\. /

 

  

ERAMAR 2 BS

BA, SBE, BEE, MS

=
BaeDORTT Mb, Bhatt T7e

 

SBA It

 

 

 

httosi/fnnnnaliexpress.cam/stores 1890419 ¥
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 162 of 345 PagelD #:636

Men casual shoes sneaker mer

 

  
 

€ C fm O @& pittps/fvewaliexpress.comsitem 93032253308. html TO x al i\o fe =
Good mommy Store ~ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
0.5K Followers

(2) Contact

 

 

if “
(eee = Visit Store
Ms a%

 

TIDAL SPORTS SHOES

Ses At

SUMMER

All-match

=
‘a

 

FASHION COLOR

httosi/fnnnnaliexpress.carm/stares 1890419 ¥

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 163 of 345 PagelD #:637

Men casual shoes sneaker mer

 

  
 

€ C fm O @& pittps/fvewaliexpress.comsitem 93032253308. html TO x al i\o fe =
Good mommy Store ~ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
0.5K Followers

(2) Contact

 

 

if “
(eee = Visit Store
Ms a%

 

TIDAL SPORTS SHOES

Ses At

SUMMER

All-match

=
‘a

 

FASHION COLOR

httosi/fnnnnaliexpress.carm/stares 1890419 ¥

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 164 of 345 PagelD #:638

Men casual shoes sneaker mer

 

 

oe Cc @ © Mie) pttos:/fvwaliexpress.com item /$3032253308.him| one vw I\O ®©@ =
al
Good mommy Store “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
ST-NETWORK SECURITY ELASTIC CORE TPU-ARMOR
21,396 Positive Feedback Fy ~
oe 2
0.5K Followers waa Spr ie ia
) Contact
Cree) ED
|
httosi/fnnnnaliexpress.cam/stores 1890419 ¥

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 165 of 345 PagelD #:639

Men casual shoes sneaker mer

 

 

 

 

€ Cc a | © Mie! pttps:/fvwaliexpress.com/item /33032253308,him| he Ww Ito@e =
~
Good mommy Store “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS Ado to Cal !

 

(2) Contact

 

i “\
( +Follow |
\. #

 

 

Washing Instructions

Detailed washing instructions. For examples, washing with temperature not above 30, do not use bleach, hang dry, do not iron, do not
dry clean, etc.

Multiple Colors Available

 

Brand Story

 

 

 

httpsi/fnnnnaliexpress.camsstores 1890419
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 166 of 345 PagelD #:640

Men casual shoes sneaker mer

 

 

= C f oO ASE! htios:/Avwealiaxpress.com/item /23032253308.html aan (y) wr ioe =
, = ae
Good mommy Store “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS Add to Cart

itive Feedback

 

0.5K Followers

(2) Contact

    

Wisit Store

 

+Frollow %
Mh a ‘’

\ l \
Describe your brand story, including establishment and development timelines, milestones, etc.

No Feedback.

Selley Recommendations

   

—

Hoodies & Sweatshirts Child. Kids Shoes rain boots kids ki... Diecasts & Toy Vehicles baby... Stroller Accessories stroller ..
US $23.65 US $20.01 US $39.12 US $6.36
| Sold

 

Children's Sets Children's Cl... Men casual shoes sneaker un. Diecasts & Toy Vehicles cart... Stroller Accessories cotton s..
US $18.19 US $48.05 US $9.45 US $6.36
| Sold | Sold 9 Sold 1 Sold

More To Love

Wig+Ear+Mask+Tail+Suit

 

8 3
hes 5PCSe 9
en i
+ + J
eda lan oo
“et | +
& pe e
—
Girl Ladybug Costume Fancy... Children's Cosplay Costume ... Lady Cospaly Costu. Seekpro Photography Backg...
US $11.88 US $6.88 US $2.84 US $1.97
wad 99 Sold w4? 2 Sold wid 5? Sold wad 90 Sold
s.
ps

 

  

httpsi/fannwaliexpress.cam/stores 1890419
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 167 of 345 PagelD #:641

Men casual shoes sneaker mer

 

 

 

 

 

 

  

 

 
    

 

 

<¢i- Co | © Pseb bttos:/fevew.aliexpress.com/item /33032253308,himl - OU | i\oe =
é *~
Good mommy Store “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
vey" fie ST i
‘ 2 tee * eX Is
61.390 Positive Feedback — Nad
0.5K Followers
; b L ,
(2) Contact ‘ “oor a
ae
(Follow —) Qiprereres 1 @ he of
lcoeaeenenenl a a — » as ty
£a .
Children's Dog Patr... Kids Boys Girls Birth... Mario Costume Jur. Fancy Cosplay Girls
US $10.69 US $8.70 US $5.80 US $6.98
1 Sold 4.5ald wid 202 Sold w4ik 340 Sold
Pinay” aga; 1S
4 oe ve - ae : = ee
phe K \ x \ Ky Eig
\ Liaw i ee Aas
te
. ' Z ; :
ee > ay A se
Kids Boys Clothes S... Halloween Costumes Funny «. Children Sailor Unif.. Seekpro Photography Backg...
US $6.89 US $4.54 US $12.54 US $10.55
wid 10 Sold wa? 295 Sold wad 15 Sold wid 65 Sold
? & -
t of
b
,
i 3
2a i/
Free Ship Patrol cost... Barking Patrol Kids Boys Girl. © Cosplay Costurne Christmas... Halloween Adult Kids Fantas...
US $7.95 US $23 US $18.10 US $4.07
wa? 155 Sold | Sold mw 50 229 Sold
Household Toothpaste Sque... Urnorden Boy Girl C... HOT Mickey Mouse .. Home decoration Birthday p...
US $0.46 US $9.98 US $2 US $2.01 ei
w 48 3248 Sold w 48 401 Sold w 50 122 Sold w 40 1141 Sold
Related Searches
Wholesale
sheaker for men sport basket sport nike
fyknit nike nike vapormax vapormax
run shoe men run shoe men nike shoe
Popular
air max nike shoe sport yapormax women
vapormax men shoe sport Tyknit women
men run shoe men nike shoe air sneaker
we

httosi/fnnnnaliexpress.cam/stares 1890419
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 168 of 345 PagelD #:642

Men casual shoes sneaker mer

hin = OD iM oe =

 

€ Cc Ay 9 ey hittasi/Mnwnhaliexpress.com/item/S3052253308.html

 

 

 

 

Good mommy Store . OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
81.358 Po

\ 7
®\\, 2
0.5K Followers ao ©

(=) Cantact i

 

 

( #Follow |
M 2

\,

  

Household Toothpaste Sque.. Umorden Boy Girl Cu. HOT Mickey Mouse .. Home decoration Birthday pu.
US $0.46 US $9.98 US $2 US $2.01

wae 5.0 122 Sold w® 40 1141 Sold

   

Related Searches

 

basket sport

     

nike vapormax vapormay
run snge men fun spoe men nike snoe
Popular

alr Max nike rmax women

 
 

it women

vapormas

air sneaker

men mun sh

 

Price

 

men rea sr
nike shoe women

Men St

  

   

aif vapormax male sweatshin

hacer shoe cardigan male
Woh Rant nike vapormax women
Promotion
air shoe SAoeiERy

AlKe snoe

   
    

 

nike women

etki ah eee
MIKE Facer nike shoe

 

shoe for sport male

 

This Men's Shoes, Men's

Casual Shoes

AliExpress Multi-Language Sites

r 6 1 bean

 

allan, Guten, Turkish, Jagarese,

    
   

Browse by Category

Alibaba Group

Ali

    

 

All A if, Pr

   

 

Intellectual Pr f fn - Privacy Policy - Sitemap - Terms of Use - ifelay Enquiry 110-2020

httosi/fnnnaliexpress.cam/stores 1890419
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 169 of 345 PagelD #:643

Good mommy Store - Amazin

a SS) I o@e =

€ Ce Ay oO a ici https: Anton.aliexpress.com/store/| 8964 15)

 

 

~
Buyer Protection Help O Save big on our app! Ship to a |

Sell on AliExpress

 

A Express’ — lim shopping for.

Good mommy Store Open 5 year(s) 81.3% Positive feedback « FOLLOW 454 Followers

Good mommy Store

 

Store Home Products ~ r= f= iad Top Selling

Hot deals

& »
Diecasts & Toy Vehicles car “| Children's Clothing Children's _ Baby Pl:
toys model car toys for boys Sets kids clothes summer bebe ca
alloy car model truck baby... boys basketball set boys... fence pi
US $9.45 US $12.31 US $F
HS $422

HS S030 LS $43.00 12

   

aa OF
baby maternity toys iH adult s
SS

 

 

BERTI59245 Va

   

Toys Diecasts & Toy Vehicles Toys & Hobbies Building & Toys & Hobbies Learning & Wooden puzzle toy 24pieces 48 Model BL

kids toy car Children's toy car... Construction Toys Model... Education Science biological... pieces cartoon fun puzzles... ind build
US $127.08 US $77.95 US $33.91 US $19.31 US $1.
iS $42.00 Ti LS $42 09 "Bu LS $25,99 ED LIS $20.09 rr ie $45

PICKED FOR YOU

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 170 of 345 PagelD #:644

 

radealiexpress.comy/ order detail. htmforderld=8018536202956773 ~ad Search...

 

 

 

Buyer Protection Help O Save bio on ow appl Ship to = / uso

 

 

=xpress Tm shopping for__ | Qo | = can i Wshlist 8 Hi,

Express > Order List > Order Detail

Place Order Pay Success scum Orter Compete

Order Number. 8018536202956773
Status: The seller has shipped your order
Reminder. Your order should arrive within 5-8 Days, Factors such as delayed logistics and customs clearings may have an impact on ihe delivery time.
1_if your order does not arrive on 2020-11-19 . you can apply fora refund by opening a dispute
2. To extend the Buyer Protection for this order, please click here -

(Select All Product Details Product Status Options
A aA Men casual shoes sneaker men shoes zapatillas Awaiting Receipt Open Dispute
deportivas hombre chaussure homme flyknit sport

shoes light men running shoes sale
Properties: Shoe Size 40
(Good mommy Store)

 

 

Tal
Confirm Goods Received Download Invoice

istics Information:

smational Shipping Tracking Number Remarks Details

Tpany

“xpress SCHEISE-ERAE «= LY419337728CN 2020.08.24 16:22 (GMT-T}: Shipment cancelled

Refresh
\ The seller is using AliExpress ipping. The ing i fon will be he

within 5-7 days after seller has sent out the package. You can also go to AliExpress Standard
‘Shipping check the tracking information.

‘hat's AliExpress Shipping ? View Delivery Detail

es | Financial

ore: Good mommy Store | £2) Contact Seller

    
 

If you wish to leave the seller a message or view the message history, simply click here.

 
 

Contact Name: Tamara Yang
Address: 116 W, Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8473451332

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
Men casual shoes sneaker men § 35.59 1 piece $3.65 $39.24 Awaiting Receipt Open Dispute Fedex IP
a shoes zapatillas deportivas hombre Free Shipping
chaussure homme flyknit sport shoes Estimated Delivery Time: 5-
ae a ate shoes sale Will be shipped within (Busir
OF Slee. days) 2 Days
(Good mommy Store)

Tal
Product Amount Shipping Cost Tax ‘Total Amoun

US $ 35.59 US $ 0.00 US $3.65 US 3-40.81
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 171 of 345 PagelD #:645

-_ °

‘o

 

<<] a] https:)/tradealiexpress.com/ order detail-himfordernd=8018536202 ~c || Search... Pe

| My AliExpress: Manage Or... “| |_
Reminder: Your order should arrive within 5-8 Days, Factors such as delayed logistics and customs clearings may have an impact on the delivery time

 

1. If your order does nat arrive on 2020-11-19 , you can apply for a refund by opening a dispute
2 To extend the Buyer Protection for this order, please click here -
C1 Select All Product Details Product Status Options

O se Men casual shoes sneaker men shoes zapatillas Awaiting Receipt Open Dispute

deportivas hombre chaussure homme flyknit sport
shoes fight men running shoes sale

Properties: Shoe Size 40

(Good mommy Store)

 

 
 

Ea &)
Confirm Goods Received Download Invoice
istics Information:
smational Shipping Tracking Number Remarks Details
Tipany
mxpress ACHHMaT-PRE «© L¥419337728CN 2020.08.24 16:22 (GMT-7}: Shipment cancelled
Refresh
© The seller is using AliExpress standard shipping. The tracking information will be displayed he
within 5-7 days after seller has sent out the package. ‘You can also go to AliExpress Standard
Shipping check the tracking information.
‘hats AliExpress Shipping ? View Delivery Detail
aor Financial
ore: Good mommy Store| ©! Contact Seller

 
 

If you wish to leave the seller a message or view the message history, simply click here.

Contact Name: Tamara Yang
Address: 116 W. Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8473451332

    
  

   

 

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
Men casual shoes sneaker men $35.59 1 piece $3.65 $39.24 Awaiting Receipt Open Dispute Fedex IP
ae shoes zapatillas deportivas hombre Free Shipping
chaussure homme flyknit sport shoes Estimated Delivery Time: 5-
light men runcing shoes sale Will be shipped within (Busir
Shoe Size: 40 days) 2 Days
(Good mommy Store) * *
mt &
Product Amount Shipping Cost Tax Total Amoun
US $35.59 US 3 0.00 US 3 3.65 US$ 40.61
AliExpress Multi-Language Sites
Sernece Disputes & fewans, Guyer Protectan, heean JPA irsnenienl Riss hy rinie < eh French. German lislian Dwey ' —_
Palish
by Category
gq, Produc, Promoaiion, Low Pree, GC (Value, Fewewe, 3 Sele ial BLACY VES Alimama, “fpe

    
   

      
   

DingTalk duhuase Aeiplace, Thali

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 172 of 345 PagelD #:646

 

\ 0 https: (awe, paypalcomyimyacoount!franss cthions ‘cetails IHF G21 7 60B 223721 F. ~ f& PayPal. inc. [US] |) Search... pe nr wr hor

 

 

| P PayPal: Transaction Details 9 “<  |_

ad Bsr dad Activity Send & Request ELCs Ce eee Ogi td Help

 

Activity

 

FReesbahS ARs - $40.81
August 21, 2020

Payment

Paid with Seller info

PNC Purchasing Card $40.81 Ratt BE SAReal

VISA Credit Card x-5176

You'll see "PAYPAL *DONGWANSHIC DONGW" Invoice ID

on your card statement. 150201101085620082101273014_8018536202956773

Ship to Purchase details

Tamara Yang Men casual shoes sneaker men shoes $40.81
116 W. jackson zapatillas deportivas hombre chatissure

Suite 109, MB: 552
Chicago, IL 60604
United States

homme flyknit sport shoes light men
running shoes sal

Item #8018536202966773
Category
Shoes.

 

Total $40.81
Transaction ID
LHF621760B823721R

Print details

Need help?

If there's a problem, make sure to contact the seller Report a problem
through PayPal by February 17, 2021. You may be

eligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights Teserved | Privacy Laaprall Policy updanes “
 

2020 Hot Pasgeind sAOxewO5300 Decument #: 13-1 Filed: 09/11/20 Page 173 of 345 PagelD #:647

> CC @ hitps://www.aliexpress.com/item/10000223488078.html

aie eee Ty
Brands Shopping Week | @/ |} @.” abo ha rey shart ee

 

Sell on AliExpress Help Buyer Protection 0 App = f English ¢ USD © Wish List 8,

Express’ sslaunsnenter sir Sy
2 feedback ollowers.

 

GSLMOLN Sneakers Store

ere Rigel | meee T=) ad Ae) e metas pata lad

2020 Hot Sell Spring Sports Men's Casual Shoes Tide Shoes Couple Models Breathab Recan
le Height Increasing Sneakers Hard-Wearing Shoes

Sale starts

Aug 24, 12:00 4M PT

 

US $25.49 - 28,55 ssss002 552 9

u
Color:
Shoe Size: re
5.5 6 6.5 7 7.3 & 8.5 o.5 10 1i
u

Fit: Fits true to size, take your normal size

Quantity:

  

Shipping: US $2.93
to United States via ee Standard Shipping

 

Est 7 08/24 &
2g | —
90-Day Buyer Protection Free Return

Money back gusrantee Return for any reason within 15 days
 

 

5 $22.43

DE

 

5 $22.43

& : 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 174 of 345 PagelD #:648

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 175 of 345 PagelD #:649

2020 Hot Sell Spring Sports Me & [ie

| O mis https: Anno. aliexpress.com item (10

NA ROW ele Ged ndeiciors

Coupons & deals on hot picks for new Users!

 

a8078.htm| — @ o Iho@e =
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 176 of 345 PagelID #:650

2020 Hot Sell Spring Sports Me & [iim

9 i) htips:/Aniwaliexpress.com item /1C 7B. ane wv ik oe

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new Users!

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 177 of 345 PagelD #:651

2020 Hot Sell Spring Sports Me [im

oO ees, httpsy/Aviow.aliexpress.com item (1000022348807 a.html

Nh ROW eee Ged ndeciors

Coupons & deals on hot picks for new users!

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 178 of 345 PagelD #:652

2020 Hot Sell Spring Sports Me & [im

| 0 a httpsyAviow.aliexpress.com fitem (10 48807 8.Atm|

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new Users!

 

~ @ wt Noe =
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 179 of 345 PagelD #:653

2020 Hot Sell Spring Sports Me™ [ie

| O tis Httpsy/ Ann. aliexpress.com item 10

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new Users!

il Sealer

J

Get coupons now

Ny
-

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 180 of 345 PageID #:654

2020 Hot Sell Spring Sports Me™ [iim

oO eh httpsy Avvo. aliexpress.com fitem /10 Aegc7a.Atml oe & w Iv © © =

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new Users!

ss

Get coupons now

+
>

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 181 of 345 PagelD #:655

2020 Hot Sell Spring Sports Me [im

A807 a.Atm|

| O mie https! Avan. aliexpress.com fitem (10

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new Users!

 

~ Ow iM oe =
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 182 of 345 PagelD #:656

2020 Hot Sell Spring Sports Me [im

oO a eh httpsyAvviow,aliexpress.com fitem (10 Aego7 a.Atml oe & w Iv © © =

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new users!

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 183 of 345 PagelD #:657

2020 Hot Sell Spring Sports Mc [ie

| 0 ae https;/Avw

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new users!

Get coupons now

 

4BB078htm| / ~~ @ w i\oge =
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 184 of 345 PagelD #:658

2020 Hot Sell Spring Sports Me * [im

oO i) hitps/Anvwaliexpress.com/item/10 A807 B.Atm| oe & wv ik oe

Nhs ROW a ele Ged ndeiciors

Coupons & deals on hot picks for new users!

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 185 of 345 PagelD #:659

2020 Hot Sell Spring Sports Me * [im

| 0 ees httpsyAvviow.aliexpress.com fitem (10 Aego7a.Atm|

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new users!

 

~ @ wt Noe =
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 186 of 345 PagelID #:660

2020 Hot Sell Spring Sports Me [im
48807 8.html

| O mie httpsyAvvow.aliexpress.com fitem (10

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new Users!

 

~ © wt Noe =
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 187 of 345 PagelD #:661

2020 Hot Sell Spring Sports Me * [im

| 0 a httpsy Avvo. aliexpress.com fitem /10 48807 8.Atm|

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new Users!

 

~ @ wt Noe =
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 188 of 345 PagelD #:662

2020 Hot Sell Spring Sports Me & [im

| O me httosy Avvo. aliexpress.com fitem /10 48607 8.4 tm!

Na ROW ele Ged ndeciors

Coupons & deals on hot picks for new Users!

el Sealer

|
|
I
|
|
w

\

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 189 of 345 PagelD #:663

2020 Hot Sell Spring Sports Me * [im

A807 a.Atm|

| O mie httpsy Avvo. aliexpress.com fitem /10

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new users!

N

J

 

~ ©@ wt Noe =
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 190 of 345 PagelD #:664

2020 Hot Sell Spring Sports Me [im

| O mie httpsy Avie. aliexpress.com fitem (10

A807 e.Atm|

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new users!

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 191 of 345 PagelD #:665

2020 Hot Sell Spring Sports Me [im

| 0 ees https Avo. aliexpress.com /item 10 48807 8.Atrm|

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new Users!

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 192 of 345 PagelD #:666

2020 Hot Sell Spring Sports Me * [im

A807 e.Atm|

| O mie httpsy Avvo. aliexpress.com fitem /10

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new users!

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 193 of 345 PagelD #:667

2020 Hot Sell Spring Sports Me [im

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new users!

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 194 of 345 PagelD #:668

2020 Hot Sell Spring Sports Mc & [iim

NEW TO ALIEXPRESS?

Coupons & deals on hot picks for new Users!

rd
all Sealers

=.

Get coupons now

N
_

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 195 of 345 PagelD #:669

GSLMOLN Sneakers Store - Arn

= Cc tf © Me) bttos:/fevemaliexpress.com/store/s722 144 ow & | Ii\ oe =
f Osea ol /

} Exo ress — I'm shopping for... Seeistai-e If this store ‘a @ wise

°° List

 

IGSLMOLN Sneakers Store 91.3% Positive feedback FOLLOW

 

GSLMOLN Sneakers Store

Store Home sale Top Selling

 

Epring Summer New Men's Casual Shoes Korean INS Hot Sell Brand Men Casual Shoes HotGale Mesh 2020 Men's Casual Shoes Lightweight Air Cushion Men's Casual Shoes Comf
Wersion Explosion Models Ultralight Cross-border... Breathable Tide Shoes Hard Wearing Comfortable... Man Sneakers Comfortable Shoes Sports Fashion... Outdoor Sneakers Men's ¢
US $22.43 Heol (RMS) OS $76.59 |sold (BRIS) OS $26.32 (sold [EMIS OS $2L41

Featured Products 02

 

pring Summer New Men's Casual Shoes Korean INS Hotell Brand Men Casual Shoes Hot Sale Mesh = 2020 Men's Casual Shoes Lightweight Air Cushion Men's Casual Shoes Com
(Fersion Explosion Models Ultralight Cross-border... Breathable Tide Shoes Hard-Wearing Comfortable... Man Sneakers Comfortable Shoes Sports Fashion... Outdoor Sneakers Men's ¢
(EME) US $22.43 8 sold US $30.59 ‘sold (EQNS) OS $26.51 lscld (EQNS) OS $2L41

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 196 of 345 PagelD #:670

/trade.aliex press.comy/ order detail. htmTorderl\d=80 1260933493505 1 ~ad Search...

 

Sly Jip

 

 

  
 
 

3 = SS
| o My AliExpress : Manage Or... °

en Coupons

A hundred coupons for big savings! Act now!

 

 
 

Buver Protection Help QO Save blo on ourapp! Ship to | uso

 

\) WishList = 8

 

=xpress | 'm shopping for | Q | = Can

Express > Order List > Order Detail

Place Order Pay success Orter Compete

Order Number. 8018669834936951
Status: The seller has shipped your order
Reminder. Your order should arrive within 31-31 Days, Factors such as delayed logistics and customs clearings may have an impact on the delivery time
1_If your order does not arrive on 2020-11-20 . you can apply fora refund by opening a dispute
2. To extend the Buyer Protection for this order, please click here -

(_ Select All Product Details Product Status Options
A 2020 Hot Sell Spring Sports Men's Casual Shoes Tide Awaiting Receipt Open Dispute
Shoes Couple Models Breathable Height Increasing

Sneakers Hard-Weanng Shoes:
Properties: Colorred = Shoe Size 75
(GSLMOLN Sneakers Store)

Tal
Confirm Goods Received Download Invoice

istics Information:

smational Shipping Tracking Number Remarks Details

Tpany

xpress Sc hiPesEARHE «© 42060604927489270054 2020.08.24 20:21 (GMT-7): Shipment at country of origin warehouse

PADMA aa 2020.08.24 19:51 (GMT-7}: Shipment dispatched
Refresh
© The seller is using AliExpress standard shipping. The tracking information will be displayed he

within 5-7 days after seller has sent out the package. You can also go to AliExpress Standard
Shipping check the tracking information.

‘hat's AllExpress Shipping ? ‘View Delivery Detail _

on Financial
ore: GSLMOLN Sneakers Store | ©! Contact Seller

Contact Name : Tim Rodgers
Address: 116 W. Jackson
Suite 109; MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 600-6343

 
 

Tf you wish to leave the seller a message or view the message history, simply click here.

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
2020 Hot Sell Spring Sports Men's § 28.55 1 piece $2.66 $31.24 Awaiting Receipt Open Dispute — AliExpress Standard Shippir
cS Casual Shoes Tide Shoes Couple Estimated Delivery Time: 34
Models Breathable Height Increasing Days
Sneakers Hard-Wearing Shoes Will be shipped within (Busir
Color- a red days) 7 Days
Shoe Size: 7.5
(GSLMOLN Sneakers Store)

mm &
Product Amount Shipping Cosi Tax Total Amoun
US $26.55 US 32.95 US $2.93 US 3 35.79
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 197 of 345 PagelD #:671

 

cae) https:)/tradealiexpress.com/ order detail.htrmforderld=801

|@m, AliExpress : Manage Or... ™ ||!

2. To extend the Buyer Protection for this order please click here

( Select All Product Details

1 &S

2020 Hot Sell Spring Sports Men's Casual Shoes Tide
Shoes Couple Models Breathable Height Increasing
Sneakers Hard-Wearing Shoes

Properties. Colorred , Shoe Size 7.5

(GSLMOLN Sneakers Store)

fm &

Confirm Goods Received Download Invoice

istics Information:

“national Shipping Tracking Number Remarks
Tipany
xpress FcR «= 42060804927489270054

55000041216980

‘hat's AllExpress Shipping ?

Financial

 

ore: GSLMOLN Sneakers Store | ©2) Contact Seller

Contact Name > Tim Rodgers
Address: 116 W. Jackson
Suite 109; MB: 552
Chicago, Illinois, United States

Zip Code: 60604
Mobile: 600-6843
Tel:
Fax:
oduct Details Price Per Unit Quantity Tax
2020 Hot Sell Spring Sports Men's 52855 1 piece $266

Casual Shoes Tide Shoes Couple
Models Breathable Height Increasing
Sneakers Hard-Wearing Shoes
Color. gf red

Shoe Size: 7.5

(GSLMOLN Sneakers Store)

me

S

He

 

by Category

0, Produc P

 

vod, be veal BLACI

   

Product Status

Awaiting Receipt

Tf you wish to leave the seller a message or view the message history, simply click here.

- ¢|

Search...

Options

Open Dispute

Details

2020.08 24 20:21 (GMT-7): Shipment at country of origin warehouse
2020.08.24 19:51 (GMT-7): Shipment dispatched
Refresh

© The seller is using AliExpress standard shipping. The tracking information will be displayed he
within 5-7 days after seller has sent out the package. You can also go to AliExpress Standard
Shipping check the tracking information

View Delivery Detail

 
   
 

Status

Order Total

AliExpress Standard Shippir
Estimated Delivery Time: 31
Days

Will be shipped within (Busir
days) 7 Days

$31.21 Awaiting Receipt Open Dispute

 

  

Product Amount Shipping Cost Tax Total Amoun
US $26.55 US$ 2.93 US $2.93 US$ 35.79
AliExpress Multi-Language Sites
lan, Pome Sr aH French, Gener wey ' Javanese -eseoe
Palisti
ES Alipay, Aliggy, Alibaba Ck

   
 

          

Trial

 

DingTalk duhi AeIplacE

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 198 of 345 PagelD #:672

\ OP https: ann ) ~ & PayPal, Inc. [US] | | Search... P=) fur ts @

 

 

 

| P PayPal: Transaction Details 9 “<  |_

ad Bsr dad Activity Send & Request ETC Dreier em Ogi lcd tis]

 

Activity

 

RAMEE RS SIRS) - $35.79
August 21, 2020

Payment

Paid with Seller info

PNC Purchasing Card $35.79 SNE SRS)

VISA Credit Card x-5176

You'll see "PAYPAL *QUANZHOUSHU Invoice ID

QUANZ" on your card statement. 150202101169520082101351006_8018669834936951

Ship to Purchase details

Tim Rodgers 2020 Hot Sell Spring Sports Men's Casual $35.79
116 W. Jackson Shoes Tide Shoes Couple Models

Suite 109; MB: 552
Chicago, IL 60604
United States

Breathable Height Increasing Sneakers
Hard-Wearing Shoe

Item #8018669834946951
Category
Shoes.

 

Total $35.79
Transaction ID
SETS58982MH764840X

Print details

Need help?

If there's a problem, make sure to contact the seller Report a problem
through PayPal by February 17, 2021. You may be

eligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights Teserved | Privacy Laaprall Policy updanes “
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 199 of 345 PagelD #:673

 

ye Alibaba Manufacturer x | - Zhongshan Oneway Fac x - Custom Logo Stripe Dri X + Guangzhou Ruby Fast x +

S X — @ rubylg.enalibaba.com Q x ® :

& 2Alibaba con Sourcing Solutions Services & Membership Help
Global trade starts here ~

 

 

    
       

Products y- Coen Amis ened Contacts ete nie ie t)

MEN'S BOXER BRIEF

STYLISH DESIGN

BOODLE T Cire VALID OANV

Waiting for rubylig.en.alibaba.com
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 200 of 345 PagelD #:674

 

 

 

a a
J Alibaba Manufacturer Directory = JE Custom Logo Stripe Dri fit Yoon =x oe a
= > @  @ Notsecure | alibaba.com/product-cetail/Custom-logo-Stripe-Dri-Fit-Yoga_60780983411.htmI?spm=a2700.1.. fo Q wy @ :
PP KFA
€2 Alibaba.com ( Products = What are you looking for x=» amas: ieee. ORs Hoe a
“= Categones © Readyto Ship TradeShows Personal Protective Equipment Services Sell on Alibaba Help Get the App English - USD

For product pricing, customization, a
other maquiries:

FOB Reference Price. Get Latest Price eee eee lg

RUBY Custom logo Stripe Dn Fit Yoga Sports Bra

 

 

 

$4.80 - $8.80 /se; 100 Set/Sets (Min Cuder) (Chat Now
werilied Supplier
Color Hi
—_—— SSS SSS Size SoM L XL XXL XXXL Manufacturer, trading Company
4 Mich 13°75 §) 50+ PO QE
Tepe. ine Quantity(Sets) 1-5 6-300 301-3000 >3000
99.1% Hesponse Aale
Est. Time(days) 7 15 25 Negotiable 90,000+ for 76 Transactions
Cuslomizabon: Customized logo (Mm Cider 50D Sets) 78.1% On-time delivery rate
CUSTOMIZED Customized packaging (Min Meer S00) Seis) Mores
View larger image a

Trade Assurance projects your Alibaba.com orders

& ea 1% , (@ Alibaba.com Freight = Compure Rites
ry & PF == == Payments VISA @® Online Bank Payment T/T Pay Later WesternUnion WU v

Alibaba.com Logictics. Inspection Solutions. Production View

2 @& fi

Addto Compare (Tjshare

 

 

S
You may also like > Ef Messenger @ = me.
javascriptvoid(0); a
Scie.

JE Alibaba Manufacturer Directory x JE Custom Logo Stripe Dri Fit Yoga x

— +> @  @ Notsecure | alibaba.com/product-detail/Custom-logo-Stripe-Dri-Fit-Yoga_60780983411.html?spm=a2700.1.. [6 Q @ :

For product premg, custormzation, a =
other inquiries:

aPC eee He) a

@ Chat Now

Product Details Company Profile Report Suspicious Activity

Hot Sale Product-1

Overview ee
Guangzhou Ruby Fashion Compa...
‘Quick Details Manufacturer, Trading Company
Place of Origin. Guangdong. China Brand Name: ‘EM Brand MECN 127%S yy 5Oe SHEE
Model Number: HEMIT440W Age Group: Adults
Feature Anti-Bacterial, AnthUV, Breathable, Plus Size, QUICK DRY Supply Type OEM service 99.1% Response Rate
Material Spandex / Polyester Gender Women 90,000+ for 76 Transactions
Style Sets Keywords Sport Bra Set 78.1% On-time delivery rate
One muaerie Sexy Gra Ladies Panties Macy Wodser
Color Customized Colors Size Customized Size
Useage Sports, yoga, running, playing ete Fabric Spandéx/ polyester, nylon/spandex
Function High Elastic, Dry Fit, Breathable stretchable foureway strech
Product Name: Custom logo Stipe Dr Fit Yoga Sports Bra Product Type: Sporiswear

Sporisweai Type: Fitness & Yoga Wear

Supply Ability
Suppty Ability 100000 Piece/Pieces per Month inca
Packaging & Delivery a

Packaging Details opp bag of according to your request

]
Port Shenzhen or quangzhou =
. jim
Lead Time a Quantiny(ges) = 1-5) 6-200-301-3000» 2000 ef i
~ ~

Est, Time(days) Tt 15 25 To be negotiated Messenger ® TOP *

SEE SSS ee
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 201 of 345 PagelD #:675

 

s - = 0 x
- Alibaba Manufacturer Directory X = Custom Logo Stripe Dri Fit Yoga x -f

CC © Notsecure | alibaba.com/product-detail/Custom-logo-Stripe-Dri-Fit-Yoga_60780983411.html?spm=a2700.1... £6 Q wW & :

Product Details Company Profile Report Suspicious Activity For product pricing, customization, o =

other inquiries

Hot Sale Product-1

so eer
RUBY ci ou
FASHION verified Supplier
Guangzhou Ruby Fashion Compa...

Manufacturer, Trading Company
Micn 13°Rs 50 994
99.1% Response Rate

90,000+ for 76 Transactions

78.1% On-time delivery rate

|

HORGBAO woncnadl woncsadd
ff Messenger @ -

+
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 202 of 345 PagelD #:676

 

. ’ + . ‘ + *~

© Alibaba Manufacturer x | FE Zhongshan Oneway Fac = | PE CustomLlogoStipeDi x FE Contact Information for x + eS

© Cc &@ rubylg.en.alibaba.com/contactinfo.html?spm=a2700.icbuShop.88,58, 79fd38fessS2Acw OQ) @ ;
2 Alibaba, COM Scumng Sakmons  Sericesit Mernerhip Hein Cr Aleta by atone GD 50% = Ab —

[rh < =

 

   

CO-mMmaN | RUBY FASHION CO.,LTD

 

 

Contact Information

Cy 7 g Busing Bock B, Mio 50, duran Street, Stich Rid Bau 2 8

Ms. Sally Kang

  

 

Company Contact Information

NS 50, JUpURN Sine, Shueha Road, Shaping Subeesmnen, Basu Destnce,

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 203 of 345 PagelD #:677

 

[FE Alibaba Manufacturer Directory =X +

€ Cc @ message.alibaba.com/message/messenger. htm activeAccountid=20006 1822 @activeAccountidEncrypt=MC1I.

  

- / Alibaba.c My Alibaba

‘Gimbal erate starve: bosve '™

Cola Xu 2

ih) ade Ao
oe ene

 

‘*
ec

Lulu Huang

Shenchen fed Qing Wess Teehnal

 

=

kylin Shi
Dengguan C

oO Cindy Lee

rama) Cangrun Ray Tey Plassre Presta

 

Jackie Zneng
waaonen JS Spor Leisure Tracing bh

Cola Xu

Guargitn

  

 

 

Grace Zhou

 

 

Yvonne Liao
Shenzhen Bere
Start Orde
Jenny zhao
dl re
i | @& )

 

 

 

 

2 Mrs. Cola Xu

 

®
9
%
aS

Conversation

 

 

View Mare »

     

 

100 Ses

os, Custom logo Stripe Gn Fit og
Be)

 

Quy The product you are selling on Alibata com
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 204 of 345 PagelD #:678

 

[& Alibaba Manufacturer Directory x +

®
9
%
aS

& Cc @ message.alibaba.com/message/messenger. htm ?activeAccountid=20006 1822 @activeAccountidEncrypt=MC1I.

  

{fiibaba com’ My Alibaba

‘Ginbal erate trys best

Colaxu oo» ff .. S Conversation

 

 

ne Jade Ao
HE Thongehac din

   

Lulu Huang tay 100 Sets View Mare »
= a there? | i a

Kylin Shi
Dengguan City Egsign Gaemant ¢

oO Cindy Lee

mmrama | Carygeunn Rar, Teeny Pines

Jackle Zheng

Hiner FS Spor Leisure Trading
m cola xu
i Gusngziow Fathion Comes.

Yvonne Liao

   

 

 

 

 

 

Shenczh

 

 

 

 

 

Jenny zhao 4
©} sapitin fbi
re
f 2 ©
Grace Zhou E
- = Oo ~
[FE Alibaba Manufacturer Directory =X +
& Cc @ message.alibaba.com/message/messenger.htm?activeAccountid=200061822@activeAccountidEncrypt=MCil.. @ GQ wW ri) :
- / Alibaba com" My Alibaba Helo English
—— final erase stars
Cola Xu A =
[Prod stom logo pg s Bra

 

BH $4.80-$6.60'Se | 100

    

ey
ec

  

 

     

 

Lulu Huang View More »
a = e 9

Kylin Shi

Dongguan City £

F ts Gra

oo Cindy Lee
mremg) | Cangrum any Teeny Plaetec Precha ner
Vy aoa. COM

 

Jackie Zneng
waaonen JS Spor Leisure Tracing »b
m™ cola xu ‘
‘ Guangztnu : 2
: , a
Yvonne Liao

Shenzhen Beegrin Ansarel Co, Le be
Jenny zhao 4

Grace Zhou

  

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 205 of 345 PagelD #:679

 

. = oO x
© Alibaba Manufacturer Directory x +

© Cc @ message.alibaba.com/message/messenger.htm?activeAccountid=200061822@activeAccountidEncrypt=MCll.. @ GQ ww iL 3

& 7 Alibaba com? My Alibaba ( vogedetocoasuccter ) (Macc Heo —Enalah
lnk tau stats bere M, 2
Cola Xu oN. b=. a - Conversation

 

[Produci) Custom logo 5

fi Prt Yoga Sports Bra :
Luly Huai Pm Mrs. Cola Xu
Cec ge ORE we =
3 need us shipping for you? _ ae ;
ight Say View More =
Dongguan Ciry Easion Garment £
5 yes. Now MUCH ks tne shipping?

oO cindy Lee

sored) Cangean Bin Teng Plastic Produc 2 $38 net mare than 0 Skq ‘
» -
& (Custom loge Stfipe br Fit Yoga Sports Bra
PS. 100 Sers
a Jade Ao =
a

4 Zhongahin On Craft Gitt-Ce k what paypal Can | send payment to?

Jeckle Zheng 2 Paypi
Maenen JS Sort Leisure Tracie b

 

 

 

lnquiries uatations

(wart To Duy the product you are selling on Alibaba.com

int WhhehGeinonmallcom

 

Cola Xu
Guangzhou Ruby Fachon Comes. ih

2 0 otal Cost Is 51548380553
Yvonne Liao
i Shenzhen Becerin Apparel Co, Lt be

Start Cree

Jenny zhao £4

Grace Zhou

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 206 of 345 PagelD #:680

 

 

© Alibaba Manufacturer Directory

< CG

  

- / Alibaba.

Cink erase starve. bee

   

@? Lulu Huang
' en fit

=~

Kylin Shi
Dongguan City anion Garment

oO cindy Lee
rel

Cangean Bar Teng Plas

 

Jade Ao

a an Onewetry Coaft Gift Ca

oD

  

Jackie Zneng

Miaenen JS Spor Leisure Tracing

Cola Xu

Guangzhou Ruby Fechon Comoe,

® ©

Yvonne Liao
HIS Shenzhen B

 

Jenny zhao

 

©

 

x +

@ message.alibaba.com/message/messenger htm7activeAccountld=200061822@activeAccountidEncrypt=MCll.. @ Q ww iL

My Alibaba

 

 

Cola Xu Oo
Ww OL
a
e |
2 need Us shipping fer you?
E yes Now Much is ine shapping?

 

ethan 0 Sieg

2 $38 non
-~ ’

k what paypal Can | send payment to?

‘h
ar

2 Paypal accounr whitehéacinonmail.com

>

a
a

ab cost Is 51545380553

 

. 8

 

 

a O x

Helo Engish

 

View More =

     

 

t
# 100 Sets

(wart To Duy the product you are selling on Alibaba.com

 

‘ant Pee
rt
+O 8
Grace Zhou —
at : a Oo x
© Alibaba Manufacturer Directory B PayPal: Send Money Preview x +

€ G

 

@ paypal.com/myaccount/transfer/homepage/buy/preview

Shopping telp

e& white®66@hotmail.com

*53.00

 

 

J

 

Burchaur Change

‘Your shipping address

300 $ Wacker Dr #2500, Chicago, IL GO6D6

 

 

‘You're sending with Chaege
LUM chase vise credic cure 358.00 USD
Credit ronrGh2S

you'll send $00 USD
‘You'll pay $53.00 USD
whinesoe@hotmall.com will hoo uso
get

nb an by PayPal Porchate Protection

 

View PayPal policies

 

9
x}
8
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 207 of 345 PagelD #:681

 

iba Manufacturer Directory B PayPal: Send Money Success x +

 

€ Cc @ paypal.com/myaccount/transfer/homepage/buy/success Q ®@

 

 

Foifee Sent $53.00 LSD eo whinseceg@eemall coon
Funds Availability Darte: fuer 1. 2020

You pale: 563.00 USD

Ge to Summary

Note. The recipient can send or cpend the full amount on thi

state df the recipient wither re wither

 

mrarery, llritan

 

apply,
feed po cancel?

‘You have the right ts cancel fara full retun
Sengnated recipient has alrendy rec
ince most PayPal payments are ree
may nex be able eo cancel your payment fora full re
payment it made. To. determing whether your payment ts eligibie

 
 
  
 

for cancellation, hog in to PayPal.com, select the transaction in
your transaction details, and select Cancel, er call PayPal
Customer service at (888) 277-161

About disputes

Hf this payment is fer an item you purchased but haven't

 

received, or ME net as detenibed, your purchase may be dovered a
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 208 of 345 PagelD #:682

 

 

: : 2 : = Oo x
FE Alibaba.com x | JE AlibabaMar x | JE OdmWhole: x | JE Contactinfo x JE Hangzhouf x JE Hangzhouh x | +
€ Cc @ cntittallon.en.alibaba.com/?spm=a2700.icbuShop.88.27.74996356ikGBsy

& 2Alibaba COM! Sourcing Solutions. Services & Membership. Help On Alibaba My alibad

mf ¥ r Ricci ed Ma

—
. FASHION-POWE
TITTALLON
(CIES +86-13819139230 (AILS CASsIE@FASHION-POWER.COM (QE Www. FAsHION-POWER.COM

 

Pte)

Histor

https://cntittallon.en.alibaba.com/productlist.html?spm=a270 ‘ r mee GS Messenger - jor oS

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 209 of 345 PagelD #:683

 

 

J Alibaba.com: Manufacturers, Sup | JE Alibaba Manufacturer Directory > JE Odm Wholesale PlusSizeGymT x

Cc @ alibaba.com/product-detail/ODM-wholesale-plus-size-gym-track_62529370240,html?spm=a2700,12243863.0.038403e.. GQ @

 

2 Alibaba.com (a Products - What are you looking for, =>
“he

= Categones Ready to Ship Trade Shows: Personal Protective Equipment Services: Sell on Alibaba Help.

Home > All Industries > Apparel > Sportswear = Fliness& Yooa Wea — Subscribe 10 Trade Alert

FF nraion @
oa

View tarrper irae
Leann
a

Addie Compare = -yShare

You may also like

ODM wholesale plus size gym track suit long sleeve winter dri fit sportswear

100 - 299 Pieces 300-499 Pieces »=500 Pieces
$17.00 $16.00 $15.00

   

DOF F Grier more than $500.00 |

Color fa a A A

Size M Lo XL XXL

 

Lead Time: Quantity(Pieces) 1-200 © >?00

Est Time(tays) 15 Negotiable

Customization: Customized logo (Min. Order,
Customized packaging (Min Orde

   

5) More
Samples: $20.00 /Piece | Piece (Min, Order)

 

3 Buy Samples

Trade Assurance prorects your Alibaba, com orders.
@ Alibaba.com Freight = Compare Bates
Payments, VISA @® Online Sank Payment T/T Pay Later WesternUnion Wu [et

Alibaba com Logestics Inspection Solutions

se PP £P

Oo

ty Alibadlsa Messages Orders

W
Cat

Gelthe App = English - USD»

Fol producl pacing, customreabon, a

other inquiries.

 

verified Supplier

Hangzhou Fu Xing Garments Co,,....

Manufacturer, Trading Company
mich Vr fy

88.9% Response Rate

e& Messenger @

=
Conoct
Supplier

Tor

~

bal
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 210 of 345 PagelD #:684

 

 

Alibaba.com: Manufacturers, Sup * Alibaba Manufacturer Directo: x
= % ry
¢ & alibaba.com/product-detail/ODM-wholesale-plus-size-gym-track_62529370240,html?spm=a2700,12243863.0.0.38403e.. Q @

Product Details

Overview

‘Quick Details:
Place of Ongin:
Monel number
Feature

Available Quanity
Gender

Patterns Type:
Product name:

Function

Supply Ability
Supply Abiliny

Company Profile

Eheiang. China

12221811824

Breathable, QUICK Dy, Windproo!, Wielemrool lightweight
1000

Women

Plaid

girl breathable sportswear

keep warm

1000.0 Piere/Preces per Month

Packaging & Delivery

Lead Time (7

Quantity Pieces) 1-200 #200

Est, Time(days) 1S To be negotiated

Brand Name.

Age Group

Supnly Type
Matenal,

‘Style

T days sample ore,
Color

Mon,

custom

Aduins:

OEM service
POLYESTER / NYLON
Shims & Tops, Lindenwear
Support

Customized sizes
100pes

—_
-\ TITTALLON

JE Odm Wholesale Plus Size Gym 7 +

Meponl Suspicious Activity

— Oo x

For product pocing, customization, o
other inquiries

=) Chat Now

werilied Supplier
Hangzhou Fu Xing Garments Co...
Manufacturer, Trading Company
Mc if & .
& e
88.5% Response Rate Contact
Supplier
Chat Now
Browsing
History
i
REO

e Messenger = TOF
uy
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 211 of 345 PagelD #:685

 

 

al Oo x
FE Alibaba.com: Manufacturers, Sup | JE Alibaba Manufacturer Directory > [E Cdm Wholesale PlusSizeGymT x +
<= +> @C © @ alibaba.com/product-detail/ODM-wholesale-plus-size-gym-track_62529370240,html?spm=a2700,12243863.0.0.38403e.. Q @ :
Product Details Company Profile feport Suspicious Activity. For preduct pricing, customization, o >
other inquiries:
- é Ms
Le “ fica elem ay
3 Chat Now
7 verified Supplier
Hangzhou Fu Xing Garments Co...
5 Manufacturer, Trading Company 7
m@cn 1 © @
88.9% Response Rate Contact.
Supplier
. a
Char tow
| 2
Browsing
| hs
(ral
b ws

 

Cf Messenger “ ior
Lt
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 212 of 345 PagelD #:686

 

  

5 B ' s — Oo x
© Alibaba.com: Manufactu. x | © Alibaba Manufacturer Dir | JE Odm Wholesale Plus Size % JE Contact Information for! +
€ C if cntittallon.en.alibaba.com/contactinfo.html?spm=a2700.icbuShop.88,70.ca951da94IMAJQ = a @
ff 7 Alibaba con Seurcing Solimions Servers Bivierriiership Help Der Abba My Altea Crters GL
~ = : tere
—
x. FASHION-POWER
TITTALLON

ACE sso-tsaravas0 (TE CAssIRO FASHION PoWER.COM (TEE ww Fash PowERcom

 

 

Contact Information

eee

 

Company Contact Information

    

ren, Hangin Cheparg Chena

itp evercfacnior-powdr com

Send message to cuppller

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 213 of 345 PagelD #:687

 

Ee Alibaba.com: Manufacturers, Sup & Ee Alibaba Manufacturer Directory +

     

€ C fv message.alibaba.com/message/messenger.htm7activeAccountid=240122288&activeAccountidEncrypt=MC1IDX1 x @ :
Alibaba.com? — My Alibaba ( By rccoure Helo agian

cn uli fo Te Ae < Conversation

? Pr DM w Wtk Suit long chetve winter oii

 
  

mm «375.00 $17.00"

 

View More »

 

inquiries Quotations Oners

 

 

 

Toby Deng

bs Betrenactiv
Jena Shi

Shacghe Co. 1
Bean Li

Daeergitran Hoegpang Tice Cox 4

ontittilion
Han

Elaine Cal

Jinjiang Hooehoy Garments Cc y Sample order ts ak
® Jenny Lee
WR) Stenchen Kony Jewelry Leninee =
‘ 7

i,  Lecey chen inh

 

15 2a7e QYM TACK Set bec

 
  

M100 Pieces

 

(wand to buy the product you ame selling on Aliaba.com

 

 

=) Fu King Garments Co

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 214 of 345 PagelD #:688

 

. : ad Oo *
FE Alibaba.com: Manufacturers, Su) > JE Alibaba Manufacturer Directory +

€ C if -message.alibaba.com/message/messenger.htm?activeAccountid=240122288&activeAccountidEncrypt=MC1IDX1 x @ :

&2 Alibaba com’ Bh, pccours Helo ~ Eagan

 

My Alibaba (__ veored

 

URE eT Gs Bo &R “ Conversation

 

: Product] OD suit long shetve winter di fil sportswear
.@ Jovy Ho : ex hac
4° Ks a m= «= 315.00- $17.00 a ae
GunwerteaG Heme Cb Uried |i 7 , ;
_ : 1 ated with it understand buying only 1 Hen fret time around fangaiwnl F ne
vee MCN

 

ig a nassie and po tun

 

View More»

oo Cindy Lee

ested) Congnan Bin Teng Plarvic Produc /
; fe 5 requir iess Quotations

Toby Deng oa
Dongguan Bletteractive Fashion ¢. 4 : ;
—9 on Hus Sunt Inng sieeve Winter

M100 Piece:

Jenla Shi Sample onder ts: oF
Shaoghai Yorgce lrdustiel Co. L 1 (wand to buy the product you aré selling on Alibaba.com:

okay how much?
S Bean Li

entittilion
Hangrhen Fu Ming Garevents Co.

Elaine Cal
Jinjiang Hecehou Garmenes Cc
Jenny Lee
Pay Shecshen Keays Jewelry Levitad

i,  Lecey chen

  

 

 

(will get you back later

3

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 215 of 345 PagelD #:689

 

FE Alibaba.com: Manufacturers, Sup

JE Alibaba Manufacturer Directory +

€ C fv -message.alibaba.com/message/messenger.htm?activeAccountid=240122288&activeAccountidEncrypt=MC1IDX1 x @ :

f 2 Alibaba:

My Alibaba

 

g° Jovy Ho

é at

 

oo Cindy Lee

Toby Deng

bs jathenactinv
Jena Shi

Staaten i 1

 

  

 

ontittilion
Hany

Elaine Cal
Jinjiang Hecehow Gar
® Jenny Lee
Rag) Senchen Kony Jewelry Levinas =
‘ 7

i,  Lecey chen ier

 

my Fu Xing Garments Co.

 

 

entittlion

? Pr DM Ww
wm | O15.00- 517.00"

 

Mello May | know your destination post code?

[e-The number 60406 post code?

The tore! is $90 inctuding ssipping fee

 
   

lest our goodswhen bulkwe can
Regcitiated the price ag

(you agree iti will se uP, | will ship the good:

 

 

 

 

@,,

 

2 < Conversation

ca Poe bis

View More »

bqquirtess Quotations Oneers

 

M100 Pieces

(want to buy the prod

  
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 216 of 345 PagelD #:690

 

. : ad Oo *
FE Alibaba.com: Manufacturers, Sup > JE Alibaba Manufacturer Directory +

€ C i -message.alibaba.com/message/messenger.htm?activeAccountid=240122288&activeAccountidEncrypt=MC1IDX1 x @ :

E2Alibab

 

My Alibaba (__Uegrede we Gold 5 MyAccount Helo Eegiah

  

STUN 7 ae oe ~ Conversation

q chetve winter dri fil sportswear
r mart Carlen pecker

? = [Product] op
mm «(375.00 $17.00

 

- View More »

Pa Cindy Lee

sataaiy Congnan Bin Teng Plastic Produc:

+ inquires: Quotations

[s the number 60606 post code?

Toby Deng
Dengpake Betienctive Faahion C. ; : :
F . — “9 On w His Inng sieeve winter

Mm 100 Piece

Jenia Shi
- .
o Shanghai Yonge industrial Co, ¥ (want to buy the product you aré selling on Aliaba.com
Atte CEPT The SAMple LEST GU goods, when bulk We can

Bean Li
Phenyohan H tach Cox
It you sqree in | welll sarc you PL | wall ship the goods on Monetary

ontintilion
Haegehou Fu Ming Garments Co Hea

Elaine Cal
2 0 Innere 15 any problem, we can some A together.
Jinjinng Heorhow Garmenes Cc y
S Jenny Lee
4 OP Saerchen Kony lewairy Lenites e
X 7

i,  Lecey chen

    

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 217 of 345 PagelD #:691

 

: " ad Oo *
F Alibaba.com: Manufacturers, Su) > fF Alibaba Manufacturer Directory +

€ Cf -~message.alibaba.com/message/messenger.htm?activeAccountid=240122288&activeAccountidEncrypt=MC1IDX1 Q ar @

#7 Alibaba
er obateneye

,,,

 

My Alibaba

   

   

OU wT es i os “Conversation

: OSESe)
. fa . a] Start Orde
ah Hands Jangzixn Fu Xing Garment

oi MECN
View Mare »
if there is any problem, we can solve i
- wuss oy

 

» Toby per . - Can you tell me what quannry your Oulicare 7 5
Dengpubn Betreractive Fashion ¢
Jenla Shi 'Oit your butik are large, the we Me) 100 Petes
Stxongh L 1 (vari to tour te

okay what paypal do | send payment to?
eS Bean Li

ontittilion
Hasgthou Fu Xing C

Elaine Cal
Jinjiang Hecehou Garmenes Cc
® Jenny Lee
» = en Kang lewalry Levinas e

M/™ lecey chen

 

    

   

Hello

 

 

{will send ye

 

 

. : = Oo *
© Alibaba.com: Manufacturers, Su, > JE Alibaba Manufacturer Directory +

C if -message.alibaba.com/message/messenger.htm?activeAccountiId=240122288&activeAccountidEncrypt=MC1IDX1 Qa @

©,,

abacom" My Alibaba

   

entittlion

?
=

 

:

 

oki 1 12 aNniestewartSZeg@orall.com :
Ok My paypal (3 anniestewartS2oghperall. View Mare >

 

WeQUIP es Oe

Toby Deng

Denggatn flateractive Fachion ¢. ‘s ;
: Aire qYM TREK Suet bong Sleeve Winter

Na, jc pt naynal, TT is ok ? ym tra ir

bo Jenla Shi E_| 100 Feces
Shanghai Vo dustrial Co, L 1 J want to buy thé produet you aré selling on Alibaba.com:

Bean Li
aieahadr maine Eat Oe 4 (s thes your email?

ontittilion

Hangrheu Fu Xing Garments Co. : What 15 Your

Elaine Cal ite. my paypal account
Jinjiang Hoshi: Garmenes Cr y
a hy Jenny Lee
ay Shenzhen Kony

i,  Lecey chen fee

 

   

    

 

 

  
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 218 of 345 PagelD #:692

 

. 5 at Oo *
© Alibaba.com: Manufacturers, Sup > JE Alibaba Manufacturer Directory +

      

€ Cf -~message.alibaba.com/message/messenger.htm?activeAccountid=240122288&activeAccountidEncrypt=MC1IDX1 Qx @ :
£2 Alibaba.com’ My Alibaba ( ,,, Hip "Bag

 

    

 

eral at TT cae fhe ~ Conversation
enh ' . ==
uangth it - src? .
a BCH
oo Cindy tu | have sénr the Pi to your email Ress
onion: ee quires si

 

 

mall, Com To this: eral bow.

Toby Deng i
Dongpuin Betenctive Fashion C_ * :
"@ : sul fang sieeve Winter

ur package today!" 9

 

 

 

It you pay now ave can arrange qo ship

M100 Pieces

Jena Shi

o Stacngt a Co, 1 Hwan to buy tive p
Bean Li “? oO
Dhenghah Hoegpang Trade Ca =:

ontittilion

Hasgrhow Fu Xing Garments Co.

Elaine Cal
Jnjiang Hecshow Gormems Co
Jenny Lee

Bay Shecchen Kini! Jewelry Limited

/ lecey chen

   

    

Us $99.00

 

 

 

9

 

: a = Oo *
F Alibaba.com: Manufacturers, Su) > fF Alibaba Manufacturer Directory +

C fv message.alibaba.com/message/messenger.htm?activeAccountid=240122288&activeAccountidEncrypt=MC1IDX1 Q ar @

,,,

   

abacom’ My Alibaba ‘

cmitiiion ws oo. oo ss “ Conversation

   

View More»

   

whal paypal can | send the payment to? aS Bt

Toby Deng
Denggatn flatteractive Fashion C. = ;
We nawe 3 Payt € o 1 . ¢ : SI7e QVM TRC sult tong sieeve Winter
o Jenla Shi = 100 Pieses
Shanghai Yo dustrial Co. 1
eS Bean Li

ontittilion
Hassgthou Fu Xing C

   

) want to buy the pr

  

you aré selling on Alipaba.com

   

 

 

- Kill cancel then sorry

Elaine Cal
Jinjiang Heoghoy Garments Co y
® Jenny Lee

i,  Lecey chen fee

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 219 of 345 PagelD #:693

 

© Alibaba.com: Manufacturers, Sup
€ C
&2 Alibaba
bet rede erie

My Alibaba

 

weriay wee

 

 

Lacey chen

 

Lulu Huang

‘Sheathen Bei Qias West T

 

 

Grace Zhou
‘Yexu Fugar tmenort and Expere Co th
Amy Zheng
a lezmgl Arn nl
B
+
Kellin Hong
Xusenen Sage Sports Co, Ln
tae
Jason Lee

 

 

JE Alibaba Manufacturer Directory +

@ message.alibaba.com/message/messenger.htm?activeAccountid=240122288&activeAccountidEncrypt=MC1IDX1

entittlion

?
=

 

KL Wil Cancel then sorry

But $90 | promigea you.

helengt,

 

paypal account

Just pay $90

 

 

al Oo *

eax @

,,,

 

~ Conversation

ove MEN
View More »

MUP

 

 

M100 Pieces

Hwan ta buy tre p

 

 

F Alibaba.com: Manufacturers, Sup x

€ Cc
& 2 Alibaba om"
(Oiobasl trade starts hewe

My Alibaba

-
Toby Deng

Denggatn fetteractive Fashion C ‘4
Jenla Shi

Shanghai

 

 

Bean Li

ontittilion

Hiarsgehow Fi t
=

Elaine Cal

Jnjinng Heoehoy Garmencs Ce y

Jenny Lee

 

ES

 

Lacey chen fee

FE Alibaba Manufacturer Directory +

a message.alibaba.com/message/messenger.htm?activeAccountid=240122288&activeAccountidEncrypt=MC1IDX1

entitilion

 

 

paypal account

suit pay 390

After transferred money.give me your Sefeanshot

 

 

 

= Oo *

@®arx ®@

 

 

View More»

Were Oe

 

5 Ane CYITY TACK Sn

   

M100 Pieces

1 want to buy the pr

 

ct you aré selling on Alibaba.com
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 220 of 345 PagelD #:694

 

- Alibaba.com: Manufacturers, Sup | Ee Alibaba Manufacturer Directory B PayPal: Send Money Preview * +

€ Cc @ paypal.com/myaccount/transfer/homepage/preview itr @

fd Te ie etme ct

 

pe) helen@fashion-power.com

You seme Recipiant gets

*90.00 *67145

 

‘Conversion rate: 1 USD = 74606 HKD
This rate includes a currency cormersion spread. we'll try to find
you 4 better rate belore we lock in the final price.

* Add a note

 

View PayPal policies and your payment method rights

Cancel

HELP 2ONTACTUS SE

 

FEES FEEDBACK

Ee Alibaba.com: Manufacturers, Sup | Ee Alibaba Manufacturer Directory PB PayPal: Send Money Preview * +

€ Cc @ = paypal.com/myaccount/transfer/homepage/buy/preview Qo @

i AL a Ld enorme tT

 

* auld a note

‘Your shipping address

300 5 Wacker Or #2500, Chicago, IL 60606

‘You're sending with Change

il Chase Visa Credit Card 390.00 USD
Credit ++-6424

‘You'll send $90.00 USE
You'll pay $90.00 USD
helen@fashion-power.com will $671.45 HED
get

Convert currency with PayPal Change

Conversion rate: 1 USD » 74606 HED
This rate Includes:a currency corwersion spread.

Eligible purchases are

 

ared by PayPal Purchase Protection

nt metivod rk

  

  

View PayPal policies und your pe

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 221 of 345 PagelD #:695

. ' o x
F Alibaba.com: Manufacturers, Suy x | JE Alibaba Manufacturer Directory * — PayPal: Send Money Success x oe

     

€ Cc @ paypal.com/myaccount/transfer/homepage/buy/success

 

 

oedArt *
| ee
=

Funds Availability Date: jun 1, 2020

You paid: $90.00 USD
Conversion rate: 1 USD = 2.4606 HKD

This rate includes a currency conversion
spread,

od

Go to Summary

 
 
 
 

The recipient has a lifetime limit to send, spend or withdraw.
Upon reaching this limit, the recipient must take certain actions

2 to lift the limit.
https'//vww.paypal.com/myaccount/transfer/homepage/send

 

   
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 222 of 345 PagelD #:696

[E) Women Sleeveless Fitness Vesti ox | = > 8 =
A ®
= & @¢

€ © &shttps:wew.aliexpress.com/item

 

 

Women Sleeveless Firmess Vest Exercise Vest Yoga top Workout Sports T-Shirts Fitne
$8 Running Sport Gym Clothing

US $8.44 | ~
Caler ue? .

US $0.16
ka! ;
se eed ia
B

ae esa

 

US $0.45

China

   

ularitity:
———

=

5 it 1 | fi 7 Shipping: US $2.56. :
: re to United States via AliExpress Standard Shipping ~

05/21 @

US $0.25
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 223 of 345 PagelD #:697

 
   
  

it Oo ©

 

     

Preview nc

eMC Re lity

Cetol 6) ool ae eRe Ua) Melk)

Sell on AliExpress Help Buyer Protection [] App a” f English f USD eas

ay iExpress HEBELS Store og in shopping for... aeievsieacems In this store | ce

97.0% Positiv 941 Followers °

   

HZBCLY Store

Top Sell Discount’ Clearance Feedback

 

Wamen Sleeveless Fitness Vest Exercise Vest Yoga top Workout Sports T-Shi
rts Fitness Running Sport Gym Clothing

US $8.44

 

US $2.00 New User Coupon @ + US $2.00 of per US $15.00 Lefmetelt stele

Color: Black

 

Ships From: China

Quantity:

 

1 Only 7 left

4 ch a al a Shipping: US £2.56
o to United States via AliExpress Standard Shipping ~

Estimated Delivery on 09/22

Rein D3

   

 
   

 

 

 

0-Day Buyer Protection € Free Return
Money back Buarantee Return for any reason within 15 days gi
HZBCLY Store OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS Reported
97,094 Positive Feedback .
0.9K Fol ers =
(= Cantact Women Sleeveless Fitness Vest Exercise Yest Yoga top Workout Sports T-Shirts Fitness Running Sport Gym
( + Fallow ) set asyn] a Clothing
" Material: nylon + spandex + polyester
Store Categories Package includes: 1pcs
+ Fishing . ’
SIZO-----------22-- Bust(crm)----------- Lengthicm)---------+-+ Suitikg}
Fishing Lures e 75-85 59 A?.5-50
Fishing Rods & Reels M 60-88 62 AR S-37.5
Fishhooks L 68-100 64 55-65

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 224 of 345 PagelD #:698

Wornen Sleeveless Fitness Vest

 

 

 

 

 

€ C | OQ Mish pttos:/Anvewaliexpress.com item /33058325 192 html coe wr i\ oe =
~
HZBCLY Store - OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS stele d
* Giger: sgskeveeene se Busticrnj----------- Lengthicm]------------ Suitike)
Fishing Lures © 75-85 59 475-50
Fishing Rods & Reels M 80-88 62 ARS-375
Fishhooks L 88-100 64 55-65
Fishing Float

Fishing Tools and
Accessories

Fishing Apparel

~ Cycling
Bicycle Parts
Bicycle Accessories
Bicycle Light
Bicycle Bags
Bicycle Repair

Scooters, Roller skates &
Skateboards

Cycling Glasses
Cycling Gloves
Cycling Wearing
~ Fitness & Body Building

Yora Resistance
Yora Massage
Yoga clothing
Other Yoga
Fitness equipment

~ Qutdoor Sports

Camping & Outdoor Tools
Swimming
Golf
Surf
Ski
other sports

* Sport Bags
Backpack
Waist Bag
Gym Bag
Handbag
Arm Bag
Other Bag

~ Sportwears and Accessori
a5
Bikinis
Sports Bra
Sports Clothing
Sports Gloves
Sports Safety
Sports Socks
Swintwear
Others

1£]2|—|

= Musical Instrument & Ente
rtainment

GuitaréUkulele Parts
Accessories

Other Musical
Instruments

iS

Entertainment
* Discount

60% - 7050o0ff
5054 - o0ShofF
4096 - S00off
3058 - 405b0ffF
20% - 2050ff

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 225 of 345 PagelD #:699

Women Sleeveless Fitness Vest
It Oo@e =

€ CG Ay oO ees httpsy Avie. aliexpress.com fitem /S3058325 192 html | =

7 A
CUSTOMER REVIEWS (0) SPECIFICATIONS Add tot

 

 

 

 

 

HZBCLY Store ¥ OVERVIEW

40% - SOS off
3084 - 40Sh0ff
20% - 30S80ff
Wholesale Price

Clearance

Others

Top Selling

US $0.30

w 45

 

 

US $0.16

we A? 1306 Sold

US $1.38

ww 48 44241 Sold

 

US $0.29

® 4.6 1666 Sold

 

 

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 226 of 345 PagelID #:700

Wornen Sleeveless Fitness Vest

 

€ CG i QO 2! htips:/Aewaliexpress.comitem/33058325 192. html one w i Oo © =
‘ ~
HZBCLY Store ~ OVERVIEW = CUSTOMER REVIEWS (0) SPECIFICATIONS dd te
US $0.45
we 48

 

View More >

Ape

iS

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 227 of 345 PagelD #:701

Wornen Sleeveless Fitness Vest

€ Cc a [ ©) | PAG https//mewaliexpress comitem/33088325 192htm! ane Ut i\oe =

 

 

 

 

 

 

A
HZBCLY Store “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS elo co

 

 

(2) Contact

 

i *
( #Follow |
‘ne a

   

 

 

No Feedback.

Salley Racommendations

          

nit

Mouth Guard EVA Teeth Prot... Soft Earplugs Silicone Waterp.. Scooter Warning Light Night...

Motion Sensors Bicycle Lights... ar

Free Return Free Return Free Return Free Return We

US $0.30 US $0.10 US $0.19 US $0.10 5
5 $0.18 HSM vs $0.08

5614 Sold 370 Sold 8 ald 260 Sold 384

      

=

 

Electric Scooter Foot Support... Strike Alert LED Fishing Alar... Spes/bag Fishing Hooked Bal... Rowing Boat Air Valve Adapta... Cho ¥
httpsi/fnnnnaliexpress.cam/stare/4926035 >

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 228 of 345 PagelD #:702

Wornen Sleeveless Fitness Vest

 

    
 
  

 

 

 

 

 

€ Cc f | 0 ae https: /Anio.aliexpress.com /item /Sa058325 192. html
HZBCLY Store “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS

 

97,000 P Fe
0.9K Followers

wear
Wor LW tlle

1)
v

i) Contact

( #Follow |
M a

   

  

Ice Fabric Arm Sleeves Mang... Worth While Sports Arm Cor... 2020 Camo Running Shorts M... 2020 NEW Men's Running Sh... 202

Free Return Free Return

US $1.95 US $1.59 US $7.17 US $10.62 US

(AMS vs $1.20 MS vs 41.47 — $6.93 NS vs $5.08

1383 Sold 3945 5 § 3815 Sold 733
© —

New Men Women Touch Scre... Quick Drying Seamless Sport... New Women Solid Cross-bac... ? Colors Women Yoga Sport... Mag

Free Return
US $1.96 US $1.92 US $10.49 US $2.45 US
MS ws $1.94 ANS vs 41.89 — $0.87 Ei
1! ‘old 192 Sold

5B

   

2020 Summer Running Short... TRASSORY RFID Blocking Leat... Cycling Gloves Bicycle Gloves... Push Up Sports Top Gyrn Wo... Yel
Free Return Free Return
US $6.59 US $4.45 US $0.54 Ee $2.46 US

ae $2.42

 

  

S6PCS Bicycle Wheel Spoke P... New Motorcycle Leather PUF... Hot-selling Mobile Phone Stra... © Adjustable Pet Dog Vest Harn... Ra.
r

Free Return e
US $0.36 US $5.98 US $2.15 US $6.58 US

ES vs $0.36 BSE vs $1.69 } SAI
erie

ald 15 Sald 4.5old af) <

 

 

Bie

httosi/fnnnnaliexpress.cam/stare/4926035 ; >
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 229 of 345 PagelD #:703

Women Sleeveless Fitness Vest

 

< Cc a

HZBCLY Store

97,000 F
0.9K Followers

f=) Cantact

( #Fallow
M a

 

All Powulary

 

httpsi/ nnn aliexpress.cam/stare/4926035

 

 

Browse by Category

| 0 ee Httpsi/Anaotaliexpress.com /item /SS058325 192.html

“ OVERVIEW

S6PCS Bicycle Whee
Free Return

US $0.36

US $0.36

4 Sold

 

 

FengRise Christmas

US $0.48
Us $0.47

290 Sold

 

2020 Plus Size 44 Lace Bras f...

US $3.25

 

Related Searches

 

res & Reports, Buyer Prote

     

ct Promotion,

Fotection - Priv

 

roguct belong

 

 

 

CUSTOMER REVIEWS (0)

SPECIFICATIONS

   

 

 

 

 

| Spoke P.. New Motorcycle Leather PUF.. Hot-selling Mobile Phone Stra... Adjustable Pet Dog Vest Harn... KYK
Fre
US $5.98 US $2.15 US $6.58 US
SNS us $1.69 EI
2 Sold 45 Sold 450ld Ane
GET IN SHAPE ™ me
: ; sr a a
Vk - +e
Wed Rad
}
fa J
\= he
Ql -
Decorati... New legeins mujer Sprinkles... Fitness Waist Twisting Disc 6... Women Workout Clothes 2 Pi... Qick
Free Return Fre
US $9.88 US $8.19 US $4.99 US
US $9.29 SMa) us $7.96 Sal Us $4.90 Ei
5? Sold 55 Sold 34) Sold {as

  

WANAYOU Women Zipper 5p...

15 Styles 2020 Surmmer Fashi..

US $2.65 US $0.85
US $2.62

to Home, ang you ca

 

ction, Repo

 

 

sroducts at All Categories ,

AliExpress Multi-Language Sites

     
 
  

ni, alia, Et

 

Push Up Sport Top Women 5... Sexi
Free Return
US $2.99 US

(SUS us $2.81

192

 

Sports & Entertainment , Sports Clr

 

itch, Turkish, japan

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 230 of 345 PagelD #:704

HZBCLY Store - Arnazing prac

a C © Mie! bttos:/fevmaliexpress.com/store/4926035 or & | i\oe =

 

; Exoress =" I'm shopping for.

 

 

IH7BCLY Store Open 1 yearts) 97.0% Positive feedback FOLLOW 941 Followers

H7BCLY Store

Store Home Products ~

 

Top Selling aa Clearance Feedback

Deals by category

 
    

Fishing
Accessi

30% - 40% off

Reece
FISHING ALARM

 

 

 

 

 

Mouth Guard EVA Teeth Protector Night Guard Rowing Boat Air Valve Adaptor Sup Board Kayak Strike Alert LED Fishing Alarm Rod Tip Carp Night Sports Armbands Phone C
Mouth Trays for Brndism Grinding Anti-snoring Te... Pump Adapters Inflatable Air Valve Attachment. ... Fishing Light Auto Recognition Bite Alarm Fishing... Running Bag Fitness phot
US $0.30 oldscid §=OS $LIS US) US $0.40 ea3scd [ERS US $0.29
—
We oe,
-
i a Ss
Mouth Guard EVA Teeth Protector Night Guard Soft Earplugs Silicone WaterproofEarplug Dust- Scooter Warning Light Night Safety Warning 1 Pair Arm Sleeves Sum
Mouth Trays for Bruxism Grinding Anti-snoring.. Proof Ear Environmental Sport Plugs Divine... Lights LED Flashlight Strip Light for Xiaomi Miji..  !ce Cool Cycling Runnin,
US $0.30 US $0.10 US $0.19 US $0.16

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 231 of 345 PagelD #:705

@: 5 a https:)/'/trade.aliexpress.com/ order detail. htmforderld=30030019887 16773 -¢
a L

   

 

 

My AliExpress : Manage Or... ™ | es |

?
‘

ands Shopping Week j

 
 
 
 

One Hundred Coupons

A hundred coupons for big savings! Act now!

 
 

Buvel Protertion Help Q Save bio on our appl Ship to =! uso

 

 

=xpress | rm shopping tor | Qa | = cat Co wWeshlist EB Hi,

Express > Order List > Order Detail

Place Order Pay Success Orter Compete

Order Number. 5005091968716773
Status: The seller has shipped your order
Reminder. Your order should arrive within 33-33 Days, Factors such as delayed logistics and customs clearings may have an impact on the delivery time
1_If your order does not arrive on 2020-11-20 . you can apply fora refund by opening a dispute
2. To extend the Buyer Protection for this order. please click here -

(Select All Product Details Product Status Options

A Women Sleeveless Fitness Vest Exercise Vest Yoga Awaiting Receipt Open Dispute
top Workout Sports T-Shirts Fitness Running Sport
Gym Clothing

 

Properties: Color Black Size L Ships From China
(HZBCLY Store)

te) =

Confirm Goods Received Download invoice

istics Information:

smational Shipping Tracking Number Remarks Details
Tipany
xpress Sc HiMsEARHE «42060604927489270054 2020.08.24 20:03 (GMT-7)}: Shipment at country of origin warehouse
550000408417 77 2020.08.24 20:00 (GMT-7): Shipment dispatched
Refresh

© The seller is using AliExpress standard shipping. The tracking information will be displayed he
within 5-7 days after seller has sent out the package. You can also go to AliExpress Standard
Shipping check the tracking information.

‘hat's AliExpress Shipping ? "View Delivery Detail

fon Financial

ore: HZBCLY Store

    

  

€3) Contact Seller

  
 

Tf you wish to leave the seller a message or view the message history, simply click here.
Contact Name: Patrick Yang

Address: 116 W. Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8473451332

 

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
Women Sleeveless Fitness Vest $6.44 1 piece 30.67 $9.11 Awaiting Receipt Open Dispute AliExpress Siandard Shippir
Exercise Vest Yoga top Workout Estimated Delivery Time: 32
Sports T-Shirts Fitness Running Sport Days
Gym Clothing 7 = 3
Will be sh d within (B

Color: J Black es must

eat days) 7 Days

Ships From: China
(HZBCLY Store)

me El

Product Amount Shipping Cost Tax Total Amoun
Case: 1:20-cv-05390 Document #: 13-

 

© } https:/ /tradealiexpress.com)/ order detail-htmfordernd=3005001 988715

| (3) My AliExpress : Manage Or... i
, 42. }O BRUNO Ie GUYEE CTU CUUTT IU Ins OORT. PEE! CHR neTe

( SelectAll Product Details

 

Women Sleeveless Fitness Vest Exercise Vest Yoga
top Workout Sports T-Shirts Finess Running Sport
Gym Clothing

Properties: Color Black Size L Ships From China
(HZBCLY Store)

 

Tel
Confirm Goods Received Download Invoice
istics Information:
smnational Shipping Tracking Number Remarks
Tpany
=ypress SCHiMSE-HRHE «42 060604927489270054
55000040941777

‘hat's AliExpress Shipping ?

con Financial

ore: HZBCLY Store | &) Contact Seller
ie CR er we oe fe

Contact Name : Patrick Yang
Address: 116 W. Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8473451332

Tel:
Fax:
oduct Details Price Per Unit Quantity
Women Sleeveless Fitness Vest $8.44 1 piece

Exercise Vest Yoga top Workout
Sports T-Shirts Fitness Running Sport
Gym Clothing

Color: J Black

sine: L

Ships From: China

(HZBCLY Store)

mE &

 

 

c Dismiites & fierans, Guyer Preerien, he

by Category

o, Produd, P

 

Seller BILAL

 

vowiom, Le

 

1 Filed: 09/11/20 Page 232 of 345 PagelD #:706

- °

= @) | Search. Ar
Product Status Options
Awaiting Receipt Open Dispute

Details

2020.08.24 20:03 (GMT-7)}: Shipment at country of ongin warehouse
2020.08.24 20:00 (GMT-7): Shipment dispatched
Refresh

The seller is using AliExpress standard shipping. The tracking information will be displayed he
within 5-7 days after seller has sent out the package. You can also go to AliExpress Standard
Shipping check the tracking information.

View Delivery Detail

 
  

‘fiew the message history, simply click here.

Tax Order Total Status

30.67 $9.11 Awaiting Receipt Open Dispute AliExpress Standard Shippir
Estimated Delivery Time: 32
Days
Will be shipped within (Busir
days) 7 Days

Product Amount Shipping Cost Tax Total Amoun
US 3 6.44 US'S 2.56 US 3 0.87 US$ 12.67

AliExpress Multi-Language Sites

ey ’ jansnese Pee

 

lan, Ponuc — 4 French. Geman

Palish

  

  
 

Afipes

Aeiplace, Thali

 

  
 

 

DingTalk duhi

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 233 of 345 PagelD #:707

= @ PayPal, Inc. [US] @ | | Search... P=] of ur t a

 

\ AP https: wew,paypalcommyaccount!transs ction> dete

| P PayPal: Transaction Details =“ |_

P Tardy Activity Tae tet i ELCs oe eee Ogi td itl]

 

“ Activity
5 BR - $12.67
August 21, 2020
Payment
Paid with Seller info
PNC Purchasing Card $12.67 BR
VISA Credit Card x-5176 958804423@qqy.com

You'll see "PAYPAL *9588044273 9588044"

on your card statement. Invoice ID

150201101283920082101270008 _5005091968716775

Ship to

Patrick Yang Purchase details

116 W. Jackson Women Sleeveless Fitness Vest Exercise $12.67
Suite 109, MB: 552 Vest Yoga top Workout Sports T-Shirts

Chicago, IL 60604
United States

Fitness Running Sport Gym Clothing
Item #5005091968726773

Transaction ID
3VROS029A7356062V

 

Total $12.67

Print details

 

Need help?
if there's a problem, make sure to contact the seller Report a problem
through PayPal by February 17, 2021. You may be

#ligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights reserved | Privacy Lopgall Policy updares “
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 234 of 345 PagelD #:708

GB) MIUBU High Top Shoes Men Co. x | = o x
€ © &hittps:/www.aliexpress.com/itemi/32918902753.htm * & §&
Express Maxreersiesere” GEE [roam oe]

 

Shipping: US $4.24

us sii?
to United States via AllExpress Standard Shipping

os2d
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 235 of 345 PagelD #:709

JACKFRUIT210 Store - Armazino 2%

ee Cc a 9 i) htips:/Aniwaliexpress.com/store/36/0009 ase i\oe =

hal

 

 

      

fo Exoress —¥ I'm shopping for. fale siete Ww e pists

ar List

 

 

ACKFRUIT210 Store Open 2 year(s) 97.4% Positive feedback FOLLOW 1734 Falla

MIUBU =

      
    
     

Store Home Products ~ r= |= cid Top Selling Rea UEe | Feedback

ym

vv
Soa.

AN

ay,
y
: UN

¥

 

 

BRITISH LEISUR

HARDCORE
DOCTRINE

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 236 of 345 PagelD #:710

 

- 0

Pe i ur ee &

 

- c| Search...

 

 

 

 

=xpress

 

Express > Order List > Order Detail

Place Order

 

Order Number. 5005079268286773

Status: The supplier is processing your order

Buyer Protection Help QO Save big onour app! Ship to = /
I'm shopping for Oo | |S care — Wish List SB ii
Shipment Order Complete

Reminder. Dear customer, the logistics is gradually recovering and we are working around the clock to make sure that you will receive your order as soon as possible. If you do nol want io wait

will need to wait 72 hours for seller approval. For your convenience, we will send you a refund automatically if seller fails to ship it within: ee Tdays 19hours 48minutes 37second!

Extend Processing Time

ea Financial

ore: JACKFRUIT210 Store

Request Order Cancellation

Contact Seller |

Download Invoice

Tf you wish to leave the seller a message or view the message history, simply click here.

Contact Name : Tricia Yang
Address: 116 W. Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8473451332
Tel:

Fax:

oduct Details Price Per Unit Quantity Tax
MIUBU 2020 Elegant Trendy 5418.79 4 Pair $1.45
Sneakers Women Leather Shoes
Comfortable Sewing Platform
Sneakers Superstar Shoes Large
Size 35-39
Color ff Black
Shoe Size: 5.5
(JACKFRUIT210 Store)
AA

Serrice. Disputes & Reports, BuyerProtection, Reporl IPR iniingement

by Category

i), Product Promodon, LOW Paice Great Value Reviews, BiG, Seller Pfirtal, BLACK

 

 

Order Total Status
$20.24 AliExpress Standard Shippir
Estimated Delivery Time: 3£
Days.
Will be shipped within (Busir
days) 7 Days
Product Amount Shipping Cost Tax Total Amoun
US $ 18.79 US $ 6.32 US $1.94 US 326.14
AliExpress Multi-Language Sites
lussian, Portuguese spanish, French, German) llalhan, Date, Tulkish, Japanese, Kener
Vietnamese, Arabi, Hebrew, Polish
Alibaba Group
Alibaia Group Wellsite Alicxeress Alinrama, Mipay, Filgoy, AluNbabe Claui) Aliiabe lntere

 

       

Alffeleoom Oinatalk. duttuasuan, Fa Thrall, Xiamh MIDS pe

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 237 of 345 PagelD #:711

 

‘EB https!) (une, paypal.commyaccountibanza ction! det So OK W22s601 ~ fm PayPal. inc. [US] |) Search... pe at tat a oe

 

 

 

| P PayPal: Transaction Details 9 <  |_

ad BT tala i eye em ta to ELCs eae Tee gi ld Help

 

"Activity
STRATES areal - $28.14
August 21, 2020
Payment
Paid with Seller info
PNC Purchasing Card $28.14 SCRA TAS Aires
VISA Credit Card x-5176
You'll see "PAYPAL *FUNINGLAISU FUNIN™ Invoice ID
on your card statement. 150201101034920082101248006 _5005079268286775
Ship to Purchase details
Tricia Yang MIUBU 2020 Elegant Trendy Sneakers $28.14
116 W. Jackson Women Leather Shoes Comfortable

Suite 109, MB: 552
Chicago, IL 60604
United States

Sewing Platform Sneakers Superstar
Shoes Large Size 35-39

Item #5005079268296 773
Category
Shoes.

 

Total $28.14
Transaction ID
SYK29679KW2256401

Print details

Need help?

If there's a problem, make sure to contact the seller Report a problem
through PayPal by February 17, 2021. You may be

eligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights Teserved | Privacy Laaprall Policy updanes “
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 238 of 345 PagelD #:712

flyknit sneakers — Buy flyknit sne. x
PG

_, Brands Sho
if Vr

AliExpress

 

 

Joweici Store

 

  

pping Week —

  

Big Size Shoes Men Sneakers Fly xX +

@ aliexpress.com/item/4000261856785.html?spm=a2g00.productlist.0.0.429467b9lfz7sL&algo_pvid=89e572ac-4e1 1-45d6-aac4-679d5ae8588c&..,

   

 
     

Preview now

? Wish List

Ae) 0-11: reese a

Help Buyer Protection

    

»
:
, be

We / Engiish) uso

Catia nc

1) App & Account

 

 

Joweici Store
100.0% Positive feedbac

 

[rennin | >?

13 Followers

Joweici Store

Feedback

Big Size Shoes Men Sneakers Flyknit Jogging Running Shoes Men Trainers Greathabi Recommended Fa
e@ Shoes Slip on Sport Shoes for Men Shoes. °

 

 

US $21.02 === =
Color: Gra
4 Us $16.33
Shoe Sze: 33
ao) |41||42) | 43 || 44) | 45 | 46 | | 47 | ascents
Fit Fits true to size, take your normal size
Quantity
¢ Add .
e Us $18.08
Shipping: US $2.18

to United States via AliExpress Standard Shipping ~
E on 09/20 ©

) 90-Day Buyer Protection
Money back guarantee

Estimated Deliver

 

US $13.63

OVERVIEW = CUSTOMER REVIEWS (0) SPECIFICATIONS. Report Item

 

Big Size Shoes Men Sneakers Flyknit Jogging Running Shoes Men Trainers Breathable Shoes Slip on Sport
Shoes for Men Shoes

 

     

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 239 of 345 PagelD #:713

—_ Exoress —* lim shopping for...

Joweici Store 100.0% Positive feedback FOLLOW

Sale Items

Store Home Products ~

   

Top Selling

 

On AliExpress

Joweici Store

Hot deals

Joweici Store - Armazing prodc

on Cc @ | Meh bttos:/enaliexpress.com/store/S369085 - OU i\oe =

 

Joweici > »
Women Shoes Platform Fashion Women Sports Shoes sSumime
Sneakers Height Increasing Lightweight Mesh Breathable Breatha
Ladies Shoes Casual Sports. Sneakers Women Running. sandals
a US $16.34 US $13.46 US $
os $3a3y -55Uf HS oon SAPS

  

  

    
  

Women Shoes

  

PICKED FOR YOU

W/V Aad

omen Flats Leather Oxford Shoes New
Fashion Women Shoes Casual Moccasins...

US $13.64

Women Shoes Platform Sneakers Height
Increasing Ladies Shoes Casual Sports Shoes...

US $16.34

Casual Leather Men Loafers Moccasins
Footwear Soft Comfortable Driving Men Shoes...

Fashion Men Women 5|
Cushion Running Shoes

US $15.58

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 240 of 345 PagelD #:714

  

Is Shopping Week

 
  
 
 

Handled by AliExpress

High quality & fast delivery - up to 50% off

   

Ship to = / uso

 

 

=xpress
Express > Order List > Order Detail
Place Order

Order Number. 8018624535746773

Status: The supplier is processing your order

 

Biliver Protention Help Q Save blo on our appl
I'm shopping for | Qa ‘= Can / Wish List sz Hi,
Shipment Order Complete

Reminder. Dear customer, the logistics is gradually recovering and we are working around the clock to make sure that you will receive your order as soon as possible. If you do not want to wait

will need to wait 72 hours for seller approval. For your convenience, we will send you a refund automatically if seller fails to ship it within: e Tdays O1hours 10minutes 30second:

Extend Processing Time
a Financial

ore: Joweici Store | (23 Contact Seller

~ Request Order Cancellation

Download Invoice

 

If you wish to leave the seller a message or view the message history, simply click here.

Contact Name : Tina Yang
Address: 116 W. Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8473451332

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax
Big Size Shoes Men Sneakers Flyknit $21.02 1 piece $7.95

Jogging Running Shoes Men Trainers
Breathable Shoes Slip on Sport
Shoes for Men Shoes.

Color # Gray

Shoe Size: 42

(Joweici Store)

Ee ei

&

 

Sesvice Dispiltes & Reports, Guyer Protection Repo! [PR mniindenent

by Category

i, Product, Promotion. bow Brite Great Value, Reviews, Blog, Seller Portal, BLACK

7 z Pee) tele

 

  

Order Total Status
$22.97 AliExpress Standard Shippir
Estimated Delivery Time: 31
Days.
Will be shipped within (Busir
days) 7 Days
Product Amount Shipping Cost Tax Total Amoun
US $21.02 US 3 2.18 US 3245 US $ 26.37
AliExpress Multi-Language Sites
Russian, Portuguese, Spanish, French, Gerwan, Italan, Dutch, Turkish, Japanese Monean

Vieramese, Arable, Hebrew; Polist

Alibaba Group

Alibaba ‘Group Website, Alipress. Alimama, Alipay, Aliggy, Aliaba Cloud. Alibaba inter
Ali el Cina Talk; Juhuacian. Tdohac Marketplace Tmall, Kiaml AIDS (GAA

  

m

  

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 241 of 345 PagelD #:715

 

ie https: | wan. paypal.comymyscoount/ransaction= details/29M22353P 1325 ~ fm PayPal. imc. [US] |) Search... Ae nt ur fo &

| P PayPal: Transaction Details = |__

P Tardy Activity Ta re tt Sb ETC ore eee Ogi 1d tlle]

 

Activity

 

Shae Sy SIRS - $26.37
August 21, 2020

Payment

Paid with Seller info

PNC Purchasing Card $26.37 RSE eal

VISA Credit Card x-5176
You'll see "PAYPAL *WEIQI WEIQI" on your
card statement.

http://cetw.com
476712886@0o0.com

Invoice ID
Ship to 150201101142820082101121008 _8018624535746773
Tina Yang
116 W. Jackson Purchase details
Suite 109, MB: 552 Big Size Shoes Men Sneakers Flyknit $26.37

Chicago, IL 60604

Jogging Running Shoes Men Trainers
United States

Breathable Shoes Slip on Sport Shoes for
Category Men Shoes

Shoes item #8018624535756773

Transaction ID
29M28363PL3854524

 

Total $26.37

Print details

 

Need help?
If there's a problem, make sure to contact the seller Report a problem
through PayPal by February 17, 2021. You may be

eligible for purchase protection.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights reserved | Privacy Lopgall Policy updares “
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 242 of 345 PagelD #:716

BJ Just Do It Again | Wish x BEY Just Do tt Again | Wish x | GB Just Do it Again | Wish ss | +

> Cc @ wish.com/search/just%20do%20it%20again/product/59b5b224060cff244c7d79fc?source=search&position=304&share=web Ak 0 i

eriteg by wen shoppers

Standard Shipping $7

Customer Reviews

Description

Reference Price by Seller

Sold By

30 Day Return & Refund

ty Shop with Confidence!
? “yc

Get your Delivery by Sep 8!

Bigible items feature the orange truck 7

~O.e

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 243 of 345 PagelD #:717

ee a hitps://www.wish.com,/transaction/5f421060232 1id8a7dbbc632

| EE Order Details | Wish =
‘wish Q) What do you want to find?
Top Features
=> Popular
® Express Order History / Order Details
© Local
Ces Order on Aug 27, 2020
@) Recent
© Discover
© Branas Shipping Address Payment Method
8° Categories Trace Turner Credit Card
116 W. Jackson Blvd Visa xxxx6424

Suite 109, MB: 552
Chicago, Illinois GO604

United States

Items in your order

Contact, Terms, Policies & More «

Order Pending
Store: justtherightstore

 

_ = @ C) | Search...

 

Order #: 5f48106023218d8a/7dbbc638

Item Summary

Item Total
Shipping
Tax

Order Total

$17.10
$9.00
$1.63
$27.73

ltem Details

Just Do It T shirt Brand Clothing Hip Hop Letter Short...

pink C6, S, Qty 1
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 244 of 345 PagelD #:718

BK x BBY Kyrie | BR) Kyrie | BB) rie | BI Kyrie | BR) Kyrie | BR) tyre | BB kyrie | BR kyrie | BR) tyre | GR) kyric | BY toric | BA] tyre | BJ ye | + ¥ : “

> G4 a wish.com/search/Kyrie%20Irving%20Basketball%20S pangeBob%207%20Shirt%620Black%20Cotten%20S-3XL/product/Sf3ca41ce30fdd003c.. Jy QA 6 :

 Yerinesiby wisn shoppers
Product consistent recetves high satstaction retinas tram our shapers

Stengera Sniping 50

Arrives soon
Customer Reviews

Description

Reference Price by Seller

Sold By

jongehicheot23
SO ee
30 Day Return & Refund

i: Seen cient
plete

Get your Delivery by Sep 6!
Bligible errs feature the orange truck HOBEYSO-

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 245 of 345 PagelD #:719

Ww Kyrie Irving Basketball Sponge! >

 

 

 

 

   

€ eC a | Mii) pttos:/fwewewish.com /product/Sfacad 1ce30fld0Se58 17 11 7share=web ae | Ii\ Oo @ =
e * a
i Q av
7? Popular > Express © Local () Blitz Buy More

Overview Related

Kyrie Irving Basketball SpongeBeb T
Shirts Funny Vintage Gift Men Women

$18
Size:

Select Size ’

Color:

Navy .

Instant offer: Add to cart right
new to unlock a lower price!

ee

 

@ Add to Wishlist

 

Standard Shipping $9
Sep 4- Sep 29

Items are sold and shipped by longzhichaot23

Description Show Less

Condition:

New with tags: A branc-new, unused, and unworn iter finclucing handmade items) in
the original packaging {such as
Size Type:

Regular

Character:

Happy

Type:

T-Shirt

Country/Region of Manufacture:
Printed in the USA

Fit:

Regular

Character Farnily:

Loving Family

Sleeve Length:

Short Sleeve

Accents:

Digital Printing

Pattern:

ee liro

Contact, Terms, Pi

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 246 of 345 PagelID #:720

wi Kyrie Irving Basketball Sponge! >

 

 

 

 

   

€ eC a | dh 2b bttosyAnnewish.com /oroduct/Sfead 1 ce20fdld0Se58 17141 Pshare=web ae | Ii\ Oo @ =
e * a
i Q av
7? Popular > Express © Local () Blitz Buy More

Overview Related

Kyrie Irving Basketball SpongeBeb T
Shirts Funny Vintage Gift Men Women

$18
Size:

Select Size ’

Color:

Navy .

Instant offer: Add to cart right
new to unlock a lower price!

i eed

 

@) Add to Wishlist

 

Standard Shipping $9
Sep 4- Sep 29

Items are sold and shipped by langzhichaot2s

Description Show Less

Condition:

New with tags: A branc-new, unused, and unworn iter finclucing handmade items) in
the original packaging {such as
Size Type:

Regular

Character:

Happy

Type:

T-Shirt

Country/Region of Manufacture:
Printed in the USA

Fit:

Regular

Character Farnily:

Loving Family

Sleeve Length:

Short Sleeve

Accents:

Digital Printing

Pattern:

ee liro

Contact, Terms, Pi

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 247 of 345 PagelD #:721

wi Kyrie Irving Basketball Sponge! >

 

 

 

 

   

€ eC a | dh 2b bttosyAnnewish.com /oroduct/Sfead 1 ce20fdld0Se58 17141 Pshare=web ae | Ii\ Oo @ =
e * a
i Q av
7? Popular > Express © Local () Blitz Buy More

Overview Related

Kyrie Irving Basketball SpongeBeb T
Shirts Funny Vintage Gift Men Women

$18
Size:

Select Size ’

Color:

Navy .

Instant offer: Add to cart right
new to unlock a lower price!

ja Ee Cd

 

@ Add to Wishlist

 

Standard Shipping $9
Sep 4- Sep 29

Items are sold and shipped by langzhichaot2s

Description Show Less

Condition:

New with tags: A branc-new, unused, and unworn iter finclucing handmade items) in
the original packaging {such as
Size Type:

Regular

Character:

Happy

Type:

T-Shirt

Country/Region of Manufacture:
Printed in the USA

Fit:

Regular

Character Farnily:

Loving Family

Sleeve Length:

Short Sleeve

Accents:

Digital Printing

Pattern:

ee liro

Contact, Terms, Pi

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 248 of 345 PagelD #:722

@ Kyrie Irving Basketball Sponge:

 

 

Custom Ultra Cotton T-Shirt G200

Adult

€ Cc Ay \o ae hittasi/ananewish.com,/pnaduct/Stacad | cesotcleati0se58 17 11 ishere=web

 

te eg
ts [ isn Q
~) Popular > Express © Local > Blitz Buy
Overview Related

 

 

 

 

bi Ll LE mL c5 aa Big ie 25
Bouly Width 18 a 2 4 26 28 w 32 4
= Body Length 28 a Ee a 32 33 u a5 36
Sleeve Length 1a T TEM. 20 21% ams za 23% 24%
pa a oe
‘Youth
he be bi is bt:
Body Width 16 7 18 19 __ 30
“Body Length a a a a
Sleeve Length 134 144% 184 184 Wh
‘ Cheat Width - Measured across chest. one inch below armhole winen Laid fat,
Body Length - Measured from high point af shoulder roe ther fren
A) ‘Steere Length - Start at center of neck and meagure down shoulder, down sleere to hem

Standard Shipping $9
Sep 4- Sep 29

[tems are solcl and shipped by longzhichaot23

Condition:

New with tags: A branc-new, unused, and unworn item finclucing handmade items) in
the original packaging (such as
Size Type:

Regular

Character:

Happy

Type:

T-Shirt

Country/Region of Manufacture:
Printed in the USA

Fit:

Regular

Character Family:

Loving Family

Sleeve Length:

Short Sleeve

Accents:

Digital Printing

Pattern:

elisa

Contact, Terms, Policies & Mare =

 

Description Show Less

“Oe i\ oO oF

More

Kyrie Irving Basketball SpongeBob T
Shirts Funny Vintage Gift Men Women

$18
Size:

Select Size ’

Color:

Navy °

Instant offer: Add to cart right
now to unlock a lower price!

 

© Add to Wishlist
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 249 of 345 PagelD #:723

@ Kyrie Irving Basketball Sponge!

 

 

 

(€)3 Ca oO MSE! thos: /Awnewawish.com /oroduct/StScad 1 ce30fddii0Se5817 11 ?share-web oo & t Iii oe =
a ° “a
‘Wish Q ave
vy? Popular > Express © Local ©) Blitz Buy More
Overview Related

Kyrie Irving Basketball SpongeBeb T
Shirts Funny Vintage Gift Men Women

$18
Size:

Select Size ’

Color:

Navy °

Instant offer: Add to cart right
new to unlock a lower price!

O4:23

 

© Ade to Wishlist

 

Standard Shipping $9
Sep 4- Sep 29

Items are sold and shipped by longzhichaot2s

Description Show Less

Condition:

New with tags: A branc-new, unused, and unworn item finclucing handmade items) in
the original packaging (such as
Size Type:

Regular

Character:

Happy

Type:

T-Shirt

Country/Region of Manufacture:
Printed in the USA

Fit:

Regular

Character Farnily:

Loving Family

Sleeve Length:

Short Sleeve

Accents:

Digital Printing

Pattern:

eli

Contact, Terms, Policies & More «

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 250 of 345 PageID #:724

@ Kyrie Irving Basketball Sponge!

 

 

   

i eC a oO 2! httos:/Amewish.com /oroduct/Sfacad 1 ce30feldl00Se58 17 11 ?share=web ~ OW ioe =
. *
Q aywg@
7) Popular \> Express © Local () Blitz Buy More

Related

Kyrie Irving Basketball SpongeBeb T
Shirts Funny Vintage Gift Men Women

$18
Size:

Select Size ’

Color:

Navy .

Instant offer: Add to cart right
new to unlock a lower price!

04:21

  

© Add to Wishlist

 

Standard Shipping $9
Sep 4- Sap 29

Items are sold and shipped by longzhichaot23

Description Show Less

Condition:

New with tags: A brand-new, unused, and unworn iter finclucing handmade items) in
the original packaging (such as
Size Type:

Regular

Character:

Happy

Type:

T-Shirt

Country/Region of Manufacture:
Printed in the USA

Fit:

Regular

Character Farnily:

Loving Family

Sleeve Length:

Short Sleeve

Accents:

Digital Printing

Pattern:

elit

Contact, Terms, Policies & More

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 251 of 345 PagelD #:725

& Kyrie Irving Basketball Sponge! >

 

 

 

 

€ ec a oO 2! httos:/Anewish.com /oroduct/Sfacad 1 ce30fdd0Se58 171 t?share=web ~ OW ItOo@e =
Yich awe ,
wisn Q ee
vy Popular \> Express © Local ©) Blitz Buy More
Overview Related

Kyrie Irving Basketball SpongeBob T
Shirts Funny Vintage Gift Men Women

$18
Size:

Select Size ’

Color:

Navy .

Instant offer: Add to cart right
new to unlock a lower price!

04:11

 

© Add to Wishlist

 

Standard Shipping $9
Sep 4- Sep 29

Items are sold and shipped by longzhichaot23

“
=
oD
A
o

Description

Condition:

New with tags: A branc-new, unused, and unworn item finclucing handmade items) in
the original packaging (such as
Size Type:

Regular

Character:

Happy

Type:

T-Shirt

Country/Region of Manufacture:
Printed in the USA

Fit:

Regular

Character Farnily:

Loving Family

Sleeve Length:

Short Sleeve

Accents:

Digital Printing

Pattern:

elit

Contact, Terms, Policies & More «

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 252 of 345 PagelD #:726

(0) Kyrie Irving Basketball Sponge!

= Cw

 

 

s Q

*) Popular > Express © Local
Department:

Men

Graphic Print:

Yes

Neckline:

Crew Neck

Year of Manufacture:

2020

Material:

Cotton

Handrmace:

Yes

Fabric Type:

Light fabric

Season:

Summer

Vintage:

Yes

Model:

Mader

Theme:

Kyrie

Brand:

Handmade

Features:

Limited Edition

Manuiacturer Color:

Navy

Kyrie Irving Basketball SpangeBab T Shirts Funny Vintage Gift Men Women

Custarm Ultra Cotton T-Shirt

Design & Printed in the USA

This ultra cotton tee has the classic cotton look and feel. Excellent quality print adds
statement to casually elegant appearance. Looking far that perfect gift far mam, wife,
dad, husband, brother, father, uncle, sibling, son or father for this Mother's Day and
Father's Day or Birthday? Check out this awesome hilariaus shift perfect for any caddy
who loves walking, comedy, fun, jaking, having a qaod time, going ta parties, spending
time with kids, wife and family. He'll sport this arnusing tee shirt ta work, aut with
friends, to a party, to a Christmas celebration or graduation event. 6.1-ounce, 10058
cotton Double-needle neck, sleeves and hem: Roamy Unisex Fit Dark Heather is 50%
cotton, 50% polyester Decoration type: Digital Print Mace by Gildan

SHIPPING

On average, merchandise /s produced and shipped fram our facility 2-3 business days
after purchase. Stancard shipping/transit times apply (1-7? days for domestic and 4-15
days for international).

Replacement’

We stand behind the quality of aur products and guarantee our workmanship 100%, Any
defects or errors on our part will result in a replacement at no charge.

We typically da not accept returns due to user error such as incorrect selection of sizes,
designs, colars, etc.

PAYMENT

We accept PayPal.

CONTACT US

This page content is yet ta came Please ac us ta your favorite seller and visit again later
Thank You

CUSTOMER SATISFACTION

We try aur very best to make sure every customer (5 campletely satistiec. If there's a
prablern,

Sold By Store f

Innawhiak nnd

 

s & More

 

| BAP ih itees/niwish com product/s | ee SOF SeS B17 | shareswee

' Blitz Buy

Reference Price by Seller Shaw Mare

ha 3
RauNge

Se iK oe =

*

@
= |

 

 

 

More

Kyrie Irving Basketball SpongeBeb T
Shirts Funny Vintage Gift Men Women

$18
Size:

Select Size -

Color:

Navy °

Instant offer: Add to cart right
now fo unlock.a lower price!

ee

 

\/ Ade to Wishtist
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 253 of 345 PagelD #:727

1) Kyrie Irving Basketball Spongel

 

Limited Edition

Manufacturer Color:

Navy

Kyrie Irving Basketball SpongeBob T Shirts Funny Vintage Gift Men Women

Custom Ultra Catton T-Shirt

Design & Printed in the USA

This ultra cotton tee has the classic cotton look and feel. Excellent quality print adds
statement to casually elegant appearance. Looking far that perfect gift for ram, wife,
dad, husband, brother, father, uncle, sibling, son or father for this Mother's Day and
Father's Day or Birthday? Check out this awesame hilariaus shift perfect for any daddy
whoa |oves walking, comedy, fun, joking, having a good time, gaing to parties, spending
time with kids, wife and family. He'll spart this amusing tee shirt to wark, out with
friends, to a party, to a Christmas celebration or graduation event. 6.1-ounce, 16058
catton Double-needle neck, sleeves and hem: Roamy Unisex Fit Dark Heather is 50%
cotton, 50% polyester Decoration type: Digital Print Mace by Gildan

SHIPPINS

On average, merchandise is produced and shipped fram our facility 2-3 business days
after purchase. Standard shipping/transit times apply (+? days for damestic and 4-15
days for jnternational).

Replacement’

We stand behind the quality of our products and guarantee our workmanship 100%. Any
defects or errors an aur part will result in a replacement at na charge.

We typically do not accept returns due to user error such as incorrect selection of sizes,
designs, colors, ete.

PAYMENT

We accept PayPal.

CONTACT US

This page content is yet to came Please ad us ta your favorite seller and visit again later
Thank You

CUSTOMER SATISFACTION

We try aur very best to make sure every customer is completely satisfied. If there's a
prablem,

longzhichaot23

30 Day Return & Refund

 

Shop with Confidence! Learn h

We want you ta be campletely satisfied with your purchase an Wish.
Return all praducts within 30 days of delivery If they are not up ta
your satisfaction.

Get your Delivery by Sep 6!

Eligible items feature the orange truck

5 & More »

 

 

Reference Price by Seller Shaw Mare

Sold By Store Ratings

 

 

a C a |o MS) pitpes/rwiwish.cor/anaclitt/Sfsced | ces OT UNSeSE 17 | shere=wet - wr ii Oo © =
® : . A
vIsn Q aye @
*) Popular > Express © Local Blitz Buy More
Kyrie
Brand:
Handmade
Features:

Kyrie Irving Basketball SpongeBeb T
Shirts Funny Vintage Gift Men Women

$18
Size:

Select Size -

Color:

Navy ’

Instant offer: Add to cart right
new to unlock.a lower price!

04:02

 

Ko? Ade to Wishlist
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 254 of 345 PagelD #:728

 longzhichaol23 | Wish x

€ eC a O Mie) pttos:/fevewish.com/merchant/SfdfdbaebaS 7 bBedSa7 ca 13e - OU i\oe =
° ~
Q Ree av

longzhichao123

100% Postive | O ratings | Seller since 2020

 

Almast Gane!

 

$15 433 $4 $33

  

Almost Gane!

$18 $29 $15 $33 $17 $30

 

$17 $83 $18 435 $16 des

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 255 of 345 PagelD #:729

 

= oO x
e | i https: Jann wish.com /transaction/ 5f454f7327 1 Ga4fbcd9351 87 ~ac! Search... pe m™ Sy 559 ®
EB) order Details | Wish |e

‘wish Q ayw®@

Top Features

«> Popular

@ Express Order History / Order Details

© Local

~) Blitz Buy Order on Aug 25. 2020 Order #: 5f454f732716a4fbcd835187

@) Recent

© Discover

© Brands Shipping Address Payment Method Item Summary

2° Categories Patty Turner Credit Card Item Total $16.15

116 W. Jackson Blvd Visa xxxx6424 Shipping $9.00
shite 109, MB: 552 Tax $1.57
Chicago, Illinois GO604

United States Order Total $26.72

Items in your order

Order Pending

item Details
Store: longzhichao123

Kyrie Irving Basketball SpongeBob T Shirts Funny Vint...
Navy, Men-L, Qty 1

 

Contact, Terms, Policies & More «
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 256 of 345 PagelD #:730

a Mens Shorts Football Dri Fit Pary +

€>c

Hi! Sign in-or register Daily Deals Brand Outlet

Help & Contact

Sell

= f= ~*

@@ ebay.com/itm/Mens-Shorts-Football-Dri-Fit-Park-Gym-Training-Sports-Running-Shert-STOCK/154043455346?hash=item23ddb.. tr oO :

Watchlist ~ My eBay ~ ray yg

 

m% £ Shop by -y
eb / category “ ey

 

Search for anything

All Categories

~ Search Advanced

 

 

 

 

€ > Back to search results | Listed in category:

 

& SAVE UPTO 10% WHEN YOU BUY MORE

 

 

A

Sell now

A
A’
iN

{) Have one to sell?

 

 

 

Clothing, Shoes & Accessories > Men > Man's Clothing > Shorts

ebaymotors
Take the new App fora spin

Mens Shorts Football Dri Fit Park Gym
Training Sports Running Short STOCK

Condition:

Colors:

Sizes:
Bulk
savings:

Quantity:

Price:

Free shipping

Shipping:

New with tags

- Select -

- Select - ~

Buyl
$8,62/ea

Buy 2
$8.19/ea

Buy 3
$8.02/ea

|

3 available

US $8.62/ea

Add to cart

© Add to Watchlist

30-day returns

FREE Standard SpeedPAK from China/Hong

BHO | Add to Watchlist

 

Install Now >

 

 

 

Shop with confidence

eBay Money Back Guarantee

Get the item you ordered or get
your money back. Learn more

Seller information
lwenj_40 (6917 w)
97.854 Positive feedback
Save this Seller
Contact seller

Visit store

See other items

 

Pay overtime with
PayPal Credit
Get 0% APR with 12 or 24 Easy
Payments on eBay.
pele
ea

Seeterms >

 

 

 

Ends 8/31, 11:59pm PT. Minimum purchase required.

 

httpsi///qoogleads.g.doubleclick.net/pes/click?xai=AKAO|stWHtT 2RLsgDCqvz_RS DN RFW2ykv2itbSrS PU HN fs0pr4DylZ OMhS|Chy2 IgmsleVvAiyu Vids TdOb3CVLY 1LOSMOADASUNOFhniuoNuVyOr... -

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 257 of 345 PagelD #:731

c Mens Shorts Football Dri FitPs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€ ec a | MetBh pttps:Avavebay.com itm /15404 3455346 one T| It oe =
Hil Sign in or register DailyDeals Brand Outlet Help & Contact Sell Watchlist ~ My eBay ~ a y i
eb and v | Q Search for anything All Categories ¥ Search Advanced
€ > Back ta home page | Listed in category: Clothing, Shoes & Accessories > Men > Men's Clothing > Shorts S Ei | | Add to Watchlist
Hanes Mens ¢ Hanes T Shirt Besty-T e Hanes ComfortBlend £ Hanes ¥-Neck
SPONSORED Undershirt ? Pack... fy Adult Short Sleeve... j U EcoSmart Pullover... Undershirt ? Pack...
@ | $22.56 s706 \ $10.75 se6¢6 | ve $17.02 #2566 $22.16 366
; Free shipping Fre sping \ j Free shi ng Er } 1g
Mi
People who viewed this item also viewed
Mens Shorts Mens Shorts ML*LMens Shorts “= Men's Fitness
R \ AR Football Dri Fit Pa... : Football Dri Fit Pa... Football Dri Fit Pa... : A Outdoor sports...
|
x $9.99 \ $10.99 $5.45 $5.22
Free shipping i Free shipping [ + $1.99 shipping ¥ Free shipping
4
8 SAVE UP TO 10% WHEN YOU BUY MORE
Mens Shorts Football Dri Fit Park Gym Training Sports Running Short
STOCK
Seller: lwenj_40 (6917 ©) 97.6% Positive feedback
© Save this Seller | Contact seller | See otheritems | Visitstore
Condition: New with tags
Colors: - Select - “
Sizes: - Select - v
Bulk savings: ays Eli? Ee
$8.62/ea $8.19/ea $8.02/ea
Guantity: | 4 |
i a
bh 3 available
Unit price: US $8.62iea Buy It Now
I
@ Add to Watchlist
> Have onetosell? Sell now
Free shipping 30-day returns
Shipping: FREE Standard SpeedPAK from China/Hong Kong/Talwan | See details
International shipment of items may be subject to customs processing and additional charges.
8
tem location: Shenzhen, China
Shipsto: Worldwide See exclusions
Delivery: Estimated between Fri. Sep. 11 and Tue. Oct. 6 @
This iter has an extended handling time and a delivery estimate greater
than 12 business days.
Please allow additional time if international delivery is subject to customs
Processing,
Payments: @| |
PayPal CREDIT
Special financing available. | See terms and apply now
aaa Earn up to 5x points when you use your eBay Mastercard. Learn S
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 258 of 345 PagelD #:732

c Mens Shorts Football Dri FitPs

 

 

 

 

 

 

 

i C wt DBS) iatts:/Aewernebsay.com itm /154043455346 ~ O I\oe =
Hi! Sign in or register DailyDeals Brand Outlet Help & Contact Sell Watchlist ~ My eBay ~~ A Y a
shop by oO z i “
eb category “ eae All Categoties Search Advanced
€> Back ta home page | Listed in category: Clothing, Shoes & Accessories > Men > Men's Clothing > Shorts Ei Fi | Add to Watchlist

Hanes Mens ¢ Hanes T Shirt Beety-T e Hanes ComfortBlend £ Hanes ¥-Neck
Undershirt ? Pack...

SPONSORED 2 Undershirt 7 Pack... i Adult Short Sleeve... 7 EcoSmart Pullover...
@ | 4\ $22.56 3706 \ $10.75 sa66 i : $17.02 #2566 , $22.16 #3566

 

. anittie

People who viewed this item also viewed

Mens Shorts Mens Shorts MLXLMens Shorts “= Men's Fitness

+
R \ AR Football Dri Fit Pa... Football Dri Fit Pa... ' Football Dri Fit Pa... A Outdoor Sports...
x $9.99 \ $10.99 }) $5.45 $5.22
Free shipping Free shipping [ + $1.99 shipping ¥ Free shipping
‘

@ SAVE UP TO 10% WHEN YOU BUY MORE

Mens Shorts Football Dri Fit Park Gym Training Sports Running Short
STOcK

Seller: lwenj_40 (6917 or) 97.6% Positive feedback

© Save this Seller | Contact seller | See otheritems | Visitstore

Condition: New with tags

 

Colors; - Select - “
Sizes: - Select - “
Bulk savings: Buy Ee ane
$8.62/ea $8.19/ea $8.02/ea
Quantity: i
3 available

Unit price US $8.62ea Buy lt Now

"t

 

     

| >

 

 

 

Mens-Shorts-Football-Dri-Fit-Park-Gym-Training-Sports-Running-Shart-STOCK

 

 

9 Add to Watchlist
> Have onetosell? Sell now

Free shipping 30-day returns

Shipping: FREE Standard SpeedPAK from China/Hong Kong/Talwan | See details
International shipment of items may be subject to customs processing and additional charges.

2

tem location: Shenzhen, China

Shipsto: Worldwide See exclusions

Delivery: Estimated between Fri. Sep. 11 and Tue. Oct.6 @
This iter has an extended handling time and a delivery estimate greater
than 412 business days
Please allow additional time if international delivery is subject to customs
processing,

Payments: ca (Se | =

PayPal! CREDIT

Special financing available. | See terms and apply now

 

 

 

naa Earn up to 5x points when you use your eBay Mastercard. Learn

Javascript;
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 259 of 345 PagelD #:733

@) Mens Shorts Football DriFitPs

 

 

 

 

 

 

 

 

 

 

 

   

 

      

€ ec a | MB pitps:Anvnvebay.com itm /15404 3455346 one T| Ito@e =
Hil Sign in or register DailyDeals Brand Outlet Help & Contact Sell = Watchlist ~ hy eBay ~ a Y i
eb N i , EGE v Q. Search for anything All Categories ¥ Search Advanced
i
€ > Back ta home page | Listed in category: Clothing, Shoes & Accessories > Men > Men's Clothing > Shorts S Ei ar | | Add to Watchlist
Hanes Mens Hanes T Shirt Besty-T £ Hanes ComfortBlend £ Hanes ¥-Neck
SPONSORED Undershirt ? Pack... fy Adult Short Sleeve... 1 EcoSmart Pullover... Undershirt ? Pack...
, $22.56 s706 $10.75 se6e Mg $17.02 #2566 $22.16 366
/ - Fre hipping Free shipping \ ; Free shipping t # ping
¥
People who viewed this item also viewed
Mens Shorts Mens Shorts ML*LMens Shorts “= Men's Fitness
A | AR Football Dri Fit Pa... : Football Dri Fit Pa... Football Dri Fit Pa... ; A Outdoor sports...
| |
$9.99 $10.99 | ) $5.45 $5.22
Free shipping i Free shipping [ + $1.99 shipping ¥ Free shipping
he

8 SAVE UP TO 10% WHEN YOU BUY MORE

Mens Shorts Football Dri Fit Park Gym Training Sports Running Short
STOCK

Seller: Iwenj_40 (6917 vr) 97.6% Positive feedback

© Save this Seller | Contact seller | See otheritems | Visitstore

Condition: New with tags

Colors: - Select - ae
Sizes: - Select - v
Bulk savings: By Eee Ee
$8.62/ea $B.19/ea $8.02/ea
Quantity: 1 }
3 available

 

Unit price US $8.62iea ET ER aial toy

, eT
I |
|| Mens-Shorts-Football-Dri-Fit-Park-Gyrn-Training-Sports-Running-Short-STOCK

> Have one to sell? Sell now

 

 

 

 

 

 

@ Add to Watchlist

Free shipping 30-day returns

Shipping: FREE Standard SpeedPAK from China/Hong Kong/Talwan | See details
International shipment of items may be subjectto customs processing and additional charges.

&

Hem location: Shenzhen, China

Shipsto: Worldwide See exclusions

Delivery: Estimated between Fri. Sep. 11 and Tue. Oct.6 @
This iter has an extended handling time and a delivery estimate greater
than 12 business days.
Please allow additional time if international delivery is subject to customs
processing,

Payrnents: é.

PayPal CREDIT

Special financing available. | See terms and apply now

 

 

 

Ea Earn up to 5x points when you use your eBay Mastercard. Learn

Javascript;
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 260 of 345 PagelD #:734

c Mens Shorts Football Dri FitPs &

 

 

 

 

 

 

 

 

 

€ ec a | RSP pttosyemnnebay.com itm/154043455346 oo. | Ii\ Oe =
Hi! Sign in or register DailyDeals Brand Outlet Help & Contact Sell Watchlist ~ My eBay ~~ A Y a
NR J Shoopb no pS act tn :
eb ¥ fateary ¥ Bd for anything All Categories ¥ Search Advanced
J
€> Back ta home page | Listed in category: Clothing, Shoes & Accessories > Men > Men's Clothing > Shorts S Ei El | Add to Watchlist

$22.16 3368

$22.56 s706 $10.75 #66 Me! g $17.02 425-06

People who viewed this item also viewed

Hanes Mens ¢§ Hanes T Shirt Beety-T e Hanes ComtfortBlend £ Hanes ¥-Neck
SPONSORED Undershirt 7 Pack... hy Adult Short Sleeve... P| EcoSmart Pullover... Undershirt ? Pack...
eo | x

Mens Shorts Mens Shorts ML*LMens Shorts “= Men's Fitness
R \ AX Football Dri Fit Pa... : Football Dri Fit Pa... Football Dri Fit Pa... as A Outdoor Sports...
) f
Kk $9.99 $10.99 | ) $5.45 $5.22
Free shipping Y Free shipping [ + $1.99 shipping ¥ Free shipping
\

8 SAVE UP TO 10% WHEN YOU BUY MORE

Mens Shorts Football Dri Fit Park Gym Training Sports Running Short
STOcK

Seller: hwenj_40 (6917 ©) 97.6% Positive feedback

© Save this Seller | Contact seller | See otheritems | Visitstore

Condition: New with tags

 

Colors; - Select - “
Sizes: - Select - v
Bulk savings: ay Eli? ane
$8.62/ea $8.19/ea $8.02/ea
Quantity: I |
3 available

Unit price US $8.62ea Buy lt Now

 

 

 

A |
nin A
N |

—___| Mens-Shorts-Football-Dri-Fit-Park-Gym-Training-Sports-Running-Shart-STOCK

 

 

 

 

@ Add to Watchlist

> Have onetosell? Sell now

Free shipping 30-day returns

Shipping: FREE Standard SpeedPAK from China/Hong Kong/Talwan | See details
International shipment of items may be subject to customs processing and additional charges.

2

tem location: Shenzhen, China

Shipsto: Worldwide See exclusions

Delivery: Estimated between Fri. Sep. 11 and Tue. Oct.6 @
This iter has an extended handling time and a delivery estimate greater
than 12 business days.
Please allow additional time if international delivery is subject to customs
processing,

Payments: ca z=) es

PayPal! CREDIT

Special financing available. | See terms and apply now

 

 

naa Earn up to 5x points when you use your eBay Mastercard. Learn

Javascript;
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 261 of 345 PagelD #:735

c Mens Shorts Football Dri FitPs &

 

 

 

 

 

 

 

 

 

€ ec a | RSP pttosyemnnebay.com itm/154043455346 oo. | Ii\ Oe =
Hi! Sign in or register DailyDeals Brand Outlet Help & Contact Sell Watchlist ~ My eBay ~~ A Y a
NR J Shoopb no pS act tn :
eb ¥ fateary ¥ Bd for anything All Categories ¥ Search Advanced
J
€> Back ta home page | Listed in category: Clothing, Shoes & Accessories > Men > Men's Clothing > Shorts S Ei El | Add to Watchlist

$22.16 3368

$22.56 s706 $10.75 #66 Me! g $17.02 425-06

People who viewed this item also viewed

Hanes Mens ¢§ Hanes T Shirt Beety-T e Hanes ComtfortBlend £ Hanes ¥-Neck
SPONSORED Undershirt 7 Pack... hy Adult Short Sleeve... P| EcoSmart Pullover... Undershirt ? Pack...
eo | x

Mens Shorts Mens Shorts ML*LMens Shorts “= Men's Fitness
R \ AX Football Dri Fit Pa... : Football Dri Fit Pa... Football Dri Fit Pa... as A Outdoor Sports...
) f
Kk $9.99 $10.99 | ) $5.45 $5.22
Free shipping Y Free shipping [ + $1.99 shipping ¥ Free shipping
\

8 SAVE UP TO 10% WHEN YOU BUY MORE

Mens Shorts Football Dri Fit Park Gym Training Sports Running Short
STOcK

Seller: hwenj_40 (6917 ©) 97.6% Positive feedback

© Save this Seller | Contact seller | See otheritems | Visitstore

Condition: New with tags

 

Colors; - Select - “
Sizes: - Select - v
Bulk savings: ay Eli? ane
$8.62/ea $8.19/ea $8.02/ea
Quantity: I |
3 available

Unit price US $8.62ea Buy lt Now

 

 

 

A |
nin A
N |

—___| Mens-Shorts-Football-Dri-Fit-Park-Gym-Training-Sports-Running-Shart-STOCK

 

 

 

 

@ Add to Watchlist

> Have onetosell? Sell now

Free shipping 30-day returns

Shipping: FREE Standard SpeedPAK from China/Hong Kong/Talwan | See details
International shipment of items may be subject to customs processing and additional charges.

2

tem location: Shenzhen, China

Shipsto: Worldwide See exclusions

Delivery: Estimated between Fri. Sep. 11 and Tue. Oct.6 @
This iter has an extended handling time and a delivery estimate greater
than 12 business days.
Please allow additional time if international delivery is subject to customs
processing,

Payments: ca z=) es

PayPal! CREDIT

Special financing available. | See terms and apply now

 

 

naa Earn up to 5x points when you use your eBay Mastercard. Learn

Javascript;
 

Case: 1:20-cv-05390 Document #: 13-

@) Mens Shorts Football DriFitP>

1 Filed: 09/11/20 Page 262 of 345 PagelD #:736

 

42 ef

| 0 ici Attpsi/Annotebay.comsitn/ 15404455346

 

it oO ©

 

 

Sponsored items from this seller 1/2

me

 

a

New Mens Sport Shorts
Running Casual Pant...

$8.37
+ $3.64 shipping

te
Men Shorts vith
Pockets Sports Gyrn...

$4 28
Free shipping

Men Fitness Shorts
Elastic Waist Quick...

$11.90
Free shipping

Description Shipping and payments

Seller assures all responsibility for this listing.

Item specifics

Condition: New with tags: A brand-new, unused, and
unworn iter (including handmade items) in the
original packaging (such as... Read more

Occasion: Gym

Size: MM, LAL

Closure: NO

Department: NO

Front Type: NO

Vintage: NO

Character: NO

Fabric Type: NO

Fabric Wash: NO

Waist Size: NO

lwenj_40

hwenj_40 (B91? er) 97 a%

ied

Sign up for newsletter

terms Qn Sale

 

 

a”

Payments: (ee | =

Pay?Po! CREDIT

Special financing available. | See terms and apply now

Earn up to 5x points when you use your eBay Mastercard. Learn
more

Returns: 30 day returns. Buyer pays for return shipping | See details
Feedback on our suggestions

-

     
 

\ {

   

Sexy Training Quick Dry
Open Back Workout...

$9.61
Free shipping

Mens Skinny Zipper
Denim Pants Destroy...

$14 84
+ $6.42 shipping

Leggings Hip Lift Solid
Yoga Wear Sports Hi...

$12.56
Free shipping

Report itern

eBay item number: 154043455346

Brand: Unbranded
Style: Sports
Size Type: Regular
Material: Polyester
Color. Multicolor
Pattern: salid
Country/Region of Manufacture: China
There: Sports
MPN: hwenj01 249087
Features: Breathable
Fit: Regular

search within store

 

Visit Store:

hwenj_40

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 263 of 345 PagelD #:737

@) Mens Shorts Football DriFitPs

 

 

 

Cc | ASP bitpe:/finncebay.com/itii 54043455346 ane a iio © =

 

| Description Payment Delivery detail © Terms of sales Feedback Contactusi il

Description:

Soft touching, lightweight and breathable.

Elasticated waist with interior draw-strap.

Quick dry, sweat absorption, keep you comfortable while you're performing.
Suitable for football, Jogging, Running, and other sports.

Solid color, casual style, also can wear it at home.

Specification

Itern Type: Shorts

Gender. Men

Pattern: Solid

Style: Sports

Closure Type: Elastic VWaist

Material: Polyester

Color: Red, Yellow, Black, Blue, vhite, Navy Blue
Size: M, L, XLfcm/inch)

Size Length Suitable Height
M 4716.50 165-170cm
L 49/19.29 170-175cm
AL 51/20.08 175-180c¢m

Package Included:
Toc x Men Shorts

Note:
1. Due to the light and screen difference, the item's color may be slightly different fram the pictures.

2. Please allow 1-2 crm differences due to manual measurement.

Payment 7 ’ _— = |

. We accept PayPal only.
. Payment must be received within 7 business days of auction closing.

» No combine postage discount
Delivery detail = =|

* We will ship the package within 1 business days after the payment cleared.

* We ship to Ebay address, and please make sure your ehay address correct before purchase.

* Delivery time:
We thank you for your understanding on international shipping. We shipped the item quickly but the overseas shippim
he affected by many factors such a5 Customs processing, Post strike etc.

Terms of sales : a a

As the Customs clearance process is different in different countries,if such kind of goods need be collected tariff huyel A
to pay for the tanff. Anyway we will try our best to avoid this kind of thing.

rf

1]

Feedback - %
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 264 of 345 PagelD #:738

@) Mens Shorts Football DriFitP>

| a Pa = a > 7 ca : ae a = a a = al * =
< C a | Mite fittpesivnebay.com (ini! 54043455946 aes | iio © =
on IClifl> Ul salc> — SS am

As the Customs clearance process is different in different countries, if such kind of goods need be collected tariff buyer ne
to pay for the tariff. Anyway we will try our best to avoid this kind of thing.

 

 

y

Feedback —

* We greatly appreciate your POSITIVE feedback. Please do NOT leave negative feedback without asking for help
* Our aim is to provide Top Level Customer Service, so we will try our best to solve any problem.
* Please DON'T leave negative or neutral feedback if you haven't received item in 30 days, because we have mentione:

Shipping time repeatedly.
Contact us m al

We accept return within 30 days since you received your package. Please contact us for return or refund.

r

Our working time:

Monday- Saturday (Greenwich Time 2:304.M-11:304.M ) ( Pacific Time:6:30P.M-3:304.M)

Please only use Ebay message to contact us (my ebay-won items-contact seller)

All messages will he answered within 1 husiness day. If you do not receive our reply, please kindly re-sent your email and
will reply to you as Soon as possible.

Sponsored items based on your recent views 1/3 Feedback on our suggestions

Bar Half Helmet

  

 

>
i item
Au sees
Harley Notorcycle MILAKLI2X Half Novelty DOT German Black Mens Shorts Football Matte Black Motorcycle New Motorcycle Safety
Helmet Goggles Skull... Harley Motorcycle... Harley Motorcycle Hal... Ori Fit Park Gyr... Half Helmet Skull Cap... Half helmet Skull Cap...
$4417 $37.99 $37.59 $10.99 $23.06 $36, 74
$4e 99 $3o-99 $39.99 Free shipping Fade $3850
Free shipping Free shipping Free shipping Seller 99.2% positive Free shipping + $3.50 shipping
New New New Almost gane New
Explore more sponsored options: Fabric Type
Shorts More Knit More sweat
C>o j
+ 7 A
4 2 P /
Men's Fitness Men's Sports Shorts Men's Gym Sports Men's Sports Men's Mesh Jogging = Mens Casual
Outdoor Sports... Football Pants Dri ... Training... Training Fitness... Running Sports... Plain Shorts Fleec...
$5.22 $3.41 $16.99 $16.99 $3.80 $38.79 A
+eshippig oo.59 + shipping + shipping + shipping + shipping

+ shipping Popular Popular

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 265 of 345 PagelD #:739

@) Mens Shorts Football DriFitPs

 

& Cc a

Harley Motorcycle
Helmet Goggles Skull...

$44.17
Bae ae

Free shipping
New

Shorts

4

Men's Fitness
Outdoor Sports...

$5.22
+ shipping

People who viewed thi
y.
\

Mens Shorts Foothall
Dri Fit Park Gym...

$9.99
Free shipping
Popular

Back to home page

 

 

| O mie Aitps:/Annotebay.com/itn/ 154045455346

 

 

 

MILAL/2x Half Novelty
Harley Motorcycle...

DOT German Black
Harley Motorcycle Hal...

$37.99 $37.59
$5.59 Bedaea

Free shipping Free shipping
New New

Explore more sponsored options: Fabric Type

Knit

ve
a

=

More

          

Men's Sports Shorts Men's Gym Sports
Football Pants Dri... Training...

$3.41 $16.99

a5 + shipping

+ shipping Popular

$ item also viewed 7/2

Expo ‘

*
Men's Fitness Outdoor
| Sports Football Short...
$5.22
| Free shipping

pe ft
A
l \

ML XL Mens Shorts
Football Dri Fit Park...

$5.45
+ 91.99 shipping

  

 

 

 

 

Matte Black Motorcycle
Half Helmet Skull Cap...

 

Mens Shorts Football
Dri Fit Park Gym...

$10.99 $23.06
Free shipping eae
Seller 99.2% positive Free shipping
Almost gone
More sweat

i

   

Men's Sports

Men's Mesh Jogging
Training Fitness... Running Sports...
$16.99 $9.80
+ shipping + shipping
Popular

al
aA J
ia W

Men's Fitness Sports
shorts Football Gym...

$7.69
Free shipping

in

Men's Fitness Sports
Shorts Football Pants...

$2.60
Free shipping

 

- O

it Oo ©

New Motorcycle Safety
Half Helmet Skull Cap...

$36.74
beaon

+ $3.50 shipping
New

a”

® Mens Casual
Plain Shorts Fleec...

$8.79
+ shipping

Feedback on our suggestions

     

ime % = me 4
Men's Fitness Football
shorts Pants Dri Fit...

$7.83
Free shipping

Return to top

More to explore: Gyro & Training Exercise Shorts forMen, Running Short Activewear Bottorns forMen, Gym Short Activewear Bottoms for Men,
Nike Nike Dri-FIT Activewear Shorts Activewear Bottorns for ten, Running Exercise Shorts for tien, Men's Fitness Gym & Training Gloves, Straps & Hooks,
Nike Running Nike Dri-FIT Activewear forhlen, Gym & Training Fitness DVDs, Nylon Running Shorts In Men's Shorts, Nike Short Sleeve Tennis Nike Dri-FIT Tops for Men

AbouteBay Announcements Community SecurityCenter Resolution enter SellerCenter Policies Affiliates Help &Contact Site Map

Copyright @ 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice (D

 

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 266 of 345 PagelD #:740

@) lwenj_40 on ebay x

€ Cc [pV ek thee rveeenetiten comautenmen, Aull r i\oge =

 

 

 

Hil Sign in or register DailyDeals Brand Outlet Help & Contact Sell Watchlist ~ My eBay ~ A Y

Af shopb A). Sos taranuaias ( “
eb J Causey v Q. Search for anything All Categories

 

Advanced

 

 

 

 

BHO

lwenj_40 (69174) @ttemstorsale gl Visitstore = Contact
97.8% positive feedback

Based in Hong Kong, lwenj_40 has been an eBay member since May 04, 2018

O Save
Feedback ratings @ See all feedback
4,504 tem as described ©5214 © 104 @ 124 ° Ok
4,602 Communication Positive Neutral Negative mug Th 2820
4,484 Shipping time
4,675 Shipping charges Feedback from the last 12 months euese
162 Followers | 0 Reviews | Mernber since: May 04, 2018 | @ Hong Kang
Items for saleri03875) See all items

 

 

@OOOO0Os O0O0000S 80000008 80000008

Bike Hydraulic ... Bike Hydraulic ... Bike Hydraulic ... Bike Hydraulic ...
US $9.99 2h left US $9,909 3h lett US $9.99 Zh le US $9.99 2h lett

 

AbouteBay Announcements Community SecurityCenter Resolution Center SellerCenter Policies Affiliates Help &Contact Site Map

 

Copyright ©1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice (D WN

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 267 of 345 PagelD #:741

  

= Oo
@ )| ~~ https://Wwww.ebay.com/vod/FetchOrderDetails?itemid=154043455346&transid=20573321 16005 ~ @@G || Search... Qe
©» eBay: Order details |
Hi Emilia! v Daily Deals Brand Outlet Help & Contact Sell Watchlist’ My eBay v a ~o

 

ebay 233 ~ [5 seamaving —— a

Home > My eBay > Order details
“ Tell us what you think Printer friendly page
Order details

 

 

Sold by Iwenj_40 ( 6926 )
Order number: 23-05616-27754
Processed by PayPal

+ Show additional actions Shipping address

 

Justin Starling
116 W. Jackson, Suite 109

MB: 552
Chicago IL 60604
Estimated delivery Friday, Sep 11, 2020 - Tuesday, - Hide shipping United States
Oct 6, 2020 details
Last Monday, Aug 24, 2020 Shipping status
scanned Order total
date Shipping carrier SpeedPAK
Subtotal $9.59
Package DONGGUAN ,
location GUANGDONGSHENG Shipping Free
Tracking number £S10010139996120001010001F0N Tax $0.60
Delivery message Shipment Data Received
Total $10.19
View PayPal transaction
Mens Shorts Football Dri Fit Park Ledve feedback
A Gym Training Sports Running Short
STOCK Contact seller
Item price $9.59 Order placed on
Quantity 1 Return item Monday, Aug 24, 2020
Item P.
154043455346 ayment method
nombey, PayPal
Shipping Standard SpeedPAK from
service China/Hong Kong/Taiwan Payment date

Monday, Aug 24, 2020

Don't forget about this item

eee°ae 8°:

Classic Baseball Cap Unisex Polo
@e-BGane8e Embroidered Horse Pony Pattern

a Adjustable Golf
$1 0.99 Buy It Now
Condition: New
Free Shipping

Recently viewed items 1/5 Feedback on our suggestions

= >

 

  
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 268 of 345 PagelD #:742

@ )| =~ https://www.ebay.com/vod/Fetch OrderDetails?itemid=154043455346&transid=

- al
©» eBay: Order details * ILE

Mens Shorts Football Dri Fit Park

Gym Training Sports Running Short
STOCK

Item price $9.59

Quantity 1

Item

umber 154043455346

Shipping Standard SpeedPAK from
service China/Hong Kong/Taiwan

Don't forget about this item

eee 68a | In cart

2057332116005.

Leave feedback

Contact seller

Return item

eseaesenee Classic Baseball Cap Unisex Polo

Embroidered Horse Pony Pattern

a Adjustable Golf
$1 0.99 Buy It Now
Condition: New

— Free Shipping

View Cart Buy It Now

 

 

~ fC || Search... O~-!} i w
View PayPal transaction

Order placed on
Monday, Aug 24, 2020

Payment method
PayPal

Payment date
Monday, Aug 24, 2020

Recently viewed items 1/5 Feedback on our suggestions

  

QB
1 cee
New Air 23 Jordan Waist green day custom canvas Full 5D Drill Diamond
Bag Mens Wome... hand painted ... Painting Cross ...
$9.99 $65.00 $9.49
Buy It Now Buy It Now Buy It Now
Free shipping

People who shopped for this item also looked at 1/4 Feedback on our suggestions

 

Mens Swimsuits Swim Armani Exchange Mens New With Tags Mens
Trunks Cool Quick... S/S T-Shirt BOLD... Under Armour Gym U...
$9.99 $24.99 .. $19.99

Buy It Now Buy It Now Buy It Now

Free shipping Free shipping Free shipping

 

 

Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice () Vi a
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 269 of 345 PagelD #:743

| bttps://waw.paypal.com/myaccount/transactions/details/SEPS2906BH117322M == & PayPal Inc.[US] & © Search... pe aur ts @

| P PayPal: Transaction Details xt 2

P Tare da Activity Send & Request ELCs Deere em Ogi 1d Help

 

 

«Activity
43 eBay - JPR SIRZSS) (lwenj_40) - $10.19
" August 24, 2020
Payment
Paid with Seller info
PNC Purchasing Card $10.19 eBay — MS EMRTRSER ZS 3) (lwenj_40)
VISA Credit Card x-5176
You'll see "PAYPAL *LIXUNFUSHIY EBAY "on Purchase details
yur gacd Starenrent Mens Shorts Football Dri Fit Park Gyn $9.59
Training Sports Ruoning Short STOCK
Shipped to inci
L,B
Justin Starling [Lyplack]
116 W. Jackson, Suite 109 Item #154043455346
MB: 552
Chicago, IL 60604 Tax $0.60
United States
Total $10.19

Have you received this order?
ES10010139996120001010001FON
August 24, 2020, Sent by SpeedPAK
Status: Shipped

Category
Retail

Transaction ID
SEP82906BH117322M

Print details

 

Need to contact the seller?
Log in te your eBay account and go to your purchase history.

For more help, go to the eBay Resolution Center.

HELP CONTACTUS SECURITY FEES

©1999-2020 PayPal, Inc. All tights reserved | Privacy Loeprall Policy updares “
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 270 of 345 PagelD #:744

@ ) P bttps://www.paypal.com/resolutioncenter/contact/mips/SEPS2906BH117322) = @& Identified by DigiCert © Search... pe int war kor

| P Resolution Center- PayPal |

a OT taelag Activity Send & Request Wallet Deals and Offers ela) LOG OUT

 

Contact Seller

Monday, August 24, 2020 Payment to [Pag MRinSiRe 5) $10.19 USD

Py

The spread of COVID-19 virus and the ongoing efforts to contain it has significantly impacted
commerce across the world. PayPal recognizes there is 4 potential for delayed shipments and increased
shipping timeframes, globally. We appreciate your patience during this time and recommend that you
communicate directly with your seller to discuss options around your purchase and shipment prior ta
filing a claim. You'll have 180 days from the date of your transaction to file a PayPal Purchase
Protection claim.

Questions and problems are usually solved in two to three days when buyers and sellers work
directly together.

(156043455346 - Mens Shorts Football Dri Fit Park Gym Training Sports Running
Short STOCK [L,Black]

© Didn't receive
(> Not as described

What is the category of your purchase?

O Physical itern

oO Digital good / service

Compose message to seller

Return to transaction
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 271 of 345 PagelD #:745

BY Fas! x BM Just | BJ Justur | PBJ Justo | PY just Th | BY dust Th | BY Just Th | GB) Just wi | BBY Just w) | BBY dust wi | BB Just w) | I Justwi | + = a es

> Cc @ wish.com/search/Fashion%20Casual%20Just%20kill%20it%20y-the%201 3th%20horror%20movie%20film%20cinema%20tv%20T-shirt/prod.. %y Q + 0 i

@ Verifies by wien Shoppers

Standard Shipping $e

Customer Reviews

Description

Reference Price by Seller

Sold By

Lynccey Heughle
30

30 Day Return & Refund

Shop wit Confidence:

Get your Delivery by Sep 8!

Bigible items feature the orange truck

OV Tenn hacn dn nnncnth

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 272 of 345 PagelD #:746

 

- a x
@e J [| https://www.wish.com/transaction/Sf47c90270730576cf21 ed2c - a ¢ | Search... Pp ¥ int Wt
“EB Order Details | Wish x |C
‘wish Q What do you want to find? | ae ©&
=
Top Features
«> Popular
© Express Order History / Order Details
© Local
BF Blitz Buy Order on Aug 27, 2020 Order #: 5f47c90270730576cf21ed2c
@) Recent
© Discover
© Branas Shipping Address Payment Method Item Summary
8° Categories Heather Turner Credit Card Item Total $22.00
116 W. Jackson Blvd Visa xxxx6424 Shipping $11.00
shite 109, MB: 552 Tax $2.06
Chicago, Illinois GO604
United States Order Total $35.06
Items in your order
Order Pending item Details

Store: Lyndsey Haughie

Newest Fashion Printed T-Shirt Just Undo It | Trump J...
Black Heather, L, Qty 1

Contact, Terms, Policies & More «
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 273 of 345 PagelD #:747

(Bl) Casusl Womens Sleeveless Yoos x | -F Ss. *

€ oO 8 https://www.aliexpress.com/item/4000089005366.html

' Exp ress LYRUANUP Sportswear Store

wa . 583 Followers

 

LYRUANUP Sportswear Store

 

Casual Womens Sleeveless Yoga Shirts yoga Tank Top Gym Running Sretch Coal Dry
‘Wicking Fitness shirt

tek ek 5.0 ~ 2 Reviews 4 orders

 

US $8.26 15%)
Color:

ul US $8.24
& &
Slem
5 M L fa

 

Pit: Fits. trae to size. takit your normal size

Quantin:

. US $10.30 ga
1 + :

Shipping: US $5.12
to United States via AliExpress Standard Shipping ~
timat 0924 @

 

US $13.18

a
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 274 of 345 PagelD #:748

   
    

   
 

Casual Womens Sleeveless You

 
 

Bw Ow

Been aia eee) ee Cun Ee rl

io ©

   

€)- C Ay oO i ich https: /Avnotaliexpress.com /item /40000850053566,htm!

 

 

  

Sell on AliExpress Help Buyer Protection [] App a” / English f USD a e

I'm shopping for... eaeisieeseees In this store | T?

 

96.4% Positive feedback 583 Followers

A iEXress LYRUANUP Sportsw...

LYRUANUP Sportswear Store

ling Feedback

 

Casual Womens Sleeveless Yoga Shirts yoga Tank Top Gym Running Stretch
Cool Dry Wicking Fitness shirt

tek ee 5.0 2 Reviews

US $8.26 “#1120 30%

US $2.00 New User Coupon S€taaietell]stelaey

 

Color:

i a J
Size:

5 M L

Fit: Fits true to size, take your normal size

Quantity:

 

Additional 248 off [2 pieces or more]

1 2095 pieces avail

 

Shipping: US 55.12
to United States via AliExpress Standard Shipping ~
Estimated Delivery on 09/24 @

0-Day Buyer Protection
Money back guarantee

 

 

LYRUANUP Sports... OVERVIEW CUSTOMER REVIEWS (2) SPECIFICATIONS Report Ite

 

96.4% Positive Feedback
0.6K Followers

to) Contact

S OBB

_
(+ Fallow ) Se ise aa

 

Store Categories
* Sport women

Tops
tracksuit

 

 

Sports man
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 275 of 345 PagelD #:749

Casual Womens Sleeveless You

<¢\- ¢C 9 2! htips:/Avewaliexpress.com/item/4000089005366.htm| Bow WY a i, Oo ©

= = A

 

 

 

| Buy Now | Now

OVERVIEW

CUSTOMER REVIEWS [2] SPECIFICATIONS

LYRUANUP Sports... *
Tops
tracksuit
Sports man
~ Yoga
taps
pants
shirt
coat
short
YOEa set
Yora Accessories
> Swinnwear

Man
Women

  

Swimming equipment

+ Plus Size Cloth

 

Yoga

SIZE Bust Length Lower Herm Weight

Swim

 

New arrivals

Others

5 38*2cm

65cm

45*2cm

<50kg

 

M 41*2cm

é7cm

48*2cm

50-55kg

 

 

 

L 43*2cm

 

69cm

 

49*2cm

 

55-65kg

 

 

Top Selling

US $1.88

we 4?

US $7.70
wag

US $4.21

w 44

 

#73 Sold

70? Sold

68 Sold

ha

Note:Due to manualmeasurement,the error in 1-3cm is normal.Please choose the size of the indivitual
needs,size table is for reference only.

38cm 65cm 4icm é7cm 43em

ke 45em — — 48cm — kh 49em —+

buyer show

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 276 of 345 PagelD #:750

Casual Womens Sleeveless Yoo

 

 

€ C a 9 i) btips/Anvwaliexpress.cam /item 4000089005366.htm|

E> o 4)

 

LYRUANUP Sports... be

 

US $10.30

wae 34 Sold

   

US $1.39
wid 32 Sold

View More >

OVERVIEW

CUSTOMER REVIEWS [2]

SPECIFICATIONS

4)
1

in Oo ©

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 277 of 345 PagelD #:751

Casual Warnens Sleeveless Yoo

€ Cc a 9 i) htips/Anvow.aliexpress.com /item 4000089005366.htm|

 

Ee @ | noe =

 

 

7 A
LYRUANUP Sports... me OVERVIEW CUSTOMER REVIEWS [2] SPECIFICATIONS Add to ¢

 

model show

 

 

|| fRAV v
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 278 of 345 PagelD #:752

Casual Womens Sleeveless You

€ ec a 9 SE) hitps!/Awanaliexpress.com fitem 4000089005366.htm! Bow WY w Ito@e =

 

A

 

LYRUANUP Sports... Fs OVERVIEW CUSTOMER REVIEWS [2] SPECIFICATIONS

 

GRAY

1K
ALONG WITH THE GENDER JOKER W238. Ratt =

=

    

sobs T 1

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 279 of 345 PagelD #:753

Casual Warnens Sleeveless Yoo

€ ec /o a eh hiftpe’/Arnenwvaliexpress.com item 4000089005366 html Ay Uy) i\ Oo ©

 

. A
LYRUANUP Sports... me OVERVIEW CUSTOMER REVIEWS [2] SPECIFICATIONS Add to ¢

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 280 of 345 PagelD #:754

Casual Womens Sleeveless Yoo

€ Cc a 9 i) htips/Anvow.aliexpress.cam /item4000089005366.htm|

‘ Oo Or NOe =

ae “
LYRUANUP Sports... ne OVERVIEW CUSTOMER REVIEWS [2] SPECIFICATIONS AC art

to
€
a
=]
S
A

 

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 281 of 345 PagelD #:755

 

Casual Womens Sleeveless Yoo

 

 

€ C 9 2! btips:/Awewaliexpress.comitem/4000089005366.htm| Bow Y w It Oe =
ES ~
LYRUANUP Sports... © OVERVIEW = CUSTOMER REVIEWS (2) SPECIFICATIONS

 

 

WHITE
Ae

WAIST LINE IS FLUENT
BEEF AG

 

THERE 15 AKIND OF LET APERSON FEEL THE FEELING OF
DARKNESS, AS WITH OTHER BODY COLOR CONTAINS THE FOCUS
AND CENTER OF GRAVITY.

 

EES

SG

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 282 of 345 PagelD #:756

© Casual Womens Sleeveless You

 

 

 

 

 

( <) > co © MS) pttps:/Awowaliexpress.cam item 4000089005366,htm| Aow UY tr i\ OS =
LYRUANUP Sports... ng OVERVIEW CUSTOMER REVIEWS [2) SPECIFICATIONS re ea .
PRERE, ‘

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 283 of 345 PagelD #:757

Casual Wornens Sleeveless You
Ay Uw Noe =
= A

€ Cc a 'o 2! btips:/Awewaliexpress.comitem/4000089005366.htm|
CUSTOMER REVIEWS (2) SPECIFICATIONS

 

 

 

ae OVERVIEW

HEMP GREEN

LYRUANUP Sports...

 

i

MOISTURE ABSORPTION PERSPIRATION
OB at HEF

ie
fA
i
-J
cy
ba

 

THERE 15 A KIND OF LET APERSON FEEL THE FEELING OF

DARKNESS, AS WITH OTHER BODY COLOR CONTAINS THE FOCUS
AND CENTER OF GRAVITY.

 

SMOOTH LINES, SOFT TEXTURE
SH, A

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 284 of 345 PagelD #:758

Casual Womens Sleeveless You

 

 

 

 

oe C a 9 MS! https: Anewaliexpress.com,item 000089005366,htm| Apes & w Ino @ =
‘ A
LYRUANUP Sports... ~ OVERVIEW = CUSTOMER REVIEWS (2) SPECIFICATIONS NX:

  

SMOOTH LINES, SOFT TEXTURE
meh. RR

THERE 15 A KIND OF LET A PERSON FEEL THE FEELING OF
DARKNESS, AS WITH OTHER BODY COLOR CONTAINS THE FOCUS
AND CENTER OF GRAMITY.

 

S COBB

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 285 of 345 PagelD #:759

Casual Womens Sleeveless You

‘€¢)- Co 9 2! https:/Avewaliexpress.com/item/4000089005366.htm| Bow Y wo Ito@e =

 

 

 

«
LYRUANUP Sports... v OVERVIEW CUSTOMER REVIEWS [2] SPECIFICATIONS

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 286 of 345 PagelD #:760

oO a https) Avon. aliexpress,

LYRUANUP Sports... OVERVIEW CUSTOMER REVIEWS [2] SPECIFICATIONS

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 287 of 345 PagelD #:761

Casual Womens Sleeveless You

 

 

  

 

  
  
  
  

 

‘€)- @C a | © ie! pttps:/fwwaliexpress.com/item 4000089005366.htm| Bow WY w Ii\ Oe =
oe ~
LYRUANUP Sports... “ OVERVIEW = CUSTOMER REVIEWS (2) SPECIFICATIONS |
Casual & home Sport & exercise
I can be worn outside adjust the mood,
r inside, dynamic Vitality, relaxthe body and mind,
relaxed and comfortable and eliminate the external
\ pressure
|
dil
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 288 of 345 PageID #:762

Casual Womens Sleeveless You

wali ot i Oo

 

 

(€ Cc a oD Mi) fittpe:/Aowaliexpress.com tam M000089005368,htm|

 

 

 

 

 

 

 

 

= a
LYRUANUP Sports... ¥ OVERVIEW CUSTOMER REVIEWS (2) SPECIFICATIONS AdG to Gant
Tes she comlorapie

    
 

and eliminate the external

pressure

Yoga & fitness Going out & running

Relieve fatique and ensure Feel the freedom to breathe

peace of mind and health

Shipping

- Prreyiy

 

ESTIMATED THD
SHIPPING COMPANY | SHIPPING COST COUNTRY

DELWERY TIME
= a. =
eovovoee

Australia Neterlands Russia Spain

Ali=xpress Ss @ i) &

ALEXPRESS FREE SHIPPING FOR = cee Fees Caress | 15-95 days
STANDARD SHIPPING es — I»)

Germany  Colomia Lata Mexico

a ‘GS ea

Sweden Switerand New Zealand Chile

 

 

 

ePacket FREE SHIPPING FOR eS 16-30 days
it

United States

 

ER cc nO". | eREE suiPPING FoR| MOST COUNTRIES _ | 16-35 days

 

 

 

 

 

 

Wholesale and drop shipping are both welcomed.
For wholesale,we will offer discount or free express shipping which only takes 3-7 days to arrive.

For drop shipping,we could send the goods to your customers directly and won't leave information about us if you'd like to wc
How can track my parecl? .
You can track your parcel on the following website using your tracking number: www. 1Ttrack.net/en (Copied to the browser to open}

What can 1 do when purchase protection time is running out?

If your purchase protection time is running out, please contact us and we can help you to extend it, 50 your money will not go to my
account.

VoF1916
Not satisfied with the product?

Please feel free to contact us, we will give you satisfactory solution, if you are satisfied with the goods, welcome to send buyers show,
leave a photo.

We use standard logistics for all our goods, the best service for the best you LYRYAN-UP

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 289 of 345 PagelD #:763

Casual Womens Sleeveless You

 

 

 

 

€ eC a (DM! fittas/innwmnealiaxpress.com item /M000085005366,htm| Elen | Ii Oo @ =
: a
LYRUANUP Sports.. ~ OVERVIEW = CUSTOMER REVIEWS (2) SPECIFICATIONS Xe|= tao

 

We use standard logistics for all our goods, the best service for the best you. LYR YAN-UP

Customer Reviews (2)

 

     

 

     

5 Stars 10054
4 Stars O64
3 Stars an 50/5 weKKKSK
2 Stars oo
1 Star og
All Stars (21 + Photos (0) With Personal Information(0) Additional Feedback (0)
LJ Only from your country Translate to English Sort by default of
AliExpress kKreeuet
Shopper Cc | :L Lopistics: AliExpre idahd Shipping
=. :
oe PL NM lu
Helpful? | Yest) | | Nota) |
AliExpress revk®
Shopper Size
= NL | 225

 

Helpful? | Yes (0) No[o) |

More To Love

Related Searches

 

Sort rank top womer

    

shiret sport we

 

 

   

 

shirt spo
shitt tsp men
pron rsho

Wife yoga Port Dopp yeoman

ay! WOMmMe Hort top

hiret

 

WOT SViN SHO tank Tap

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 290 of 345 PagelD #:764

Casual Womens Sleeveless You

 

mite /4 00008S005366,htm|

a Of

it Oo ©

 

€ eC 9 Fite fitesy/ Anew. allexpress.ca
LYRUANUP Sports... * OVERVIEW CUSTOMER

 

96.480 Positive Feedback
0.6K Followers

(2) Contact

i,
{ #Follow |
ee #

Seller Recommendations

oimesiaal a

 

Running Jacket Sportjacket Wi...

US $15.26

3 Sold

 

Yora Top Seamless Yoga Shir...
US $7.70

70? Sold

More To Love

 

Women Open back Activewea...

US $2.98

18 Sold

 

Summer Running Training Ta...
Free Return

US $13.52
US $12.74

131 Sold
ry

 

https: aliexpress.camsstore/S065242

REVIEWS (2)

   

2-Spieces women's sportswe...

US $10.31

171 Sold

   

KIN POLK

a

Women Sports Bra gyrn bras...
US $1.88

#73 Sold

 

Women Open Back Yoga Tan...

US $4.66

11 Sold

  

New Fitness Women Yoga Ta...

US $4.83
US $3.98

139 Sold

 

SPECIFICATIONS

 

Letter Sports runing Shorts W...

US $5.91

13 Sold

Sports underwear Running Sp...

US $3.28

33 Sold

S-2XL Plus Size Sleeveless Yo...

US $7.62
US $7.52

23 Sold

 

Zhangyunuo Sleeveless Sport...
Free Return

US $9
US $8.80

659 Sold

Oct
ie

—« A

 

2-5 pieces Wornen tracksuit...

US $12.52

4Sold

 

 

leggings sport women fitness...

4co
US $5.06 US
100 Sold 268
Sens
=
_
High Waist Naked feeling Leg... Hot

US $11.25

f22 Sold

 

 

a
Fact

Sexy Women Sleeveless Vest...
US $2.19 US
5 Sold 445

>
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 291 of 345 PagelD #:765

Casual Womens Sleeveless You

 

 

 

  

 

Aly.

Women Seamless yoga set Fi...
Free Return

US $16.99
US $16.36

4166 Sold

  

Fitness Women Breathable ¥..,
US $9.49
Us $9.14

742 Sold

New Women Solid Cross-bac..,
Free Return

US $10.49
US $9.87

466 Sold

Related Searches
Wholesale
shirt yoga

sport top Women
httpsi ‘fan aliexpress.camsstare/S065242

 

2019 Yoga Tops Vest Women...
Free Return

US $7.17
US $7.02

[32 Sold

   

rai
Fashion 2019 Women Yoga &...
US $4,59

 

2020 luxury brand women sc.

silk
US $2.79
US $2.64

18 Sold

 

sports bra crop top fitness wo...

US $4.69
US $4.59

1216 Sold

 

Fitness Suits Yora Women Qu...

US $17.39
US $16.49

1496 Sold

gymshark v4

Women Sports Running Long...

Free Return
US $11.56
US $10.91

1059 Sold

(OMe

gyrn top woren

 

 

 

Toppick 2019 New Vital Seam... Lez

    
   

Fre
US $5.99 us
US $5.89 SA
196 Sold
VEQRING

 

——) (CC

VEQRKING Sleeveless Racerba..,

Wor
US $3.95 US
US $3.79
1735 Sold 146

Peeli Short Sleeve Gym Top 5...

US $8.90
US $8.77

232 Sold 491

gym top woman

Sport tank tos women

< Cc t © RS htips//rmonealiexpress.com ‘tein /4000089005366.htm| Ao- Of) hog =
‘ mm (A
LYRUANUP Sports... * OVERVIEW CUSTOMER REVIEWS [2] SPECIFICATIONS to Cart !
\s3 5010 oo4 30rd yun - ao
96.4% Positive Feedback
0.6K Followers
f) Contact
fi + Follow )
Ailigou 2020 Summer New Fa... Women sportswear Yoga Set... ?XL High Quality Men's Super... Womens Sexy Ladies Sports... Leg
Free Return Fre
US $49.92 US $7.89 US $7.66 US $5.92 US
US $46.08 Us $5.52 BI
3 Sold 202 Sold 54 Sold 124
-W %
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 292 of 345 PagelD #:766

 

 

 

 

 

 

    

Casual Womens Sleeveless You
© Cc a (© RS hittasi/preennsaliexpress.com ‘iter /4000089005366 htm) Al «© i) IMO @ =
A

LYRUANUP Sports... * OVERVIEW CUSTOMER REVIEWS [2] SPECIFICATIONS Add to Gan

16K Followers = ~ a

© Contact r hy

f slew |

——ae) New Woren Solid Cross-bac.., Fitness Suits Yora Women Qu... Women Sports Running Lone... Peeli Short Sleeve Gym Top 5... Nep
Free Return Free Return
US $10.49 US $17.39 US $11.56 US $8.90 US
IWS Us $9.87 EM Us $16.49 Eas $10.31 ES Us $8.77
| [ { 2 4 494

0 a

 

49 Sold

 

Related Searches
Wholesale

lark women

 

shirt T Sport

Reviews

   

   

ay WoOMen
zy aMK Top woman gayi toe SyiT

 

 

ict belongs ta Home

   

Yoga Shirts .

 

AliExpress Multi-Language Sites

 

Turkish, Japanese

 

f, Report! eR ch, German, ltalian, Dutch,

   

 

 

 

Intellect i otectian 1 Mel gif] 2m Al) egal Enquiny Guide ©2010-2020 AliExpr

All

 

httpsi/Aannnaliexpress.cam/store/S065242
     
     

 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 293 of 345 PagelD #:767

4 Cc a | | Mie) pttos:/fovewaliexpress.com/store/S065242 ase Ww ioe =
p Help oO i=,”

\ Exoress =" I'm shopping for.

 

Wish
List
LYRUANUP Sportswear Store Open 1 year(s) 96.4% Positive feedback FOLLOW 583 Followers
LYRUANUP Sportswear Store

     

Store Home Products ~ Sale Items Top Selling Feedback

 

07/06

100...
SPORTS BRA
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 294 of 345 PagelD #:768

   

trands Shopping Week

Thousands of new arrivals!

 

- ¢| Search...

Snap them up at up to 50% off

 

 

 

 

=xpress
Express > Order List > Order Detail
Place Order

Order Number. 5005081583030718

Status: The supplier is processing your order

 

Buyer Prolertion Help Q Save bio on our appl Ship to Ew
fm shopping far | Oh | = Cat > Wish List @u
Shipment Order Complete

Reminder. Dear customer, the logistics is gradually recovering and we are working around the clock to make sure that you will receive your order as soon as possible. If you do not want to wait

will need to wait 72 hours for seller approval. For your convenience, we will send you a refund automatically if seller fails to ship it within: ee Tdays 20hours 45minutes 58second:

~ Request Order Cancellation } | “Download Invoice

i Extend Processing Time

a Financial

pre: LYRUANUP Sportswear Store | (©) Contact Seller |

 

Tf you wish to leave the seller a message or view the message history, simply click here,

Contact Name : Jenny Ward
Address: 116 W. Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8887564321
Tel:

Fax:

oduct Details

ke

Price Per Unit

Quantity Tax

Casual Womens Sleeveless Yoga
Shirts yoga Tank Top Gym Running
Stretch Cool Dry Wicking Fitness shirt
Color @ pink

Size: M

(LYRUANUP Sportswear Store)

me

$8.26 1 piece $0.52

Sevice, Disputes & Reports, Buyer Protection, Report IPR iniiagement

by Category

i, Produit, Premoion Low Price Gieat Value Reviews, Bling, Seiler Piirtal, BLACH

 

Order Total Status
$8.78 AliExpress Standard Shippir
Estimated Delivery Time: 3£
Days.
Will be shipped within (Busir
days) 7 Days
Product Amount Shipping Cost Tax Total Amoun
US 3 8.26 US $5.12 US $0.85 US 314.23
AliExpress Multi-Language Sites
Hussian Portuguese Spanish, French, Geran, llalian, Dutch, Tuikish, Japanese, Korea
Vieinames= Aretha Hepwew), Pollgh
Alibaba Group
Alibabs Group Welisite AllEmoress Alimama, Alipay, Pliggy, Alida Clauil Aliiaba lien

 

Juhluasuan, Tal

Alffelecom, Dinafalk

o Marketplace, Tall, Aiaml. AOS (6ae

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 295 of 345 PagelD #:769

(New Just Gym Tank Top Men Su x |

- © & https://www.aliexpress.comy/item/32895001567.htm ak: £ &

iExoress ese teat GS | sii sa | ce alex | ine i

MachineFitness GymWear Store

    

Baaagean
RRO

 

L XL Sx

 

OVRagnen

“ a a
Free Shipping, us $3.75
to United States via AlExpress Standard Shipging -

a2) @

(2) 90: Day Buyer Protection
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 296 of 345 PagelD #:770

New Just Gym Tank Top Men

 

 

 

€ Cc oO Me) hitos:/Anvowaliexpress.com Atem/32B95001 567.html ow & ov ik oe

 
    
 

Handled by AliExpress

Great picks up to 50% off, with fast shipping

 
    

Shopping Week Preview nov

     

Sell on AliExpress Help Buyer Protection [] App a” f English # USD ea yas

 

ay iExpress Machingrleness Gyn... I'm shopping for. Olam st sia tacy

94.4% Positive feedback 1420 Followers

MachineFitness GymWear Store

Store Home = Products iz opping Week Tox ling New, ‘als = Feedback

 

New Just Gym Tank Tap Men Summer Tops Bodybuilding and Fitness Clothi
ng Mens Circular hem Cotton Muscle Sleeveless Shirt

  
  
 

 

Pee aey
Aug 24, 12:00 AM FT

 

aces of more)

 

 

 

 

Free Shipping
to United States via AliExpress Standard Shipping ~

Estimated Delivery on 09/21

Buy Now Nels Rc @e La 3
0-Day Buyer Protection

Money back guarantee

MachineFitness Gy... OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS Report item

94.49) Pos Feeciback

1.4K Followers

 

  
 

 

i ti eX, , Dear Customers :

Tr 55 pe a Thank you for visiting our store.

( +Follow ) QR de - 58 52 About the size and color problem, we need to clarify.
Vows pg First: due to different measurements, please accept 1-3cm

 

errors.
Second: Different Computer Screen can display different colors
even if itis the same color. So,please allow reasonable
> GYM WEAR 2 j color difference. Thank you, Wish you a pleasant
a

amides of Seu

Store Categories

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 297 of 345 PagelD #:771

New Just Gyrn Tank Top Men SX

 

€ CG f 0 ici Httes/ Anno aliexpress.com iter 32895001567 html oe & bx al I\ & © =

«~

 

MachineFitness Gy... ‘wt OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS

Second: Different Computer Screen can display different colors
even if it is the same color, So,please allow reasonable
color difference. Thank you, Wish you a pleasant
shopping in our store!

Store Categories
+ GYM WEAR

Yest
Stringers
T-shirts

 

Hoodies

canola SIZE CHART
Shorts sn

Accessories

 

Size chart is for reference only

 

 

 

 

 

 

 

 

 

 

 

 

 

na Asia Size | Length(cm) Bust (cm) Height (cm) | Weight (kg)
Top Selling M 72 94-102 170 | 55-70
L 74 100-108 175 71-80
XL 76 106-114 180 81-90
XXL 78 112-120 185 91-110
us $3.71 ~ Note:

1. The size is ASIAN size. it is about 1-2 sizes smaller than Europe/US
size, please check your body measurement when you place your order.

2.Please allow 1-3cm differs due to manual measurement. thanks very
much. (lcm=0. 3937inch lkg=2. 20461b)

   

US $9.32

we 47

US $7.76

ABE

=a
ai

 

US $8.87

& 48

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 298 of 345 PagelD #:772

 

New Just Gyrn Tank Top Men 8:

€ ec a | Seb pttps:/Awwaliexpress.com item /32895001567 him! -~UP Itoge =

  
  

A

MachineFitness Gy... ‘e OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS

ZZ’
lll

 

r)
F

 

US $4.36
we 41

View More >

ABE

Ane
a |
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 299 of 345 PagelD #:773

New Just Gyrn Tank Top Men 8

€ ec a | Se pttps:/Anwaliexpress.com item /32895001567 him! ~~ UY iI\oge =

A

 

MachineFitness Gy... ‘ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS ; Buy Now

 

ABE

ae
a |

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 300 of 345 PagelD #:774

New Just Gyrn Tank Top Men SX

< eC oo |o fa hyftpe’/Arneenvaliexpress.com/item /32895001567.html & is UO wv i\ oO ©

=

 

= A
MachineFitness Gy... ‘ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS a

1£]|—|

ES

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 301 of 345 PagelD #:775

New Just Gym Tank Top Men 5)

€¢)- Co 9 i! btips:/Amewaliexpress.com,item/32895001567.html o- & wo Ito@e =

 

 

 

ee Af

 

MachineFitness Gy... “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS | os

 

IES

ae

 

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 302 of 345 PagelD #:776

New Just Gym Tank Top Men S)

 

 

 

€ Cc a 9 i) https/Anvow.aliexpress.com item /32895001567.html o- &Y wv Ito @ =
f x a 2 os a“
MachineFitness Gy.. ~ | OVERVIEW = CUSTOMER REVIEWS (0) SPECIFICATIONS Add to Cart |

J

S OBE

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 303 of 345 PagelD #:777

New Just Gym Tank Top Men S

€4)39 ¢c @ 9 iE) tips: /Anwaliexpress.comitem/32895001567.html o- & w it OD ©

 

 

MachineFitness Gy... Me OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS

 

 

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 304 of 345 PagelD #:778

New Just Gym Tank Top Men S

 

 

€4)39 ¢c @ 9 i) htips:/Awewaliexpress.com,item/32895001567.html oo & w it OD ©

 

MachineFitness Gy... ‘ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS | A

fl

8G

 

 

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 305 of 345 PagelD #:779

 

New Just Gym Tank Top Men S

 

€<¢)- Co 9 i) https/Anvw.aliexpress.com /item /32895001567.html on YY wt ioe =

 

 

MachineFitness Gy.. ~ | OVERVIEW = CUSTOMER REVIEWS (0) = SPECIFICATIONS Ad

ABE

 

Sc

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 306 of 345 PagelD #:780

New Just Gym Tank Top Men S

 

 

€ ec 9 M4) https: /Anwaliexpress.com,item/32895001567,html oo @ w it DO ©

 

A

 

MachineFitness Gy... ‘ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS a

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 307 of 345 PagelD #:781

New Just Gym Tank Top Men S

€ Ct oO fh iets’ /Mmalienoress cof fitem /3280n00 156 7/hi oo Y w Ito @ =

 

 

A

MachineFitness Gy... Me OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS

; |

 

 

S OBE

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 308 of 345 PageID #:782

New Just Gyrn Tank Top Men 5

€ ec am oO fet iyetas'//Awnmalienoress cof fitem /32808001567/hiM It Oe =

 

a~

MachineFitness Gy... “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS

94.4% Positive Feedback
1.4K Followers

(2) Contact

 

 

C ‘
+Follow  }
i a

 

 

 

httosi/fnnnnaliexpress.carm/fstores839361 >
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 309 of 345 PagelD #:783

New Just Gyrn Tank Top Men 5)

 

 

 

  

 

 

 

 

  

€ Cc a | oO Bs 2 https: Pics alieypress con comsitem {328950011 S67 /html ane ww i\oe =
MachineFitness Gy... “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
94.40) Positive F
1.4K Fol
+ Contact
( + Fallow ) Peete!
Brand Bodybuilding T Shirt M... Plain Gyrn Clothing Fitness Wi... New Bodybuilding Stringer Ta... Summer Gyms Vest Men Fitn... Fitn:
Solid
US $17.32 US $12.20 US $4.36 US $4.36 US
BSG vs $16.26 ESS vs $11.87 ESS Us $4.32 ISG Us $4.32
| Sold 61 Sold 104 Sold 4 Sald ) 8
More To Love
Men Fitness Muscle Tank Top... ? Colors Men Tank Top Men... Gym Men Muscle Sleeveless... Men Gyms Tank Top Stringer... New
US Is 82: 02 US $3.49 US $1.54 US $2.06 US
— $2.98 (AM Us $3.40 a us $1.44 Bileae 5 $1.95
535 607 Sold 20 Sold Sold ‘os
No Trace Men Vest Tank Top... Seven Joe cotton sleeveless s.., Men's Vest Gyms Clothing Fit... New Arrivals Bodybuilding str... 201
US $1.97 US $1.99 US $3.89 US $4.32 US
(AWS us 41.93 (AN us $4.18
'? Sold 635 Sold 104 Sold 710 Sald 5c
Brand gyn clothing animal rm... Hirigin Transparent Undershi... Essager 540 Rotate Magnetic... Aptoco Posture Corrector Ba... ee.
Free Return Magnetic FastShipping Free Return
US $5.48 US $2.37 US $0.68 US $7.93 US
eEigay US $5.30 US $2.31 US $0.61 US $7.24 BI
65 Sold 4 2477 Sald 11? d 46 ©

 

VIKEFON
me EP

 

i.

httosi/fannnaliexpress.carm/store/3 9361 >
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 310 of 345 PageID #:784

  

New Just Gyrn Tank Top Men 5

 

 

 

 

 

 

 

 

  

 

Related Searches

This pro

Browse by Category

All Powular Prac

 

fals=d  foae Protectian - Privacy Policy

All rights

httosi/fannnaliexpress.cam/store/3 93681

3 Home

 

Sitemap

 

 

 

 

   

   
 
      
 

   

   

   

oa C a | © Reb bttos:/Aenwaliexpress.com/item /32895001567/himl sen =
MachineFitness Gy... “ OVERVIEW CUSTOMER REVIEWS (0) SPECIFICATIONS
eT » = J =
94.4h P ck *
im im ip ; tf
¢2) Contact - a * - “ : - =
Gr” saa ste :
a + i - ** «@ 1
i eral rey I} WVU
ay ‘ee - I we a ae
; ’ : SU whan ui yatll
- . ; —_—_—_
Mini-2 TWS Wireless Earphon... 1Opes brand Nail Stickers Lin... Electric Neck Massager & Pul.. XL Extra Long Tapered Coffi... New
Noise Cancel Free Return Free Return
US $4.69 US $4.96 US $8.83 US $4.62 US
US $8.60 EI
é 15771 Sold 1 a &
om Set
Portable Pet Dog Water Botti... Original Youpin Sothing TITA... Tinted 3D No Glue Static Win... Anniyo 4-2 Small Letters Nec... HET
US $7.99 US $4.40 US $4.79 US $3.19 US
US $7.56 US $4.16 US $4.61 US $2.55
13177 Sold Z Sold 2658 Sold 2545 Sold }48
r~
Spes &
o wt
ae @
”
at
a -
- ‘
<j
2 |
— a! ae
100 Pcs Custom Personalized... apes Slicer Shredder Peeler)... Nibber sexy hollow out camis... off black soft silicone phone c.. mer
Free Return
US $8.50 US $1.12 US $7.50 US $3 US
US $6.96 yy
2 8525 Sold 1 Id 1215 Sold po4

  

and you can find

|B Witch, 7
F jech

ni, alia, Et

 

    

 

Information Legal Enquiry Guide ©

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 311 of 345 PagelD #:785

MachineFitness Gyr ar Stor

e5¢@

AliExpress’

MachineFitness GymWear Store Open 6 year(s 94.4% Positive feedback « FOLLOW (420 Followers
MachineFitness GymWear Store

Store Home Products ~ Top Selling Renee Um a Feedback

(a x MACHINEFITNESS

BEST DEALS
OF THE YEAR

SHOP NOW

(ey UN eb)

o) YS
0) nl dal

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 312 of 345 PagelD #:786

a https: /trade.aliexpress.col

order detail. htrmforderld=300503 1603730718

 

 

= 6) [serch

       

ie My ANE pres8: Manage Or...

PU a a ToS aids OF MEW arrivals! Shap them Upatupto 50% of

Buvel Protertinn Help QO Save bio an our appl Ship to | uso

 

=<xpress I'm shopping for | c | ‘= Cat &p » Wish List s H

Express > Order List > Order Detail

Place Order Pay Success Orter Compete

Order Number. 5005031605730718
Status: The seller has shipped your order
Reminder. Your order should arrive within 35-35 Days, Factors such as delayed logistics and customs clearings may have an impact on the delivery time
1_If your order does not arrive on 2020-11-19 . you can apply fora refund by opening a dispute
2. To extend the Buyer Protection for this order, please click here

(Select All Product Details Product Status Options
A r New Just Gym Tank Top Men Summer Tops Awaiting Receipt Open Dispute

Bodybuilding and Fitness Clothing Mens Circular hem
Cotton Muscle Sleeveless Shirt

Properties: Color Red Size L

(MachineFitness GymVear Store)

te =

"Confirm Goods Received = Download invoice

istics Information:
smational Shipping Tracking Number Remarks Details
Tpany
=xpress aCe © 42060604927489270054 2020.08.24 16:37 (GMT-7): Shipment at country of origin warehouse
PAPMIMASES Fa 2020.08.24 16:07 (GMT-7}: Shipment dispatched
Refresh
© The seller is using AliExpress standard shipping. The tracking information will be displayed he
within 5-7 days after seller has sent out the package. You can also go to AliExpress Standard
Shipping check the tracking information.
‘hat's AllExpress Shipping ? "View Delivery Detail _

ior | Financial

ore: MachineFitness GymWear Store | &8 Contact Seller

 
 

Tf you wish to leave the seller a message or view the message history, simply click here.

 
 

Contact Name : Denny Ward
Address: 116 W. Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8687564321

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
New Just Gym Tank Top Men § 11.09 1 piece $1.44 $12.23 Awaiting Receipt Open Dispute — AliExpress Standard Shippir
Summer Tops Bodybuilding and Free Shipping
Fitness Clothing Mens Circular hem Estimated Delivery Time: 3£
Cotton Muscle Sleeveless Shirt. Days
Color Red Will be shipped within (Busir
(MachineFitness GymWear Store) aerant Piya
fm &

Product Amount Shipping Cosi Tax Total Amoun
US$ 171,09 US$ 0.00 US $1.44 US 3 12.23
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 313 of 345 PagelD #:787

 

 

 

 
 

= Oo ~*~
© 1] https:)/trade.aliexpress.com/ order detail-htmforderid=30050216 ~ oc |) Search... Pe i, ia or
| my AliExpress Manage Or... ™ ||!
2. To extend the Buyer Protection for this order please click here
Select All Product Details Product Status Options
| New Just Gym Tank Top Men Summer Tops Awaiting Receipt Open Dispute
Bodybuilding and Fitness Clothing Mens Circular hem
Cotton Muscle Sleeveless Shirt
Properties: Color Red Size L
(MachineFitness GymVWear Store)
fal
Confirm Goods Received Download Invoice
istics Information:
“national Shipping Tracking Number Remarks Dsiails
Tipany
ixpress FTHPHR-RHE «©42060804927489270054 2020.08.24 16:37 (GMT-7): Shipment at country of origin warehouse
SS000040993585 2020.08.24 16:07 (GMT-7): Shipment dispatched
Refresh
© The seller is using AliExpress standard shipping. The tracking information will be displayed he
within 5-7 days after seller has sent out the package. You can also go to AliExpress Standard
Shipping check the tracking information.
‘hat's AllExpress Shipping ? View Delivery Detail
ot Financial
ore: MachineFitness GymWear Store| ©) Contact Seller

If you wish to leave the seller a message or view the message history, simply click here.

 
 

Contact Name : Denny Ward
Address: 116 W. Jackson
Suite 109, MB: 552
Chicago, Illinois, United States
Zip Code: 60604
Mobile: 8887564321

  

Tel:
Fax:
oduct Details Price Per Unit Quantity Tax Order Total Status
New Just Gym Tank Top Men $11.09 1 piece $1.14 $12.23 Awaiting Receipt Open Dispute — AliExpress Standard Shippir
Summer Tops Bodybuilding and Free Shipping
Fitness Clothing Mens Circular hem Estimated Delivery Time: 3£
Cotton Muscle Sleeveless Shirt Days
Color. gf Red : seeet ,
Size L as oie within (Busir
(MachineFiiness GymWear Store) ays) ay5
te =
Product Amount Shipping Cost Tax ‘Total Amoun
US 311.08 US 3 0.00 US 3 1.44 US$ 12.23
AliExpress Multi-Language Sites
Serc= Disputes & ewans, Guyer Proerian, heen /PH inirisneen lan, Pome Sr SH French, Geman |islian Dees ' Javanese -me
Palisti
by Category

Afipes

Aeiplace, Thali

BLACI

       
 

Seller

 
 

rolion, Low Price, re

o, Produd, P

 

 

DingTalk duhi

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 314 of 345 PagelD #:788

mA) |) || | + ee

> Cc @ wish.com/search/just%20cure%20it/product/Sefed5aa2571a051 12cBa//2?share=web &%aAaixt 6 :

gp Verinec oy wisn shompers
a nna en

Product consistent recetves high sattstnction ratings tram our shapers
Stengera Sninping 50
Arrives soon

Customer Reviews

Description

Reference Price by Seller

Sold By

Maxgeret Needham
0a ee

30 Day Return & Refund

For Your Favorite Pasti
Enjoy up to 50% off wath code:
‘Meld Aug 21-24. Max discount $100.

(histor Hae

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 315 of 345 PagelD #:789

Mens t-shirt new surnmer fash &

€ Cc Ay 0 ici https: Asnananwish.com /oroduct/Setedaaal5/ 1aQhl Vchal 72 /share=web wen vw i & © =
° *
Q eres aywg@
Popular \> Express © Local Blitz Buy More
Overview Related
Mens t-shirt new summer
fashionBreast Cancer T-Shirt

 

Men&#39;s Fashion Just Cure It
Cancer Awaren Crew Neck Short
Sleeve Cotton Taps Clothing, Black

$19
Size:

Select Size ’

 

Color

Black °

 

a

 

 

Standard Shipping $10
Sep 3- Sep 28

     

Description

Hi, welcome to our store and enjoy your shopping. Solid calors: 106% CottanSizes:
§3XLhine wash cold with like colors, dry low heatNew summer shart sleeved
T-shirtGoad prints are never out of season in any summerProducts that will grab your
attention whilst remaining camfartable to wear. Fram the latest trends ta new
innovations, we stay cutting edge when it comes to eye catching designs an T-Shirts.
Came and visit our store far our latest product offerings as well as some of the best
clothing deals around. Attention: Due to the different monitor, the color will be a little
different as you think!

Reference Price by Seller

Sald By

Margaret Needham
50% a

  

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 316 of 345 PagelID #:790

Mens t-shirt new surmimer fash &

 

€ Cc © Be) bttossfeeewish.com /oroduct/SefedSaa257 12051 12cBay72ishare=web one vw i\oe =
. *
Q er aywg@
Popular \> Express © Local Blitz Buy More
Overview Related
Mens t-shirt new summer
fashionBreast Cancer T-Shirt

Men&#39;s Fashion Just Cure It
Cancer Awaren Crew Neck Short
Sleeve Cotton Tops Clothing, Black

$19
Size:

Select Size ’

Color

Black °

 

 

is
|
|

 

Standard Shipping $10
Sep 3- Sep 28

   

Description

Hi, welcome to our store and enjoy your shopping. Solid calors: 106% CottanSizes:
§3XLhine wash cold with like colors, dry low heatNew summer shart sleeved
T-shirtGoad prints are never out of season in any summerProducts that will grab your
attention whilst remaining camfartable to wear. From the latest trends ta new
innovations, we stay cutting edge when it comes to eye catching designs an T-Shirts.
Came and visit our store far our latest product offerings as well as some of the best
clothing deals around. Attention: Due to the different monitor, the color will be a little
different as you think!

Reference Price by Seller

Sald By

Margaret Needham
50% si

  

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 317 of 345 PagelD #:791

Mens t-shirt new surnimer fash e&

€ Cc Ay 0 a Hitps:/Anaotwish.com,/aroduct/hetedhaa25/ 1a05) (chal? 2/share-web oo & Ww i\ O © =
° *
A — ove
Popular be Express © Local Blitz Buy More
Overview Related
Mens t-shirt new summer
fashionBreast Cancer T-Shirt

 

Men&#39;s Fashion Just Cure It
Cancer Awaren Crew Neck Short
Sleeve Cotton Tops Clothing, Black

$19
Size:

Select Size a

Color

Black °

  

Standard Shipping $10
Sep 3- Sep 28

  

Description

Hi, welcome to our store and enjoy your shopping. Solid calors: 100% CottanSizes:
§-3XLhine wash cold with like colors, dry low heatNew summer shart sleeved
T-shirtGoad prints are never out of season in any summerProducts that will grab your
attention whilst remaining camfartable to wear. From the latest trends ta new
innovations, we stay cutting edge when it comes to eye catching designs an T-Shirts.
Came and visit our store far aur latest product offerings as well as some of the best
clothing deals around. Attention: Due to the different monitor, the color will be a little
different as you think!

Reference Price by Seller

Sold By store Ratna

Margaret Needham
sok eee (0)

   

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 318 of 345 PagelD #:792

Mens t-shirt new surnrmer fas!

© Be) bttossfeewewish.com /oroduct/SefedSaa257 12051 12cBay 7 2ishare=weh - © i O@ =

~

Q or awe @

Popular \> Express © Local Blitz Buy More

Overview Related

Mens t-shirt new summer
fashionBreast Cancer T-Shirt
Men&#39;s Fashion Just Cure It

Cancer Awaren Crew Neck Short
Sleeve Cotton Taps Clothing, Black
$19
Size:

Select Size °
Color

Black ‘

t eT y |

Standard Shipping $10
Sep 3- Sep 28

 

 

 

 

   

Description

Hi, welcome to our store and enjoy your shopping. Solid calors: 106% CottanSizes:
§3XLhine wash cold with like colors, dry low heatNew summer shart sleeved
T-shirtGoad prints are never out of season in any summerProducts that will grab your
attention whilst remaining camfartable to wear. From the latest trends ta new
innovations, we stay cutting edge when it comes to eye catching designs an T-Shirts.
Came and visit our store far our latest product offerings as well as some of the best
clothing deals around. Attention: Due to the different monitor, the color will be a little
different as you think!

Reference Price by Seller

Sald By

Margaret Needham
50% si

  

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 319 of 345 PagelD #:793

Mens t-shirt new surnimer fash e&

 

€ Cc Ay 0 ae https: Asnananwish.corm /product/SeftedSaa25/ 1aQ51 lca l 7 2/share=wep ees Ww i\ O © =
° *
Q Searc avg
Popular \> Express © Local Blitz Buy More
Overview Related
Mens t-shirt new summer
fashionBreast Cancer T-Shirt

Men&#39;s Fashion Just Cure It
Cancer Awaren Crew Neck Short
Sleeve Cotton Tops Clothing, Black

$19

 

Size:
Select Size a
Color
Black °
a 4

 

 

Standard Shipping $10
Sep 3- Sep 28

are sald and

   

Description

Hi, welcome to our store and enjoy your shopping. Solid calors: 100% CottanSizes:
§-3XLhine wash cold with like colors, dry low heatNew summer shart sleeved
T-shirtGoad prints are never out of season in any summerProducts that will grab your
attention whilst remaining camfartable to wear. From the latest trends ta new
innovations, we stay cutting edge when it comes to eye catching designs on T-Shirts.
Came and visit our store far aur latest product offerings as well as some of the best
clothing deals around. Attention: Due to the different monitor, the color will be a little
different as you think!

Reference Price by Seller

Sald By

Margaret Needham
50% ae

   

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 320 of 345 PagelD #:794

T) Mens t-shirt new summer fash

 

 

 

 

 

 

   

 

 

€ Cc | © Ms) pttos:/Awenwish.com/product/SefedSaa257 1a051 12cBayF2?share-weh sen Tr} ioe =
tn j .
Q av @®@
7) Popular \> Express © Local |) Blitz Buy More
Overview Related
Mens t-shirt new summer
fashionBreast Cancer T-Shirt
Men's size chart Men&#39:5 Fashion Just Cure It
Length Shoulder Sleeve Chest Cancer Awaren Crew Neck Short
= wa ney ed igh = inet ss ew Sleeve Cotton Taps Clothing, Black
5 70 2.6 48 18.9 21 8.3 49 19.3 $ 4 9
i 72 28. 3 50 19.7 22 a7 52 20.5
L 16 2.9 52 20.5 23 9.1 56 22 Size:
iL 80 3.5 56 22.1 at 9.4 60 28.6
XXL a4 33.1 5g 22.8 2 3.8 4 25.2 Select Size a
XL 88 34.6 60 23.6 26 10,2 69 27.2
allovable error 1-3 ca
Yonen’s size chart Color:
en Length Shoulder Sleeve Chest Black =
cn inch co inch cn inch a inch
s 62 24 45 17.7 16 6.3 46 18.1
Ml 63 24.8 47 18.5 17 6.7 49 19.
L 66 26 50 19.7 13 7.5 52 20.5
tL 69 2.2 53 20.9 20 7.9 55 21.7
XXL 3 28.7 55 2.7 21 83 59 23.2 O Add to Wishlist

Standard Shipping $10
Sep 3- Sep 28

Items are sold and shi by Margaret Needham

 

 

Description Shav

Hi, welcome to our store and enjoy your shopping. Solid calors: 106% CottanSizes:
§3XLhine wash cold with like colors, dry low heatNew summer shart sleeved
T-shirtGoad prints are never out of season in any summerProducts that will grab your
attention whilst remaining camfartable to wear. Fram the latest trends ta new
innovations, we stay cutting edge when it comes to eye catching designs an T-Shirts.
Came and visit our store far our latest product offerings as well as some of the best
clothing deals around. Attention: Due to the different monitor, the color will be a little
different as you think!

Reference Price by Seller

 

 

Sald By Store Rat

Margaret Needham
50¢¢eee 1)

   

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 321 of 345 PagelD #:795

©) Mens t-shirt new summerfash X

 

 

 

 

 

 

   

 

 

€ Cc | Mh bttps:/famnewish.com /oroduct/SefedSaa2S7 12051 12cBay72/share=web - Ww i\oe =
te e i * mt
fels a : ave
<7) Popular > Express © Local |) Blitz Buy More
Women’s size chart
= Length Shoulder Sleeve Chest
Size
= om inch mn inch oR inch cm inch
5 61 24 45 17.7 16 6.3 46 18.1
4 63 24.8 a7 18.5 7 8.7 49 19.8 Mens tshirt new summer
t bs 26 50 1a? 18 ta 32 20.5 fashionBreast Cancer T-Shirt
tL 6a oT. 53 20.9 20 7.8 55 21.7 Men&#39:s5 Fashion Just Cure It
KL 73 28, 7 55 2.7 21 3 59 23,2 Cancer Awaren Crew Neck Short
Sleeve Cotton Taps Clothing, Black
Size:
select Size °
Standard Shipping $10
Sep 3- Sep 28 Color:
Items are sold and shipped by Margaret Needham
Black ‘
Description Show Less Buy
Hi, welcame to aur stare and enjoy your shopping. Solid colors: 100% CattanSizes:
&3XLhine wash cold with like colors, dry low heatNew summer short sleeved CD Addl to Wishlist
T-shintGood prints are never aut of season in any summerPracucts that will grab your BS :
attention whilst remaining camfartable to wear. From the latest trends ta new
innovations, we stay cutting edge when it comes to eye catching designs on T-Shirts.
Came and visit our store far our latest product offerings as well as some of the best
clothing deals around. Attention: Due to the different monitor, the color will be a little
different as you think!
Reference Price by Seller Shaw Mare
Sald By
Margaret Needham
5.0 & ee we (0)
30 Day Return & Refund
Shop with Confidence! Learn More
We want yau ta be campletely satisfied with your purchase an Wish.
Return all praducts within 30 days of delivery if they are nat up ta
your satisfaction.
* .
For Your Favorite Pastim *
Enjoy up te 50% off with cede: HoBEYS0 \
aunt $100.
Hore we

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 322 of 345 PagelD #:796

Margaret Needham | Wish x

€ Cc a © Bie! pttps/fevewwish.com/merchant/Se85699a338fd fT ofazad ra oo & bx al i\oe =
° ~
5 ia eve

Margaret Needham

100% Postive | O ratings | Seller since 2020

raafaares mee] a Lol

 

$19 $20 $18

 

Pe \iater= ao s0la t=)

$18 $15 $20

Almast Gane!

 

$19 $20 $7

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 323 of 345 PagelD #:797

   

- ao x
| https:'/www.wish.com/transaction/5f44728e44482d8beafe2f0c = fi CG) | Search... De t at
2) Order Details | Wish LJ
;y Popular ‘> Express © Local (> Blitz Buy More
Order History / Order Details
Order on Aug 24, 2020 Order #: 5f44728e44482d8b8af82f0c
Shipping Address Payment Method Item Summary
Olivia Caldwell Credit Card Item Total $18.00
116 W. Jackson, Suite 109 Visa xxxx6424 Shipping $10.00
MEE See Tax $1.75
Chicago, Illinois GO0604
United States Order Total $29.75

Items in your order

Order Pending
Store: Margaret Needham

Mens t-shirt new summer fashionBreast Cancer T-Shirt Men&#...
Black, Women-M, Qty 1

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 324 of 345 PagelD #:798

jw | Just Grow It | Wish x +

> Co @ wish.com/search/just%20grow%20it/product/5f37cb968c803e2a0e74e6227source=search&position=38&share=web a A * eo :

Stancard Snipping $0

Description
Reference Price by Seller
Sold By

30 Day Return & Refund

ap | soc wm conmasinces

 

2 Type here to search

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 325 of 345 PagelD #:799

© Hot Sale Beard Just Grow lt T->

 

€ Ce Ay 0 ici Hitps:/Anaontwish.com /aroduct/SfaehSasch0 sez ates deb22/sharesweb oe & ww i, © © =
° o
Q eee av
Popular es Express © Local ) Blitz Buy More
Overview Related

) Brict

r Hot Sale Beard Just Grow It T-shirt
Funny Parody T-shirt Men T Shirt
Graphic Tee

$18

fd] , Size:

. rw

{| Select Size °
JUST GROW IT.

| NR Color:

a Black ¥

Instant offer: Add to cart right
new to unlock a lower price!

04:52

   

2ob:Brues

 

Standard Shipping $10
Aug 30 - Sep 24

   

Description
Lorem ipsum dolor amet tofu salvia intelligentsia bushwick yr food truck man bun
gentrify meh &-bit fam raw denim direct trade capper mug. Deep v chicharrones beard

hoodie yuccie, artisan cray portland adaptogen hammock tbh messenger baq
intelligentsia kitsch.

Reference Price by Seller Shaw More

Sald By

Mary Fontenot
50k eos

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 326 of 345 PageID #:800

@ Hot Sale Beard Just Grow It T-:

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€ eC a | O Be) httpsyfwish.com/product/Starch968 chile? ale? 4e622/share-web -U | It oe =
te 7 a
vy Popular \> Express © Local |) Blitz Buy More
Overview Related
2ob Bru A 20 Bruce
: ‘29 Hot Sale Beard Just Grow It T-shirt
= §)> Funny Parody T-shirt Men T Shirt
1. Shoulder Width oe , = Graphic Tee
a fa / ae i\
2. Sleeve Length y / a | \ $18
Sy : = 3 oA
a 3 Bust | oO Size:
{J | Select Size °
4 Clothes Length
a» Color:
Men's Size Chart Ee
si Length Shoulder Sleeve Bust
ize
cm inch cm inch cm inch cm | inch ’
| Instant offer: Add to cart right
5 68 26.8 | 43 16.9 21.5 8.5 95 | 37.4 now to unlock a lower price!
M 69 27.2 4 17.3 22 8.7 100 | 39.4
L 70 27.6 | 45 Thy 22.5 89 | 105 41.3
XL 71 28 46 18.1 23 9.1 110 43.3 CP Add to Wishlist
“XXL | 72 28.3 a7 185 | 23.5 930 | 15). 45.30"
RomIUGS 73 OQ as | agg f 28 99° 9UCF a9 Rpbapigice
Standard Shipping $10
Aug 30 - Sep 24
Items are sold and shipped by Mary Fontenot
Description
Lorem ipsum dolor amet tofu salvia intelligentsia bushwick yr food truck man bun
gentrify meh &-bit fam raw denim direct trade capper mug. Deep v chicharrones beard
hoodie yuccie, artisan cray portland adaptogen hammock tbh messenger bag
intelligentsia kitsch.
Reference Price by Seller
Sald By
Mary Fontenot
50k eee
Contact, Terms, Policies & More +
we
< >
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 327 of 345 PagelD #:801

©) Hot Sale Beard Just Grow ltT-- &

€ Cc a | MSP tts: /Annmewish.com /oroduct/Stareb958c80 3a? 20e74e622?share=web oo @ | ii oO &

Q Cee | awe @

> Popular > Express © Local -) Blitz Buy More

Overview Related

 

Hot Sale Beard Just Grew It T-shirt
Funny Parody T-shirt Men T Shirt

   
  
  
 

Graphic Tee
ie 100% COTTON $18
oo 100% combed cotton,smoaather,- Sizer
¥& softer,and stronger than stupid Select Size =
regular cotton
> Color:

Black °

A medium thread weight means

it's not too thin & not too thick.

Instant offer: Add to cart right
new to unlock a lower price!

Perfect weight to carry a graphic without

feeling too thick or heavy on your back

 

 

 

Rob B

Rob Bruce

Standard Shipping $10
Aug 30 - Sep 24

 

nd shir
nd shi

   

Description Shaw

 

Lorem ipsum dolor amet tofu salvia intelligentsia bushwick yr food truck man bun
gentrify meh &-bit fam raw denim direct trade capper mug. Deep v chicharrones beard
hoodie yuccie, artisan cray portland adaptogen hammock tbh messenger bag
intelligentsia kitsch.

Reference Price by Seller

 

Sald By

 

Mary Fontenot

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 328 of 345 PagelD #:802

— Hot Sale Beard Just Grow It T-9)

  

 

€ Sy iA 0 fo ici https: Anvotwish.com /araduct/Sfa ichS6sch0se2a0e/deb22/share=web oe & bx dl li © © —
° ~
Popular \> Express © Local ») Blitz Buy More
Overview Related
ob Bruce
Het Sale Beard Just Grow It T-shirt
Funny Parody T-shirt Men T Shirt
Graphic Tee
a Size:
GJ Select Size °
. Color:
Black =
Instant offer: Add te cart right
new to unlock a lower price!
ob Br uCce .0b Bruce
Standard Shipping $10
Aug 30 - Sep 24
shipped by Mary Fonter
Description Show Less

Lorem ipsum dolor amet tofu salvia intelligentsia bushwick yr food truck man bun
gentrify meh &-bit fam raw denim direct trade capper mug. Deep v chicharrones beard
hoodie yuccie, artisan cray portland adaptogen hammock tbh messenger bag
intelligentsia kitsch.

Reference Price by Seller

 

Sald By Store Ratings

Mary Fontenot

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 329 of 345 PagelD #:803

© Hot Sale Beard Just Grow It T->

€ Cc Ay 0 ici Aitps:/Anaotwish.com /arocduct/Sfa ohS6sch0 sez a0e/deb22/share swe aoe Y) | i & © =

a”

Q Bottle a w @

Popular \> Express © Local |) Blitz Buy More

Hot Sale Beard Just Grow It T-shirt
Funny Parody T-shirt Men T Shirt
Graphic Tee

$18
Size:

Select Size °

 

20b Bruce Rob Bruce

Color:

Black ¥

Standard Shipping $10

Aug 30 - Sep 24 EL Tees ee eel wala f
new to unlock a lower price!

   

Description eH ees

Lorem ipsum dolor amet tofu salvia intelligentsia bushwick yr food truck man bun
gentrify meh &-bit fam raw denim direct trade capper mug. Deep v chicharrones beard
hoodie yuccie, artisan cray portland adaptogen hammock tbh messenger bag
intelligentsia kitsch.

Reference Price by Seller

 

Sold By Store Ratings

Mary Fontenot
508k eee (C)

30 Day Return & Refund

Shop with Confidence! earn Mare

We want you ta be campletely satisfied with your purchase an Wish.
Return all praducts within 30 days of delivery if they are nat up ta
your satisfaction.

Get your Delivery by Sep 1!

Eligible items feature the orange truck

 

 
 

Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 330 of 345 PagelID #:804

 

 

   

 

 

= Mary Fontenot | Wish x
€ ec a O Bh  pitpe/fveciwish.com/merchant/SeBd0faSde2aa097e8a360b - UY ioe =
; i ; e a
Xf Firefox stopped a social network from tracking you Pee a ] @

here ; *

Your privacy matters. Firefox now blacks common

social media trackers, limiting how much data they can

collect about what you do online.

Learn more
$19 $18 $91

Almast Gane!
$19 $20
ov
| TRIUMPH 'Y
) j
}
y
\ {
See
$16 $15 $21
rE
ni k
(Pednbged cessiga6- aelintencichiase a a
httosi/fanmnnawish com/merchant/SeldOfdaide2aaQ7e Gas 60bsproduct/of37eSdb0esGes542 1976317 ¥

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 331 of 345 PagelD #:805

(S) Order Details | Wish

! |r| https:/'/www.wish.com,transaction/Sfifd0Gadé2bfidadetflce7

wisn Q at do you want tc

7? Popular ‘> Express © Local

Order History / Order Details

Order on Aug 21, 2020

Shipping Address Payment Method
Glen Caldwell Credit Card

116 W. Jackson, Suite 109 Visa xxxx6424

MB: 552

Chicago, Illinois 60604
United States

Items in your order

 

Contact

Order Pending
Store: Mary Fontenot

Black, XL, Qty 1

Terms, Policies & More «

~ac| Search... Pp = im ir %& @

 

(> Blitz Buy More

Order #: 5f3fidO9ad62bf50ade9f2ce7

Item Summary

 

Item Total $21.00

Shipping $11.00

Tax $2.00

Order Total $34.00
ltem Details

Hot Sale Beard Just Grow It T-shirt Funny Parody T-shirt Men...
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 332 of 345 PagelD #:806

if Ae =] a x
cam HB ee Pe Ee Ee

> ¢c @ wish.com/search/Volleyball%20Just%20Love%20it%20Standard%20Women's%201 -Shirt/product/5e6/26be89b7643f5c45f368?share=web ere ae eo :

VOLLEYBALL
JUST Love IT

Stongerd singing 54

Customer Reviews

Description

Reference Price by Seller

Sold By

eltyechusaa,
ee

30 Day Return & Refund

Type here to search

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 333 of 345 PagelD #:807

‘ball Just Love

Oops

Woah, laoks | amething went wrong on
our end. Sorry! How abaut trying again?

Contact, Terms, Policie

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 334 of 345 PagelD #:808

{() Volleyball Just Love It Standarc

 

 

 

 

 

 

< C a OQ Bh httos:/Amaewish.com /oroduct/Sea?e6beB9h764 34 S1S687share-wels oe ov Ii\ Oe =
& os [ * =
wish Q Be a ve
<) Popular > Express © Local () Blitz Buy More

Overview Related

Volleyball Just Love It Standard
Women's T-Shirt

$16
Size:

Select Size ’

Color:

Select Color °

Instant offer: Add to cart right
new to unlock a lower price!

04:37

 

 

C ? Ade to Wishlist

 

Standard Shipping $9
Sep 2- Sep 27

 

{tems are Sold and shipp ed by meil jiazhuan

Description Show Less

Praduct Name: Volleyball Just Love It Standard Wamen's T-Shirt

*oraducts are printed in the China on authentic 100% cottan garments and satisfaction is
guaranteed.

* All our garments are comfortable, top quality apparel.

* Our 30+ person custamer service team is waiting to assist you with any issues.

 

Reference Price by Seller

 

Sold By St

meilijiazhuan
450 @ ke wy (115)

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 335 of 345 PagelD #:809

() Volleyball Just Love It Standarc

 

 

 

 

 

= C | Odi bttosi/Anmnwish.com /oraduct/Ses7eSbeB9b7o4aisc4 513687 share=web He | IX oe =
. . ~
Q Cee aw@
> Popular \> Express © Local ») Blitz Buy More
Overview Related
Volleyball Just Love It Standard
Women's T-Shirt
Size:
Select Size ’
JUST LOVE IT
Color:
Select Color °
Instant offer: Add to cart right
now to unlock a lower price!
©) Ade to Wishlist
Standard Shipping $9
Sep 2- Sep 27
Items are sald and sh ed py meilijiaz huan
Description Show Less
Product Name: Volleyball Just Love It Standard Wamen's T-Shirt
*oraducts are printed in the China on authentic 100% cattan garments and satisfaction is
guaranteed.
* All our garments are comfortable, top quality apparel.
* Our 30+ person custamer service team is waiting to assist you with any issues.
Reference Price by Seller Show
Sold By Store Ra
meilijiazhuan
45 ek kee 1S
ntact, Terms, Policies
; we

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 336 of 345 PageID #:810

Volleyball Just Love It Standarc

 

 

 

© Cc a | OMB) https://wvenwish com /oroduct/Se6725be89b7 64 af5e4 513687 share=wels oe) tr) IMO e =
s a * a
a pk ch Q a we ~

 

‘> Popular > Express © Local (-) Blitz Buy More

Overview Related

Volleyball Just Love It Standard
Women's T-Shirt

$16

soe

Color:

Select Color °

Instant offer: Add to cart right

 

 

yf ) ~— ara new to unlock a lower price!
—
fi
@ Add ta Wishlist

 

Standard Shipping $9
Sep 2- Sep 27

ems are sold and shipped by meilijiazhuan

   

Description Show Less
Product Name: Volleyball Just Love It Standard Wamen's T-Shirt

*praducts are printed in the China on authentic 100% cottan garments and satisfaction is
guaranteed.

* All our garments are comfortable, top quality apparel.

* Our 30+ person custamer service team is waiting to assist you with any issues.

Reference Price by Seller Shay

 

 

Sald By St
meilijiazhuan
4.5 www D115)

Contact, Terms, Policies & More

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 337 of 345 PagelD #:811

& Volleyball Just Love It Standara

 

 

 

€)39 ¢ a 9 ! htips:/Anvewwish.com/oroduct/Se6726be89b/643fSc4 51368?share =web soe o ioe =
o ° a
‘wish Q i
vy Popular > Express © Local © Blitz Buy More
Overview Related

Volleyball Just Love It Standard
Women's T-Shirt

$16

Size:

Select Size ’

Color:

 

Select Color .

 

Instant offer: Add to cart right
new to unlock a lower price!

Lo eed

 

 

Add to Wishlist

  

Standard Shipping $9
Sep 2- Sep 27

Items are sold and shipped by meilijiazhuan

Description Show Less

Product Name: Volleyball Just Love It Standard Wamen's T-Shirt

*praducts are printed in the China on authentic 100% cattan garments and satisfaction is
guaranteed.

* All our garments are comfortable, top quality apparel.

* Our 30+ person custamer service team is waiting to assist you with any issues.

Reference Price by Seller Shaw Mare

Sold By Store Ratings

meilijiazhuan

45% wee [1D

Contact, Terms, Policies & More «

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 338 of 345 PagelD #:812

@ Volleyball Just Love It Standara

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

as eC a | O Mie! pttps:ennwish.com,oroduct/Se67e5be89h7 64 3t5c4 563687 share=web -— & ad i\oe =
*, a | . a
wisn Q ayv®@
vy Popular \> Express © Local |) Blitz Buy More
Overview Related
Sizing Chart
Weare Volleyball Just Love It Standarad
‘* ; ; 7 = cael Women's T-Shirt
i Chest
tin ea) 45 9 "3 57 a $16
Fr diay a a S ar ”
Size:
Men's Select Size ’
is | Tana i | nL a mm | mm
ee | a | | | MM “ cy a te
ae >| nw | ox | 1 ar i" a Color:
1 i
Select Color °

 

Instant offer: Add to cart right

 

f= S0kg | 55kg | 60kg | 65kg | 7Okg | 75kg | BOkg | BSkg | 9Okg | 95kg be) Renae ee Mera iteed
5
eel
* dey oe
A \? Add to Wishlist
= =

 

Standard Shipping $9
Sep 2- Sep 27

Items are sold and shipped by meilijiazhuan

Description Show Less

Praduct Name: Volleyball Just Love It Standard Wamen's T-Shirt

*oraducts are printed in the China on authentic 100% cattan garments and satisfaction is
guaranteed.

* All our garments are comfortable, top quality apparel.

* Our 30+ person custamer service team is waiting to assist you with any issues.

 

Reference Price by Seller

Sold By Store Ratings

meilijiazhuan
45 et tied (115)

(Contact, Terms, Policies & More

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 339 of 345 PagelD #:813

8 Volleyball Just Love It Standara

 

 

 

€ eC a | © Me! bttos:/Annwish.com/oroduct/Sea7?6be89h76datac4 S1368?share=web -U i\oe =
ma .f * a
wisn Q a¥v®@
vy Popular \> Express © Local |) Blitz Buy More
Overview Related
ey x Positive Feedback (5 Stars) is very important to us, please think twice before
< ' leaving feedback. Please do not open dispute to us, we will take responsibility
Fre Iback | t© tesend or refund for any problems. Volleyball Just Love It Standard
f vy 2. Please contact us by Trade Manager or Letters before leaving neutral(3 stars Women's T-Shirt
= |

Jor negative (1-2 stars) feedback. We will try our best to solve the problems

and please trust us $16
LOvVe€,can be simple... Size:

= Boyfriend Select Size ’

ee

 

Color:

     

Select Color °

 

Instant offer: Add to cart right
new to unlock a lower price!

04:20

 

 

© Add to Wishlist

Lover

 

Standard Shipping $9
Sep 2- Sep 27

Items are sold and shipped by meilijiazhuan

Description

 

Product Name: Volleyball Just Love It Standard Wamen's T-Shirt

*oraducts are printed in the China on authentic 100% cottan garments and satisfaction is
guaranteed.

* All our garments are comfortable, top quality apparel.

* Our 30+ person custamer service team is waiting to assist you with any issues.

Reference Price by Seller

 

Sold By Store Ratings

meilijiazhuan
45% 0 we wey 115)

Contact, Terms, Policies & More +

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 340 of 345 PagelD #:814

@ Volleyball Just Love It Standara >

 

 

 

 

as eC a 9 Be! bttps:/Anvewish.com/oroduct/SeG?26be89b7 6datac4 SfS687share =web It Oe =

a”

 

|) Blitz Buy More

  

   

a |
7.
a
5 Volleyball Just Love It Standard
i Women's T-Shirt
Fm $16
‘i Size:
Lover
Select Size ’
Color:
ek Select Colar °
Standard Shipping $9
Sep 27- Sep 27
Items are sold and shipped by meilijiazhuan 7 Ta Tai ert eee rates aay slag
: - O4:18 new to unlock a lower price!
Description Shaw Less
Praduct Name: Volleyball Just Love It Standard Women’s T-Shirt © Ade to Wishlist

*praducts are printed in the China on authentic 100% cotton garments and satisfaction is
guaranteed.

* All our garments are comfortable, top quality apparel.

* Our 30+ person custamer service team is waiting to assist you with any issues.

Reference Price by Seller Show More

Sald By Store Ratings

meilijiazhuan

30 Day Return & Refund

Shop with Confidence! Learn Mare

We want you ta be campletely satisfied with your purchase an Wish.
Return all praducts within 30 days of delivery if they are nat up ta
your satisfaction.

   
 

For Your Favorite Pasti ,

Enjoy up to 50% off with code: HOBI
aunt $100.

Contact, Terms, Policies & More «

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 341 of 345 PagelD #:815

 

 

 

 

 

  

    
   

 

©) meilijiazhuan | Wish x
€ Cc a | O ie! https /fevewwish.com/merchant/Saese05d 1 2dBfes20120d072 oe bx al ioe =
= 2 = =e ° i
ye ry Q BE: h a w @
meilijiazhuan
95% Postive | W5 ratings | Seller since 2018
cua
MEMORIZED?
tal
$18 $18 4490
5 bought this 4 bought this
Y yp PL
4 = ‘i
ii | BELARUS
| y | |
$15 $100 $14 S69 $18 4499
4 bought this 3 bought this 3 bought this
=
naa 0 0
ere td sil SS
Ro |
el 3 \e 4
é i » M
Da ggg cache: :
Rend pares i ae
Almast Gone! A
$14 $16 4496 $15
3 bought this 3 bought this 3 bought this
Contact, Terms, Policies & More «
= we

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 342 of 345 PagelD #:816

= o x
e J i https: /wwearwish.com/transaction/Sf402afe2f64c9 1 b0c8h359 ~ mec! Search... De nt Lr
EE) Order Details | Wish Ci

Sa a a *

wish Q) What do you want to find? oe a = &

Top Features

=) Popular

@ Express Order History / Order Details

© Local

D Blitz Buy Order on Aug 21, 2020 Order #: 5f402afe28f64c91b0c8b359

@) Recent

© Discover

© Brands Shipping Address Payment Method Item Summary

2° Categories Megan Turner Credit Card Item Total $12.00
116 W. Jackson Bivd Visa xxxx6424 Shipping $7.00
Suite 109, MB: 552 Tax $1.19
Chicago, Illinois GO604
United States Order Total $20.19

Items in your order

Order Pending
Store: meilijiazhuan

Volleyball Just Love It Standard Women's T-Shirt
Red, Women-M, Qty 1

Contact, Terms, Policies & More «
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 343 of 345 PagelD #:817

, = Oo x
@)_ Women’s Workout Yoga Vests Ii x

€7C¢C @ ebay.com/itm/Womens-Workout-Yoga-Vests-Mesh-Dri-Fit-Sports-Running-Jogging-Tank-Top/233686905235?hash=item3668d33 193:g:vjYAAOSwéd.., + 8 :

 

 

Hi! Sign in or register DailyDeals Brand Outlet Help & Contact Sell Watchlist v My eBay v a ye «
eb Y cane sa | Q Search for anything All Categories ; | Search Advanced
€ Back to search results | Listed in category: Clothing, Shoes & Accessories > Women > Women’s Clothing > Activewear > Activewear Tops Bo | Add to Watchlist
a a e s . COZY EARTH
The softest fabric you can imagine... GF
but softer =a _—
» -

§ SAVE UP TO 7% WHEN YOU BUY MORE

Women's Workout Yoga Vests Mesh Dri Fit

Sports Running Jogging Tank Top a ee

eBay Money Back Guarantee

Condition: Newwith tags 98 Get the item you ordered or get
your money back. Learn more

 

 

 

 

Color: Wine Red v

Size: (8 ~ Seller information
mimosapplly (3071 #)

: Buy! Buy 2 Buy 3 97.3% Positive feedback

s Bulk savings: $918/ea $8.72/ea SRB ie |_| -Pvennensnnsssnssstnssesnnnnsnsssonnenqsnssnvsnsnssnnonsnsnasannnsen
QD Save this Seller
Quantity: | 1 4 or more for $8.54/ea Contact seller
: Visit store
5 available

See other items

price: US $9.18/ea
5 a
Add to Watchiist
ebaymotor=

Free shipping 30-day returns Take the new App for a spi

* == : Install Now >
Shipping: FREE Standard SpeedPAK from China/Hong

 

 

 

 

 

 

 

§ Have onetosell? Sellnow

El 2 Type here to search

 

 
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 344 of 345 PagelD #:818

oo Women's Workout Yoga Vests |

 

 

 

 

 

 

 

 

 

 

 

C ft | oO ae https iawneebay.co Ea 233686905235 oon T| Ii\ oe =
Hi! Sign in or register DailyDeals Brand Outlet Help & Contact Sell Watchlist ~ My eBay ~~ a Y s
eb Ny Pees 4 Qs for anything All Categories ¥ Search Advanced
J
@ | Back to home page | Listed in category: Clothing, Shoes ® Accessories > Women > Women's Clothing > Activewear > gi Go ry | Add to Watchlist

Activewear Tops

       

Champion T-Shirt Champion Life Long- Champion Fleece £ Champion Mens
SPONSORED Tee Mens Script Log... Sleeve Tee Mens Shi... Jacket Mens... Bh a Classic Jersey Tee...
$12.04 #2666 $16.92 sence a238 82 see i $11.47 s2c.66
Dhemnpion Fre. WW Free shipping 5 \- \ Er fz

 

People who viewed this item also viewed

  

Yoga Vests Mesh ... Yoga Vests Mesh. A Running Fitness...
m $504 4’ T 4 $3.99 Kk $8.99

1, + 44.99 shipping ry ry Free shipping
| Free shipping a

Women's Workout yo) Qt Worens Workout i ¥ US Women Sports Woren Textured
Yoga Top Pants..

i $7 4g
my Free shipping

@ SAVE UP TO 7% WHEN YOU BUY MORE

Women's Workout Yoga Vests Mesh Dri Fit Sports Running Jogging
Tank Top

Seller: mimosapplly (S072 Ww) 97.3% Positive feedback

© Save this Seller | Contact seller | See otheritems | Visitstore

Condition; New with tags

Color Wine Red =
Size 5 =
Bulk savings: Hoyt Buty 2 Buy 3

$9.1B/ea $B.72/ea $8.63/ea

Quantity: a 4 or more for $8.54/ea

5 available

Unit price, US $9.18lea Toa sel

 

 

 

 

 

© Add to Watchlist

$ Have onetosell? Sell now

Free shipping 30-day returns

Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan | See details
Intemational shipment of items may be subjectto customs processing and additional charges.

8

Item location: ShenZhen, China
Ships to: United States, Europe See exclusions.

Delivery: Estimated between Thu. Sep. 17 and Tue. Oct. 13 @
This iter has an extended handling tirne and 2 delivery estirnate greater
than 18 business days.
Please allow additional time if international delivery is subject ta custams
Processing,

Payments: [Peyrsi [ wis [wise] | GP | || F<] | Goa

PayPal CREDIT

Special financing available. | See terms and apply now

   

 

 

Wem Fern ta Ea mainte when wen ee wane alas hdaotore se, all en
Case: 1:20-cv-05390 Document #: 13-1 Filed: 09/11/20 Page 345 of 345 PagelD #:819

i Women's Workout Yoga Vests |

 

 

 

 

 

 

 

 

 

 

 

€ eC a 9 ME bitos:/Avnnnebay.com itm 233686905235 on wv It Oe =
Processing, A
Payments:

 

PayPal CREDIT

Special financing available. | See terms and apply now

Earn up to 5x paints when you use your eBay Mastercard. Learn
more

Returns: 30 day returns. Buyer pays for return shipping | See details

Sponsored items from this seller 1/2 Feedback on our suggestions

     

 

 

 

 

8 | ‘4
Women's Active Skort JL Hot'Women Fashion Women Sexy Solid Women Autumn Knitted Women's Gradient Sexy Women Camisole
Tennis Skirt far Runni... Sleeveless Purnpkin... Color Sleeveless... Sweater Top Ladies... Scart Stole Wrap Sha... Sleeveless Deep ¥...
$3.24 $12.99 $9.96 $15.14 $4.40 $10.18
#e.8F Free shipping oe Head Free shipping Free shipping
Free shipping Free shipping Free shipping
Description Shipping and payments Report iter
eBay item number: 233686905235
Seller assumes all responsibility for this listing,
Last updated on Aug 20, 2020 05:15:28 PDT ‘view all revisions
Item specifics
Condition: New with tags: A brand-new, unused, and unworn item Brand: mirnosappllyus
including handmade items) in the original packaging
such as... Read more
Size (Women's): 5-24L Neckline: Crew
Material: Polyester Fibre, Cotton Style: Activewear Tank
MPN: Does Not Apply Size Type: = Regular
MeetU -
mimosapplly GO72 We) a7 ao5 Search within store
Wisit Store: Meet
tems On Sale | Health & Beauty | Sport & Fitness
Categories —
Health & Beauty |
Sport & Fitness | |
Home and Garden ae
US Warehouse ee
Clothing & Shoes & > — aA
Accessories ]
Jewelry & Watches . in v
